Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1, dated as of October 1, 2014 (this “Amendment”), to the Credit
Agreement dated as of October 18, 2013 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”) among
SCIENTIFIC GAMES INTERNATIONAL, INC., a Delaware corporation (“Borrower”),
SCIENTIFIC GAMES CORPORATION, a Delaware corporation (the “Holdings”), the
several banks and other financial institutions or entities from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”) and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent, Issuing Lender and Swingline Lender. 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Amended Credit Agreement (as defined below).

 

WHEREAS, Section 2.25 of the Credit Agreement permits the Borrower to establish
New Term Loan Commitments with existing Lenders and/or New Lenders pursuant to
the terms and conditions set forth therein;

 

WHEREAS, in connection with the consummation of the Bally Transactions, the
Borrower desires to create a new class of Term B-2 Loans under the Credit
Agreement in an aggregate principal amount set forth on Schedule A to the Term
B-2 Joinder Agreement (as defined below), with such Term B-2 Loans having
identical terms with, and having the same rights and obligations under the Loan
Documents as, the Term B-1 Loans, as set forth in the Credit Agreement and Loan
Documents, except as such terms are amended hereby;

 

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit C (the “Term B-2 Joinder Agreement”) as a
Term B-2 Lender will make Term B-2 Loans in the amount set forth on the
signature page of such Person’s Term B-2 Joinder Agreement on the Bally
Acquisition Date to the Borrower, the proceeds of which may be used by the
Borrower to consummate the Bally Transactions;

 

WHEREAS, the Borrower has requested that (i) each institution listed on Schedule
2.1 attached hereto becomes a Dollar Revolving Lender and a Multi-Currency
Revolving Lender (each as defined in the Amended Credit Agreement) under the
Amended Credit Agreement and provide a Dollar Revolving Commitment and a
Multi-Currency Revolving Commitment (the “New Revolving Lender Commitments”) in
an aggregate principal amount as set forth opposite its name on such schedule
(each, a “New Revolving Lender”) and (ii) each of the Revolving Lenders under
the Credit Agreement that are party hereto increase the aggregate principal
amount of its Dollar Revolving Commitment and Multi-Currency Revolving
Commitment (such increased amount, the “Affected Revolving Lender Commitments”
and, such Affected Revolving Lender Commitments of all Affected Revolving
Lenders, together with the New Revolving Lender Commitments of all New Revolving
Lenders, the “New Revolving Commitments”) in the amounts opposite its name on
such schedule (each, an “Affected Revolving Lender”);

 

WHEREAS, each New Revolving Lender has agreed (on a several and not joint
basis), subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, to provide its New Revolving Lender Commitments;

 

--------------------------------------------------------------------------------


 

WHEREAS, each Affected Revolving Lender has agreed (on a several and not joint
basis), subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, to increase its Dollar Revolving Commitment and Multi-Currency
Revolving Commitment in accordance with its Affected Revolving Lender
Commitments;

 

WHEREAS, after giving effect to this Amendment, the Revolving Commitments of
each Revolving Lender (including the New Revolving Lenders) shall be as set
forth on Schedule 2.1 hereto;

 

WHEREAS, the Loan Parties, the Required Lenders, the New Revolving Lenders and
the Affected Revolving Lenders wish to make certain other amendments set forth
in Exhibits A and B pursuant to Section 10.1 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                                          Amendments.

 

(a)                                 The Credit Agreement is, effective as of the
Amendment No. 1 Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto) (the “Initial
Amended Credit Agreement”).

 

(b)                                 The Initial Amended Credit Agreement will
be, effective as of the Bally Acquisition and Amendment Effectiveness Date (as
defined below), hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Initial
Amended Credit Agreement attached as Exhibit B hereto) (the “Amended Credit
Agreement”).

 

(c)                                  Effective as of the Bally Acquisition and
Amendment Effective Date, the Schedules to the Amended Credit Agreement attached
hereto shall supplement the corresponding Schedules to the Credit Agreement.

 

Section 2.                                          Conditions to Effectiveness
of Amendment.

 

The effectiveness of the terms of this Amendment (including Section 1(a) hereof)
shall be subject to the Administrative Agent having received the executed
counterparts of this Amendment executed by the Borrower, Holdings, the
Guarantors, the Administrative Agent, the Required Lenders, the New Revolving
Lenders, the Affected Revolving Lenders, the Issuing Lenders and the Swingline
Lender (the date upon which this Amendment becomes effective, the “Amendment
No. 1 Effective Date”).

 

2

--------------------------------------------------------------------------------


 

Section 3.                                          Conditions to Effectiveness
of Term B-2 Loans and New Revolving Commitments.

 

The effectiveness of the terms of this Amendment set forth in Sections 1(b) and
(c) hereof, the obligation of the Term B-2 Lender to make its Term B-2 Loans and
the New Revolving Lenders and the Affected Revolving Lenders in respect of their
respective New Revolving Commitments shall be subject to the occurrence of the
Amendment No. 1 Effective Date and the satisfaction of the following conditions
precedent (the “Bally Acquisition and Amendment Effectiveness Date”):

 

(a)                                 Representations and Warranties.  All
Specified Bally Merger Agreement Representations shall be true and correct in
all material respects on the Bally Acquisition Date, and all Specified
Representations made by any Loan Party shall be true and correct in all material
respects on the Bally Acquisition Date;

 

(b)                                 Borrowing Notice.  The Administrative Agent
shall have received a notice of borrowing from the Borrower with respect to the
Initial Term B-2 Loans (which may be contained in the Term B-2 Joinder
Agreement) and, if applicable, any Revolving Loans to be made on the Bally
Acquisition Date; provided that on the Bally Acquisition Date, no more than
$300,000,000 of Revolving Loans (or such lesser amount as would cause Threshold
Liquidity to equal or exceed $250,000,000) may be borrowed;

 

(c)                                  Fees.  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Bally
Acquisition Date, including, to the extent invoiced at least two Business Days
prior to the Bally Acquisition Date, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document;

 

(d)                                 Legal Opinions.  The Administrative Agent
shall have received an executed legal opinions of (i) Latham & Watkins LLP,
special New York and California counsel to the Loan Parties, and (ii) special
Iowa and Nevada counsel to the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

 

(e)                                  Closing Certificate.  The Administrative
Agent shall have received a certificate of the Borrower and each of the other
Loan Parties, dated as of the Bally Acquisition Date, each substantially in the
form of Exhibit C of the Credit Agreement, with appropriate insertions and
attachments;

 

(f)                                   USA Patriot Act.  The Lenders shall have
received from the Borrower and each of the Loan Parties, at least 3 Business
Days prior to the Bally Acquisition Date, documentation and other information
requested by any Lender no less than 10 calendar days prior to the Bally
Acquisition Date that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act;

 

(g)                                  Filings. Subject to the last paragraph of
this Section 2, each Uniform Commercial Code financing statement and each
intellectual property security agreement required by the Security Documents to
be filed in order to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected Lien on the Collateral described
therein shall have been delivered to the Collateral Agent in proper form for
filing;

 

3

--------------------------------------------------------------------------------


 

(h)                                 Pledged Stock; Stock Powers.  Subject to the
last paragraph of this Section 2, the Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof;

 

(i)                                     Solvency Certificate.  The
Administrative Agent shall have received a solvency certificate signed by the
chief financial officer on behalf of Holdings, substantially in the form of
Exhibit G of the Credit Agreement, after giving effect to the Bally
Transactions;

 

(j)                                    Bally Refinancing.  The Bally Refinancing
shall have been, or shall substantially concurrently with the initial borrowing
of Initial Term B-2 Loans be, consummated, and all security interests in respect
of, and Liens securing, the Indebtedness and other obligations thereunder
created pursuant to the security documentation relating to the Existing Bally
Credit Agreement shall have been terminated and released (or arrangements
therefor reasonably satisfactory to the Administrative Agent shall have been
made), and the Administrative Agent shall have received all such releases as may
have been reasonably requested by the Administrative Agent, which releases shall
be in form and substance reasonably satisfactory to the Administrative Agent;

 

(k)                                 Material Adverse Effect.  Since August 1,
2014, there shall not have occurred any change, effect, development or
circumstance that, individually or in the aggregate, constitutes or is
reasonably likely to constitute a Bally Material Adverse Effect;

 

(l)                                     Bally Merger.  The Bally Merger shall
have been consummated, or substantially simultaneously with the initial
borrowing of Initial Term B-2 Loans shall be consummated, in all material
respects in accordance with the terms of the Bally Merger Agreement, without
giving effect to any modifications, amendments, consents or waivers thereto or
thereunder that are material and adverse to the Lenders without the prior
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood and agreed that any reduction in
the purchase price in connection with the Bally Merger shall not be deemed to be
material and adverse to the interests of the Lenders and the Joint Bookrunners;
provided that any reduction of the purchase price shall be allocated to a
reduction in any amounts to be funded under the Term B-2 Facility, the New
Secured Bridge Facility (or New Secured Notes) and the New Unsecured Bridge
Facilities (or New Unsecured Notes));

 

(m)                             Financial Statements.  The Joint Bookrunners
shall have received (i) audited consolidated balance sheets of each of Holdings
and the Bally Target and related statements of income, changes in equity and
cash flows of each of Holdings and the Bally Target for each of their respective
three (3) most recently completed fiscal years ended at least 90 days before the
Bally Acquisition Date and (ii) unaudited consolidated balance sheets and
related statements of income and cash flows of each of Holdings and the Bally
Target for each subsequent fiscal quarter after the audited financial statements
referred to above and ended at least 45 days before the Bally Acquisition Date
(other than any fiscal fourth quarter);

 

(n)                                 Pro Forma Financial Statements.  The Joint
Bookrunners shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of Holdings and its
Subsidiaries (based on the financial statements of Holdings and the Bally Target

 

4

--------------------------------------------------------------------------------


 

referred to in clause (m) above) as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days prior to the Bally Acquisition Date (or, if the most recently
completed fiscal period is the end of a fiscal year, ended at least 90 days
before the Bally Acquisition Date), prepared after giving effect to the Bally
Transactions as if the Bally Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such consolidated statement of income), which need not be prepared in compliance
with Regulation S-X of the Securities Act, as amended, or include adjustments
for purchase accounting;

 

(o)                                 Lien Searches.  The Collateral Agent shall
have received the results of a recent lien search in each of the jurisdictions
in which Uniform Commercial Code financing statements will be filed to evidence
or perfect security interests required to be evidenced or perfected, and such
search shall reveal no liens on any of the assets of the Loan Parties, except
for Liens permitted by Section 7.3 of the Credit Agreement or liens to be
discharged on or prior to the Bally Acquisition Date;

 

(p)                                 Bridge Facilities and/or Notes.  The
Borrower shall have entered into, and shall concurrently receive the net
proceeds of, the New Secured Bridge Facility (or issued New Secured Notes in
lieu of all or any portion thereof) and the New Unsecured Bridge Facilities (or
issued New Unsecured Notes in lieu of all or any portion thereof), and the
Collateral Agent shall have a received a duly executed copy of an Other
Intercreditor Agreement, executed by the collateral agent for the New Secured
Bridge Facility (or New Secured Notes) and the Borrower;

 

(q)                                 Flood Searches.  The Administrative Agent
shall have received a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to the Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and, if any such Mortgaged Property is located in a
special flood hazard area, evidence of flood insurance to the extent required
pursuant to the Credit Agreement; and

 

(r)                                    Joinder Agreement.  The Administrative
Agent shall have received the executed counterparts of the Term B-2 Joinder
Agreement executed by the Borrower and the Term B-2 Lender.

 

Each of the requirements set forth in clauses (g) and (h) above (except (a) to
the extent that a Lien on such Collateral may under applicable law be perfected
on the Bally Acquisition Date by the filing of financing statements under the
Uniform Commercial Code and (b) the delivery of stock certificates of the
Borrower and its wholly-owned Domestic Subsidiaries (including the Guarantors
but other than (x) Immaterial Subsidiaries and (y) Subsidiaries of the Bally
Target to the extent stock certificates issued by such entities are not
delivered to the Borrower on the Bally Acquisition Date after use of
commercially reasonable efforts by the Borrower to obtaine such stock
certificates) to the extent included in the Collateral, with respect to which a
Lien may be perfected on the Bally Acquisition Date by the delivery of a stock
certificate) shall not constitute conditions precedent under this Section 2
after the Borrower’s use of commercially reasonable efforts to satisfy such
requirements without undue burden or expense; provided that the Borrower hereby
agrees to deliver, or cause to be delivered, such documents and instruments, or
take or cause to be taken such other actions, in each case, as may be required
to perfect such security interests within ninety (90) days after the Bally
Acquisition Date (subject to extensions approved by the Administrative Agent in
its reasonable discretion).

 

5

--------------------------------------------------------------------------------


 

Section 4.                                          Post —Closing Conditions.

 

Within sixty (60) days after the Bally Acquisition and Amendment Effectiveness
Date, unless waived or extended by the Administrative Agent in its sole
discretion, the Administrative Agent shall have received each of the following:

 

(a)                                 with respect to each Mortgage encumbering
Mortgaged Property, an amendment thereof (each a “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where each Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(b)                                 with respect to each Mortgage Amendment, a
datedown endorsement to the existing mortgage title insurance policies (each, a
“Mortgage Policy,” collectively, the “Mortgage Policies”) relating to the
Mortgage encumbering the Mortgaged Property subject to such Mortgage assuring
the Administrative Agent that such Mortgage, as amended by such Mortgage
Amendment is a valid and enforceable second priority lien on such Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
free and clear of all defects, encumbrances and liens except for Permitted Liens
(as defined in each Mortgage), and such Mortgage Policy shall otherwise be in
form and substance reasonably satisfactory to the Administrative Agent;

 

(c)                                  with respect to each Mortgage Amendment,
opinions of local counsel to the Loan Parties, which opinions (x) shall be
addressed to the Administrative Agent and Collateral Agent and the Secured
Parties, (y) shall cover the enforceability of the respective Mortgage as
amended by such Mortgage Amendment, the due authorization, execution and
delivery of the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request and (z) shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(d)                                 with respect to each Mortgaged Property,
such affidavits, certificates, information (including financial data) and
instruments of indemnification (including without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies; and

 

(e)                                  evidence acceptable to the Administrative
Agent of payment by the Borrower of all applicable title insurance premiums,
search and examination charges, survey costs and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the Mortgage Policies.

 

6

--------------------------------------------------------------------------------


 

Section 5.                                          Consent Fee.

 

Each Lender under the Credit Agreement who submits a signature page to this
Amendment shall receive a non-refundable consent fee equal to 0.25% of the
aggregate principal amount of its Loans and/or Commitments immediately prior to
the Amendment No.1 Effective Date; provided that (i) 50% of such consent fee
shall be payable on the Bally Acquisition and Amendment Effectiveness Date and
(ii) 50% of such consent fee shall be payable on or before the earlier of
(a) December 31, 2014 and (b) the Bally Acquisition and Amendment Effectiveness
Date.

 

Section 6.                                          Reallocation.

 

On the Bally Acquisition and Amendment Effectiveness Date, the Borrower shall,
in coordination with the Administrative Agent, repay outstanding Revolving Loans
of the Revolving Lenders that are not Affected Revolving Lenders, and incur
additional Revolving Loans from the Affected Revolving Lenders and the New
Revolving Lenders to the extent necessary so that all of the Revolving Lenders
participate in each outstanding borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Commitments (after giving effect to any
increase in the Total Revolving Commitments pursuant to this Amendment). The
participations in any outstanding Letters of Credit shall be adjusted in
accordance with each Lender’s Revolving Percentage as reallocated in accordance
with such increase of the Revolving Commitments pursuant to this Amendment.

 

Section 7.                                          Representations and
Warranties.

 

On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment, each of Holdings and the Borrower hereby represents and warrants to
the Administrative Agent and each Lender as follows:

 

(a)                                 this Amendment has been duly authorized,
executed and delivered by each Loan Party and constitutes the legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with its terms and the Initial Amended Credit Agreement and
constitutes the legal, valid and binding obligation of each Loan Party
enforceable against such Loan Party in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws of general applicability relating to
or limiting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(b)                                 each of the representations and warranties
contained in Section 4 of the Credit Agreement and each other Loan Document is
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of the Amendment No. 1 Effective Date, as if made on and
as of such date and except to the extent that such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific date; and

 

(c)                                  no Default or Event of Default has
occurred, is continuing or existed immediately prior to giving effect to this
Amendment.

 

7

--------------------------------------------------------------------------------


 

Section 8.                                          Counterparts.

 

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 9.                                          Governing Law and Waiver of
Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.12 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

Section 10.                                   Headings.

 

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

Section 11.                                   Reaffirmation.

 

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-2 Loans
hereunder) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Term B-2 Loans hereunder) pursuant to the Collateral Documents and
(iii) that such guarantee and grant continues in full force and effect in
respect of, and to secure, the Obligations under the Initial Amended Credit
Agreement and the other Loan Documents.

 

Section 12.                                   Effect of Amendment.

 

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  For the avoidance of doubt, on and after the
Amendment No. 1 Effective Date, this Amendment shall for all purposes constitute
a Loan Document.

 

Section 13.                                   FATCA.

 

For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), from and after the Amendment No. 1 Effective Date,
the Borrower and the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term B-2 Loans and any Revolving Loans made
on or after the Amendment No. 1 Effective Date as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

[signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC., as Borrower

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION, as Holdings

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   Vice President — Worldwide Legal Affairs and Corporate Secretary

 

 

 

 

 

 

 

 

 

SCIENTIFIC GAMES PRODUCTS, INC.

 

SCIPLAY INC.

 

SG GAMING NORTH AMERICA, INC.

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   Vice President and Secretary

 

 

 

 

 

 

 

 

 

SCIENTIFIC GAMES SA, INC.

 

WMS INDUSTRIES INC.

 

WMS GAMING INC.

 

LENC-SMIT.LI

 

WILLIAMS ELECTRONICS GAMES, INC.

 

WMS FINANCE INC.

 

WMS INTERNATIONAL HOLDINGS INC.

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   General Counsel and Secretary

 

[Scientific Games — Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

MDI ENTERTAINMENT, LLC, by Scientific Games International, Inc., as its sole
member

 

SCIENTIFIC GAMES NEW JERSEY, LLC, by Scientific Games International, Inc., as
its sole member

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

LENC SOFTWARE HOLDINGS LLC

 

WILLIAMS INTERACTIVE LLC

 

PHANTOM EFX, LLC

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   Manager

 

 

 

 

 

 

 

SCIENTIFIC GAMES PRODUCTIONS, LLC, by SG Gaming North America, Inc., as its sole
member

 

SCIENTIFIC GAMES DISTRIBUTION, LLC, by SG Gaming North America, Inc., as its
sole member

 

 

 

 

By:

/s/ Jack B. Sarno

 

 

Name: Jack B. Sarno

 

 

Title:   Vice President and Secretary

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Ronaldo Naval

 

 

Name: Ronaldo Naval

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender, Swingline Lender and a Lender

 

 

 

 

By:

/s/ Brandon Bolio

 

 

Name: Brandon Bolio

 

 

Title:   Vice President

 

[Scientific Games — Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

[This Amendment was executed by authorized signatories of 501 Lenders]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

$2,600,000,000

 

CREDIT AGREEMENT

 

among

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,
as the Borrower,

 

SCIENTIFIC GAMES CORPORATION,

as Holdings,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,

 

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender,

 

BANK OF AMERICA, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSEJ.P. MORGAN SECURITIES (USA) LLC

and

UBSDEUTSCHE BANK SECURITIES LLCINC.,
as Joint Lead Arrangers,

 

BANK OF AMERICA, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC,UBS SECURITIES LLC, and Joint Bookrunners,

 

J.P. MORGAN SECURITIES LLC,

RBS SECURITIES INC.,

and

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA

and

HSBC SECURITIES (USA) INC.,

as Joint Bookrunners,

 

CREDIT SUISSE SECURITIES (USA) LLC and UBS SECURITIES LLC,

as Co-Syndication Agents,

 

FIFTH THIRD BANK,

J.P. MORGANHSBC SECURITIES LLC,

THE ROYAL BANK OF SCOTLAND PLC,DEUTSCHE BANK SECURITIES(USA) INC.,

GOLDMAN SACHS BANK USA

and

HSBC SECURITIES (USA) INC.,PNC CAPITAL MARKETS LLC,

as Co-Documentation Agents

 

Dated as of October 18, 2013

 

 

i

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

5154

1.3

Pro Forma Calculations

5255

1.4

Exchange Rates; Currency Equivalents

5356

1.5

Letter of Credit Amounts

5356

1.6

Covenants

5357

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

5457

 

 

 

2.1

Term Commitments

5457

2.2

Procedure for Initial Term Loan Borrowing

5457

2.3

Repayment of Term Loans

5457

2.4

Revolving Commitments

5458

2.5

Procedure for Revolving Loan Borrowing

5558

2.6

Swingline Loans

5659

2.7

Defaulting Lenders

5861

2.8

Repayment of Loans

5963

2.9

Commitment Fees, etc.

6063

2.10

Termination or Reduction of Revolving Commitments

6064

2.11

Optional Prepayments

6165

2.12

Mandatory Prepayments

6165

2.13

Conversion and Continuation Options

6468

2.14

Minimum Amounts and Maximum Number of Eurocurrency Tranches

6569

2.15

Interest Rates and Payment Dates

6569

2.16

Computation of Interest and Fees

6670

2.17

Inability to Determine Interest Rate

6671

2.18

Pro Rata Treatment and Payments

6671

2.19

Requirements of Law

6873

2.20

Taxes

7075

2.21

Indemnity

7277

2.22

Illegality

7278

2.23

Change of Lending Office

7278

2.24

Replacement of Lenders

7378

2.25

Incremental Loans

7479

2.26

Extension of Term Loans and Revolving Commitments

7682

 

 

 

SECTION 3.

LETTERS OF CREDIT

7985

 

 

 

3.1

L/C Commitment

7985

3.2

Procedure for Issuance of Letter of Credit

8086

3.3

Fees and Other Charges

8187

3.4

L/C Participations

8187

 

i

--------------------------------------------------------------------------------


 

3.5

Reimbursement Obligation of the Borrower

8490

3.6

Obligations Absolute

8490

3.7

Role of the Issuing Lender

8591

3.8

Letter of Credit Payments

8692

3.9

Applications

8692

3.10

Applicability of ISP and UCP

8692

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

8692

 

 

 

4.1

Financial Condition

8693

4.2

No Change

8793

4.3

Existence; Compliance with Law

8793

4.4

Corporate Power; Authorization; Enforceable Obligations

8793

4.5

No Legal Bar

8894

4.6

No Material Litigation

8894

4.7

No Default

8895

4.8

Ownership of Property; Liens

8895

4.9

Intellectual Property

8895

4.10

Taxes

8895

4.11

Federal Regulations

8995

4.12

ERISA

8995

4.13

Investment Company Act

8996

4.14

Subsidiaries

8996

4.15

Environmental Matters

9096

4.16

Accuracy of Information, etc.

9096

4.17

Security Documents

9097

4.18

Solvency

9198

4.19

Anti-Terrorism

9198

4.20

Use of Proceeds

9198

4.21

Labor Matters

9198

4.22

Senior Indebtedness

9198

4.23

OFAC

9198

4.24

FCPA

9299

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

9299

 

 

 

5.1

Conditions to Initial Extension of Credit

9299

5.2

Conditions to Each Revolving Loan Extension of Credit After Closing Date

94102

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

95102

 

 

 

6.1

Financial Statements

95103

6.2

Certificates; Other Information

96104

6.3

Payment of Taxes

97105

6.4

Conduct of Business and Maintenance of Existence, etc.; Compliance

97105

6.5

Maintenance of Property; Insurance

98105

6.6

Inspection of Property; Books and Records; Discussions

98106

6.7

Notices

99107

6.8

Additional Collateral, etc.

99107

6.9

Use of Proceeds

102110

 

ii

--------------------------------------------------------------------------------


 

6.10

Post Closing

102110

6.11

Credit Ratings

102110

6.12

Line of Business

102110

6.13

Changes in Jurisdictions of Organization; Name

102111

 

 

 

SECTION 7.

NEGATIVE COVENANTS

102111

 

 

 

7.1

Financial Covenant

103111

7.2

Indebtedness

103111

7.3

Liens

107115

7.4

Fundamental Changes

110119

7.5

Dispositions of Property

110120

7.6

Restricted Payments

113124

7.7

Investments

116127

7.8

Prepayments, Etc. of Indebtedness; Amendments

120132

7.9

Transactions with Affiliates

121133

7.10

Sales and Leasebacks

122133

7.11

Changes in Fiscal Periods

122134

7.12

Negative Pledge Clauses

122134

7.13

Clauses Restricting Subsidiary Distributions

123135

7.14

Limitation on Hedge Agreements

124136

 

 

 

SECTION 8.

EVENTS OF DEFAULT

124136

 

 

 

8.1

Events of Default

124136

8.2

Right to Cure

128140

 

 

 

SECTION 9.

THE AGENTS

129141

 

 

 

9.1

Appointment

129141

9.2

Delegation of Duties

129142

9.3

Exculpatory Provisions

129142

9.4

Reliance by the Agents

130142

9.5

Notice of Default

130143

9.6

Non-Reliance on Agents and Other Lenders

130143

9.7

Indemnification

131143

9.8

Agent in Its Individual Capacity

131144

9.9

Successor Agents

131144

9.10

Authorization to Release Liens and Guarantees

132145

9.11

Agents May File Proofs of Claim

132145

9.12

Specified Hedge Agreements and Cash Management Obligations

133146

9.13

Joint Bookrunners and Co-Documentation Agents

133146

 

 

 

SECTION 10.

MISCELLANEOUS

133146

 

 

 

10.1

Amendments and Waivers

133146

10.2

Notices; Electronic Communications

136150

10.3

No Waiver; Cumulative Remedies

139153

10.4

Survival of Representations and Warranties

140153

10.5

Payment of Expenses; Indemnification

140154

 

iii

--------------------------------------------------------------------------------


 

10.6

Successors and Assigns; Participations and Assignments

141155

10.7

Adjustments; Set off

146160

10.8

Counterparts

147161

10.9

Severability

147161

10.10

Integration

147161

10.11

GOVERNING LAW

147161

10.12

Submission to Jurisdiction; Waivers

147162

10.13

Acknowledgments

148162

10.14

Confidentiality

149164

10.15

Release of Collateral and Guarantee Obligations; Subordination of Liens

150165

10.16

Accounting Changes

151166

10.17

WAIVERS OF JURY TRIAL

151166

10.18

USA PATRIOT ACT

152166

10.19

Effect of Certain Inaccuracies

152167

10.20

Interest Rate Limitation

152167

10.21

Payments Set Aside

152167

10.22

Electronic Execution of Assignments and Certain Other Documents

153168

 

 

SCHEDULES:

 

 

1.1A

Pro Forma Adjustments

1.1B

Specified Hedge Agreements

1.1C

Existing Letters of Credit

1.1D

Specified Real Properties

2.1

Commitments

4.3

Existence; Compliance with Law

4.4

Consents, Authorizations, Filings and Notices

4.6

Litigation

4.8A

Excepted Property

4.8B

Owned Real Property

4.14

Subsidiaries

4.17

UCC Filing Jurisdictions

6.10

Post Closing Matters

7.2(d)

Existing Indebtedness

7.3(f)

Existing Liens

7.7

Existing Investments

7.9

Transactions with Affiliates

7.12

Existing Negative Pledge Clauses

7.13

Clauses Restricting Subsidiary Distributions

 

 

 

EXHIBITS:

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E

Form of Affiliate Lender Assignment and Assumption

F

Form of Exemption Certificate

G

Form of Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

H

Form of Joinder Agreement

I

Form of Prepayment Option Notice

J-1

Form of Term Loan Note

J-2

Form of Dollar Revolving Note

J-3

Form of Multi-Currency Revolving Note

K

Form of Intercreditor Agreement

L-1

Form of Increase Supplement

L-2

Form of Lender Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 18, 2013, among SCIENTIFIC GAMES
INTERNATIONAL, INC., a Delaware corporation (the “Company” or the “Borrower”),
SCIENTIFIC GAMES CORPORATION, a Delaware corporation (“Holdings”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Issuing Lender and Swingline Lender, BANK OF AMERICA, N.A.,
CREDIT SUISSEMERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN
SECURITIES (USA) LLC and UBSDEUTSCHE BANK SECURITIES LLCINC., as joint lead
arrangers, BANK OF AMERICA, N.A., CREDIT SUISSE SECURITIES (USA) LLC, UBS
SECURITIES LLC, J.P. MORGAN SECURITIES LLC (with respect to the Revolving
Facilities only), RBS SECURITIES INC., DEUTSCHE BANK SECURITIES INC., GOLDMAN
SACHS BANK USA and HSBC SECURITIES (USA) INC., as and joint bookrunners, CREDIT
SUISSEJ.P. MORGAN SECURITIES (USA) LLC and UBSDEUTSCHE BANK SECURITIES LLCINC.,
as co-syndication agents, and J.P. MORGAN SECURITIES LLC, THE ROYAL BANK OF
SCOTLAND PLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, andFIFTH
THIRD BANK, HSBC SECURITIES (USA) INC. and PNC CAPITAL MARKETS LLC, as
co-documentation agents.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“2018 Notes”: Holdings’ 8.125% senior subordinated notes due 2018.

 

“2019 Notes”: the Borrower’s 9.250% senior subordinated notes due 2019.

 

“2020 Notes”: the Borrower’s 6.250% senior subordinated notes due 2020.

 

“2021 Notes”: the Borrower’s 6.625% senior subordinated notes due 2021.

 

“ABR”:  for any day, a rate per annum equal to the highest of (a) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurocurrency Rate for a one-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Screen two Business Days prior to such day at approximately 11 A.M., London
time, as the Eurocurrency Rate for deposits denominated with a one-month
interest period.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accelerated Maturity Date”: the date that is 91 days prior to the stated
maturity date of (a) the 2018 Notes if, on such date, any 2018 Notes remain
outstanding, (b) the 20192020 Notes if, on

 

1

--------------------------------------------------------------------------------


 

such date, any 20192020 Notes remain outstanding, or (c) the 20202021 Notes if,
on such date, any 20202021 Notes remain outstanding; provided that the
Accelerated Maturity Date shall not apply for any purpose under this Agreement
if, on the applicable date, Holdings and its Restricted Subsidiaries have
Liquidity (as defined below) of at least the sum of (x) the outstanding
principal amount of the notes referred to above next maturing (and triggering
such Accelerated Maturity Date) plus (y) $50,000,000.  For purposes hereof,
“Liquidity” shall mean, at any time, the sum of (i) all Unrestricted Cash of
Holdings and its Restricted Subsidiaries and (ii) the aggregate Available
Revolving Commitments of all Revolving Lenders at such time, provided that, with
respect to this clause (ii), the conditions set forth in Sections 5.2(a),
5.2(b) and 5.2(d) shall be satisfied at such time.

 

“Accounting Changes”:  as defined in Section 10.16.

 

“Administrative Agent”:  Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors and permitted assigns in such capacity in accordance with
Section 9.9.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

“Affiliate Lender Assignment and Assumption”:  an Affiliate Lender Assignment
and Assumption, substantially in the form of Exhibit E.

 

“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 10.13 and 10.14 and
the definitions of Cash Management Obligations, Obligations and Specified Hedge
Agreement, the Lead Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the aggregate amount of
such Lender’s Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

 

“Agreed Purposes”:  as defined in Section 10.14.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of October 1,
2014.

 

“Annual Operating Budget”:  as defined in Section 6.2(c).

 

“Anticipated Cure Deadline”: as defined in Section 8.2(a).

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” or “Applicable Commitment Fee Rate”:  for any day, with
respect to (i) the Loans under the Revolving Facilities and the commitment fee
payable hereunder, the applicable rate per annum determined pursuant to the
Pricing Grid and (ii) the Loans under the Term Loan Facility, in the case of the
Applicable Margin, 2.25% with respect to Initial Term Loans that are ABR Loans
and 3.25% with respect to Initial Term Loans that are Eurocurrency Loans;
provided that from the Closing Date until the delivery of the financial
statements for the first full fiscal quarter ending after the Closing Date,
(a) the Applicable Margin shall be 2.00% with respect to Loans under the
Revolving Facilities that are ABR Loans and 3.00% with respect to Loans under
the Revolving Facilities that are Eurocurrency Loans and (b) the Applicable
Commitment Fee Rate shall be 0.50%.

 

“Applicable Period”:  as defined in Section 10.19.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by Holdings or any of its Restricted Subsidiaries not in the ordinary
course of business (a) under Section 7.5(e), (p) or (v) or (b) not otherwise
permitted under Section 7.5, in each case, which yields Net Cash Proceeds in
excess of $7,500,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Amount”:  as at any date, the sum of, without duplication:

 

(a) the aggregate cumulative amount, not less than zero, of 100% of Excess Cash
Flow minus the Excess Cash Flow Application Amount for each fiscal year
beginning with the fiscal year ending December 31, 2014;

 

(b) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by, or capital contribution to, the Borrower
(which is not Disqualified Capital Stock), other than Cure Amounts and other
than any issuance in connection with an Investment pursuant to Section 7.7(aa);

 

(c) the aggregate amount of proceeds received after the Closing Date and on or
prior to such date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition of “Net Cash Proceeds” except for the operation of
any of (A) the Dollar threshold set forth in the definition of “Asset Sale” and
(B) the Dollar threshold set forth in the definition of “Recovery Event” or
(ii) constitutes Declined Proceeds;

 

(d) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock of Holdings or any Restricted Subsidiary issued after the Closing Date
(other than Indebtedness or Disqualified Capital Stock issued to a Restricted
Subsidiary), which has been extinguished after being converted into or exchanged
for Capital Stock (other than Disqualified Capital Stock) of Holdings or any
Parent Company;

 

3

--------------------------------------------------------------------------------


 

(e) the amount received by Holdings or any Restricted Subsidiary in cash (and
the Fair Market Value of Property other than cash received by Holdings or any
Restricted Subsidiary) after the Closing Date from any dividend, other
distribution or return of capital by an Unrestricted Subsidiary;

 

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
any Restricted Subsidiary, the Fair Market Value of the Investments of Holdings
or any Restricted Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable);

 

(g) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash or Cash Equivalents by Holdings or
any Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.7(f)(ii)(C), Section 7.7(f)(ii)(D), Section 7.7(h)(C),
Section 7.7(h)(D), Section 7.7(v)(ii), Section 7.7(v)(iii),
Section 7.7(z)(ii)(C) or Section 7.7(z)(ii)(D); and

 

(h) the aggregate amount actually received in cash and Cash Equivalents by
Holdings or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any joint venture that is not a
Subsidiary or in any Unrestricted Subsidiary, in each case, to the extent of the
Investment in such joint venture or Unrestricted Subsidiary;

 

minus, the sum of:

 

(a) the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(b)(ii);

 

(b) the amount of any Investments made after the Closing Date pursuant to
Section 7.7(f)(ii)(D), Section 7.7(h)(D), Section 7.7(v)(iii) or
Section 7.7(z)(ii)(D); and

 

(c)  the amount of prepayments of Junior Financing or Existing Notes Financing
made after the Closing Date pursuant to Section 7.8(a)(i)(B).

 

“Available Dollar Revolving Commitment”:  as to any Dollar Revolving Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Dollar
Revolving Commitment then in effect (including any New Loan Commitments which
are Dollar Revolving Commitments) over (b) such Lender’s Dollar Revolving
Extensions of Credit then outstanding.

 

“Available Multi-Currency Revolving Commitment”:  as to any Multi-Currency
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Multi-Currency Revolving Commitment then in effect (including any New
Loan Commitments which are Multi-Currency Revolving Commitments) over (b) such
Lender’s Multi-Currency Revolving Extensions of Credit then outstanding.

 

“Available Revolving Commitment”:  the collective reference to the Available
Dollar Revolving Commitment and the Available Multi-Currency Commitment.

 

“Bally Acquisition and Amendment Effectiveness Date”: as defined in Amendment
No. 1.

 

“Bally Acquisition Date”: the date of consummation of the Bally Merger.

 

4

--------------------------------------------------------------------------------


 

“Bally Merger”: the merger of Scientific Games Nevada, Inc. with and into Bally
Target pursuant to, and as contemplated by, the Bally Merger Agreement.

 

“Bally Merger Agreement”:  the Agreement and Plan of Merger, dated as of
August 1, 2014, by and among, Holdings, Scientific Games Nevada, Inc., the
Borrower and Bally Target.

 

“Bally Refinancing”: the repayment of Indebtedness under and termination of the
Existing Bally Credit Agreement on the Bally Acquisition Date.

 

“Bally Target”: Bally Technologies, Inc., a Nevada corporation.

 

“Bally Transactions”: the consummation of the Bally Merger in accordance with
the terms of the Bally Merger Agreement and the other transactions described
therein, together with each of the following transactions consummated or to be
consummated in connection therewith:

 

(a)               the borrowing by the Borrower of the Term B-2 Loans (as
defined in Exhibit B to Amendment No. 1) and, if applicable, Revolving Loans to
consummate the Bally Transactions;

 

(b)               the issuance by the New Notes Issuer of senior secured (or, at
the option of the New Notes Issuer, unsecured) notes pursuant to a private
placement under Rule 144A or other private placement (the “New Secured Notes”
and, together with the New Unsecured Notes, the “New Notes”) yielding up to $750
million in gross cash proceeds and/or to the extent that the issuance of New
Secured Notes yields less than such amount on or prior to the Bally Acquisition
Date, or to the extent that the proceeds of such New Secured Notes are not
available to consummate the Bally Transactions, the borrowing by the Borrower of
up to $750 million of senior secured bridge loans (less the gross cash proceeds
received by the New Notes Issuer from the New Secured Notes issued on or prior
to the Bally Acquisition Date) the proceeds of which are available to consummate
the Bally Transactions (the “New Secured Bridge Loans”) under a senior secured
credit facility (the “New Secured Bridge Facility”); provided that (x) to the
extent the aggregate principal amount of Term B-2 Loans made to consummate the
Bally Transactions is greater than $1,735 million, the total aggregate amount of
New Secured Notes and/or New Secured Bridge Loans shall be reduced by such
difference and (y) to the extent the aggregate principal amount of Term B-2
Loans made to consummate the Bally Transactions is less than $1,735 million, the
total aggregate amount of New Secured Notes and/or New Secured Bridge Loans
shall be increased by such difference; provided, further, that the maturity of
the New Secured Notes shall not be shorter than the maturity of the Term B-2
Loans, and the amount of any variation in principal amounts referred to in the
above proviso shall be agreed to between the Borrower and the Lead Arrangers,
and

 

(c)                (i) the issuance by the New Notes Issuer of senior unsecured
notes pursuant to a private placement under Rule 144A or other private placement
yielding up to $2,700 million in gross cash proceeds from the issuance of
unsecured notes in one or more tranches so long as such notes do not have a
maturity shorter than the maturity of the Term B-2 Loans (the “New Unsecured
Notes”), or (ii) to the extent that the issuance of New Unsecured Notes yields
less than $2,700 million in gross cash proceeds on or prior to the Bally
Acquisition Date, or to the extent that the proceeds of the New Unsecured Notes
are not available to consummate the Bally Transactions, the borrowing by the
Borrower of up to $2,700 million of senior unsecured bridge loans in one or more
tranches (less the gross cash proceeds received by the New Notes Issuer from New
Unsecured Notes issued on or prior to the Bally Acquisition Date), the proceeds
of which are available to consummate the Bally Transactions so long as such
loans do not have a maturity shorter than the maturity of the Term B-2 Loans
(the “New Unsecured Bridge Loans”) under a senior unsecured credit facility (the
“New Unsecured Bridge Facility”);

 

5

--------------------------------------------------------------------------------


 

(d)               the occurrence of the Bally Refinancing; and

 

(e)                the payment of all fees, costs and expenses incurred in
connection with the transactions described in the foregoing provisions of this
definition.

 

“Base Available Amount”: $50,000,000 minus, the sum of:

 

(a) the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(b)(i);

 

(b) the amount of any Investments made after the Closing Date pursuant to
Section 7.7(f)(ii)(C), Section 7.7(h)(C), Section 7.7(v)(ii) or
Section 7.7(z)(ii)(C); and

 

(c)  the amount of prepayments of Junior Financing or Existing Notes Financing
made after the Closing Date pursuant to Section 7.8(a)(i)(A).

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the board of directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials”: as defined in Section 10.2(c).

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Minimum”: (a) in the case of a Revolving Loan denominated in Dollars,
$1,000,000, (b) in the case of a Revolving Loan denominated in Euro, €1,000,000,
(c) in the case of a Revolving Loan denominated in Pounds, £500,000 and (d) in
the case of a Revolving Loan denominated in any other Permitted Foreign
Currency, such roughly equivalent amount in such Permitted Foreign Currency as
may be reasonably specified by the Administrative Agent.

 

“Borrowing Multiple”: (a) in the case of a Revolving Loan denominated in
Dollars, $500,000, (b) in the case of a Revolving Loan denominated in Euro,
€500,000, (c) in the case of a Revolving Loan denominated in Pounds, £250,000
and (d) in the case of a Revolving Loan denominated in any other Permitted
Foreign Currency, such roughly equivalent amount in such Permitted Foreign
Currency as may be reasonably specified by the Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

“Business”:  the business activities and operations of Holdings and/or its
Subsidiaries on the Closing Date, after giving effect to the Transactions.

 

“Business Day”:  aany day (a) other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close and (b) with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurocurrency Loans,to close under the
Laws of, or are in fact closed in, the state where the Administrative Agent’s
office is located and, if such day relates to any Eurocurrency Loan, means any
such day that is also a day for trading by and between banks in Dollar deposits
in the London interbank eurocurrency marketLondon Banking Day.

 

“Calculation Date”:  as defined in Section 1.3(a).

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a lease under which obligations are Capital Lease Obligations but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person, and deferred
installation costs, and including wagering systems expenditures and other
intangible assets and intellectual property and software development
expenditures; provided that in any event the term “Capital Expenditures” shall
exclude:  (i) any Permitted Acquisition and any other Investment permitted
hereunder; (ii) any expenditures to the extent financed with any Reinvestment
Deferred Amount or the proceeds of any Disposition or Recovery Event that are
not required to be applied to prepay Term Loans; (iii) expenditures for
leasehold improvements for which such Person is reimbursed in cash or receives a
credit; (iv) capital expenditures to the extent they are made with the proceeds
of equity contributions (other than in respect of Disqualified Capital Stock)
made to the Borrower after the Closing Date; (v) capitalized interest in respect
of operating or capital leases; (vi) the book value of any asset owned to the
extent such book value is included as a capital expenditure as a result of
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; and
(vii) any non-cash amounts reflected as additions to property, plant or
equipment on such Person’s consolidated balance sheet.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Closing Date.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Equivalents”:  (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within 18 months from the date of acquisition thereof;

 

(b) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 18 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 18

 

7

--------------------------------------------------------------------------------


 

months and overnight bank deposits, in each case, with any domestic commercial
bank having capital and surplus in excess of $250,000,000;

 

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause
(b) above;

 

(d) commercial paper having a rating of at least A-1 from S&P or P-1 from
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and maturing
within 18 months after the date of acquisition and Indebtedness and preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 18 months or less from the date of
acquisition;

 

(e) readily marketable direct obligations issued by or directly and fully
guaranteed or insured by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 18 months or less from the date of
acquisition;

 

(f) marketable short-term money market and similar securities having a rating of
at least P-1 or A-1 from Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and in each case maturing within 18 months after the
date of creation or acquisition thereof;

 

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AA- (or the equivalent thereof) or
better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s;

 

(h) (x) such local currencies in those countries in which Holdings and its
Restricted Subsidiaries transact business from time to time in the ordinary
course of business and (y) investments of comparable tenor and credit quality to
those described in the foregoing clauses (a) through (g) or otherwise
customarily utilized in countries in which Holdings and its Restricted
Subsidiaries operate for short term cash management purposes; and

 

(i) Investments in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (h) of this
definition.

 

“Cash Management Obligations”:  obligations owed by any Loan Party to a Person
who, as of the time of incurrence of such obligations (or, in the case of any
such obligations in existence on the Closing Date, within 30 days after the
Closing Date), is the Administrative Agent, any other Agent, any Lender or any
Affiliate of the Administrative Agent, any other Agent or a Lender, in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services, credit or debit card, or any automated clearing house
transfers of funds.

 

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Change of Control”:  as defined in Section 8.1(j).

 

“Charges”:  as defined in Section 10.20.

 

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

 

8

--------------------------------------------------------------------------------


 

“Closing Date”:  October 18, 2013.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time (unless
otherwise indicated).

 

“Co-Documentation Agents”:  J.P. Morgan Securities LLC, The Royal Bank of
Scotland plc, Deutsche Bank Securities Inc., Goldman Sachs Bank USA andFifth
Third Bank, HSBC Securities (USA) Inc. and PNC Capital Markets LLC, each in its
capacity as co-documentation agent.

 

“Collateral”:  as defined in the Guarantee and Collateral Agreement.

 

“Collateral Agent”:  Bank of America, N.A., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

 

“Colombia Matter”:  the proceedings pending in Colombia between, among others,
the Borrower, Empresa Colombiana de Recoursos para la Salud, S.A., a Colombian
governmental agency and/or any successor Person, as further disclosed in
Holdings’ Form 10-K filed with the SEC for the fiscal year ended December 31,
2012 (or other proceedings to the extent arising out of or relating to the
events or circumstances giving rise to such pending proceedings).

 

“Commitment”:  as to any Lender, the sum of the Revolving Commitments, the
Extended Revolving Commitments and the New Loan Commitments (in each case, if
any) of such Lender.

 

“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount.”

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

 

“Company”:  as defined in the preamble hereto.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”:  as defined in Section 10.14.

 

“Consolidated Current Assets”:  at any date, all amounts (other than (a) cash
and Cash Equivalents, (b) deferred financing fees and (c) deferred taxes, so
long as such items described in clauses (b) and (c) are not cash items) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings and
its Restricted Subsidiaries at such date.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings and its Restricted Subsidiaries,
(b) without duplication, all Indebtedness consisting of Loans or L/C
Obligations, to the extent otherwise included therein, (c) amounts for deferred
taxes and non-cash tax reserves accounted for pursuant to FASB Interpretation
No. 48, and (d) any equity compensation related liability.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (i), (j), (p) and
(s) of this definition, to the extent deducted in calculating such Consolidated
Net Income for such period, the sum of:

 

(a) provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period;

 

(b) Consolidated Net Interest Expense and, to the extent not reflected in such
Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, premiums, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities);

 

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs, and actuarial gains and losses related to pensions, and other
post-employment benefits);

 

(d) any extraordinary, unusual or non-recurring charges, expenses or losses
(including (x) losses on sales of assets outside of the ordinary course of
business and restructuring and integration costs or reserves, including any
severance costs, costs associated with office and facility openings, closings
and consolidations, relocation costs and other non-recurring business
optimization expenses and legal and settlement costs, and (y) any expenses in
connection with the Transactions);

 

(e) any other non-cash charges, expenses or losses, including write-offs and
write-downs and any non-cash cost related to the termination of any employee
pension benefit plan (except to the extent such charges, expenses or losses
represent an accrual of or reserve for cash expenses in any future period or an
amortization of a prepaid cash expense paid in a prior period);

 

(f) non-cash stock-based and other equity-based compensation expenses;

 

(g) transaction costs, fees, losses and expenses (in each case whether or not
any transaction is actually consummated) (including Transaction Costs and
including those with respect to any amendments or waivers of the Loan Documents,
and those payable in connection with the sale of Capital Stock,
recapitalization, the incurrence of Indebtedness permitted by Section 7.2,
transactions permitted by Section 7.4, Dispositions permitted by Section 7.5, or
any Permitted Acquisition or other Investment permitted by Section 7.7);

 

10

--------------------------------------------------------------------------------


 

(h) all management, monitoring, consulting and advisory fees, and due diligence
expense and other transaction fees and expenses and related expenses paid (or
any accruals related to such fees or related expenses) (including by means of a
dividend) during such period;

 

(i) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

 

(j) the amount of expected cost savings and other operating improvements and
synergies reasonably identifiable and reasonably supportable (as determined by
Holdings or any Restricted Subsidiary in good faith) to be realized as a result
of the Transactions, any acquisition or Disposition (including the termination
or discontinuance of activities constituting such business), any Investment,
operating improvements, restructurings, cost savings initiatives, operational
change or similar initiatives or transactions taken or committed to be taken
during such period (in each case calculated on a pro forma basis as though such
cost savings and other operating improvements and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions to the extent already included in the
Consolidated Net Income for such period, provided that (i) (A) such cost
savings, operating improvements and synergies are reasonably anticipated to
result from such actions and (B) such actions have been taken, or have been
committed to be taken and the benefits resulting therefrom are anticipated by
the Borrower to be realized within 12 months and (ii) no cost savings shall be
added pursuant to this clause (j) to the extent already included in clause
(d) above with respect to such period;

 

(k) earn-out, contingent compensation and similar obligations incurred in
connection with any acquisition or other investment and paid (if not previously
accrued) or accrued;

 

(l) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any Qualified Contract or any agreement in
connection with the Transactions, a Permitted Acquisition or any other
acquisition or Investment permitted by Section 7.7, in each case, to the extent
that coverage has not been denied (other than any such denial that is being
contested by Holdings and/or its Restricted Subsidiaries in good faith) and so
long as such amounts are actually reimbursed to such Person and its Restricted
Subsidiaries in cash within one year after the related amount is first added to
Consolidated EBITDA pursuant to this clause (l) (and to the extent not so
reimbursed within one year, such amount not reimbursed shall be deducted from
Consolidated EBITDA during the next measurement period); it being understood
that such amount may subsequently be included in Consolidated EBITDA in a
measurement period to the extent of amounts actually reimbursed);

 

(m) net realized losses relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized losses
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized gains from related Hedge Agreements);

 

(n) costs of surety bonds of such Person and its Restricted Subsidiaries in
connection with financing activities,

 

(o) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith;

 

(p)  the pro forma adjustments described on Schedule 1.1A;

 

11

--------------------------------------------------------------------------------


 

(q)  costs, charges, accruals, reserves or expenses attributable to cost savings
initiatives, operating expense reductions, transition, opening and pre-opening
expenses, business optimization, management changes, restructurings and
integrations (including inventory optimization programs, software and other
intellectual property development costs, costs related to the closure or
consolidation of facilities and curtailments, costs related to entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, severance payments, and modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs) or other fees relating to any of the foregoing;

 

(r)  (i) any net loss resulting in such period from Hedge Agreements and the
application of FASB ASC Topic 815, (ii) any net loss resulting in such period
from currency translation losses related to currency remeasurements of
Indebtedness and (iii) the amount of loss resulting in such period from a sale
of receivables, payment intangibles and related assets in connection with a
receivables financing;

 

(s)  cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to the below for any previous period and not added
back; and

 

(t)  to the extent treated as an expense in the period paid or incurred, any
Specified Concession Obligations paid or incurred in such period;

 

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum, without duplication, of:

 

(a) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

 

(b) any other non-cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis;

 

(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

 

(d)  the amount of cash received in such period in respect of any non-cash
income or gain in a prior period (to the extent such non-cash income or gain
previously increased Consolidated Net Income in a prior period);

 

(e)  net realized gains relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized losses from related Hedge Agreements); and

 

(f)  (i) any net gain resulting in such period from Hedge Agreements and the
application of FASB ASC Topic 815, (ii) any net gain resulting in such period
from currency translation gains related to currency remeasurements of
Indebtedness and (iii) the amount of gain resulting in such period

 

12

--------------------------------------------------------------------------------


 

from a sale of receivables, payment intangibles and related assets in connection
with a receivables financing;

 

provided that for purposes of calculating Consolidated EBITDA of Holdings and
its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of any
Person or Properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by Holdings, the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
determined by the Borrower in good faith to be reasonably anticipated to be
realizable within 12 months following such acquisition, or of any Subsidiary
designated as a Restricted Subsidiary during such period, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period) and (B) the Consolidated EBITDA of any Person or Properties
constituting a division or line of business of any business entity, division or
line of business, in each case, Disposed of by Holdings, the Borrower or any of
the Restricted Subsidiaries during such period, or of any Subsidiary designated
as an Unrestricted Subsidiary during such period, shall be excluded for such
period (assuming the consummation of such Disposition or such designation, as
the case may be, occurred on the first day of such period).  With respect to
each joint venture or minority investee of Holdings or any of its Restricted
Subsidiaries, for purposes of calculating Consolidated EBITDA, the amount of
EBITDA (calculated in accordance with this definition) attributable to such
joint venture or minority investee, as applicable, that shall be counted for
such purposes (without duplication of amounts already included in Consolidated
Net Income) shall equal the product of (x) Holdings’ or such Restricted
Subsidiary’s direct and/or indirect percentage ownership of such joint venture
or minority investee and (y) the EBITDA (calculated in accordance with this
definition) of such joint venture or minority investee.  Unless otherwise
qualified, all references to “Consolidated EBITDA” in this Agreement shall refer
to Consolidated EBITDA of Holdings.  Consolidated EBITDA shall be deemed to be
$144,911,000 for the fiscal quarter ended December 31, 2012, $140,883,000 for
the fiscal quarter ended March 31, 2013, and $165,203,000 for the fiscal quarter
ended June 30, 2013.

 

“Consolidated Group”:  as defined in Section 7.6(c).

 

“Consolidated Net First Lien Leverage”:  at any date, (a) the aggregate
principal amount of all senior first-lien secured Funded Debt of Holdings and
its Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such
date.

 

“Consolidated Net First Lien Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated Net First Lien Leverage on such date to
(b) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of Holdings and its consolidated Restricted
Subsidiaries for any period, there shall be excluded (a) the income (or loss) of
any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with Holdings or any of its Restricted Subsidiaries,
(b) the income (or loss) of any Person (other than a Restricted Subsidiary) in
which Holdings or any of its Restricted Subsidiaries has an ownership interest
(including any joint venture), except to the extent of dividends, return of
capital or similar distributions actually received by Holdings or such
Restricted Subsidiary (which dividends, return of capital and distributions
shall be included in the calculation of Consolidated Net Income) (c)(x) any net
unrealized gains and losses resulting from fair value accounting required by
FASB ASC 815 (including as a result of the mark-to-market of obligations of
Hedge Agreements and other derivative instruments) and (y) any net

 

13

--------------------------------------------------------------------------------


 

unrealized gains and losses relating to mark-to-market of amounts denominated in
foreign currencies resulting from the application of FASB ASC 830 (including net
unrealized gain and losses from exchange rate fluctuations on intercompany
balances and balance sheet items), and (d) any income (loss) for such period
attributable to the early extinguishment of Indebtedness.  Unless otherwise
qualified, all references to “Consolidated Net Income” in this Agreement shall
refer to Consolidated Net Income of Holdings.  Notwithstanding the foregoing,
for purposes of calculating Excess Cash Flow, Consolidated Net Income shall not
include (i) extraordinary items for such period and (ii) the cumulative effect
of a change in accounting principles during such period.

 

“Consolidated Net Interest Expense”:  of any Person for any period, (a) the sum
of (i) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries plus (ii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Capital Stock of such Person made
during such period, minus (b) the sum of (i) total cash interest income of such
Person and its Restricted Subsidiaries for such period (excluding any interest
income earned on receivables due from customers), in each case determined in
accordance with GAAP plus (ii) any one time financing fees (to the extent
included in such Person’s consolidated interest expense for such period),
including, with respect to the Borrower, those paid in connection with the Loan
Documents or in connection with any amendment thereof.  Unless otherwise
qualified, all references to “Consolidated Net Interest Expense” in this
Agreement shall refer to Consolidated Net Interest Expense of Holdings.

 

“Consolidated Net Senior Secured Leverage”:  at any date, (a) the aggregate
principal amount of all senior secured Funded Debt of Holdings and its
Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such date,
in each case determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Senior Secured Leverage Ratio”:  as of any date of
determination, the ratio of (a) Consolidated Net Senior Secured Leverage on such
day to (b) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for
the most recently ended Test Period.

 

“Consolidated Net Total Leverage”:  at any date, (a) the aggregate principal
amount of all Funded Debt of Holdings and its Restricted Subsidiaries on such
date, minus (b) Unrestricted Cash on such date, in each case determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Total Leverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such day to (b) Consolidated
EBITDA of Holdings and its Restricted Subsidiaries for the most recently ended
Test Period.

 

“Consolidated Total Assets”:  the total assets of Holdings and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of Holdings for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b).

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including any
changes in Consolidated Current Assets or Consolidated Current Liabilities as a
result of (i) any reclassification in accordance with GAAP of assets or
liabilities,

 

14

--------------------------------------------------------------------------------


 

as applicable, between current and noncurrent, (ii) the effects of purchase
accounting and (iii) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Hedge Agreements.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any written or recorded agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Co-Syndication Agents”: Credit SuisseJ.P. Morgan Securities (USA) LLC and
UBSDeutsche Bank Securities LLC,Inc. each in its capacity as co-syndication
agent.

 

“Cure Amount”: as defined in Section 8.2(a).

 

“Cure Right”: as defined in Section 8.2(a).

 

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings
and its Subsidiaries) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such Affiliate.

 

“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Amount”:  as defined in Section 2.12(e).

 

“Declined Proceeds”:  the amount of any prepayment declined by the Required
Prepayment Lenders plus any Declined Amounts.

 

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: means, subject to Section 2.7(a), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect with respect to its funding obligations
hereunder or, solely with respect to a Revolving Lender, under other agreements
generally in which it commits to extend credit, (c) has failed, within seven
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other

 

15

--------------------------------------------------------------------------------


 

state or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration
within 180 days of receipt thereof.

 

“Designation Date”:  as defined in Section 2.26(f).

 

“Disinterested Director”:  as defined in Section 7.9.

 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof, in each case, to
the extent the same constitutes a complete sale, sale and leaseback, assignment,
conveyance, transfer or other disposition, as applicable.  The terms “Dispose”
and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”:  Capital Stock that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of each of clauses (a), (b) and (c), prior to the date that is 91
days after the Latest Maturity Date (other than (i) upon payment in full of the
Obligations (other than (x) indemnification and other contingent obligations not
yet due and owing and (y) Obligations in respect of Specified Hedge Agreements
or Cash Management Obligations) or (ii) upon a “change in control”; provided
that any payment required pursuant to this clause (ii) is subject to the prior
repayment in full of the Obligations (other than (x) indemnification and other
contingent obligations not yet due and owing and (y) Obligations in respect of
Specified Hedge Agreements or Cash Management Obligations) that are then accrued
and payable and the termination of the Commitments); provided further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of Holdings, the Borrower or the Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings, the Borrower or a Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution”:  (i) those institutions identified by the Borrower
in writing to the Administrative Agent on or prior to February 19, 2013,
(ii) any other Person who (A) is not registered or licensed with, or approved,
qualified or found suitable by, a Gaming Authority, or (B) has been disapproved,
disqualified, denied a license, qualification or approval or found unsuitable by
a Gaming Authority, or who has failed to timely submit a required application
and other required documentation

 

16

--------------------------------------------------------------------------------


 

pursuant to applicable Gaming Laws or (C) has withdrawn such application or
other documentation (except where requested or permitted, without prejudice, by
the applicable Gaming Authority) (in the case of each of clauses (A) and (B), to
the extent required under applicable Gaming Laws or requested by a Gaming
Authority) and (iii) business competitors of Holdings and its Subsidiaries and
such business competitors’ Affiliates, in each case, identified by Borrower in
writing to the Administrative Agent from time to time.  A list of the
Disqualified Institutions will be posted by the Administrative Agent on the
Platform and available for inspection by all Lenders.

 

“Do not have Unreasonably Small Capital”: Holdings and its Subsidiaries taken as
a whole after consummation of the Transactions is a going concern and has
sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Latest Maturity Date.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.

 

“Dollar Issuing Lenders”:  (a) Bank of America, N.A., (b) with respect to
Existing Letters of Credit that are Dollar Letters of Credit, JPMorgan Chase
Bank, N.A. and (c) any other Dollar Revolving Lender from time to time
designated by the Borrower, in its sole discretion, as a Dollar Issuing Lender
with the consent of such other Dollar Revolving Lender.

 

“Dollar L/C Disbursements”:  as defined in Section 3.4(a)(i).

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired face amount of the then outstanding Dollar
Letters of Credit and (b) the amount of drawings under Dollar Letters of Credit
that have not then been reimbursed.  The Dollar L/C Obligations of any Lender at
any time shall be its Dollar Revolving Percentage of the total Dollar L/C
Obligations at such time.  For purposes of computing the amount available to be
drawn under any Dollar Letter of Credit, the amount of such Dollar Letter of
Credit shall be determined in accordance with Section 1.5.  For all purposes of
this Agreement, if on any date of determination a Dollar Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent
to the Borrower such Dollar Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Dollar L/C Participants”:  the collective reference to all the Dollar Revolving
Lenders other than the applicable Dollar Issuing Lender and, for purposes of
Section 3.4(d), the collective reference to all Dollar Revolving Lenders.

 

“Dollar Letter of Credit”: a Letter of Credit denominated in Dollars and issued
by any Dollar Issuing Lender under the Dollar Revolving Commitments.

 

“Dollar Revolving Commitments”:  as to any Dollar Revolving Lender, the
obligation of such Lender, if any, to make Dollar Revolving Loans and
participate in Dollar Letters of Credit and Swingline Loans in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Dollar Revolving Commitment” opposite such Lender’s name on Schedule
2.1, or, as the case may be, in the Assignment and Assumption, Joinder Agreement
or Lender Joinder Agreement pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to an Extension Amendment,
an Increase Supplement or otherwise pursuant to the terms hereof.  The aggregate
amount of the Dollar Revolving Commitments as of the Closing Date is
$100,000,000.

 

17

--------------------------------------------------------------------------------


 

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of, without duplication (a) the aggregate
principal amount of all Dollar Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Dollar Revolving Percentage of the Dollar L/C
Obligations then outstanding and (c) such Lender’s Swingline Exposure.

 

“Dollar Revolving Facility”:  as defined in the definition of “Facility.”

 

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or that holds Dollar Revolving Loans.

 

“Dollar Revolving Loans”:  as defined in Section 2.4(a).

 

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the aggregate Dollar Revolving Commitments or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which
such Dollar Revolving Lender’s Dollar Revolving Extensions of Credit then
outstanding constitutes of the aggregate Dollar Revolving Extensions of Credit
then outstanding.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary that (i) is
organized under the laws of any jurisdiction within the United States and
(ii) is not a direct or indirect Subsidiary of a Foreign Subsidiary.

 

“Dutch Auction”: an auction (an “Auction”) conducted by Holdings or one of its
Subsidiaries in order to purchase any Term Loans under a given Tranche (the
“Purchase”) in accordance with the following procedures or such other procedures
as may be agreed to between the Administrative Agent and the Borrower:

 

(a)                                 Notice Procedures.  In connection with any
Auction, the Borrower shall provide notification to the Administrative Agent
(for distribution to the appropriate Lenders) of the Term Loans under such
Tranche that will be the subject of the Auction (an “Auction Notice”).  Each
Auction Notice shall be in a form reasonably acceptable to the Administrative
Agent and shall specify (i) the total cash value of the bid, in a minimum amount
of $10,000,000 with minimum increments of $2,000,000 in excess thereof (the
“Auction Amount”) and (ii) the discounts to par, which shall be expressed as a
range of percentages of the par principal amount of the Term Loans under such
Tranche at issue (the “Discount Range”), representing the range of purchase
prices that could be paid in the Auction.

 

(b)                                 Reply Procedures.  In connection with any
Auction, each applicable Lender may, in its sole discretion, participate in such
Auction by providing the Administrative Agent with a notice of participation
(the “Return Bid”) which shall be in a form reasonably acceptable to the
Administrative Agent and shall specify (i) a discount to par that must be
expressed as a price (the “Reply Discount”), which must be within the Discount
Range, and (ii) a principal amount of the applicable Loans such Lender is
willing to sell, which must be in increments of $2,000,000 or in an amount equal
to such Lender’s entire remaining amount of the applicable Loans (the “Reply
Amount”).  Lenders may only submit one Return Bid per Auction.  In addition to
the Return Bid, each Lender wishing to participate in such Auction must execute
and deliver, to be held in

 

18

--------------------------------------------------------------------------------


 

escrow by the Administrative Agent, an assignment and acceptance agreement in a
form reasonably acceptable to the Administrative Agent.

 

(c)                                  Acceptance Procedures.  Based on the Reply
Discounts and Reply Amounts received by the Administrative Agent, the
Administrative Agent, in consultation with the Borrower, will determine the
applicable discount (the “Applicable Discount”) for the Auction, which shall be
the lowest Reply Discount; provided that, in the event that the Reply Amounts
are insufficient to allow Holdings or its Subsidiary, as applicable, to complete
a purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
Holdings or such Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount which is the next
lowest Reply Discount for which Holdings or its Subsidiary, as applicable, can
complete the Auction at the Auction Amount.  Holdings or its Subsidiary, as
applicable, shall purchase the applicable Loans (or the respective portions
thereof) from each applicable Lender with a Reply Discount that is equal to or
greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided that if the aggregate proceeds required to purchase all
applicable Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, Holdings or its Subsidiary, as applicable, shall purchase such
Loans at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to adjustment for rounding as specified by the
Administrative Agent).  Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
Business Days from the date the Return Bid was due.

 

(d)                                 Additional Procedures.  Once initiated by an
Auction Notice, Holdings or its Subsidiary, as applicable, may not withdraw an
Auction other than a Failed Auction.  Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.  The Purchase shall be consummated
pursuant to and in accordance with Section 10.6 and, to the extent not otherwise
provided herein, shall otherwise be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Interest Periods, and
other notices by Holdings or such Subsidiary, as applicable) reasonably
acceptable to the Administrative Agent and the Borrower.

 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b) (subject to receipt of such consents, if any, as may be
required for the assignment of the applicable Loan or Commitment to such Person
under Section 10.6(b)(i)).

 

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other governmental authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or human health and safety as it relates
to Releases of Materials of Environmental Concern, as has been, is now, or at
any time hereafter is, in effect.

 

“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, to the extent arising from or relating to:  (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the Release of any

 

19

--------------------------------------------------------------------------------


 

Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which any Environmental Liability under
clause (a) through (d) above is assumed or imposed.

 

“Equity Issuance”:  any issuance by Holdings or any Restricted Subsidiary of its
Capital Stock in a public or private offering.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Escrow Entity”: any direct or indirect Subsidiary of Holdings (including an
Unrestricted Subsidiary) formed solely for the purposes of issuing the New Debt.

 

“Eurocurrency Base Rate”:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or suchLondon Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which is approved by the Administrative Agent, as published on
the applicable Bloomberg screen page (or other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 11:00 a.m. (London time) two London Business Days prior to the
commencement of such Interest Period; provided that, if LIBOR shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
and

 

(b)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to (i) LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the ABR Loan being
made or maintained and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at the date and time of determination.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

20

--------------------------------------------------------------------------------


 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Excess Cash Flow”:  for any Excess Cash Flow Period of Holdings, an amount (not
less than zero) equal to the amount by which, if any, of (a) the sum, without
duplication, of (i) Consolidated Net Income of Holdings for such Excess Cash
Flow Period, (ii) the amount of all non-cash charges (including depreciation,
amortization, deferred tax expense and equity compensation expenses) deducted in
arriving at such Consolidated Net Income, (iii) the amount of the decrease, if
any, in Consolidated Working Capital for such Excess Cash Flow Period (excluding
any decrease in Consolidated Working Capital relating to leasehold improvements
for which Holdings, the Borrower or any of its Subsidiaries is reimbursed in
cash or receives a credit), (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by Holdings and its Restricted Subsidiaries during
such Excess Cash Flow Period (other than sales of inventory in the ordinary
course of business), to the extent deducted in arriving at such Consolidated Net
Income and (v) to the extent not otherwise included in determining Consolidated
Net Income, the aggregate amount of cash receipts for such period attributable
to Hedge Agreements or other derivative instruments; exceeds (b) the sum,
without duplication (including, in the case of clauses (ii) and (viii) below,
duplication across periods (provided that all or any portion of the amounts
referred to in clauses (ii) and (viii) below with respect to a period may be
applied in the determination of Excess Cash Flow for any subsequent period to
the extent such amounts did not previously result in a reduction of Excess Cash
Flow in any prior period)) of:

 

(i) the amount of all non-cash gains or credits to the extent included in
arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities) and cash charges to the
extent excluded from Consolidated Net Income pursuant to the last sentence
thereof;

 

(ii) the aggregate amount (A) actually paid by Holdings and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period (or, at the Borrower’s
election, after such Excess Cash Flow Period but prior to the time of
determination of Excess Cash Flow for such Excess Cash Flow Period, and
excluding any amounts paid during such Excess Cash Flow Period which the
Borrower elected to apply to the calculation in a prior Excess Cash Flow Period)
on account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such Excess Cash Flow Period to be used to make Capital Expenditures or
Permitted Acquisitions which in either case have been actually made or
consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected at

 

21

--------------------------------------------------------------------------------


 

the time of determination to be made) with the proceeds of new long-term
Indebtedness or an Equity Issuance or with the proceeds of any Reinvestment
Deferred Amount), in each case to the extent not already deducted from
Consolidated Net Income;

 

(iii) the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including the Term Loans) of Holdings and its
Restricted Subsidiaries made during such Excess Cash Flow Period and, at the
option of the Borrower, all prepayments of Indebtedness made (or committed to be
made by irrevocable written notice) after such Excess Cash Flow Period but prior
to the time of determination of Excess Cash Flow for the applicable Excess Cash
Flow Period, and excluding any amounts paid during such Excess Cash Flow Period
which the Borrower elected to apply to the calculation in a prior Excess Cash
Flow Period (other than, in each case, (x) in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder, (y) to the extent any such prepayments are the result of
the incurrence of additional indebtedness and (z) optional prepayments of the
Term Loans and optional prepayments of Revolving Loans to the extent accompanied
by permanent optional reductions of the Revolving Commitments);

 

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such Excess Cash Flow Period (excluding any increase in Consolidated Working
Capital relating to leasehold improvements for which Holdings or any of its
Subsidiaries is reimbursed in cash or receives a credit);

 

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
Holdings and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income;

 

(vi) Transaction Costs and other fees and expenses incurred in connection with
the integration of the Target (and/or its Subsidiaries) and Holdings (and/or its
Subsidiaries) as a result of the Transactions, and fees and expenses incurred in
connection with any Permitted Acquisition or Investment permitted by
Section 7.7, any Equity Issuance, any incurrence of Indebtedness permitted by
Section 7.2, any Restricted Payment permitted by Section 7.6 and any Disposition
permitted by Section 7.5 (in each case, whether or not consummated), in each
case to the extent not already deducted from Consolidated Net Income;

 

(vii) purchase price adjustments and earnouts paid, in each case to the extent
not already deducted from Consolidated Net Income, or received, in each case to
the extent not already included in arriving at Consolidated Net Income, in
connection with any acquisition or Investment consummated prior to the Closing
Date, any Permitted Acquisition or any other acquisition or Investment permitted
under Section 7.7;

 

(viii) (A) the net amount of Permitted Acquisitions and Investments made in cash
during such period pursuant to paragraphs (a)(ii), (a)(iii), (d), (f), (h), (k),
(l), (v) and (x) of Section 7.7 (to the extent, in the case of clause (x), such
Investment relates to Restricted Payments permitted under Section 7.6(c), (e),
(f)(iii), (h), (i), (m) or (o)) or, at the option of the Borrower, committed
during such period to be used to make Permitted Acquisitions and Investments
pursuant to such paragraphs of Section 7.7 which have been actually made or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such period (but excluding Investments among Holdings and its
Restricted Subsidiaries) and (B) permitted Restricted Payments made in cash or
subject to a binding agreement, in each case by Holdings during such period and
permitted Restricted Payments made by any Restricted Subsidiary to any Person
other than Holdings or any of the Restricted Subsidiaries during such period, in
each case, to the extent permitted by Section 7.6(c), (e), (f)(iii), (h), (i),
(m), or (o), in each case to the

 

22

--------------------------------------------------------------------------------


 

extent not already deducted from Consolidated Net Income; provided that the
amount of Restricted Payments made pursuant to Section 7.6(e) and deducted
pursuant to this clause (viii) shall not exceed $10,000,000 in any Excess Cash
Flow Period;

 

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, in each case to the extent not already deducted from Consolidated Net
Income;

 

(x) (A) the aggregate amount of any premium or penalty actually paid in cash
that is required to be made in connection with any prepayment of Indebtedness
made (or committed to be made by irrevocable written notice) during the
applicable Excess Cash Flow Period or, at the option of the Borrower, after the
end of such Excess Cash Flow Period but prior to the time of calculation of
Excess Cash Flow, in each case to the extent not already deducted from
Consolidated Net Income and (B) to the extent included in determining
Consolidated Net Income, the aggregate amount of any income (or loss) for such
period attributable to the early extinguishment of Indebtedness, Hedge
Agreements or other derivative instruments;

 

(xi) cash payments by Holdings and its Restricted Subsidiaries during such
period relating to prize or jackpot-related liabilities or in respect of
long-term liabilities of the Borrower and its Subsidiaries other than
Indebtedness, in each case to the extent not already deducted from Consolidated
Net Income;

 

(xii) the aggregate amount of (I) expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees), in each case, to the extent not deducted during
a prior period and (II) expenditures committed during such Excess Cash Flow
Period to be made for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period, in each such
case, to the extent that such expenditures are not expensed during such period
and are not deducted in calculating Consolidated Net Income;

 

(xiii) cash expenditures in respect of Hedge Agreements or other derivative
instruments during such period to the extent not deducted in arriving at such
Consolidated Net Income;

 

(xiv) the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

 

(xv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;

 

(xvi) payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties (or other
distributions or return of capital) in respect of such non-wholly-owned
Restricted Subsidiary, in each case to the extent not deducted in determining
Consolidated Net Income; and

 

(xvii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
Excess Cash Flow Period, in each

 

23

--------------------------------------------------------------------------------


 

case to the extent not deducted in determining Consolidated Net Income, provided
that such amounts will be added to Excess Cash Flow for the following fiscal
year to the extent not paid in cash and deducted from Consolidated Net Income
during such following fiscal year.

 

“Excess Cash Flow Application Amount”:  with respect to any Excess Cash Flow
Period, the product of the Excess Cash Flow Percentage applicable to such Excess
Cash Flow Period times the Excess Cash Flow for such Excess Cash Flow Period.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

 

“Excess Cash Flow Percentage”:  with respect to an Excess Cash Flow Period, 50%;
provided that if the Consolidated Net First Lien Leverage Ratio at the end of
any Excess Cash Flow Period is (i) less than or equal to 3.00 to 1.00 but
greater than 2.50 to 1.00, the Excess Cash Flow Percentage shall be 25% or
(ii) less than or equal to 2.50 to 1.00, the Excess Cash Flow Percentage shall
be 0%.

 

“Excess Cash Flow Period”:  each fiscal year of Holdings beginning with the
fiscal year ending December 31, 2014.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral”:  as defined in Section 4.17(a).

 

“Excluded Real Property”:  (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(y), (b) any Real Property with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a mortgage on such Real Property in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (c) any Real
Property to the extent providing a mortgage on such Real Property would
(i) result in adverse tax consequences to Holdings, the Borrower or any of
Holdings’ Subsidiaries as reasonably determined by the Borrower (provided that
any such designation of Real Property as Excluded Real Property shall be subject
to the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed)), (ii) violate any applicable Requirement of
Law, (iii) be prohibited by any applicable Contractual Obligations (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code) or (iv) give any other party (other than a Loan Party or a
wholly-owned Subsidiary) to any contract, agreement, instrument or indenture
governing such Real Property the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law).

 

“Excluded Subsidiary”:  any Subsidiary that is (a) an Unrestricted Subsidiary,
(b) not wholly owned directly by Holdings or one or more of its wholly owned
Restricted Subsidiaries, (c) an Immaterial Subsidiary, (d) a Foreign Subsidiary
Holding Company, (e) established or created pursuant to Section 7.7(p) and
meeting the requirements of the proviso thereto; provided that such Subsidiary
shall only be an Excluded Subsidiary for the period, as contemplated by
Section 7.7(p), (f) a Subsidiary that is prohibited by applicable Requirement of
Law from guaranteeing or granting a Lien on its assets to secure obligations in
respect of the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
or grant any Lien unless, such consent, approval, license or authorization has
been received, (g) a Subsidiary that is prohibited from guaranteeing or granting
a Lien on its assets to secure obligations in respect of the Facilities by any
Contractual Obligation in existence on the Closing Date (or, in the case of any
newly-acquired Subsidiary, in existence at the time of acquisition thereof but
not entered into in contemplation thereof), provided that

 

24

--------------------------------------------------------------------------------


 

this clause (g) shall not be applicable if (1) such other party is a Loan Party
or a wholly-owned Restricted Subsidiary of Holdings or (2) consent has been
obtained to provide such guarantee or such prohibition is otherwise no longer in
effect, (h) a Subsidiary with respect to which a guarantee by it of, or granting
a Lien on its assets to secure obligations in respect of, the Facilities would
result in material adverse tax consequences (including as a result of
Section 956 of the Code or any related provision) to Holdings, the Borrower or
one or more Restricted Subsidiaries, as reasonably determined by the Borrower,
(i) not-for-profit subsidiaries, (j) any Foreign Subsidiary or any Domestic
Subsidiary of a Foreign Subsidiary, (k) Subsidiaries that are special purpose
entities, or (l) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences of guaranteeing or granting a Lien on
its assets to secure obligations in respect of the Facilities shall be excessive
in view of the benefits to be obtained by the Secured Parties therefrom;
provided that if a Subsidiary executes the Guarantee and Collateral Agreement as
a “Guarantor,” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Guarantee and Collateral Agreement as a
“Guarantor” in accordance with the terms hereof and thereof).

 

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to any
Recipient, (i) net income Taxes (however denominated), net profits Taxes,
franchise Taxes, and branch profits Taxes (and net worth Taxes and capital Taxes
imposed in lieu of net income Taxes), in each case, (A) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, if such Recipient is a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B) as
a result of a present or former connection between such Recipient and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein, (ii) any withholding Taxes
(including backup withholding) imposed on amounts payable to or for the account
of such Recipient with respect to an applicable interest in a Loan or Commitment
or this Agreement pursuant to a law in effect on the date on which (A) such
Recipient becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.24) or (B) if such Recipient
is a Lender, such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a party hereto or, if such Recipient is a Lender, to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with paragraphs (d), (e) or (g), as
applicable, of Section 2.20 and (iv) any withholding Taxes imposed under FATCA.

 

25

--------------------------------------------------------------------------------


 

“Existing Bally Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of April 19, 2013 (as amended, supplemented, restated or
otherwise modified from time to time), by and among Bally Target, the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent.

 

“Existing Borrower Credit Agreement”:  the Second Amended and Restated Credit
Agreement, dated as of August 25, 2011, among Holdings, the Borrower, the
lenders and other financial institutions party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Existing Credit Agreements”: the Existing Borrower Credit Agreement and the
Existing Target Credit Agreement.

 

“Existing Letters of Credit”:  Letters of Credit issued prior to, and
outstanding on, the Closing Date pursuant to an Existing Credit Agreement and
disclosed on Schedule 1.1C.

 

“Existing Loans”:  as defined in Section 2.26(a).

 

“Existing Notes Financing”: collectively, the 2018 Notes, the 20192020 Notes and
the 20202021 Notes, together with any Permitted Refinancing thereof.

 

“Existing Notes Financing Documentation”: the 2018 Notes, the 2019 Notes, the
2020 Notes, the 2021 Notes, and the indentures governing any such notes, and any
documentation governing any other Existing Notes Financing.

 

“Existing Revolving Loans”:  as defined in Section 2.26(a).

 

“Existing Revolving Tranche”:  as defined in Section 2.26(a).

 

“Existing Target Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of October 18, 2011, among the Target, the lenders and other
financial institutions party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

“Existing Term Loans”:  as defined in Section 2.26(a).

 

“Existing Term Tranche”:  as defined in Section 2.26(a).

 

“Existing Tranche”:  as defined in Section 2.26(a).

 

“Extended Loans”:  as defined in Section 2.26(a).

 

“Extended Revolving Commitments”:  as defined in Section 2.26(a).

 

“Extended Revolving Tranche”:  as defined in Section 2.26(a).

 

“Extended Term Loans”:  as defined in Section 2.26(a).

 

“Extended Term Tranche”:  as defined in Section 2.26(a).

 

“Extended Tranche”:  as defined in Section 2.26(a).

 

“Extending Lender”:  as defined in Section 2.26(b).

 

26

--------------------------------------------------------------------------------


 

“Extension”:  as defined in Section 2.26(b).

 

“Extension Amendment”:  as defined in Section 2.26(c).

 

“Extension Date”:  as defined in Section 2.26(d).

 

“Extension Election”:  as defined in Section 2.26(b).

 

“Extension Request”:  as defined in Section 2.26(a).

 

“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”:  each of (a) the Initial Term Loans (the “Term Facility”), (b)  any
New Loan Commitments and the New Loans made thereunder (a “New Facility”),
(c) the Dollar Revolving Commitments and the extensions of credit (including
Swingline Loans and Dollar Letters of Credit) made thereunder (the “Dollar
Revolving Facility”), (d) the Multi-Currency Revolving Commitments and the
extensions of credit (including Multi-Currency Letters of Credit) made
thereunder (the “Multi-Currency Revolving Facility”), (e) any Extended Loans (of
the same Extension Series) (an “Extended Term Facility”), (f) any Extended
Revolving Commitments (of the same Extension Series) (an “Extended Revolving
Facility”), (g) any Refinancing Term Loans of the same Tranche (a “Refinancing
Term Facility”) and (h) any Refinancing Revolving Commitments of the same
Tranche (a “Refinancing Revolving Facility”).

 

“Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower.

 

“Fair Value”: the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole and after
giving effect to the consummation of the Transactions would change hands between
a willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any law implementing such agreements).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

27

--------------------------------------------------------------------------------


 

“Fee Payment Date”:  commencing on March 31, 2014, (a) the last Business Day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Fixed Charge Coverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period to (b) Fixed Charges of Holdings and its Restricted
Subsidiaries for such Test Period.  In the event that Holdings or any of its
Restricted Subsidiaries incurs, assumes, guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any Indebtedness or issues or redeems
Disqualified Capital Stock subsequent to the commencement of the period for
which the Fixed Charge Coverage Ratio is being calculated and on or prior to the
date on which the event for which the calculation of the Fixed Charge Coverage
Ratio is being calculated, then the Fixed Charge Coverage Ratio will be
calculated on a pro forma basis as if such incurrence, assumption, guarantee,
repayment, repurchase, redemption, defeasance or other discharge of Indebtedness
or issuance or redemption of Disqualified Capital Stock, and the use of the
proceeds therefrom, had occurred at the beginning of the Test Period.

 

“Fixed Charges”: for any Test Period, the sum of (a) Consolidated Net Interest
Expense and (b) the product of (x) all dividend payments on any series of
Disqualified Capital Stock of Holdings paid, accrued or scheduled to be paid or
accrued during the applicable Test Period, times (y) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
effective consolidated federal, state and local tax rate of Holdings expressed
as a decimal.

 

“Foreign Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Permitted Foreign Currency at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Permitted Foreign Currency with Dollars.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock or Indebtedness of one or more Foreign Subsidiaries (or
Restricted Subsidiaries thereof) and other assets relating to an ownership
interest in such Capital Stock or Indebtedness, or Restricted Subsidiaries.

 

“Fronting Exposure”:  as defined in Section 2.6(f).

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b)(i), (e), (g)(ii), (h) or, to the extent
related to Indebtedness of the types described in the preceding clauses, (d) of
the definition of “Indebtedness”, in each case, to the extent reflected as
indebtedness on such Person’s balance sheet.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes and the
Borrower notifies the Administrative Agent that it will effect such change,
without limiting Section 10.16, effective from and after the date on which such
transition from GAAP to IFRS is completed by the Borrower or Holdings,
references herein to GAAP shall thereafter be construed to mean

 

28

--------------------------------------------------------------------------------


 

(a) for periods beginning on and after the required transition date or the date
specified in such notice, as the case may be, IFRS as in effect from time to
time and (b) for prior periods, GAAP as defined in the first sentence of this
definition.

 

“Gaming Approval”:  any and all approvals, authorizations, permits, consents,
rulings, orders or directives of any Governmental Authority (i) necessary to
enable Holdings and its Subsidiaries to engage in the lottery, gambling, casino,
horse racing or gaming business or otherwise continue to conduct their business
as it is conducted on the Closing Date or any Permitted Business (directly or
indirectly through a joint venture or other Person) conducted after the Closing
Date, (ii) that regulates gaming in any jurisdiction in which Holdings and its
Subsidiaries conduct gaming activities and has jurisdiction over such persons
(including any successors to any of them) or (iii) necessary to accomplish the
transactions contemplated hereby.

 

“Gaming Authority”:  as to any Person, any governmental agency, authority,
board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by Holdings or any of its
Subsidiaries.

 

“Gaming Facility”:  as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including any casinos, hotels, resorts, race tracks,
off-track wagering sites and other recreation and entertainment facilities.

 

“Gaming Laws”:  as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including pari-mutuel race tracks) and rules,
regulations, codes and ordinances of any Gaming Authority, and all
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Holdings or any of
its Subsidiaries within its jurisdiction, (b) Gaming Approvals and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the date hereof, among Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or

 

29

--------------------------------------------------------------------------------


 

liquidity of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement.  The amount of any Guarantee Obligation of any
guaranteeing Person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case, the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by such Person in good faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Guaranty”: collectively, the guaranty made by the Guarantors under the
Guarantee and Collateral Agreement in favor of the Secured Parties, together
with each other guaranty delivered pursuant to Section 6.8.

 

“Hedge Agreements”:  all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by Holdings or
any Restricted Subsidiary.

 

“Holdings”: as defined in the introductory paragraph of this Agreement.

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  on any date, any Restricted Subsidiary of Holdings
designated as such by the Borrower, but only to the extent that such Restricted
Subsidiary has less than 5% of Consolidated Total Assets and 5% of annual
consolidated revenues of Holdings and its Restricted Subsidiaries as reflected
on the most recent financial statements delivered pursuant to Section 6.1 prior
to such date; provided that at no time shall all Immaterial Subsidiaries have in
the aggregate Consolidated Total Assets or annual consolidated revenues (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time) in excess of 7.5% of Consolidated Total Assets
or annual consolidated revenues, respectively, of Holdings and its Restricted
Subsidiaries.

 

“Increase Supplement”: as defined in Section 2.25(e).

 

“Increased Amount Date”:  as defined in Section 2.25(a).

 

30

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person:  without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
(i) bonds (excluding surety bonds), debentures, notes or similar instruments,
and (ii) surety bonds, (c) all obligations of such Person for the deferred
purchase price of Property or services already received, (d) all Guarantee
Obligations by such Person of Indebtedness of others, (e) all Capital Lease
Obligations of such Person, (f) all payments that such Person would have to make
in the event of an early termination, on the date Indebtedness of such Person is
being determined, in respect of outstanding Hedge Agreements (such payments in
respect of any Hedge Agreement with a counterparty being calculated subject to
and in accordance with any netting provisions in such Hedge Agreement), (g) the
principal component of all obligations, contingent or otherwise, of such Person
(i) as an account party in respect of letters of credit (other than any letters
of credit, bank guarantees or similar instrument in respect of which a
back-to-back letter of credit has been issued under or permitted by this
Agreement) and (ii) in respect of bankers’ acceptances and (h) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Disqualified Capital Stock of such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; provided that Indebtedness shall not include (A) trade and other
payables, accrued expenses and liabilities and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset,
(D) payment and custodial obligations in respect of prize, jackpot, deposit,
payment processing and player account management operations or (E) earn-out and
other contingent obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such Person in
respect thereof (or provides for reimbursement to such Person).

 

“Indebtedness for Borrowed Money”:  (a) to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments and (ii) Capital Lease Obligations,
(b) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (c) Hedge Agreements; provided that the
Obligations shall not constitute Indebtedness for Borrowed Money.

 

“Indemnified Liabilities”:  as defined in Section 10.5.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in the
immediately preceding clause (a), Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5.

 

“Initial Term Loans”:  as defined in Section 2.1.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

31

--------------------------------------------------------------------------------


 

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,
trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) commencing on December 31, 2013, as to any ABR
Loan, the last Business Day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurocurrency Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is an ABR Loan), the date of any repayment or prepayment made in
respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (except as
otherwise provided in clause (iv) of this definition, if available from all
Lenders under the relevant Facility) twelve months (or such other period
acceptable to all such Lenders) thereafter, as selected by the Borrower in its
notice of borrowing or notice of continuation or conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one, two, three or six or (if available from all Lenders under
the relevant Facility) twelve months (or such other period acceptable to all
such Lenders) thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not later than 1:00 P.M., New York City time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable;

 

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower may elect an Interest Period of one week at any time between
the Closing Date and January 31, 2014.

 

“Investments”:  as defined in Section 7.7.

 

32

--------------------------------------------------------------------------------


 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lenders”:  the collective reference to the Dollar Issuing Lenders and
the Multi-Currency Issuing Lenders.

 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit H.

 

“Joint Bookrunners”:  Bank of America, N.A., Credit Suisse Securities (USA) LLC,
UBS Securities LLCMerrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC (solely with respect to the Revolving Facilities), RBS
Securities Inc.,and Deutsche Bank Securities Inc., Goldman Sachs Bank USA and
HSBC Securities (USA) Inc., in their capacity as joint bookrunners.

 

“Junior Financing”: as defined in Section 7.8(a).7.8.

 

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

“Latest Maturing Term Loans”: at any date of determination, the Tranche (or
Tranches) of Term Loans maturing later than all other Term Loans outstanding on
such date.

 

“Latest Maturity Date”: at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.

 

“L/C Commitment”:  $200,000,000.

 

“L/C Disbursements”:  the collective reference to the Dollar L/C Disbursements
and the Multi-Currency L/C Disbursements.

 

“L/C Obligations”:  the collective reference to the Dollar L/C Obligations and
the Multi-Currency L/C Obligations.

 

“L/C Participants”:  the collective reference to all the Dollar L/C Participants
and Multi-Currency L/C Participants.

 

“L/C Shortfall”:  as defined in Section 3.4(d).

 

“Lead Arrangers”:  Bank of America, N.A., Credit SuisseMerrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities (USA) LLC and UBSDeutsche
Bank Securities LLCInc., in their capacity as joint lead arrangers.

 

“Lender Joinder Agreement”: as defined in Section 2.25(e).

 

“Lenders”:  as defined in the preamble hereto.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letters of Credit”:  any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in a Permitted Foreign Currency.

 

33

--------------------------------------------------------------------------------


 

“Liabilities”: the recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of Holdings and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied.

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  the collective reference to this Agreement, the Security
Documents and the Notes (if any), together with any amendment, supplement,
waiver, or other modification to any of the foregoing.

 

“Loan Parties”:  Holdings, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Mafco”: MacAndrews & Forbes Holdings, Inc.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or (i) in the case of any Revolving Facility, prior to any termination
of the Revolving Commitments under such Facility, the holders of more than 50%
of the Revolving Commitments under such Facility, (ii) in the case of any New
Facility that is a revolving credit facility, prior to any termination of the
New Loan Commitments under such Facility, the holders of more than 50% of the
New Loan Commitments under such Facility or (iii) in the case of any Extended
Revolving Facility, prior to any termination of the Extended Revolving
Commitments under such Facility, the holders of more than 50% of the Extended
Revolving Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by Defaulting Lenders.

 

“Mandatory Prepayment Date”:  as defined in Section 2.12(e).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of Holdings and
its Restricted Subsidiaries, taken as a whole, or (b) the material rights and
remedies available to the Administrative Agent and the Lenders, taken as a
whole, or on the ability of the Loan Parties, taken as a whole, to perform their
payment obligations to the Lenders, in each case, under the Loan Documents.

 

“Material Real Property”:  any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated Fair Market
Value exceeding $7,500,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$7,500,000 at the time of acquisition; provided that (i) no Specified Real
Property shall constitute a Material Real Property unless otherwise satisfying
the terms of this definition on or after the one year anniversary of the
ClosingAmendment No. 1 Effective Date (as defined in Amendment No. 1) and
(ii) at no time shall the aggregate estimated Fair Market Value of all Real

 

34

--------------------------------------------------------------------------------


 

Property located in the United States and owned in fee by the Loan Parties that
is not considered “Material Real Property” exceed $50,000,000.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, the sum
of (a) $350,000,000 and (b) an additional unlimited amount if, after giving pro
forma effect to the incurrence of such additional amount (and in the case of any
Supplemental Revolving Commitment Increase being initially provided on any date
of determination, as if loans thereunder were drawn in full on such date) and
after giving effect to any acquisition consummated substantially concurrently
therewith and all other appropriate pro forma adjustment events, the
Consolidated Net First Lien Leverage Ratio is equal to or less than 3.00:1.00
(it being understood that (A) the unlimited amount in clause (b) above shall be
deemed to be used prior to the amount in clause (a) above to the extent the
Consolidated Net First Lien Leverage Ratio requirement is satisfied, (B) if pro
forma effect is given to the entire committed amount of any such amount, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this clause and (C) for
purposes of calculating the Consolidated Net First Lien Leverage Ratio only on
the applicable date of incurrence, (I) any such amount incurred shall be treated
as if such amount is first lien Funded Debt, regardless of whether such amount
is actually secured on a first lien basis and (II) any cash proceeds from such
incurrence shall be excluded from such calculation).

 

“Maximum Rate”:  as defined in Section 10.20.

 

“Merger”: the merger of SG California Merger Sub, Inc. with and into Target
pursuant to, and as contemplated by, the Merger Agreement.

 

“Merger Agreement”:  the Agreement and Plan of Merger, dated as of January 30,
2013, by and among, Holdings, SG California Merger Sub, Inc., the Borrower and
WMS Industries, Inc.

 

“Minimum Extension Condition”:  as defined in Section 2.26(g).

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage”:  any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Mortgaged Properties”:  all Real Property owned by a Loan Party that is, or is
required to be, subject to a Mortgage pursuant to the terms of this Agreement.

 

“Multi-Currency Issuing Lenders”:  (a) Bank of America, N.A., (b) with respect
to Existing Letters of Credit that are Multi-Currency Letters of Credit,
JPMorgan Chase Bank, N.A. and (c) any other Multi-Currency Revolving Lender from
time to time designated by the Borrower, in its sole

 

35

--------------------------------------------------------------------------------


 

discretion, as a Multi-Currency Issuing Lender with the consent of such other
Multi-Currency Revolving Lender.

 

“Multi-Currency L/C Disbursements”:  as defined in Section 3.4(a)(ii).

 

“Multi-Currency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the Dollar Equivalent of the aggregate then undrawn and unexpired face
amount of the then outstanding Multi-Currency Letters of Credit and (b) the
Dollar Equivalent of the aggregate amount of drawings under Multi-Currency
Letters of Credit that have not then been reimbursed.  The Multi-Currency L/C
Obligations of any Lender at any time shall be its Multi-Currency Revolving
Percentage of the total Multi-Currency L/C Obligations at such time. For
purposes of computing the amount available to be drawn under any Multi-Currency
Letter of Credit, the amount of such Multi-Currency Letter of Credit shall be
determined in accordance with Section 1.5.  For all purposes of this Agreement,
if on any date of determination a Multi-Currency Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent to
the Borrower such Multi-Currency Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Multi-Currency L/C Participants”:  the collective reference to all the
Multi-Currency Revolving Lenders other than the applicable Multi-Currency
Issuing Lender and, for purposes of Section 3.4(d), the collective reference to
all Multi-Currency Revolving Lenders.

 

“Multi-Currency Letter of Credit”: a Letter of Credit denominated in Dollars or
in a Permitted Foreign Currency and issued by any Multi-Currency Issuing Lender
under the Multi-Currency Revolving Commitments.

 

“Multi-Currency Revolving Commitments”:  as to any Multi-Currency Revolving
Lender, the obligation of such Lender, if any, to make Multi-Currency Revolving
Loans and participate in Multi-Currency Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Multi-Currency Revolving Commitment” opposite such Lender’s name on
Schedule 2.1, or, as the case may be, in the Assignment and Assumption, Joinder
Agreement or Lender Joinder Agreement pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to an
Extension Amendment, an Increase Supplement or otherwise pursuant to the terms
hereof.  The aggregate amount of the Multi-Currency Revolving Commitments as of
the Closing Date is $200,000,000.

 

“Multi-Currency Revolving Extensions of Credit”:  as to any Multi-Currency
Revolving Lender at any time, an amount equal to the Dollar Equivalent of the
sum of, without duplication (a) the aggregate principal amount of all
Multi-Currency Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Multi-Currency Revolving Percentage of the Multi-Currency L/C
Obligations then outstanding.

 

“Multi-Currency Revolving Facility”:  as defined in the definition of
“Facility.”

 

“Multi-Currency Revolving Lender”:  each Lender that has a Multi-Currency
Revolving Commitment or that holds Multi-Currency Revolving Loans.

 

“Multi-Currency Revolving Loans”:  as defined in Section 2.4(a).

 

“Multi-Currency Revolving Percentage”:  as to any Multi-Currency Revolving
Lender at any time, the percentage which such Lender’s Multi-Currency Revolving
Commitment then constitutes of

 

36

--------------------------------------------------------------------------------


 

the aggregate Multi-Currency Revolving Commitments or, at any time after the
Multi-Currency Revolving Commitments shall have expired or terminated, the
percentage which such Multi-Currency Revolving Lender’s Multi-Currency Revolving
Extensions of Credit then outstanding constitutes of the aggregate
Multi-Currency Revolving Extensions of Credit then outstanding.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) received by any Loan Party, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, brokers’ fees,
consulting fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred by
any Loan Party in connection therewith; (ii) taxes paid or reasonably estimated
to be payable by any Loan Party as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements);
(iii) the amount of any liability paid or to be paid or reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (ii) above) (A) associated with the assets
that are the subject of such event and (B) retained by Holdings or any of its
Restricted Subsidiaries, provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such event occurring on
the date of such reduction and (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or any Domestic Subsidiary as a result thereof and (b) in
connection with any Equity Issuance or issuance or sale of debt securities or
instruments or the incurrence of Funded Debt, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, consulting fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith..

 

“New Debt”: any New Notes and/or new loans issued or incurred, as applicable, in
connection with the Bally Transactions.

 

“New Facility”:  as defined in the definition of “Facility.”

 

“New Incremental Notes”: one or more series of senior secured, senior unsecured,
senior subordinated or subordinated notes (which notes, if secured by the
Collateral, are secured on a first lien pari passu basis with the Liens securing
the Obligations or secured on a “junior” basis with the Liens securing the
Obligations) and guaranteed only by the Guarantors in an aggregate amount for
all such New Incremental Notes (when taken together with any New Loan
Commitments that have become effective or will become effective simultaneously
with the issue of any such New Incremental Notes) not in excess of, at the time
the respective New Incremental Notes are issued, the Maximum Incremental
Facilities Amount; provided that no Event of Default would exist after giving
pro forma effect thereto subject to the Permitted Acquisition Provisions (if
applicable).  The issuance of any New Incremental Notes is subject to the
following conditions: (i) the delivery to the Administrative Agent of a
certificate of the Borrower certifying and attaching the resolutions adopted by
the Borrower approving or consenting to the issuance of such New Incremental
Notes, and certifying that the conditions precedent set forth in the following
subclauses (ii) through (v) have been satisfied (which certificate shall include
supporting calculations demonstrating compliance, if applicable, with the
Maximum Incremental

 

37

--------------------------------------------------------------------------------


 

Facilities Amount), (ii) such New Incremental Notes shall not be Guaranteed by
any Person that is not a Guarantor, (iii) to the extent secured, such New
Incremental Notes shall be subject to an Other Intercreditor Agreement,
(iv) such New Incremental Notes shall have a final maturity no earlier than 91
days after the then Latest Maturity Date, (v) (A) if such New Incremental Notes
are secured, the Weighted Average Life to Maturity of such New Incremental Notes
shall not be shorter than that of any then-existing Term Loan Tranche, and
(B) if such New Incremental Notes are unsecured, such New Incremental Notes
shall not be subject to any amortization prior to the final maturity thereof, or
be subject to any mandatory redemption or prepayment provisions (except
customary assets sale, recovery event and change of control provisions), (vi) if
such New Incremental Notes are secured, such New Incremental Notes shall not be
subject to any mandatory redemption or prepayment provisions (except to the
extent any such mandatory redemption or prepayment is required to be applied pro
rata to the Term Loans and other Indebtedness that is secured on a pari passu
basis with the Obligations) and (vii) the covenants, events of default,
guarantees, collateral and other terms of such New Incremental Notes are
customary for similar debt securities in light of then-prevailing market
conditions at the time of issuance (it being understood that (x) no New
Incremental Notes shall include any financial maintenance covenants (including
indirectly by way of a cross-default to this Agreement), but that customary
cross-acceleration provisions may be included and (y) any negative covenants
with respect to indebtedness, investments, liens or restricted payments shall be
incurrence-based) and in any event are not more restrictive to Holdings and its
Restricted Subsidiaries than those set forth in this Agreement (other than with
respect to interest rate and redemption provisions), except for covenants or
other provisions applicable only to periods after the then Latest Maturity
Date.  The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary or appropriate in order to secure any New Incremental Notes
with the Collateral and/or to make such amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the issuance of such New Incremental Notes, in each
case on terms consistent with this definition.

 

“New Lender”:  as defined in Section 2.25(c).

 

“New Loan Commitments”:  as defined in Section 2.25(a).

 

“New Loans”:  any loan made by any New Lender pursuant to this Agreement.

 

“New Notes”: as defined in the definition of Bally Transactions.

 

“New Notes Issuer”: the Borrower, in its own capacity or as successor to any
Escrow Entity.

 

“New Secured Bridge Facility”: as defined in the definition of Bally
Transactions.

 

“New Secured Bridge Loans”: as defined in the definition of Bally Transactions.

 

“New Secured Notes”: as defined in the definition of Bally Transactions.

 

“New Subsidiary”:  as defined in Section 7.2(t).

 

“New Term Lender”:  a Lender that has a New Term Loan.

 

“New Term Loan Commitment”:  as defined in Section 2.25(a).

 

“New Term Loans”:  as defined in Section 2.25(a).

 

38

--------------------------------------------------------------------------------


 

“New Unsecured Bridge Facilities”: as defined in the definition of Bally
Transactions.

 

“New Unsecured Bridge Loans”: as defined in the definition of Bally
Transactions.

 

“New Unsecured Notes”: as defined in the definition of Bally Transactions.

 

“No Undisclosed Information Representation”: with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to Holdings or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to Holdings or
any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Subsidiary”:  any Subsidiary of Holdings or the Borrower which is
not an Excluded Subsidiary.

 

“Non-Extending Lender”:  as defined in Section 2.26(e).

 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings or the Borrower which is
not a Subsidiary Guarantor.

 

“Non-Recourse Debt”:  Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $25,000,000 to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of Holdings or any of
its Restricted Subsidiaries.

 

“Non-US Lender”:  as defined in Section 2.20(d).

 

“Not Otherwise Applied”:  with reference to any proceeds of any transaction or
event or of Excess Cash Flow or the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.12 and (b) has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction (including any application thereof as a Cure Right
pursuant to Section 8.2).

 

“Note”:  any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1, Exhibit J-2 or Exhibit J-3, as applicable, or such
other form as agreed upon by the Administrative Agent and the Borrower.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Cash Management Obligations of any Loan Party to
the Administrative Agent, the Collateral Agent, any other Agent, any Lender or
any Affiliate of any of the

 

39

--------------------------------------------------------------------------------


 

foregoing), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, in each case, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Cash Management
Obligations or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided that
(a) obligations of any Loan Party under any Specified Hedge Agreement, any Cash
Management Obligations shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed, (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements or Cash Management
Obligations and (c) the “Obligations” shall exclude any Excluded Swap
Obligations.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Open Market Purchase”: the purchase by Holdings or any of its Subsidiaries by
way of open market purchases of Term Loans in an aggregate principal amount of
Term Loans not to exceed of 20% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase).

 

“Other Affiliate”: the Sponsor and any Affiliate of the Sponsor, other than
Holdings, any Subsidiary of Holdings and any natural person.

 

“Other Intercreditor Agreement”:  an intercreditor agreement, (a) to the extent
in respect of Indebtedness secured by some or all of the Collateral on a pari
passu basis or a second priority basis with the Obligations, substantially in
the form of Exhibit K hereto and (b) to the extent in respect of Indebtedness
secured by some or all of the Collateral on a third (or more junior) priority
basis with the Obligations, in a form reasonably acceptable to the
Administrative Agent and the Borrower, in each case with such modifications
thereto as the Administrative Agent and the Borrower may mutually agree.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent Company”:  any direct or indirect parent of Holdings.

 

“Pari Passu Debt”:  Indebtedness that is secured by a Lien on the Collateral
ranking equal with the Lien on such Collateral securing the Obligations pursuant
to one or more Other Intercreditor Agreements.

 

“Participant”:  as defined in Section 10.6(c)(i).

 

“Participant Register”:  as defined in Section 10.6(c)(iii).

 

“Payment Amount”:  as defined in Section 3.5.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

40

--------------------------------------------------------------------------------


 

“Permitted Acquisition”:  (a) any acquisition or other Investment approved by
the Required Lenders, (b) any acquisition or other Investment made solely with
the Net Cash Proceeds of any substantially concurrent Equity Issuance or capital
contribution (other than Disqualified Capital Stock or Cure Amounts) or (c) any
acquisition, in a single transaction or a series of related transactions, of a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, in each
case to the extent the applicable acquired company or assets engage in or
constitute a Permitted Business or Related Business Assets, so long as in the
case of any acquisition described in this clause (c), no Event of Default shall
be continuing immediately after giving pro forma effect to such acquisition.

 

“Permitted Acquisition Provisions”: as defined in Section 2.25(b).

 

“Permitted Business”:  the Business and any other services, activities or
businesses incidental or related, similar or complementary to any line of
business engaged in by Holdings and/or its Subsidiaries as of the Closing Date
(after giving effect to the Transactions) or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.

 

“Permitted Foreign Currency”:  with respect to any Multi-Currency Revolving Loan
or Multi-Currency Letter of Credit, Euros, Pounds Sterling and any other foreign
currency reasonably requested by the Borrower from time to time and in which the
Multi-Currency Revolving Lenders or a Multi-Currency Issuing Lender, as
applicable, may, in accordance with its policies and procedures in effect at
such time, lend Multi-Currency Revolving Loans or issue Multi-Currency Letters
of Credit, as applicable.

 

“Permitted Investors”:  the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of any Parent Company, Holdings or any of its
Subsidiaries that have ownership interests in any Parent Company or Holdings as
of the Closing Date, and the directors of Holdings or any of its Subsidiaries or
any Parent Company as of the Closing Date.

 

“Permitted Refinancing”:  with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accreted
value) thereof (excluding accrued interest, fees, discounts, redemption and
tender premiums, penalties and expenses), (b) the weighted average life to
maturity of such Indebtedness is greater than or equal to the shorter of (i) the
weighted average life to maturity of the Indebtedness being refinanced and
(ii) the remaining weighted average life to maturity of the Latest Maturing Term
Loans (other than a shorter weighted average life to maturity for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for a shorter weighted average life to maturity than the
shorter of (i) the weighted average life to maturity of the Indebtedness being
refinanced and (ii) the remaining weighted average life to maturity of the
Latest Maturing Term Loans), (c) immediately after giving effect to such
refinancing, replacement, refunding, renewal or extension, no Event of Default
shall be continuing and (d) neither Holdings nor any Restricted Subsidiary shall
be an obligor or guarantor of any such refinancings, replacements,
modifications, refundings, renewals or extensions except to the extent that such
Person was (or, when initially incurred could have been) such an obligor or
guarantor in respect of the applicable Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended.

 

“Permitted Refinancing Obligations”:  any senior or subordinated Indebtedness
(which Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of Indebtedness incurred under this Agreement,
loan agreements, customary bridge financings or debt

 

41

--------------------------------------------------------------------------------


 

securities, secured by the Collateral on a pari passu basis), including
customary bridge financings, in each case issued or incurred by the Borrower or
a Guarantor to refinance Indebtedness and/or Revolving Commitments incurred
under this Agreement and the Loan Documents and to pay fees, discounts, premiums
and expenses in connection therewith; provided that (a) the terms of such
Indebtedness, other than a revolving credit facility that does not include
scheduled commitment reductions prior to maturity, shall not provide for a
maturity date or weighted average life to maturity earlier than the maturity
date or shorter than the weighted average life to maturity (or, in the case of
any such Indebtedness comprised of debt securities, 91 days after the maturity
date or the weighted average life to maturity) of the Indebtedness being
refinanced, as applicable (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
maturity date or the weighted average life to maturity of the Indebtedness being
refinanced, as applicable), (b) any such Indebtedness that is a revolving credit
facility shall not mature prior to the maturity date of the revolving
commitments being replaced, (c) such Indebtedness shall not be secured by any
Lien on any asset of any Loan Party that does not also secure the Obligations,
or be guaranteed by any Person other than the Guarantors and (d) if secured by
Collateral, such Indebtedness (and all related Obligations) either shall be
incurred under this Agreement on a senior secured pari passu basis with the
other Obligations or shall be subject to the terms of an Other Intercreditor
Agreement.

 

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) the estate of Ronald
O. Perelman and (c) any other trust or legal entity the primary beneficiary of
which is such Person’s immediate family, including his or her spouse, ex-spouse,
children, stepchildren or their respective lineal descendants and which is
controlled by such Person.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, including a Multiemployer Plan.

 

“Platform”: as defined in Section 10.2(c).

 

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Prepayment Option Notice”:  as defined in Section 2.12(e).

 

“Present Fair Salable Value”: the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries taken as a whole and after giving effect to the
consummation of the Transactions are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

“Pricing Grid”:  the table set forth below:

 

42

--------------------------------------------------------------------------------


 

Consolidated Net First
Lien Leverage Ratio

 

Applicable Margin for
Revolving Loans that are
Eurocurrency Loans

 

Applicable Margin
for Revolving Loans
that are ABR Loans

 

Applicable
Commitment Fee Rate

 

> 3.00:1.00

 

3.00

%

2.00

%

0.50

%

< 3.00:1.00 but > 2.00:1.00

 

2.75

%

1.75

%

0.375

%

< 2.00:1.00

 

2.50

%

1.50

%

0.375

%

 

Changes in the Applicable Margin with respect to Revolving Loans or the
Applicable Commitment Fee Rate resulting from changes in the Consolidated Net
First Lien Leverage Ratio shall become effective on the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph.  If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, at the option of (and upon the delivery
of notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Consolidated Net
First Lien Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 3.00 to 1.00.  In addition, at all times while an Event of Default
set forth in Section 8.1(a) or 8.1(f) shall have occurred and be continuing, the
Consolidated Net First Lien Leverage Ratio shall for the purposes of the Pricing
Grid be deemed to be greater than 3.00 to 1.00.

 

“Prime Rate”:  as defined in the definition of “ABR.”

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“Public Information”: as defined in Section 10.2(c).

 

“Public Lender”:  as defined in Section 10.2(c).

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Contract”:  any new contract relating to the establishment, provision
or operation of new lottery, gaming or other services or products by Holdings or
any of its Restricted Subsidiaries so long as an officer of the Borrower has
certified to the Administrative Agent that the revenues generated by such
contract in the next succeeding 12 months would reasonably be expected to exceed
$50,000,000.

 

“Rate Determination Notice”:  as defined in Section 2.22.

 

“Real Property”:  collectively, all right, title and interest of Holdings or any
of its Restricted Subsidiaries in and to any and all parcels of real property
owned or operated by Holdings or any such Restricted Subsidiary together with
all improvements and appurtenant fixtures, easements and other property and
rights incidental to the ownership, lease or operation thereof.

 

“Recipient”: (a) any Lender, (b) the Administrative Agent and (c) any other
Agent, as applicable.

 

43

--------------------------------------------------------------------------------


 

“Recovery Event”:  any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings or any Restricted Subsidiary, in an amount for each such event
exceeding $7,500,000.

 

“Refinanced Revolving Commitments”:  as defined in Section 10.1(d).

 

“Refinanced Term Loans”:  as defined in Section 10.1(c).

 

“Refinancing”:  the repayment of Indebtedness under and termination of the
Existing Credit Agreements on the Closing Date.

 

“Refinancing Revolving Commitments”:  as defined in Section 10.1(d).

 

“Refinancing Term Loans”:  as defined in Section 10.1(c).

 

“Register”:  as defined in Section 10.6(b)(iv).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party or any Restricted
Subsidiary thereof for its own account in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 2.12 as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire property or make
investments used or useful in the Business or to fund Specified Concession
Obligations.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount (or the relevant portion thereof, as contemplated
by clause (ii) of the definition of “Reinvestment Prepayment Date”) relating
thereto less any amount contractually committed by the applicable Loan Party
(directly or indirectly through a Subsidiary) prior to the relevant Reinvestment
Prepayment Date to be expended prior to the relevant Trigger Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets or make investments useful in the Business or to fund Specified
Concession Obligations.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date
that is five Business Days following the date on which any Loan Party or any
Restricted Subsidiary thereof shall have determined not to acquire assets or
make investments useful in the Business or to fund Specified Concession
Obligations with such portion of such Reinvestment Deferred Amount.

 

44

--------------------------------------------------------------------------------


 

“Related Business Assets”:  assets (other than cash and Cash Equivalents) used
or useful in a Permitted Business; provided that any assets received by Holdings
or a Restricted Subsidiary in exchange for assets transferred by Holdings or a
Restricted Subsidiary shall not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would become a Restricted Subsidiary.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replaced Lender”:  as defined in Section 2.24.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

 

“Representatives”:  as defined in Section 10.14.

 

“Repricing Transaction”:  other than in connection with a transaction involving
a Change of Control, any prepayment of the Initial Term Loans using proceeds of
Indebtedness incurred by the Borrower or one or more Subsidiaries from a
substantially concurrent issuance or incurrence of secured, syndicated term
loans provided by one or more banks, financial institutions or other Persons for
which the Yield payable thereon (disregarding any performance or ratings based
pricing grid that could result in a lower interest rate based on future
performance to the extent such pricing grid is not applicable during the period
specified in 2.11(b)) is lower than the Yield with respect to the Initial Term
Loans on the date of such optional prepayment or any amendment, amendment and
restatement or any other modification of this Agreement that reduces the Yield
with respect to any Initial Term Loans.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding, and
(iii) the Extended Revolving Commitments then in effect in respect of any
Extended Revolving Facility or, if such Extended Revolving Commitments have been
terminated, the Extended Loans in respect thereof then outstanding; provided,
however, that determinations of the “Required Lenders” shall exclude any
Commitments or Loans held by Defaulting Lenders.

 

“Required Prepayment Lenders”:  the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided, however, that
determinations of the “Required Prepayment Lenders” shall exclude any Term Loans
held by Defaulting Lenders.

 

“Required Revolving Lenders”:  at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Revolving

 

45

--------------------------------------------------------------------------------


 

Extensions of Credit then outstanding, and (ii) the Extended Revolving
Commitments then in effect in respect of any Extended Revolving Facility or, if
such Extended Revolving Commitments have been terminated, the Extended Loans in
respect thereof then outstanding; provided, however, that determinations of the
“Required Revolving Lenders” shall exclude any Revolving Commitments or
Revolving Loans held by Defaulting Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer (or similar title), chief accounting officer, controller or treasurer
(or similar title), and, with respect to financial matters, the chief financial
officer (or similar title), controller or treasurer (or similar title), and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent; any reference
herein or in any other Loan Document to a Responsible Officer shall be deemed to
refer to a Responsible Officer of the Borrower, unless otherwise specified.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Restricted Subsidiary”:  any Subsidiary of Holdings which is not an
Unrestricted Subsidiary.

 

“Revaluation Date”: (a) the first Business Day of each calendar month, (b) each
date of a borrowing of Multi-Currency Loans or issuance of a Multi-Currency
Letter of Credit, (c) each date of an amendment of any such Multi-Currency
Letter of Credit having the effect of increasing the amount thereof and (d) each
date of any payment by an Issuing Lender under any Multi-Currency Letter of
Credit.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Commitments”:  the collective reference to the Dollar Revolving
Commitment and the Multi-Currency Revolving Commitment.  The aggregate amount of
the Revolving Commitments as of the Closing Date is $300,000,000.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the Dollar Equivalent of the sum of, without duplication (a) the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Swingline Exposure.

 

“Revolving Facilities”:  the collective reference to the Dollar Revolving
Facility and the Multi-Currency Revolving Facility.

 

“Revolving Lender”:  the collective reference to the Dollar Revolving Lenders
and the Multi-Currency Revolving Lenders.

 

46

--------------------------------------------------------------------------------


 

“Revolving Loans”:  the collective reference to the Dollar Revolving Loans and
the Multi-Currency Revolving Loans.

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

 

“Revolving Termination Date”:  the earlier of (x) October 18, 2018 and (y) the
Accelerated Maturity Date (subject to the proviso contained in the definition
thereof).

 

“S&P”:  Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Screen”:  the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Section 2.26 Additional Amendment”:  as defined in Section 2.26(c).

 

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, each Issuing Lender, the Swingline Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

 

“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

 

“Single Employer Plan”:  any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which Holdings or any of its Restricted Subsidiaries is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

47

--------------------------------------------------------------------------------


 

“Solvent”:  with respect to Holdings and its Subsidiaries, as of any date of
determination, (i) the Fair Value of the assets of Holdings and its Subsidiaries
taken as a whole exceeds their Liabilities, (ii) the Present Fair Salable Value
of the assets of Holdings and its Subsidiaries taken as a whole exceeds their
Liabilities; (iii) Holdings and its Subsidiaries taken as a whole Do not have
Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries taken as a
whole Will be able to pay their Liabilities as they mature.

 

“Specified Acquisition”: the proposed acquisition disclosed to the
Administrative Agent prior to the Closing Date.

 

“Specified Concession”: any concession, license or other authorization granted
or awarded to, or agreement entered into by, the Borrower, Holdings, any
Subsidiary of Holdings or any Specified Concession Vehicle by or with an
applicable Governmental Authority, whether such concession, license,
authorization or agreement is now existing or hereafter arising and any renewals
or extensions of, or any succession to, such concession, license, authorization
or agreement, with respect to gaming, gaming machines (including video lottery
terminals), wagering, lotteries or any goods or services relating thereto in any
jurisdiction, together with any procedures, activities, functions or
requirements in connection therewith (or any amendment or supplement to any such
concession, license, authorization, agreement, procedures, activities, functions
or requirements).

 

“Specified Concession Obligations”: any payments, costs, contributions,
obligations or commitments made or incurred by any of the Borrower, Holdings or
any Subsidiary of Holdings (whether directly or indirectly to or through any
Specified Concession Vehicle or any of its equity holders or members) in the
form of (and including any costs to obtain, or credits or discounts associated
with) (a) tender fees, up-front fees, bid or performance bonds, guarantees,
reimbursement obligations or similar arrangements, capital requirements or
contributions or similar payments or obligations in connection with any
Specified Concession or the formation of or entry into or capitalization, or
capital commitment or contribution to, of any Specified Concession Vehicle, or
(b) other payments, costs, contributions or obligations (including any credits
or discounts) in connection with any Specified Concession, or the formation of
or entry into or capitalization of any Specified Concession Vehicle, that are
(and are certified by the Borrower to be) incurred or agreed to in lieu of
payments, costs, contributions or obligations described in clause (a) above.

 

“Specified Concession Vehicle”: any consortium, joint venture or other Person
entered into by the Borrower, Holdings and/or any Subsidiary of Holdings or in
or with which the Borrower, Holdings and/or any Subsidiary of Holdings directly
or indirectly participates or has an interest or a contractual relationship,
which consortium, joint venture or other Person holds or is party to a Specified
Concession (or is otherwise formed, or directly or indirectly participates or
has an interest in or a contractual relationship with such joint venture or
other Person, in connection with a Specified Concession).

 

“Specified Disposition”:  the Disposition by the Borrower and/or any Subsidiary
of one or more lines of Business (and/or any assets relating thereto) disclosed
in a schedule to be provided to the Administrative Agent prior to the Closing
Date.

 

“Specified Existing Tranche”:  as defined in Section 2.26(a).

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by
(i) Holdings, the Borrower or any Subsidiary Guarantor and (ii) any Person that
was the Administrative Agent, any other Agent, a Lender or any Affiliate thereof
at the time such Hedge Agreement was entered into (or, if in effect on the
Closing Date, any Person that becomes a Lender or an Affiliate thereof within 30
days

 

48

--------------------------------------------------------------------------------


 

after the Closing Date), as counterparty and (b) that has been designated by the
Borrower, by notice to the Administrative Agent, as a Specified Hedge Agreement;
provided that Specified Hedge Agreement shall exclude any Excluded Swap
Obligations.  The designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of the Administrative Agent, any other
Agent, the Lender or Affiliate thereof that is a party thereto (or their
successors or assigns) any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.  For the avoidance of doubt, all Hedge Agreements in
existence on the Closing Date between Holdings, the Borrower or any Subsidiary
Guarantor, on the one hand, and the Administrative Agent, any other Agent, any
Lender or Affiliate thereof (or any Person that becomes a Lender or an Affiliate
thereof within 30 days after the Closing Date), on the other hand, as listed on
Schedule 1.1B, shall constitute Specified Hedge Agreements.

 

“Specified Letters of Credit”: any Letter of Credit other than (i) Existing
Letters of Credit, including any renewals, extensions or replacements thereof,
and (ii) Letters of Credit issued to support performance obligations and other
operational contract or policy guarantees (but in any event, other than in
respect of Indebtedness for Borrowed Money).

 

“Specified Merger Agreement Representations”: the representations in the Merger
Agreement that are material to the interests of the Lenders, but only to the
extent that Holdings, the Borrower or any Affiliate thereof has the right to
terminate its obligations under the Merger Agreement or to decline to consummate
the Merger as a result of a breach of such representations in the Merger
Agreement.

 

“Specified Real Property”: the owned Real Properties set forth on Schedule 1.1D.

 

“Specified Representations”: the representations and warranties made solely with
respect to the Loan Parties in Sections 4.3(a), 4.4(a), 4.4(c), 4.5(a), 4.11,
4.13, 4.17(a) (subject to the conditionality limitations set forth in the last
paragraph of Section 5.1), 4.18, 4.19, 4.22 and 4.23 (in each case, after giving
effect to the Transactions).

 

“Sponsor”:  (a) Mafco, (b) each of Mafco’s direct and indirect subsidiaries and
Affiliates, (c) Ronald O. Perelman, (d) any of the directors or executive
officers of Mafco or (e) any of their respective Permitted Transferees.

 

“Spot Rate”: with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
it if it does not have as of the date of determination a spot buying rate for
any such currency; provided, further that the Administrative Agent may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Revolving Loan or Letter of Credit denominated in a
Permitted Foreign Currency.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

 

49

--------------------------------------------------------------------------------


 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Holdings.

 

“Subsidiary Guarantors”:  (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of Holdings (other than the Borrower) 
that is a party to the Guarantee and Collateral Agreement.

 

“Supplemental Revolving Commitment Increase”:  as defined in Section 2.25(a).

 

“Supplemental Term Loan Commitments”:  as defined in Section 2.25(a).

 

“Swap Obligations”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment”: the commitment of the Swingline Lender to make loans
pursuant to Section 2.6, as the same may be reduced from time to time pursuant
to Section 2.10 or Section 2.6.

 

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans.  The Swingline Exposure of any Dollar Revolving
Lender at any time shall equal its Dollar Revolving Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender”:  Bank of America, N.A.

 

“Swingline Loan”: any Loan made by the Swingline Lender pursuant to Section 2.6.

 

“Target”: WMS Industries Inc., a Delaware corporation.

 

“Target Material Adverse Effect”: any change, effect, development or
circumstance which, individually or in the aggregate, has resulted or would
reasonably be expected to result in a material adverse effect on the business,
assets, liabilities, condition (financial or other) or results of operations of
the Company and its Subsidiaries, taken as a whole; provided, however, that
changes, effects, developments or circumstances to the extent resulting from,
directly or indirectly, the following shall be excluded from the determination
of Target Material Adverse Effect:  (i) any change, effect, development or
circumstance in any of the industries or markets in which the Company or its
Subsidiaries operates; (ii) any change in any Law or GAAP (or changes in
interpretations or enforcement of any Law or GAAP) applicable to the Company or
any of its Subsidiaries or any of their respective properties or assets;
(iii) changes in general economic, regulatory or political conditions or the
financial, credit or securities markets in general (including changes in
interest or exchange rates, stock, bond and/or debt prices); (iv) any acts of
God, natural disasters, earthquakes, hurricanes, terrorism, armed hostilities,
war or any escalation or worsening thereof; (v) the negotiation, execution or
announcement of the Merger Agreement or the transactions contemplated thereby
(including the impact of any of the

 

50

--------------------------------------------------------------------------------


 

foregoing on relationships with customers, suppliers, licensors, employees or
regulators (including any Gaming Authority)), and any Proceeding arising
therefrom or in connection therewith; (vi) any action taken as expressly
permitted or required by the Merger Agreement (it being understood and agreed
that actions taken by the Company or its Subsidiaries pursuant to its
obligations under Section 6.1 of the Merger Agreement to conduct its business
shall not be excluded in determining whether a Company Material Adverse Effect
has occurred) or any action taken at the written direction of Parent or Merger
Sub; (vii) any changes in the market price or trading volume of the Company
Common Stock, any changes in credit ratings or any failure (in and of itself) by
the Company or its Subsidiaries to meet internal, analysts’ or other earnings
estimates, budgets, plans, forecasts or financial projections of its revenues,
earnings or other financial performance or results of operations (but not
excluding any change, effect, development or circumstance giving rise to any
such change or failure to the extent such change, effect, development or
circumstance is not otherwise excluded pursuant to this definition);
(viii) changes, effects, developments or circumstances to the extent arising
from or relating to the identity of Parent or Merger Sub or Parent’s ability to
obtain the Gaming Approvals; or (ix) any matter disclosed in the Company
Disclosure Letter to the extent reasonably foreseeable from the face of such
disclosure; but only to the extent, in the case of clauses (i), (ii), (iii) or
(iv), such change, effect, development or circumstance does not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company or its
Subsidiaries operate.  Capitalized terms in the preceding definition are used as
defined in the Merger Agreement as in effect on January 30, 2013.

 

“Tax Planning Transaction” means those certain transactions undertaken from time
to time for tax planning and reorganization purposes of Holdings or its
Subsidiaries as set forth in that certain step plan delivered to the
Administrative Agent prior to the Closing Date.

 

“Taxes”:  all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Commitment”:  as to any Term Lender, the obligation of such Term Lender to
make an Initial Term Loan to the Borrower in the principal amount set forth
under the heading “Term Commitment” opposite such Term Lender’s name on Schedule
2.1 to this Agreement.  The aggregate principal amount of the Term Commitments
as of the Closing Date is $2,300,000,000.

 

“Term Facility”:  as defined in the definition of “Facility.”

 

“Term Lenders”:  each Lender that holds a Term Loan or a Term Commitment.

 

“Term Loans”:  the Initial Term Loans, New Term Loans, Extended Term Loans
and/or Refinancing Term Loans in respect of either of the foregoing, as the
context may require.

 

“Term Maturity Date”:  the earlier of (x) October 18, 2020 and (y) the
Accelerated Maturity Date (subject to the proviso contained in the definition
thereof).

 

“Term Prepayment Amount”:  as defined in Section 2.12(e).

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

 

51

--------------------------------------------------------------------------------


 

“Tranche”:  (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term Loans, (2) New Term Loans
with the same terms and conditions made on the same day, (3) Extended Term Loans
(of the same Extension Series) or (4) Refinancing Term Loans with the same terms
and conditions made on the same day and (b) with respect to Revolving Loans or
commitments, refers to whether such Revolving Loans are (A)(1) Dollar Revolving
Loans or Dollar Revolving Commitments or (2) Multi-Currency Revolving Loans or
Multi-Currency Revolving Commitments and (B)(1) Revolving Commitments or
Revolving Loans, (2) Extended Revolving Loans (of the same Extension Series) or
(3) Refinancing Revolving Commitments with the same terms and conditions made on
the same day or Revolving Loans in respect thereof.

 

“Transactions”: the consummation of the Merger in accordance with the terms of
the Merger Agreement and the other transactions described therein, together with
each of the following transactions consummated or to be consummated in
connection therewith:

 

(a)                                 the Borrower obtaining the Facilities;

 

(b)                                 the occurrence of the Refinancing; and

 

(c)                                  the payment of all fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Transaction Costs”).

 

“Transaction Costs”: as defined in the definition of “Transactions.”

 

“Transferee”:  any Assignee or Participant.

 

“Trigger Date”:  as defined in Section 2.12(b).

 

“Type”:  as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

 

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“United States”:  the United States of America.

 

“Unrestricted Cash”: as at any date of determination, the aggregate amount of
cash and Cash Equivalents included in the cash accounts that would be listed on
the consolidated balance sheet of Holdings and its Restricted Subsidiaries as at
such date, to the extent such cash and Cash Equivalents are not (a) subject to a
Lien securing any Indebtedness or other obligations, other than (i) the
Obligations or (ii) any such other Indebtedness that is subject to any Other
Intercreditor Agreement or (b) classified as “restricted” (unless so classified
solely because of any provision under the Loan Documents or any other agreement
or instrument governing other Indebtedness that is subject to any Other
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Obligations or other Indebtedness that is subject
to any Other Intercreditor Agreement).

 

“Unrestricted Subsidiary”:  (i) any Escrow Entity, (ii) any Subsidiary of
Holdings designated as such and listed on Schedule 4.14 on the Closing Date and
(iiiii) any Subsidiary of Holdings (other than the Borrower) that is designated
by a resolution of the Board of Directors of Holdings as an Unrestricted
Subsidiary, but only to the extent that, in the case of each of clauses
(iii) and (iiiii), such Subsidiary:  (a) has no Indebtedness other than
Non-Recourse Debt (other than such Indebtedness to the extent any related
obligations of Holdings or its Restricted Subsidiaries would otherwise be
permitted

 

52

--------------------------------------------------------------------------------


 

under Section 7.7); (b) is not party to any agreement, contract, arrangement or
understanding with Holdings or any Restricted Subsidiary unless (x) the terms of
any such agreement, contract, arrangement or understanding, taken as a whole,
are no less favorable to Holdings or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower or (y) Holdings or any Restricted Subsidiary would be permitted to
enter into such agreement, contract, arrangement or understanding with an
Unrestricted Subsidiary pursuant to Section 7.9; (c) is a Person with respect to
which neither Holdings nor any of its Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results, unless, in each case, Holdings or any
Restricted Subsidiary would be permitted to incur any such obligation with
respect to an Unrestricted Subsidiary pursuant to Section 7.7; and (d) does not
guarantee or otherwise provide credit support after the time of such designation
for any Indebtedness of Holdings or any of its Restricted Subsidiaries unless it
also guarantees or provides credit support in respect of the Obligations, in the
case of clauses (a), (b) and (c), except to the extent not otherwise prohibited
by Section 7.7; provided that, with respect to clauses (ii) and (iii), after
giving effect to any such designation of a Domestic Subsidiary but tested only
at the time of such designation, the combined Consolidated EBITDA of Domestic
Subsidiaries that are Unrestricted Subsidiaries for the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.1 does not exceed 7.0% of the Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1.  If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof.  Subject to the foregoing, Holdings may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Event of Default would be in existence
following such designation and after giving effect to such designation Holdings
shall be in pro forma compliance with the financial covenant (whether or not
then subject to testing) set forth in Section 7.1 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, (ii) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment in an Unrestricted
Subsidiary and shall reduce amounts available for Investments in Unrestricted
Subsidiaries permitted by Section 7.7 in an amount equal to the Fair Market
Value of the Subsidiary so designated; provided that the Borrower may
subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.

 

“US Lender”:  as defined in Section 2.20(e).

 

“USA Patriot Act”:  as defined in Section 10.18.

 

“Will be able to pay their Liabilities as they mature”:  for the period from the
date hereof through the Latest Maturity Date, Holdings and its Subsidiaries
taken as a whole and after giving effect to the consummation of the Transactions
will have sufficient assets, credit capacity and cash flow to pay their
Liabilities as those Liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by Holdings and its Subsidiaries as reflected in the
projected financial statements and in light of the anticipated credit capacity.

 

“Yield”: on any date on which “Yield” is required to be calculated hereunder
will be the internal rate of return on the Initial Term Loans or any new
syndicated loans, as applicable, determined

 

53

--------------------------------------------------------------------------------


 

by the Administrative Agent in consultation with the Borrower and consistent
with generally accepted financial practices utilizing (a) the greater of (i) if
applicable, any “LIBOR floor” applicable to the Initial Term Loans or any new
syndicated loans, as applicable, on such date and (ii) the price of a LIBOR
swap-equivalent maturing on the earlier of (x) the date that is four years
following such date and (y) the final maturity date of the Initial Term Loans or
any new syndicated loans, as applicable; (b) the Applicable Margin for the
Initial Term Loans or the applicable interest rate margin for any new syndicated
loans, as applicable, on such date; and (c) the issue price of the Initial Term
Loans or any new syndicated loans, as applicable (after giving effect to any
original issue discount or upfront fees paid to the market (but excluding
commitment, arrangement, structuring or other fees in respect of the Initial
Term Loans or any new syndicated loans, as applicable, that are not generally
shared with the relevant Lenders) in respect of the Initial Term Loans or any
new syndicated loans, as applicable, calculated based on an assumed four year
average life to maturity).

 

1.2                               Other Definitional Provisions.

 

(a)               Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)               As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to Holdings and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” and (iii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

(c)                The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)               The term “license” shall include sub-license.  The term
“documents” includes any and all documents whether in physical or electronic
form.

 

(e)                The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)                 Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the

 

54

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary at “fair value”, as defined therein, and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

1.3                               Pro Forma Calculations.  (i) Any calculation
to be determined on a “pro forma” basis, after giving “pro forma” effect to
certain transactions or pursuant to words of similar import and (ii) the
Consolidated Net First Lien Leverage Ratio, the Consolidated Net Senior Secured
Leverage Ratio, the Consolidated Net Total Leverage Ratio, and the Fixed Charge
Coverage Ratio, in each case, shall be calculated as follows:

 

(a)                                 for purposes of making the computation
referred to above, in the event that Holdings or any of its Restricted
Subsidiaries incurs, assumes, guarantees, redeems, retires, defeases or
extinguishes any Indebtedness or enters into, terminates or cancels a Qualified
Contract, other than the completion thereof in accordance with its terms,
subsequent to the commencement of the period for which such ratio is being
calculated but on or prior to or substantially concurrently with or for the
purpose of the event for which the calculation is made (a “Calculation Date”),
then except as otherwise set forth in clauses (d) and (e) below, such
calculation shall be made giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement, defeasance or extinguishment of
Indebtedness or entry into, termination or cancellation of such Qualified
Contract (other than the completion thereof in accordance with its terms) as if
the same had occurred at the beginning of the applicable Test Period; provided
that for purposes of making the computation of Consolidated Net First Lien
Leverage, Consolidated Net Senior Secured Leverage, Consolidated Net Total
Leverage or Fixed Charges for the computation of the Consolidated Net First Lien
Leverage Ratio, Consolidated Net Senior Secured Leverage Ratio, Consolidated Net
Total Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, Consolidated
Net First Lien Leverage, Consolidated Net Senior Secured Leverage, Consolidated
Net Total Leverage or Fixed Charges, as applicable, shall be Consolidated Net
First Lien Leverage, Consolidated Net Senior Secured Leverage, Consolidated Net
Total Leverage or Fixed Charges as of the date the relevant action is being
taken giving pro forma effect to any redemption, retirement or extinguishment of
Indebtedness in connection with such event; and

 

(b)                                 for purposes of making the computation
referred to above, if any Investments, Dispositions or designations of
Unrestricted Subsidiaries or Restricted Subsidiaries are made (or committed to
be made pursuant to a definitive agreement) subsequent to the commencement of
the period for which such calculation is being made but on or prior to or
simultaneously with the relevant Calculation Date, then such calculation shall
be made giving pro forma effect to such Investments, Dispositions and
designations as if the same had occurred at the beginning of the applicable Test
Period in a manner consistent, where applicable, with the pro forma adjustments
set forth in clause (j) of and the last proviso of the first sentence of the
definition of “Consolidated EBITDA.”  If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Holdings or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment or Disposition that would have required
adjustment pursuant to this provision, then such calculation shall be

 

55

--------------------------------------------------------------------------------


 

made giving pro forma effect thereto for such Test Period as if such Investment
or Disposition had occurred at the beginning of the applicable Test Period;

 

provided that notwithstanding the foregoing, when calculating the Consolidated
Net First Lien Leverage Ratio for purposes of (i) determining the Applicable
Margin, (ii) determining the Applicable Commitment Fee Rate and
(iii) determining actual compliance (and not pro forma compliance or compliance
on a pro forma basis) with the covenants pursuant to Section 7.1, any pro forma
event of the type set forth in clauses (a) or (b) of this Section 1.3 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

 

1.4                               Exchange Rates; Currency Equivalents.  The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of the face amount of
Multi-Currency Revolving Loans and/or Multi-Currency Letters of Credit
denominated in Permitted Foreign Currencies and of Multi-Currency L/C
Disbursements in respect of such Multi-Currency Letters of Credit.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  The Administrative Agent shall notify the
applicable Issuing Lender and the Borrower on each Revaluation Date of the Spot
Rates determined by it and the related Dollar Equivalent of Multi-Currency
Revolving Loans and Multi-Currency L/C Obligations then outstanding.  Solely for
purposes of Sections 2 and 3 and related definitional provisions to the extent
used in such Sections, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent and notified to the Borrower
and the applicable Issuing Lender in accordance with this Section 1.4.  If any
basket is exceeded solely as a result of fluctuations in applicable currency
exchange rates after the last time such basket was utilized, such basket will
not be deemed to have been exceeded solely as a result of such fluctuations in
currency exchange rates.  For purposes of determining the Consolidated Net First
Lien Leverage Ratio, the Consolidated Net Senior Secured Leverage Ratio, the
Consolidated Net Total Leverage Ratio and the Fixed Charge Coverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars for the purposes of (A) testing the financial covenant under
Section 7.1, at the Spot Rate as of the last day of the fiscal quarter for which
such measurement is being made, and (B) calculating any Consolidated Net Total
Leverage Ratio, Consolidated Net Senior Secured Leverage Ratio, the Consolidated
Net First Lien Leverage Ratio and the Fixed Charge Coverage Ratio (other than
for the purposes of determining compliance with Section 7.1), at the Spot Rate
as of the date of calculation, and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.

 

1.5                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of the Application or any other document,
agreement or instrument entered into by the applicable Issuing Lender and the
Borrower with respect thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

56

--------------------------------------------------------------------------------


 

1.6                               Covenants.  For purposes of determining
compliance with Section 7, in the event that an item or event meets the criteria
of more than one of the categories described in a particular covenant contained
in Section 7, the Borrower may, in its sole discretion, classify and reclassify
or later divide, classify or reclassify such item or event (or any portion
thereof) and may include the amount and type of such item or event in one or
more of the relevant clauses or subclauses, in each case, within such covenant. 
Furthermore, (A) for purposes of Section 7.2, the amount of any Indebtedness
denominated in any currency other than Dollars shall be calculated based on the
applicable Spot Rate, in the case of such Indebtedness incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness), on the
date that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the applicable
Spot Rate on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount, as applicable, of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing and (B) for
purposes of Sections 7.3, 7.5, 7.6 and 7.7, the amount of any Liens,
Dispositions, Restricted Payments and Investments, as applicable, denominated in
any currency other than Dollars shall be calculated based on the applicable Spot
Rate.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Term Commitments.  Subject to the terms and
conditions hereof, each Term Lender severally agrees to make a term loan (an
“Initial Term Loan”) in Dollars to the Borrower on the Closing Date in an amount
which will not exceed the amount of the Term Commitment of such Lender.  The
aggregate outstanding principal amount of the Term Loans for all purposes of
this Agreement and the other Loan Documents shall be the stated principal amount
thereof outstanding from time to time.  The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2                               Procedure for Initial Term Loan Borrowing. 
The Borrower shall give the Administrative Agent irrevocable written notice
(which notice must be received by the Administrative Agent one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Initial Term Loans on the Closing Date and specifying the amount to be borrowed
and the requested Interest Period, if applicable.  Upon receipt of such notice
the Administrative Agent shall promptly notify each Term Lender thereof.  Not
later than 11:00 A.M., New York City time, on the Closing Date each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Initial Term Loan or Initial Term
Loans to be made by such Lender.  The Administrative Agent shall credit the
account designated in writing by the Borrower to the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by the
Term Lenders in immediately available funds.

 

2.3                               Repayment of Term Loans.  The Initial Term
Loan of each Term Lender shall be payable in equal consecutive quarterly
installments on the last Business Day of each March, June, September and
December, commencing on March 31, 2014, in an amount equal to one quarter of one

 

57

--------------------------------------------------------------------------------


 

percent (0.25%) of the stated principal amount of the Initial Term Loans funded
on the Closing Date (which installments shall, to the extent applicable, be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.18(b), or be increased as a result of
any increase in the amount of Initial Term Loans pursuant to Supplemental Term
Loan Commitments (such increased amortization payments to be calculated in the
same manner (and on the same basis) as set forth above for the Initial Term
Loans made as of the Closing Date)), with the remaining balance thereof payable
on the Term Maturity Date.

 

2.4                               Revolving Commitments.

 

(a)               Subject to the terms and conditions hereof, (i) each Dollar
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Dollar Revolving Loans”) to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Dollar Revolving Percentage of
the Dollar L/C Obligations and such Dollar Revolving Lender’s Dollar Swingline
Exposure then outstanding, does not exceed the amount of such Lender’s Dollar
Revolving Commitment and (ii) each Multi-Currency Revolving Lender severally
agrees to make revolving credit loans in Dollars or in any Permitted Foreign
Currency (“Multi-Currency Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Multi-Currency Revolving
Percentage of the Multi-Currency L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Multi-Currency Revolving Commitment.  During
the Revolving Commitment Period, the Borrower may use the Revolving Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurocurrency Loans or, solely in the
case of Revolving Loans denominated in Dollars, ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.13.

 

(b)               The Borrower shall repay all outstanding Revolving Loans and
Swingline Loans made to it on the Revolving Termination Date.

 

2.5                               Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable written notice (which notice must be received
by the Administrative Agent (i) in the case of Eurocurrency Loans denominated in
Dollars, prior to 12:00 Noon, New York City time, three Business Days prior to
the requested Borrowing Date, (ii) in the case of Eurocurrency Loans denominated
in a Permitted Foreign Currency, prior to 12:00 Noon, New York City time, four
Business Days prior to the requested Borrowing Date or (iii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (v) the amount and Type of Revolving Loans to be borrowed (which, in
the case of any Revolving Loans denominated in a Permitted Foreign Currency,
shall be Eurocurrency Loans), (w) the requested Borrowing Date, (x) whether the
Borrower is requesting a Dollar Revolving Loan or a Multi-Currency Revolving
Loan, (y) the currency in which such Revolving Loan is to be borrowed and (z) in
the case of Eurocurrency Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor; provided,
further, that if the Borrower wishes to request Eurocurrency Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not

 

58

--------------------------------------------------------------------------------


 

later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each borrowing by the
Borrower under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate applicable Available Revolving Commitments
are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof.  Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Dollar Revolving Lender or
Multi-Currency Revolving Lender, as the case may be, thereof.  Each Dollar
Revolving Lender or Multi-Currency Revolving Lender, as the case may be, will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 11:00 A.M. (or, in the case of ABR Loans being made pursuant to a notice
delivered on the proposed Borrowing Date, 3:00 P.M.), New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by such Revolving Lenders and in like
funds as received by the Administrative Agent.  If no election as to the Type of
a Revolving Loan is specified, other than with respect to Revolving Loans
denominated in a Permitted Foreign Currency, then the requested Loan shall be an
ABR Loan.  If no Interest Period is specified with respect to any requested
Eurocurrency Loan, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  If no currency is specified with respect to any
requested Revolving Loan, the Borrower shall be deemed to have selected
Dollars.  If no Revolving Facility is specified, the Borrower shall be deemed to
have selected the Multi-Currency Revolving Facility.

 

2.6                               Swingline Loans.

 

(a)               Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.6, shall make Swingline Loans to the Borrower from time to
time in Dollars during the Revolving Commitment Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the aggregate Dollar Revolving Extensions of Credit exceeding the Dollar
Revolving Commitment then in effect; provided that the Swingline Lender shall
not be required to make a Swingline Loan (i) to refinance an outstanding
Swingline Loan or (ii) if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by making such
Swingline Loan may have, Fronting Exposure.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow Swingline Loans.  Each Swingline Loan shall be an ABR Loan.

 

(b)               To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(promptly confirmed by telecopy), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan.  Each such notice shall be irrevocable
and specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan, and proper wire instructions for the same.  Promptly
after receipt by the Swingline Lender of any telephonic Swingline Loan notice,
the Swingline Lender will confirm with

 

59

--------------------------------------------------------------------------------


 

the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swingline Loan notice and, if not, the Swingline
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Dollar Revolving Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Loan (A) directing the Swingline Lender not to make such Swingline
Loan as a result of the limitations set forth in Section 2.6(a), or (B) that one
or more of the applicable conditions specified in Section 5.2 is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender shall make each Swingline Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swingline Lender in
immediately available funds by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.  Swingline Loans shall be made in an amount equal
to $100,000 or a whole multiple of $100,000 in excess thereof.

 

(c)                The Borrower shall have the right at any time and from time
to time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire.  All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

 

(d)               The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Dollar Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Dollar
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Dollar Revolving Lender,
specifying in such notice such Lender’s Dollar Revolving Percentage of such
Swingline Loan or Loans.  Each Dollar Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Dollar Revolving Percentage of such Swingline Loan or Loans.  Each Dollar
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Dollar Revolving Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Dollar Revolving
Extensions of Credit to exceed such Lender’s Dollar Revolving Commitment).  Each
Dollar Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 3.4 with respect to Loans made by such Lender (and Section 3.4 shall
apply, mutatis mutandis, to the payment obligations of the Dollar Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Dollar Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Dollar Revolving Lenders that shall have made
their

 

60

--------------------------------------------------------------------------------


 

payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(e)                If the Revolving Termination Date shall have occurred at a
time when Extended Revolving Commitments under the Dollar Revolving Facility are
in effect, then on the Revolving Termination Date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
Revolving Termination Date); provided that, if on the occurrence of the
Revolving Termination Date (after giving effect to any repayments of Dollar
Revolving Loans and any reallocation as contemplated in Section 3.4(d)),
(i) there shall exist sufficient unutilized Extended Revolving Commitments under
the Dollar Revolving Facility and (ii) the conditions set forth in Sections
5.2(a), 5.2(b) and 5.2(d) shall be satisfied at such time so that the respective
outstanding Swingline Loans could be incurred pursuant to such Extended
Revolving Commitments which will remain in effect after the occurrence of the
Revolving Termination Date, then there shall be an automatic adjustment on such
date of the participations in such Swingline Loans and the same shall be deemed
to have been incurred solely pursuant to such Extended Revolving Commitments and
such Swingline Loans shall not be so required to be repaid in full on the
Revolving Termination Date.

 

(f)                 Notwithstanding anything to the contrary contained in this
Agreement, in the event a Dollar Revolving Lender becomes a Defaulting Lender,
then such Defaulting Lender’s Dollar Revolving Percentage in all outstanding
Swingline Loans will automatically be reallocated among the Dollar Revolving
Lenders that are Non-Defaulting Lenders pro rata in accordance with each
Non-Defaulting Lender’s Dollar Revolving Percentage (calculated without regard
to the Dollar Revolving Commitment of the Defaulting Lender), but only to the
extent that such reallocation does not cause the Dollar Revolving Extensions of
Credit of any Non-Defaulting Lender to exceed the Dollar Revolving Commitment of
such Non-Defaulting Lender.  If such reallocation cannot, or can only partially,
be effected, the Borrower shall, within five Business Days after written notice
from the Administrative Agent, pay to the Administrative Agent an amount of cash
equal to such Defaulting Lender’s Dollar Revolving Percentage (calculated as in
effect immediately prior to it becoming a Defaulting Lender) of the outstanding
Swingline Loans (after giving effect to any partial reallocation pursuant to the
first sentence of this Section 2.6(f)) to be applied to the repayment of such
Swingline Loans.  So long as there is a Defaulting Lender, the Swingline Lender
shall not be required to lend any Swingline Loans if the sum of, without
duplication, the Non-Defaulting Lenders’ Dollar Revolving Percentages of the
outstanding Dollar Revolving Loans and Dollar L/C Obligations and their
participations in Swingline Loans after giving effect to any such requested
Swingline Loans would exceed the aggregate Dollar Revolving Commitments of the
Non-Defaulting Lenders (such excess, “Fronting Exposure”).

 

2.7                               Defaulting Lenders.

 

(a)               Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, each Issuing Lender and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Facility (without giving effect to Section 3.4(d)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(b)               Defaulting Lender Waterfall. Any payment of principal,
interest or other amounts (other than the payment of (i) commitment fees under
Section 2.9, (ii) default interest under Section 2.15(c) and (iii) Letter of
Credit fees under Section 3.3, which in each case shall be applied pursuant to
the provisions of those Sections) received by the Administrative Agent for the
account of any Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) shall be applied by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent pursuant to Section 9.7; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender (without
duplication of the application of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) to any Issuing Lender or Swingline Lender hereunder;
third, to be held as security for any L/C Shortfall (without duplication of any
cash collateral provided by the Borrower pursuant to Section 3.4(d)) in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any final non-appealable judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 3.4(d). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to be held as
security in a cash collateral account pursuant to this Section 2.7(b) shall be
deemed paid to and redirected by such Defaulting Lender and shall satisfy the
Borrower’s payment obligation in respect thereof in full, and each Lender
irrevocably consents hereto.

 

62

--------------------------------------------------------------------------------


 

2.8                               Repayment of Loans.

 

(a)               The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Revolving Lender, Term
Lender or Swingline Lender, as the case may be, (i) the then unpaid principal
amount of each Revolving Loan of such Revolving Lender made to the Borrower
outstanding on the Revolving Termination Date (or on such earlier date on which
the Loans become due and payable pursuant to Section 8.1), (ii) the principal
amount of each outstanding Term Loan of such Term Lender made to the Borrower in
installments according to the applicable amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8.1) and (iii) the then unpaid principal amount of each
Swingline Loan on the earlier of (A) the Revolving Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8.1)
and (B) the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least three Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans that were outstanding on
the date such borrowing was requested .  The Borrower hereby further agrees to
pay interest on the unpaid principal amount of the Loans and Swingline Loans
made to the Borrower from time to time outstanding from the date made until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)                The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal, interest
and fees, as applicable, due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)               The entries made in the Register and the accounts of each
Lender maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

2.9             Commitment Fees, etc. (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each (i) Dollar Revolving Lender a
commitment fee, in Dollars, for the period from and including the Closing Date
to the last day of the Revolving Commitment Period (or, if earlier, the
termination of all Dollar Revolving Commitments), computed at the Applicable
Commitment Fee

 

63

--------------------------------------------------------------------------------


 

Rate on the actual daily amount of the Available Dollar Revolving Commitment
(provided that, for purposes of this calculation, Swingline Exposure shall not
constitute a Dollar Revolving Extension of Credit) of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date and (ii) Multi-Currency Revolving Lender a commitment fee, in
Dollars, for the period from and including the Closing Date to the last day of
the Revolving Commitment Period (or, if earlier, the termination of all
Multi-Currency Revolving Commitments), computed at the Applicable Commitment Fee
Rate on the actual daily amount of the Available Multi-Currency Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date ; provided that (A) any commitment
fee accrued with respect to any of the Revolving Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time and (B) no commitment fee shall accrue on any of the Revolving
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

 

(b)               The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

 

2.10                        Termination or Reduction of Revolving Commitments.

 

(a)               The Borrower shall have the right, upon not less than two
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments of any Tranche or, from time to time, to reduce the amount of the
Revolving Commitments of any Tranche; provided that no such termination or
reduction of Revolving Commitments of any Tranche shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the total Revolving Extensions of Credit of such Tranche
would exceed the total Revolving Commitments of such Tranche.  Any such partial
reduction shall be in an amount equal to $1,000,000, or a whole multiple of
$500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments of the applicable Tranche then in effect.  Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of termination under this Section 2.10 if the notice of such termination stated
that such notice was conditioned upon the occurrence or non-occurrence of a
transaction or the receipt of a replacement of all, or a portion, of the
Revolving Commitments outstanding at such time, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied.

 

(b)               Upon the incurrence by Holdings or any of its Restricted
Subsidiaries of any Permitted Refinancing Obligations in respect of Revolving
Commitments or Revolving Loans, the Revolving Commitments designated by the
Borrower to be terminated in connection therewith shall be automatically
permanently reduced by an amount equal to 100% of the aggregate principal amount
of commitments under such Permitted Refinancing Obligations and any outstanding
Revolving Loans in respect of such terminated Revolving Commitments shall be
repaid in full.

 

64

--------------------------------------------------------------------------------


 

2.11                        Optional Prepayments.

 

(a)               The Borrower may at any time and from time to time prepay any
Tranche of Revolving Loans, the Swingline Loans or any Tranche of Term Loans, in
whole or in part, without premium or penalty except as specifically provided in
Section 2.11(b), upon irrevocable written notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, (i) three Business Days
prior thereto, in the case of Eurocurrency Loans that are Revolving Loans or
Term Loans, (ii) one Business Day prior thereto, in the case of ABR Loans that
are Term Loans and (iii) on the date of prepayment, in the case of ABR Loans
that are Revolving Loans or Swingline Loans, which notice shall specify (x) the
date and amount of prepayment, (y) whether the prepayment is of a Tranche of
Revolving Loans or Swingline Loans or a Tranche of Term Loans and (z) whether
the prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (provided that any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any transaction or the
receipt of proceeds to be used for such payment, in each case specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied), together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Term Loans and of Revolving Loans shall be in an aggregate principal amount
of (i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in the case
of prepayments of ABR Loans) or (ii) the Borrowing Minimum or a whole multiple
of the Borrowing Multiple in excess thereof (in the case of prepayments of
Eurocurrency Loans), and in each case shall be subject to the provisions of
Section 2.18.

 

(b)               Any prepayment made pursuant to this Section 2.11 or
Section 2.12(a) of the Initial Term Loans as a result of a Repricing Transaction
shall be accompanied by a prepayment fee, which shall initially be 1% of the
aggregate principal amount prepaid and shall decline to 0% on and after the
six-month anniversary of the Closing Date.

 

(c)                In connection with any optional prepayments by the Borrower
of the Term Loans pursuant to this Section 2.11, such prepayments shall be
applied on a pro rata basis to the then outstanding Term Loans being prepaid
irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans.

 

2.12                        Mandatory Prepayments.

 

(a)               Unless the Required Prepayment Lenders shall otherwise agree,
if any Indebtedness (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.2, other than Permitted Refinancing Obligations in
respect of Term Loans) shall be incurred by Holdings or any Restricted
Subsidiary, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied not later than one Business Day after the date of receipt of such Net
Cash Proceeds toward the prepayment of the Term Loans as set forth in
Section 2.12(d).

 

65

--------------------------------------------------------------------------------


 

(b)               Unless the Required Prepayment Lenders shall otherwise agree,
if on any date Holdings or any Restricted Subsidiary shall for its own account
receive Net Cash Proceeds from any Asset Sale or Recovery Event, then, unless a
Reinvestment Notice shall be delivered to the Administrative Agent in respect
thereof, such Net Cash Proceeds shall be applied not later than 10 Business Days
after such date toward the prepayment of the Term Loans as set forth in
Section 2.12(d); provided that, notwithstanding the foregoing, (i) if a
Reinvestment Notice has been delivered to the Administrative Agent, the Term
Loans shall be prepaid as set forth in Section 2.12(d) by an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
on the applicable Reinvestment Prepayment Date and (ii) on the date (the
“Trigger Date”) that is six months after any such Reinvestment Prepayment Date,
the Term Loans shall be prepaid as set forth in Section 2.12(d) by an amount
equal to the portion of any Committed Reinvestment Amount with respect to the
relevant Reinvestment Event not actually expended by such Trigger Date.

 

(c)                Unless the Required Prepayment Lenders shall otherwise agree,
if, for any Excess Cash Flow Period, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply an
amount equal to (A) the Excess Cash Flow Percentage of such Excess Cash Flow
minus (B) the aggregate amount of all prepayments of Revolving Loans during such
Excess Cash Flow Period to the extent accompanied by permanent optional
reductions of the Revolving Commitments, and all optional prepayments of Term
Loans during such Excess Cash Flow Period (excluding any such optional
prepayments during such Excess Cash Flow Period which the Borrower elected to
apply to the calculation pursuant to this paragraph (c) in a prior Excess Cash
Flow Period) and, at the option of the Borrower, optional prepayments of Term
Loans after such Excess Cash Flow Period but prior to the time of the Excess
Cash Flow Application Date, in each case other than to the extent any such
prepayment is funded with the proceeds of long-term Indebtedness or Cure Amounts
and other than Loans repurchased pursuant to Dutch Auctions or Open Market
Purchases , toward the prepayment of Term Loans as set forth in
Section 2.12(d).  Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten days after the date on which the
financial statements referred to in Section 6.1(a), for the fiscal year with
respect to which such prepayment is made, are required to be delivered to the
Lenders.

 

(d)               Amounts to be applied in connection with prepayments pursuant
to this Section 2.12 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.18(b) until paid in full.  In connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.12, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans and with respect to prepayments
pursuant to Section 2.12(b) such Net Cash Proceeds may be applied, along with
such prepayment of Term Loans (to the extent the Borrower elects, or is required
by the terms thereof), to purchase, redeem or repay any Pari Passu Debt,
pursuant to the agreements governing such other Indebtedness, on not more than a
pro rata basis with respect to such prepayments of Term Loans; provided that
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.21.  Each prepayment of the Term Loans under this
Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

66

--------------------------------------------------------------------------------


 

(e)                Notwithstanding anything to the contrary in Section 2.12 or
2.18, with respect to the amount of any mandatory prepayment pursuant to
Section 2.12(b) or (c) (such amount, the “Term Prepayment Amount”), the Borrower
may, in its sole discretion, in lieu of applying such amount to the prepayment
of Term Loans as provided in paragraph (d) above, on the date specified in this
Section 2.12 for such prepayment, give the Administrative Agent telephonic
notice (promptly confirmed in writing) requesting that the Administrative Agent
prepare and provide to each Term Lender (which, for avoidance of doubt, includes
each New Term Lender and Extended Lender holding Term Loans) a notice (each, a
“Prepayment Option Notice”) as described below.  As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Term Lender a Prepayment Option Notice, which shall be in the form
of Exhibit I (or such other form approved by the Administrative Agent), and
shall include an offer by the Borrower to prepay, on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the Term Loans of such Lender by an amount equal to the portion
of the Term Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Term Loans.  Each Term Lender may
reject all or a portion of its Term Prepayment Amount by providing written
notice to the Administrative Agent and the Borrower no later than 5:00 p.m. (New
York City time) five Business Days after such Term Lender’s receipt of the
Prepayment Option Notice (which notice shall specify the principal amount of the
Term Prepayment Amount to be rejected by such Lender) (such rejected amounts
collectively, the “Declined Amount”); provided that any Term Lender’s failure to
so reject such Term Prepayment Amount shall be deemed an acceptance by such Term
Lender of such Prepayment Option Notice and the amount to be prepaid in respect
of Term Loans held by such Term Lender.  On the Mandatory Prepayment Date, the
Borrower shall pay to the relevant Term Lenders the aggregate amount necessary
to prepay that portion of the outstanding Term Loans in respect of which such
Lenders have (or are deemed to have) accepted prepayment as described above.

 

(f)                 If, on any date, the aggregate Dollar Revolving Extensions
of Credit would exceed the aggregate Dollar Revolving Commitments, the Borrower
shall promptly prepay Dollar Revolving Loans in an aggregate principal amount
equal to such excess and/or pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to the aggregate principal amount equal to such
excess to be held as security for all obligations of the Borrower to the Dollar
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent.  If, on any
date, the aggregate Multi-Currency Revolving Extensions of Credit would exceed
the aggregate Multi-Currency Revolving Commitments (other than as a result of
any revaluation of the Dollar Equivalent of Multi-Currency Revolving Loans or
the Multi-Currency L/C Obligations on any Revaluation Date in accordance with
Section 1.4, in which case, if the aggregate Multi-Currency Revolving Extensions
of Credit would exceed 105% of the aggregate Multi-Currency Revolving
Commitments), the Borrower shall promptly prepay Multi-Currency Revolving Loans
in an aggregate principal amount equal to such excess and/or pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
aggregate principal amount equal to such excess to be held as security for all
obligations of the Borrower to the Multi-Currency Issuing Lenders hereunder in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 

(g)                Notwithstanding any other provisions of this Section 2.12,
(A) to the extent that any or all of the Net Cash Proceeds of any Asset Sale by
a Foreign Subsidiary (a “Foreign Asset Sale”) or the Net Cash Proceeds of any
Recovery Event with respect to a Foreign Subsidiary (a “Foreign Recovery
Event”), in each case giving rise to a prepayment event pursuant to Section 

 

67

--------------------------------------------------------------------------------


 

2.12(b), or Excess Cash Flow derived from a Foreign Subsidiary giving rise to a
prepayment event pursuant to Section 2.12(c), are or is prohibited, restricted
or delayed by applicable local law from being repatriated to the United States,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.12 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit or restricts
repatriation to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, such repatriation will be immediately effected and such repatriated Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than five Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans in accordance with this Section 2.12 and (B) to the extent that the
Borrower has determined in good faith that repatriation of any or all of the Net
Cash Proceeds of any Foreign Asset Sale or any Foreign Recovery Event or any
Excess Cash Flow derived from a Foreign Subsidiary would have a material adverse
tax consequence (taking into account any foreign tax credit or benefit, in the
Borrower’s reasonable judgment, expected to be realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.12 (or twelve months after the date such Excess Cash Flow would
have been so required to be applied if it were Net Cash Proceeds), (x) the
Borrower shall apply an amount equal to such Net Cash Proceeds or Excess Cash
Flow to such reinvestments or prepayments as if such Net Cash Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow shall be applied to the repayment of Indebtedness of a Foreign
Subsidiary, in each case, other than as mutually agreed by the Borrower and the
Administrative Agent.

 

2.13                        Conversion and Continuation Options.

 

(a)               The Borrower may elect from time to time to convert
Eurocurrency Loans (other than Eurocurrency Loans denominated in a Permitted
Foreign Currency) made to the Borrower to ABR Loans by giving the Administrative
Agent prior irrevocable written notice of such election no later than 12:00
Noon, New York City time, on the Business Day preceding the proposed conversion
date; provided that if any Eurocurrency Loan is so converted on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21.  The Borrower may elect
from time to time to convert ABR Loans made to the Borrower to Eurocurrency
Loans by giving the Administrative Agent prior irrevocable written notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
under a particular Facility may be converted into a Eurocurrency Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions.  Upon receipt of any
such notice the Administrative Agent shall promptly

 

68

--------------------------------------------------------------------------------


 

notify each relevant Lender thereof.  This Section 2.13 shall not apply to
Swingline Loans, which may not be converted or continued.

 

(b)               Any Eurocurrency Loan may be continued as such by the Borrower
giving irrevocable written notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1 and no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed continuation date, of the length of the next
Interest Period to be applicable to such Loans; provided that if any
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21; provided, further, that no Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations; and provided, further, that
(i) if the Borrower shall fail to give any required notice as described above in
this paragraph such Eurocurrency Loans shall be automatically continued as
Eurocurrency Loans having an Interest Period of one month’s duration on the last
day of such then-expiring Interest Period and (ii) if such continuation is not
permitted pursuant to the preceding proviso, such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period; provided, further, that if the Borrower wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than
11:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.14                        Minimum Amounts and Maximum Number of Eurocurrency
Tranches.

 

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof and (b) no more than twelve Eurocurrency Tranches
shall be outstanding at any one time.

 

2.15                        Interest Rates and Payment Dates.

 

(a)               (i) Each Eurocurrency Loan other than a Eurocurrency Loan that
is an Initial Term Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin and (ii) each Eurocurrency
Loan that is an Initial Term Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (A) the
greater of (x) the Eurocurrency Rate determined for such day and (y) 1.00% plus
(B) the Applicable Margin.

 

69

--------------------------------------------------------------------------------


 

(b)               (i) Each ABR Loan, other than an ABR Loan that is an Initial
Term Loan, and each Swingline Loan shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin and (ii) each ABR Loan that is an Initial
Term Loan shall bear interest at a rate per annum equal to (A) the greater of
(x) the ABR and (y) 2.00% plus (B) the Applicable Margin.

 

(c)                (i) If all or a portion of the principal amount of any Loan
or Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.15 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facilities plus 2%, and (ii) if all
or a portion of any interest payable on any Loan or Reimbursement Obligation or
any commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facilities plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such nonpayment
until such amount is paid in full (after as well as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further
that no amounts shall accrue pursuant to this Section 2.15(c) on any overdue
Loan, Reimbursement Obligation, commitment fee or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

(d)               Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph
(c) of this Section 2.15 shall be payable from time to time on demand.

 

2.16                        Computation of Interest and Fees.

 

(a)               Interest and fees payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that interest
on ABR Loans (except for ABR computations in respect of clauses (b) and (c) of
the definition thereof) shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)               Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be presumptively correct
in the absence of demonstrable error.  The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).

 

70

--------------------------------------------------------------------------------


 

2.17                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period for any Eurocurrency Loan:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be presumptively correct absent
demonstrable error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that by reason of any changes arising after the Closing Date, the Eurocurrency
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (as certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

 

2.18                        Pro Rata Treatment and Payments.

 

(a)               Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.9, 2.10(b), 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Revolving Commitments shall be made pro rata according
to the Revolving Percentages of the relevant Lenders other than reductions of
Revolving Commitments pursuant to Section 2.24 and payments in respect of any
differences in the Applicable Commitment Fee Rate of Extending Lenders pursuant
to an Extension Amendment.  Except as expressly otherwise provided herein
(including as expressly provided in Sections 2.7, 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each payment (other than prepayments) in
respect of principal or interest in respect of any Tranche of Term Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Term Lenders of such Tranche, pro rata
according to the respective amounts then due and owing to such Term Lenders.

 

(b)               Each mandatory prepayment of the Term Loans shall be allocated
among the Tranches of Term Loans then outstanding pro rata, in each case except
as affected by the opt-out provision under Section 2.12(e); provided, that at
the request of the Borrower, in lieu of such application to the Term Loans on a
pro rata basis among all Tranches of Term Loans, such

 

71

--------------------------------------------------------------------------------


 

prepayment may be applied to any Tranche of Term Loans so long as the maturity
date of such Tranche of Term Loans precedes the maturity date of each other
Tranche of Term Loans then outstanding or, in the event more than one Tranche of
Term Loans shall have an identical maturity date that precedes the maturity date
of each other Tranche of Term Loans then outstanding, to such Tranches on a pro
rata basis; provided further that in connection with a mandatory prepayment
under Section 2.12(a) in connection with the incurrence of Permitted Refinancing
Obligations, such prepayment shall be allocated to the Tranches as specified by
the Borrower (but to the Loans within such Tranches on a pro rata basis).  Each
optional prepayment and mandatory prepayment of the Term Loans shall be applied
to the remaining installments thereof as specified by the Borrower (and absent
such specification, in direct order of maturity).  Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

 

(c)                Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22,
2.24, 2.26, 10.5, 10.6 and 10.7), each payment (including prepayments) to be
made by the Borrower on account of principal of and interest on the Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders other than
payments in respect of any differences in the Applicable Margin of Extending
Lenders pursuant to an Extension Amendment.  Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit. Each payment of principal
in respect of Swingline Loans shall be made in accordance with Section 2.6.

 

(d)               All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff, deduction or counterclaim and shall be
made prior to 3:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the Funding
Office, in immediately available funds.  Any payment received by the
Administrative Agent after 3:00 P.M., New York City time may be considered
received on the next Business Day in the Administrative Agent’s sole
discretion.  The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the Eurocurrency Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(e)                Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on

 

72

--------------------------------------------------------------------------------


 

interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of
demonstrable error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall give notice of such
fact to the Borrower and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or the
Borrower against any Defaulting Lender.

 

(f)                 Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

2.19                        Requirements of Law.

 

(a)               Except with respect to Excluded Taxes, Indemnified Taxes and
Other Taxes, if the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority first made, in each case, subsequent to the
Closing Date:

 

(i)                         shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder;

 

(ii)                      shall subject any Recipient to any Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations or its
deposits, reserves, other liability or capital attributable thereto; or

 

(iii)                   shall impose on such Lender any other condition not
otherwise contemplated hereunder;

 

73

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

 

(b)               If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any entity controlling such Lender with any request
or directive regarding capital adequacy or liquidity requirements (whether or
not having the force of law) from any Governmental Authority first made, in each
case, subsequent to the Closing Date shall have the effect of reducing the rate
of return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.

 

(c)                A certificate prepared in good faith as to any additional
amounts payable pursuant to this Section 2.19 submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of demonstrable error.  Notwithstanding anything to the
contrary in this Section 2.19, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.19 for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such 180-day period
shall be extended to include the period of such retroactive effect.  The
obligations of the Borrower pursuant to this Section 2.19 shall survive the
termination of this Agreement and the payment of the Obligations. 
Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to any Lender with respect to penalties, interest and expenses if
written demand therefor was not made by such Lender within 180 days from the
date on which such Lender makes payment for such penalties, interest and
expenses.

 

(d)               Notwithstanding anything in this Section 2.19 to the contrary,
solely for purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform
and Consumer Protection Act, and all requests, rules, regulations, guidelines
and directives promulgated thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case

 

74

--------------------------------------------------------------------------------


 

pursuant to Basel III, shall, in each case, be deemed to have been enacted,
adopted or issued, as applicable, subsequent to the Closing Date.

 

(e)                For purposes of this Section 2.19, the term “Lender” shall
include any Issuing Lender and Swingline Lender.

 

2.20                        Taxes.

 

(a)               Except as otherwise provided in this Agreement or as required
by law, all payments made by the Borrower or any Loan Party under this Agreement
and the other Loan Documents to any Recipient under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes. If any Indemnified Taxes or Other Taxes are required to be deducted
or withheld from any such payments, the amounts so payable to the applicable
Recipient shall be increased to the extent necessary so that after deduction or
withholding of such Indemnified Taxes and Other Taxes (including Indemnified
Taxes attributable to amounts payable under this Section 2.20(a)) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)               In addition, the Borrower or any Loan Party under this
Agreement and the other Loan Documents shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                Whenever any Taxes are payable by the Borrower and any Loan
Party under this Agreement and the other Loan Documents, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for the account
of the Administrative Agent or Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, such other evidence of payment as may
reasonably be required by the Administrative Agent or such Lender.  If the
Borrower or any Loan Party under this Agreement and the other Loan Documents
fails to pay any Indemnified Taxes or Other Taxes that the Borrower or any Loan
Party under this Agreement and the other Loan Documents is required to pay
pursuant to this Section 2.20 (or in respect of which the Borrower or any Loan
Party under this Agreement and the other Loan Documents would be required to pay
increased amounts pursuant to Section 2.20(a) if such Indemnified Taxes or Other
Taxes were withheld) when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower or any Loan Party under this Agreement and
the other Loan Documents shall indemnify the applicable Recipient for any
payments by them of such Indemnified Taxes or Other Taxes, including any amounts
payable pursuant to Section 2.20(a), and for any incremental Taxes that become
payable by such Recipient as a result of any such failure within thirty days
after the Lender or the Administrative Agent delivers to the Borrower (with a
copy to the Administrative Agent) either (a) a copy of the receipt issued by a
Governmental Authority evidencing payment of such Taxes or (b) certificates as
to the amount of such payment or liability prepared in good faith.

 

(d)               Each Lender (and, in the case of a pass-through entity, each
of its beneficial owners) that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a

 

75

--------------------------------------------------------------------------------


 

Participant, to the Borrower and to the Lender from which the related
participation shall have been purchased) (i) two accurate and complete copies of
IRS Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, or, (ii) in the case of a
Non-US Lender claiming exemption from United States federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit F and two
accurate and complete copies of IRS Form W-8BEN or W-8BEN-E, or any subsequent
versions or successors to such forms, in each case properly completed and duly
executed by such Non-US Lender claiming complete exemption from, or a reduced
rate of, United States federal withholding tax on all payments by the Borrower
or any Loan Party under this Agreement and the other Loan Documents.  Such forms
shall be delivered by each Non-US Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation).  In addition, each
Non-US Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-US Lender.  Each Non-US
Lender shall (i) promptly notify the Borrower at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the United States
taxing authorities for such purpose) and (ii) take such steps as shall not be
disadvantageous to it, in its reasonable judgment, and as may be reasonably
necessary (including the re-designation of its lending office pursuant to
Section 2.23) to avoid any requirement of applicable laws of any such
jurisdiction that the Borrower or any Loan Party make any deduction or
withholding for Taxes from amounts payable to such Lender.  Notwithstanding any
other provision of this paragraph, a Non-US Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-US Lender is not
legally able to deliver.

 

(e)                Each Lender (and, in the case of a Lender that is a
non-United States pass-through entity, each of its beneficial owners) that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (a “US Lender”) shall deliver to the Borrower and the Administrative Agent
two accurate and complete copies of IRS Form W-9, or any subsequent versions or
successors to such form and certify that such Lender is not subject to backup
withholding.  Such forms shall be delivered by each US Lender on or before the
date it becomes a party to this Agreement.  In addition, each US Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such US Lender.  Each US Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certifications to the Borrower (or any other
form of certification adopted by the United States taxing authorities for such
purpose).

 

(f)                 If any Recipient determines, in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to Section 2.20), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid under this Section 2.20 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that such indemnifying party, upon the request of such
Recipient, agrees to repay the amount paid over to the indemnifying party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority other than any such penalties, interest or other charges resulting
from the gross negligence or willful misconduct of the relevant Recipient) to
such Recipient in the event such Recipient is required to repay such refund to
such Governmental Authority.  This paragraph shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or

 

76

--------------------------------------------------------------------------------


 

any other Person.  In no event will any Recipient be required to pay any amount
to an indemnifying party the payment of which would place such Recipient in a
less favorable net after-tax position than such Recipient would have been in if
the additional amounts giving rise to such refund of any Indemnified Taxes or
Other Taxes had never been paid.  The agreements in this Section 2.20 shall
survive the termination of this Agreement and the payment of the Obligations.

 

(g)                If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
subsection (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c)(iii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i)                   For purposes of this Section 2.20, the term “Lender” shall
include any Issuing Lender or Swingline Lender.

 

2.21                        Indemnity.  Other than with respect to Taxes, which
shall be governed solely by Section 2.20, the Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense (other
than lost profits, including the loss of Applicable Margin) that such Lender
actually sustains or incurs as a consequence of (a) any failure by the Borrower
in making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given notice requesting the same in accordance with the
provisions of this Agreement, (b) any failure by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of Eurocurrency Loans on a
day that is not the last day of an Interest Period with respect thereto.  A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any

 

77

--------------------------------------------------------------------------------


 

amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable error. 
This covenant shall survive the termination of this Agreement and the payment of
the Obligations.

 

2.22                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case, first made after the
Closing Date, shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall promptly
give notice thereof (a “Rate Determination Notice”) to the Administrative Agent
and the Borrower, and (a) the commitment of such Lender hereunder to make
Eurocurrency Loans, continue Eurocurrency Loans as such and convert ABR Loans to
Eurocurrency Loans shall be suspended during the period of such illegality and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.21.

 

2.23                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.19,
2.20(a) or 2.22 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the good faith judgment of such
Lender, cause such Lender and its lending office(s) to suffer no material
economic, legal or regulatory disadvantage; provided, further, that nothing in
this Section 2.23 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.

 

2.24                        Replacement of Lenders.  The Borrower shall be
permitted to (a) replace with a financial entity or financial entities, or
(b) prepay or terminate, without premium or penalty (but subject to
Section 2.21), the Loans or Commitments, as applicable, of any Lender, Issuing
Lender or Swingline Lender (each such Lender, Issuing Lender or Swingline
Lender, a “Replaced Lender”) that (i) requests reimbursement for amounts owing
or otherwise results in increased costs imposed on the Borrower or on account of
which the Borrower is required to pay additional amounts to any Governmental
Authority pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request made
by a Lender pursuant to the operation of Section 2.21 is materially greater than
requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.22, (ii) is a Defaulting Lender, (iii) is, or the Borrower reasonably
believes could constitute, a Disqualified Institution, or (iv) has refused to
consent to any waiver or amendment with respect to any Loan Document that
requires such Lender’s consent and has been consented to by the Required
Lenders; provided that, in the case of a replacement pursuant to clause
(a) above, (A) such replacement does not conflict with any Requirement of Law,
(B) the replacement financial entity or financial entities shall purchase, at
par, all Loans and other amounts owing to such Replaced Lender on or prior to
the date of replacement (or, in the case of a replacement of an Issuing Lender
or Swingline Lender, comply with the provisions of Section 9.9(c) (to the extent
applicable as if such Lender was resigning as Administrative Agent)), (C) the
Borrower shall be liable to such Replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurocurrency Loan owing to such Replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (D) the replacement financial entity or financial entities,
(x) if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent to the extent that an assignment to such replacement
financial

 

78

--------------------------------------------------------------------------------


 

institution of the rights and obligations being acquired by it would otherwise
require the consent of the Administrative Agent pursuant to
Section 10.6(b)(i)(B) and (y) shall pay (unless otherwise paid by the Borrower)
any processing and recordation fee required under Section 10.6(b)(ii)(B),
(E) the Administrative Agent and any replacement financial entity or entities
shall execute and deliver, and such Replaced Lender shall thereupon be deemed to
have executed and delivered, an appropriately completed Assignment and
Assumption to effect such substitution (or, in the case of a replacement of an
Issuing Lender or Swingline Lender, customary assignment documentation), (F) the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.19 or 2.20, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, (G) in respect of a
replacement pursuant to clause (iv) above, the replacement financial entity or
financial entities shall consent to such amendment or waiver, (H) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Replaced
Lender and (I) if such replacement is in connection with a Repricing Transaction
prior to the first anniversary of the Closing Date, the Borrower or the
replacement Lender shall pay the Replaced Lender a fee equal to 1% of the
aggregate principal amount of its Initial Term Loans required to be assigned
pursuant to this Section 2.24.  Prepayments pursuant to clause (b) above
(i) shall be accompanied by accrued and unpaid interest on the principal amount
so prepaid up to the date of such prepayment and (ii) shall not be subject to
the provisions of Section 2.18.  The termination of the Revolving Commitments of
any Lender pursuant to clause (b) above shall not be subject to the provisions
of Section 2.18.  In connection with any such replacement under this
Section 2.24, if the Replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Replaced Lender relating to the Loans
and participations so assigned shall be paid in full to such Replaced Lender,
then such Replaced Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Replaced Lender, and the Administrative Agent shall record such assignment in
the Register.

 

2.25                        Incremental Loans.

 

(a)               The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new term loans (each, a “New
Term Loan Commitment”) or increases of existing Term Loans (each, a
“Supplemental Term Loan Commitment”) or increases of existing Revolving
Commitments (each, a “Supplemental Revolving Commitment Increase”; together with
any New Term Loan Commitments and any Supplemental Term Loan Commitments, the
“New Loan Commitments”) hereunder, in an aggregate amount for all such New Loan
Commitments (when taken together with any New Incremental Notes issued prior to,
or that will be issued concurrently with, the effectiveness of the respective
New Loan Commitments) not in excess of, at the time the respective New Loan
Commitments become effective, the Maximum Incremental Facilities Amount.  Each
such notice shall specify (i) the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the New Loan Commitments shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) in the case of a
Supplemental Revolving Commitment Increase, the Tranche (or Tranches) of
Revolving Commitments to be so increased (and, if more than one Tranche of
Revolving Commitments will be increased , the amount of the aggregate
Supplemental Revolving Commitment Increase to be allocated to each such
Tranche); provided that (x) any Lender offered or approached to provide all or a
portion

 

79

--------------------------------------------------------------------------------


 

of any New Loan Commitments may elect or decline, in its sole discretion, to
provide such New Loan Commitments and (y) any Person that the Borrower proposes
to become a New Lender, if such Person is not then a Lender, must be an Eligible
Assignee and must be reasonably acceptable to the Administrative Agent and, in
the case of any proposed Supplemental Revolving Commitment Increase, to each
Issuing Lender and, in the case of a Supplemental Revolving Commitment Increase
to the Dollar Revolving Facility, the Swingline Lender, in each case, to the
extent its consent would be required to assign Loans to any such Eligible
Assignee.

 

(b)               Such New Loan Commitments shall become effective as of such
Increased Amount Date; provided that (i) no Event of Default shall exist on such
Increased Amount Date immediately after giving effect to such New Loan
Commitments and the making of any New Loans pursuant thereto and any transaction
consummated in connection therewith subject to the Permitted Acquisition
Provisions (as defined below); (ii) the proceeds of any New Loans shall be used,
at the discretion of the Borrower, for any purpose not prohibited by this
Agreement; (iii) the New Loans shall be secured by the Collateral on a pari
passu or, at the Borrower’s option, junior basis (so long as any such New Loan
Commitments (and related Obligations) are subject to an Other Intercreditor
Agreement) and shall benefit ratably from the guarantees under the Guarantee and
Collateral Agreement; (iv) in the case of New Loans that are term loans (“New
Term Loans”), the maturity date thereof shall not be earlier than the Latest
Maturity Date and the weighted average life to maturity shall be equal to or
greater than the weighted average life to maturity of the Latest Maturing Term
Loans (other than an earlier maturity date and/or shorter weighted average life
to maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Latest Maturity
Date or the weighted average life to maturity of the Latest Maturing Term Loans,
as applicable); (v) in the case of any Supplemental Revolving Commitment
Increase, (A) the maturity date of such Supplemental Revolving Commitment
Increase shall be the same as the Revolving Termination Date, (B) such
Supplemental Revolving Commitment Increase shall require no scheduled
amortization or mandatory commitment reduction prior to the Revolving
Termination Date and (C) such Supplemental Revolving Commitment Increase shall
be on the same terms (other than upfront fees payable in connection therewith)
and pursuant to the same documentation applicable to the Revolving Facilities
(and, if applicable, a Joinder Agreement); (vi) all terms and documentation with
respect to any New Loans which differ from those with respect to the Loans under
the applicable Facility shall be reasonably satisfactory to the Administrative
Agent (except to the extent permitted by clauses (iii) and (iv) above and the
second to last sentence of this paragraph); provided that the terms of any
Supplemental Revolving Commitment Increase shall be identical to the terms of
the applicable Tranche (or Tranches, as the case may be) of the Revolving
Facilities; (vii) such New Loans or New Loan Commitments (other than
Supplemental Term Loan Commitments and Supplemental Revolving Commitment
Increases) shall be effected pursuant to one or more Joinder Agreements executed
and delivered by the Borrower, the Administrative Agent and one or more New
Lenders; (viii) to the extent reasonably requested by the Administrative Agent,
the Borrower shall deliver or cause to be delivered (A) customary legal opinions
with respect to the due authorization, execution and delivery by the Borrower
and each other Loan Party to be party thereto and the enforceability of the
applicable Joinder Agreement, Increase Supplement or Lender Joinder Agreement,
as applicable, the non-conflict of the execution, delivery of and performance of
payment obligations under such documentation with this Agreement and with the
organizational documents of the Loan Parties and the effectiveness of the
Guarantee and Collateral Agreement to create a valid security interest, and the
effectiveness of specified other Security Documents to perfect such security
interests, in specified Collateral to secure the Obligations, including the New
Loan Commitments and the extensions of credit thereunder and

 

80

--------------------------------------------------------------------------------


 

(B) certified copies of the resolutions or other applicable corporate action of
each applicable Loan Party approving its entry into such documents and the
transactions contemplated thereby; and (ix) if the initial “spread” (for
purposes of this Section 2.25, the “spread” with respect to any Term Loan shall
be calculated as the sum of the Eurodollar Loan margin on the relevant Term Loan
plus any original issue discount or upfront fees in lieu of original issue
discount (other than any arranging fees, underwriting fees and commitment fees)
(based on an assumed four-year average life for the applicable Facilities (e.g.,
100 basis points in original issue discount or upfront fees equals 25 basis
points of interest rate margin))) relating to any New Term Loan exceeds the
spread then in effect with respect to the Initial Term Loans by more than 0.50%,
the Applicable Margin relating to the Initial Term Loans shall be adjusted so
that the spread relating to such New Term Loans does not exceed the spread
applicable to the Initial Term Loans by more than 0.50%; provided that if such
New Term Loans include an interest rate floor greater than the interest rate
floor applicable to the Initial Term Loans, such increased amount shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the Applicable Margin for the Initial Term Loans shall be
required, to the extent an increase in the interest rate floor for the Initial
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Initial Term Loans shall be increased by such amount. 
For the avoidance of doubt, the rate of interest and the amortization schedule
(if applicable) of any New Loan Commitments shall be determined by the Borrower
and the applicable New Lenders and shall be set forth in the applicable Joinder
Agreement.  Notwithstanding anything to the contrary above, in connection with
the incurrence of any New Term Loans, if the proceeds of such New Term Loans
are, substantially concurrently with the receipt thereof, to be used, in whole
or in part, by the Borrower or any other Loan Party to finance, in whole or in
part, a Permitted Acquisition, then (A) the only representations and warranties
that will be required to be true and correct in all material respects as of the
applicable Increase Amount Date shall be (x) the Specified Representations
(conformed as necessary for such Permitted Acquisition) and (y) such of the
representations and warranties made by or on behalf of the applicable acquired
company or business in the applicable acquisition agreement as are material to
the interests of the Lenders, but only to the extent that Holdings or the
Borrower (or any Affiliate of Holdings or the Borrower) has the right to
terminate the obligations of Holdings, the Borrower or such Affiliate under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement and (B) no
Event of Default under Sections 8.1(a) or (f) would exist after giving effect to
such incurrence (“Permitted Acquisition Provisions”)

 

(c)                On any Increased Amount Date on which any New Loan Commitment
become effective, subject to the foregoing terms and conditions, each lender
with a New Loan Commitment (each, a “New Lender”) shall become a Lender
hereunder with respect to such New Loan Commitment.

 

(d)               For purposes of this Agreement, any New Loans or New Loan
Commitments shall be deemed to be Term Loans, Revolving Loans or Revolving
Commitments, as applicable.  Each Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.25.

 

(e)                Supplemental Term Loan Commitments and Supplemental Revolving
Commitment Increases shall become commitments under this Agreement pursuant to a
supplement specifying the Term Loan Tranche or Revolving Tranche to be
increased, executed by the Borrower

 

81

--------------------------------------------------------------------------------


 

and each increasing Lender substantially in the form attached hereto as
Exhibit L-1 (the “Increase Supplement”) or by each New Lender substantially in
the form attached hereto as Exhibit L-2 (the “Lender Joinder Agreement”), as the
case may be, which shall be delivered to the Administrative Agent for recording
in the Register.  Upon effectiveness of the Lender Joinder Agreement, each New
Lender shall be a Lender for all intents and purposes of this Agreement and the
term loan made pursuant to such Supplemental Term Loan Commitment shall be a
Term Loan or the commitments made pursuant to such Supplemental Revolving
Commitment Increase shall be Revolving Commitments, as applicable.

 

2.26                        Extension of Term Loans and Revolving Commitments.

 

(a)               The Borrower may at any time and from time to time request
that all or a portion of the (i) Term Loans of one or more Tranches existing at
the time of such request (each, an “Existing Term Tranche”, and the Term Loans
of such Tranche, the “Existing Term Loans”) or (ii) Revolving Commitments of one
or more Tranches existing at the time of such request (each, an “Existing
Revolving Tranche” and together with the Existing Term Tranches, each an
“Existing Tranche”, and the Revolving Loans of such Existing Revolving Tranche,
the “Existing Revolving Loans”, and together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Tranche”, as
applicable, and each an “Extended Tranche”, and the Term Loans or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term Loans”
or “Extended Revolving Commitments”, as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this
Section 2.26; provided that (i) any such request shall be made by the Borrower
to all Lenders with Term Loans or Revolving Commitments, as applicable, with a
like maturity date (whether under one or more Tranches) on a pro rata basis
(based on the aggregate outstanding principal amount of the applicable Term
Loans or the applicable Revolving Commitments) and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower in its sole
discretion.  In order to establish any Extended Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Tranche to be
established, which terms shall be substantially similar to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) in the case
of an Extended Term Tranche, so long as the weighted average life to maturity of
such Extended Tranche would be no shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche, amortization rates with
respect to the Extended Term Tranche may be higher or lower than the
amortization rates for the Specified Existing Tranche, in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.26 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Term Loans or Revolving Commitments, as
applicable, set forth in Section 10.6.  No Lender shall have any obligation to
agree to have any of its Existing Loans converted into an Extended Tranche
pursuant to any Extension Request.  Any Extended Tranche shall constitute a
separate Tranche of Loans from the

 

82

--------------------------------------------------------------------------------


 

Specified Existing Tranches and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

(b)               The Borrower shall provide the applicable Extension Request at
least 10 Business Days (or such shorter period as the Administrative Agent may
agree to) prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche.  In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election. In connection with any
extension of Loans pursuant to this Section 2.26 (each, an “Extension”), the
Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.26.

 

(c)                Extended Tranches shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which may include
amendments to provisions related to maturity, interest margins or fees
referenced in clauses (x) and (y) of Section 2.26(a), or, in the case of
Extended Term Tranches, amortization rates referenced in clause (z) of
Section 2.26(a), and which, in each case, except to the extent expressly
contemplated by the last sentence of this Section 2.26(c) and notwithstanding
anything to the contrary set forth in Section 10.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders.  Subject to the requirements of
this Section 2.26 and without limiting the generality or applicability of
Section 10.1 to any Section 2.26 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.26 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.26 Additional Amendments do not become
effective prior to the time that such Section 2.26 Additional Amendments have
been consented to (including pursuant to consents applicable to holders of any
Extended Tranches provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Section 2.26 Additional Amendments to become effective in accordance with
Section 10.1; provided, further, that no Extension Amendment may provide for
(i) any Extended Tranche to be secured by any Collateral or other assets of any
Loan Party that does not also secure the Existing Tranches or be guaranteed by
any Person other than the Guarantors and (ii) so long as any Existing Term
Tranches are outstanding, any mandatory or voluntary prepayment provisions that
do not also apply to the Existing Term Tranches (other than Existing Term
Tranches secured on a junior basis by the Collateral or ranking junior in right
of payment, which shall be subject to junior prepayment provisions) on a pro
rata basis (or otherwise provide for more favorable prepayment treatment for
Extending Term Tranches than such Existing Term Tranches as contemplated by
Section 2.12).  Notwithstanding anything to the contrary in Section 10.1, any
such Extension Amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable judgment of the Borrower and the Administrative Agent,

 

83

--------------------------------------------------------------------------------


 

to effect the provisions of this Section 2.26; provided that the foregoing shall
not constitute a consent on behalf of any Lender to the terms of any
Section 2.26 Additional Amendment.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with Section 2.26(a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of the Extended Tranche so converted by such Lender on such date, and
such Extended Tranches shall be established as a separate Tranche from the
Specified Existing Tranche and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

(e)                If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower or the assignee in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide Extended Loans on the terms set forth in
such Extension Amendment; provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned (including pursuant to Section 2.21 (as though Section 2.21 were
applicable)) shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption or Affiliated Lender
Assignment and Assumption, as applicable.  In connection with any such
replacement under this Section 2.26, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption or Affiliated Lender Assignment and Assumption, as applicable, by the
later of (A) the date on which the replacement Lender executes and delivers such
Assignment and Assumption or Affiliated Lender Assignment and Assumption, as
applicable, and (B) the date as of which all obligations of the Borrower owing
to the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full to such Non-Extending Lender, then such Non-Extending Lender shall
be deemed to have executed and delivered such Assignment and Assumption or
Affiliated Lender Assignment and Assumption, as applicable, as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption or Affiliated Lender Assignment and Assumption, as
applicable, on behalf of such Non-Extending Lender.

 

(f)                 Following any Extension Date, with the written consent of
the Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion); provided, further, that no
greater amount shall be paid by or on behalf of the Borrower or any of its
Affiliates to any such Non-Extending Lender as consideration for its extension
into such Extended Tranche than was paid to any Extended Lender as consideration
for its Extension into such Extended Tranche.  Following a Designation Date, the
Existing Loans held by such Lender so elected

 

84

--------------------------------------------------------------------------------


 

to be extended will be deemed to be Extended Loans of the applicable Extended
Tranche, and any Existing Loans held by such Lender not elected to be extended,
if any, shall continue to be “Existing Loans” of the applicable Tranche.

 

(g)                With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.26, (i) such Extensions shall not constitute optional
or mandatory payments or prepayments for purposes of Sections 2.11 and 2.12 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Existing Loans of any or all applicable Tranches be extended.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.26 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Request) and hereby
waive the requirements of any provision of this Agreement (including Sections
2.8, 2.11 and 2.12) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.26.

 

SECTION 3.                            LETTERS OF CREDIT

 

3.1                               L/C Commitment.

 

(a)               Subject to the terms and conditions hereof, each Dollar
Issuing Lender, in reliance on the agreements of the other Dollar Revolving
Lenders set forth in Section 3.4(a), agrees, in the case of JPMorgan Chase Bank,
N.A., to continue under this Agreement for the account of the Borrower the
Existing Letters of Credit issued by it until the expiration or earlier
termination thereof and, in the case of each other Dollar Issuing Lender, to
issue Dollar Letters of Credit under the Dollar Revolving Commitments for the
account of the Borrower or any of its Restricted Subsidiaries on any Business
Day during the Revolving Commitment Period in such form as may be approved from
time to time by such Dollar Issuing Lender; provided that no Dollar Issuing
Lender shall have any obligation to issue any Dollar Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Dollar Revolving
Commitments would be less than zero.  Each Dollar Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped or otherwise supported, in each case in a manner
agreed to by the Borrower and the Dollar Issuing Lender); provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b)               Subject to the terms and conditions hereof, each
Multi-Currency Issuing Lender, in reliance on the agreements of the other
Multi-Currency Revolving Lenders set forth in Section 3.4(a), agrees, in the
case of JPMorgan Chase Bank, N.A., to continue under this Agreement for the
account of the Borrower the Existing Letters of Credit issued by it until the
expiration or earlier termination thereof and, in the case of each other
Multi-Currency Issuing Lender, to issue Multi-Currency Letters of Credit under
the Multi-Currency Revolving Commitments for the account

 

85

--------------------------------------------------------------------------------


 

of the Borrower or any of its Restricted Subsidiaries on any Business Day during
the Revolving Commitment Period in such form as may be approved from time to
time by such Multi-Currency Issuing Lender; provided that no Multi-Currency
Issuing Lender shall have any obligation to issue any Multi-Currency Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Multi-Currency Revolving Commitments would be less than zero.  Each
Multi-Currency Letter of Credit shall (i) be denominated in Dollars or any
Permitted Foreign Currency and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped or otherwise supported, in each case in a manner
agreed to by the Borrower and the Multi-Currency Issuing Lender); provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(c)                Notwithstanding any prior specification of a Revolving
Facility, the Borrower may request in writing that a Letter of Credit issued
under either Revolving Facility be deemed to be issued under any other Revolving
Facility (and such redesignation shall become effective on the date of receipt
by the Administrative Agent of such written request which shall be a Business
Day) so long as if at the time of the Administrative Agent’s receipt of such
request the issuance of such a Letter of Credit would be permitted under such
Facility pursuant to Section 3.1(a) or Section 3.1(b), as applicable.

 

(d)               No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would (i) conflict with, or cause such Issuing
Lender to exceed any limits imposed by, any applicable Requirement of Law, or if
such Requirement of Law would impose upon such Issuing Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and is not
otherwise reimbursable to it by the Borrower hereunder and which such Issuing
Lender in good faith deems material to it or (ii) violate one or more policies
of such Issuing Lender applicable generally to the issuance of letters of credit
for the account of similarly situated borrowers.

 

3.2                               Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the relevant Issuing Lender
issue a Letter of Credit (or amend, renew or extend an outstanding Letter of
Credit) by delivering to such Issuing Lender at its address for notices
specified to the Borrower by such Issuing Lender an Application therefor, with a
copy to the Administrative Agent, completed to the reasonable satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request.  Such Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the relevant Issuing Lender, by
personal delivery or by any other means acceptable to the relevant Issuing
Lender.  Upon receipt of any Application, the relevant Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or amend, renew or extend, as the
case may be) the Letter of Credit requested thereby (but in no event without the
consent of the applicable Issuing Lender shall any Issuing Lender be required to
issue (or amend, renew or extend, as the case may be) any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit (or such
amendment, renewal or extension, as the case may be) to the beneficiary thereof
or as otherwise may be agreed to by such Issuing Lender and the Borrower.  Such
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance (or such amendment, renewal or extension, as the
case may be) thereof.  Each

 

86

--------------------------------------------------------------------------------


 

Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the relevant Revolving Lenders, notice of the
issuance (or such amendment, renewal or extension, as the case may be) of each
Letter of Credit issued by it (including the amount thereof).

 

3.3                               Fees and Other Charges.

 

(a)               The Borrower will pay a fee, in Dollars, on each outstanding
Letter of Credit requested by it, at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Facilities, or the Dollar Equivalent of the face amount of such Letter of
Credit, which fee shall be shared ratably among the applicable Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date; provided that, with respect to any Defaulting Lender, such Lender’s
ratable share of any letter of credit fee accrued on the aggregate amount
available to be drawn on any outstanding Letters of Credit during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue (x) for the account of
each Non-Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit which has been reallocated to such
Non-Defaulting Lender pursuant to Section 3.4(d) , (y) for the account of the
Borrower with respect to any L/C Shortfall if the Borrower has paid to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall to be held as security for all obligations of the
Borrower to the applicable Issuing Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent, or (z) for the account of the applicable Issuing Lenders,
in any other instance, in each case so long as such Lender shall be a Defaulting
Lender.  In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee, in Dollars, on the Dollar Equivalent of the aggregate
face amount of all outstanding Letters of Credit issued by it to the Borrower,
equal to 0.125% per annum, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

 

(b)               In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for standard costs and expenses agreed by the
Borrower and such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit requested by the
Borrower.

 

3.4                               L/C Participations.

 

(a)               (i)  Each Dollar Issuing Lender irrevocably agrees to grant
and hereby grants to each Dollar L/C Participant, and, to induce such Dollar
Issuing Lender to issue Dollar Letters of Credit, each Dollar L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Dollar Issuing Lender, on the terms and conditions set forth below, for
such Dollar L/C Participant’s own account and risk an undivided interest equal
to such Dollar L/C Participant’s Dollar Revolving Percentage in such Dollar
Issuing Lender’s obligations and rights under and in respect of each Dollar
Letter of Credit issued by it and the amount of each draft paid by such Dollar
Issuing Lender thereunder.  Each Dollar L/C Participant agrees with each Dollar
Issuing

 

87

--------------------------------------------------------------------------------


 

Lender that, if a draft is paid under any Dollar Letter of Credit issued by it
for which such Dollar Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such Dollar L/C Participant
shall pay, in Dollars, to the Administrative Agent for the account of such
Dollar Issuing Lender upon demand an amount equal to such Dollar L/C
Participant’s Dollar Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed (“Dollar L/C Disbursements”); provided
that, nothing in this paragraph shall relieve the Dollar Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of the
Dollar Issuing Lender.  Each Dollar L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Dollar L/C Participant may have against any Dollar Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the financial condition of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Dollar L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(ii)                                  Each Multi-Currency Issuing Lender
irrevocably agrees to grant and hereby grants to each Multi-Currency L/C
Participant, and, to induce such Multi-Currency Issuing Lender to issue
Multi-Currency Letters of Credit, each Multi-Currency L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Multi-Currency Issuing Lender, on the terms and conditions set forth below,
for such Multi-Currency L/C Participant’s own account and risk an undivided
interest equal to such Multi-Currency L/C Participant’s Multi-Currency Revolving
Percentage in such Multi-Currency Issuing Lender’s obligations and rights under
and in respect of each Multi-Currency Letter of Credit issued by it and the
amount of each draft paid by such Multi-Currency Issuing Lender thereunder. 
Each Multi-Currency L/C Participant agrees with each Multi-Currency Issuing
Lender that, if a draft is paid under any Multi-Currency Letter of Credit issued
by it for which such Multi-Currency Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such Multi-Currency
L/C Participant shall pay, in Dollars, to the Administrative Agent for the
account of such Multi-Currency Issuing Lender upon demand an amount equal to
such Multi-Currency L/C Participant’s Multi-Currency Revolving Percentage of the
Dollar Equivalent of the amount of such draft, or any part thereof, that is not
so reimbursed (“Multi-Currency L/C Disbursements”); provided that, nothing in
this paragraph shall relieve the Multi-Currency Issuing Lender of any liability
resulting from the gross negligence or willful misconduct of the Multi-Currency
Issuing Lender.  Each Multi-Currency L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Multi-Currency L/C Participant may have against any
Multi-Currency Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the financial condition of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Multi-Currency L/C Participant or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

 

88

--------------------------------------------------------------------------------


 

(b)               If any amount required to be paid by any L/C Participant to
the Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facilities.  A certificate of the relevant Issuing
Lender submitted to any relevant L/C Participant with respect to any amounts
owing under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

 

(c)                Whenever, at any time after any Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), if the
Administrative Agent receives for the account of the Issuing Lender any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the
Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent for the account of such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, in the event an L/C Participant becomes a Defaulting Lender, then
such Defaulting Lender’s applicable Revolving Percentage in all outstanding
Letters of Credit under the relevant Facility will automatically be reallocated
among the applicable L/C Participants that are Non-Defaulting Lenders pro rata
in accordance with each Non-Defaulting Lender’s applicable Revolving Percentage
(calculated without regard to the Revolving Commitments of the Defaulting
Lender), but only to the extent that such reallocation does not cause the
Revolving Extensions of Credit under the relevant Facility of any Non-Defaulting
Lender to exceed the Revolving Commitments under the relevant Facility of such
Non-Defaulting Lender.  If such reallocation cannot, or can only partially, be
effected the Borrower shall, within five Business Days after written notice from
the Administrative Agent, pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to such Defaulting Lender’s applicable Revolving
Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations under the relevant Facility (after
giving effect to any partial reallocation pursuant to the first sentence of this
Section 3.4(d)) to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.  So long
as there is a Defaulting Lender, an Issuing Lender shall not be required to
issue any Letter of Credit where the sum of the Non-Defaulting Lenders’
applicable Revolving Percentages of the outstanding Revolving Loans and their
participations in Letters of Credit, in each case under the relevant Facility,

 

89

--------------------------------------------------------------------------------


 

after giving effect to any such requested Letter of Credit would exceed (each
such excess, the “L/C Shortfall”) the aggregate applicable Revolving Commitments
of the Non-Defaulting Lenders, unless the Borrower shall pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 

(e)                If, on any date, the L/C Obligations would exceed 105% of the
L/C Commitment (including as a result of any revaluation of the Dollar
Equivalent of the L/C Obligations on any Revaluation Date in accordance with
Section 1.4), the Borrower shall promptly pay to the Administrative Agent an
amount of cash and/or Cash Equivalents equal to the amount by which the L/C
Obligations exceed the L/C Commitment, such cash and/or Cash Equivalents to be
held as security for all obligations of the Borrower to the Issuing Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.

 

3.5                               Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse each Issuing Lender on the Business Day following
the date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft presented under any Letter of Credit issued or continued by
such Issuing Lender at the Borrower’s request (including any Letters of Credit
issued for the account of a Restricted Subsidiary and the Existing Letters of
Credit) and paid by such Issuing Lender for the amount of (a) such draft so paid
and (b) any reasonable fees, charges or other costs or expenses reasonably
incurred by such Issuing Lender in connection with such payment and, without
limiting the Borrower’s obligations in respect thereof under this Section 3.5,
notified in reasonable detail to the Borrower on the date of the draft so paid
(the amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”).  Each such payment shall be made
to such Issuing Lender at its address for notices specified to the Borrower in
Dollars and in immediately available funds.  Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at a rate equal to (i) until the second Business Day next succeeding the
date of the relevant notice (which notice shall be provided on the date the
relevant draft is paid), the rate applicable to ABR Loans under the Revolving
Facilities and (ii) thereafter, the rate set forth in Section 2.15(c).  In the
case of any such reimbursement in Dollars with respect to a Letter of Credit
denominated in a Permitted Foreign Currency, the applicable Issuing Lender shall
notify the Borrower of the Dollar Equivalent of the amount of the draft so paid
promptly following the determination thereof.

 

3.6                               Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, (i) the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact later
prove to be invalid, fraudulent or forged; (ii) any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred; (iii) any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee; (iv) any other events or circumstances that, pursuant to applicable
law or the applicable customs and practices promulgated by the ICC, are not
within the responsibility of such Issuing Lender; (v) waiver by such Issuing
Lender of any requirement that exists for such Issuing Lender’s protection and
not the protection of the Borrower or any waiver by such Issuing Lender which
does not in fact materially prejudice the

 

90

--------------------------------------------------------------------------------


 

Borrower; (vi) honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft; (vii) any
payment made by such Issuing Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code, the ISP or the
UCP, as applicable; (viii) any payment by such Issuing Lender under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such
Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (ix) any adverse
change in the relevant exchange rates or in the availability of the relevant
Permitted Foreign Currency to the Borrower or any Subsidiary or in the relevant
currency markets generally; or (x) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary, except, in each case, for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Lender or its employees or agents.  No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Lender or its employees or agents.  The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.

 

3.7                               Role of the Issuing Lender.  Each Lender and
the Borrower agree that, in paying any drawing under a Letter of Credit, the
Issuing Lenders shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by a Letter
of Credit) or to ascertain or inquire as to the validity, authenticity or
accuracy of any such document (provided that the Issuing Lenders will determine
whether such documents appear on their face to be in order) or the authority of
the Person executing or delivering any such document.  None of the Issuing
Lenders, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lenders shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Majority Facility
Lenders or the Borrower, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Application, or any other document, agreement
and instrument entered into by such Issuing Lender and the Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Lender and relating to such
Letter of Credit.  The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Lenders, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Lenders shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 3.6; provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the relevant Issuing Lender, and such Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower

 

91

--------------------------------------------------------------------------------


 

which the Borrower proves were caused by such Issuing Lender’s willful
misconduct or gross negligence or such Issuing Lender’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) and documents expressly required by and strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing, the Issuing Lenders may accept documents
that appear on their face to be in order, without responsibility for further
investigation, and provided that a Letter of Credit is issued permitting
transfer then the Issuing Lenders shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The Issuing Lenders may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary, as agreed to with the Borrower.

 

3.8                               Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the relevant Issuing Lender
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.9                               Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Agreement or any other Loan Document, the provisions
of this Agreement or such other Loan Document shall apply.

 

3.10                        Applicability of ISP and UCP.  Unless otherwise
expressly agreed by the applicable Issuing Lender and the Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (a) the rules of the ISP shall apply to each standby Letter
of Credit, and (b) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the Borrower for, and the Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Lender required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each of Holdings
and the Borrower hereby represents and warrants (as to itself and each of its
Restricted Subsidiaries) to the Agents and each Lender, which representations
and warranties shall be deemed made on the Closing Date (after giving

 

92

--------------------------------------------------------------------------------


 

effect to the Transactions) and on the date of each borrowing of Loans or
issuance, extension or renewal of a Letter of Credit hereunder that:

 

4.1                               Financial Condition.  (a)  The audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
December 31, 2010, December 31, 2011 and December 31, 2012, and the related
statements of income and of cash flows for the fiscal years ended on such date,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP, present fairly in all material respects the financial condition of Holdings
and its Subsidiaries as at such dates and the results of their operations, their
cash flows and their changes in stockholders’ equity for the respective fiscal
years then ended.  All such financial statements, including the related
schedules and notes thereto and year-end adjustments, have been prepared in
accordance with GAAP (except as otherwise noted therein).

 

(b)                                 The audited consolidated balance sheet of
the Target and its Subsidiaries as at June 30, 2011, June 30, 2012 and June 30,
2013, and the related statements of income and of cash flows for the fiscal
years ended on such date, reported on by and accompanied by an unqualified
report from Ernst & Young LLP, present fairly in all material respects the
financial condition of the Target and its Subsidiaries as at such dates and the
results of their operations, their cash flows and their changes in stockholders’
equity for the respective fiscal years then ended.  All such financial
statements, including the related schedules and notes thereto and year-end
adjustments, have been prepared in accordance with GAAP (except as otherwise
noted therein).

 

4.2                               No Change.  Since the Closing Date, there has
been no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Except as set
forth in Schedule 4.3, each of Holdings and its Restricted Subsidiaries (other
than any Immaterial Subsidiaries) (a) (i) is duly organized (or incorporated),
validly existing and in good standing (or, only where applicable, the equivalent
status in any foreign jurisdiction) under the laws of the jurisdiction of its
organization or incorporation, except in each case (other than with respect to
the Borrower) to the extent such failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or other entity and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.

 

(a)               Each Loan Party has the corporate or other organizational
power and authority to execute and deliver, and perform its obligations under,
the Loan Documents to which it is a party and, in the case of the Borrower, to
borrow or have Letters of Credit issued hereunder, except in each case (other
than with respect to the Borrower) to the extent such failure to do so would not
reasonably be

 

93

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect.  Each Loan Party has taken all
necessary corporate or other action to authorize the execution and delivery of,
and the performance of its obligations under, the Loan Documents to which it is
a party and, in the case of the Borrower, to authorize the extensions of credit
on the terms and conditions of this Agreement, except in each case (other than
with respect to the Borrower)  to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(b)               No consent or authorization of, filing with, or notice to, any
Governmental Authority is required to be obtained or made by any Loan Party for
the extensions of credit hereunder or such Loan Party’s execution and delivery
of, or performance of its obligations under, or validity or enforceability of,
this Agreement or any of the other Loan Documents to which it is party, as
against or with respect to such Loan Party, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, (ii) consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (iii) consents, authorizations, filings and notices the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect and
(iv) the filings referred to in Section 4.17.

 

(c)                Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto.  Assuming the due
authorization of, and execution and delivery by, the parties thereto (other than
the applicable Loan Parties), this Agreement constitutes, and each other Loan
Document upon execution and delivery by each Loan Party that is a party thereto
will constitute, a legal, valid and binding obligation of each such Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms (provided that, with respect to the creation and perfection of
security interests with respect to the Capital Stock of Foreign Subsidiaries,
only to the extent enforceability thereof is governed by the Uniform Commercial
Code), except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

4.5                               No Legal Bar.  Assuming the consents,
authorizations, filings and notices referred to in Section 4.4(b) are obtained
or made and in full force and effect, the execution, delivery and performance of
this Agreement and the other Loan Documents by the Loan Parties thereto, the
issuance of Letters of Credit, the borrowings hereunder and the use of the
proceeds thereof will not (a) violate the organizational or governing documents
of (i) the Borrower or (ii) except as would not reasonably be expected to have a
Material Adverse Effect, any other Loan Party, (b) except as would not
reasonably be expected to have a Material Adverse Effect, violate any
Requirement of Law binding on Holdings or any of its Restricted Subsidiaries,
(c) except as would not reasonably be expected to have a Material Adverse
Effect, violate any Contractual Obligation of Holdings or any of its Restricted
Subsidiaries or (d) except as would not have a Material Adverse Effect, result
in or require the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3).

 

4.6                               No Material Litigation.  Except as set forth
in Schedule 4.6, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened against Holdings or any of its Restricted Subsidiaries or
against

 

94

--------------------------------------------------------------------------------


 

any of their Properties which, taken as a whole, would reasonably be expected to
have a Material Adverse Effect.

 

4.7                               No Default.  No Default or Event of Default
has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Except as set
forth in Schedule 4.8A, each of Holdings and its Restricted Subsidiaries has
good title in fee simple to, or a valid leasehold interest in, all its Real
Property, and good title to, or a valid leasehold interest in, all of its other
Property (other than Intellectual Property), in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and none of such Property is subject to any Lien except as permitted by
the Loan Documents.  Schedule 4.8B lists all Real Property owned in fee simple
with a Fair Market Value in excess of $7,500,000 by any Loan Party as of the
Closing Date.

 

4.9                               Intellectual Property.  Each of Holdings and
its Restricted Subsidiaries owns, or has a valid license or right to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted free and clear of all Liens except as permitted by the Loan Documents,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  To the Borrower’s knowledge, the use of such
Intellectual Property by Holdings or its Restricted Subsidiaries does not
infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect.  Holdings and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

4.10                        Taxes.  Each of Holdings and its Restricted
Subsidiaries (a) has filed or caused to be filed all federal, state, provincial
and other Tax returns that are required to be filed and (b) has paid or caused
to be paid all taxes shown to be due and payable on said returns and all other
taxes, fees or other charges imposed on it or on any of its Property by any
Governmental Authority (other than (i) any returns or amounts that are not yet
due or (ii) amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which any reserves required
in conformity with GAAP have been provided on the books of Holdings or such
Restricted Subsidiary, as the case may be), except in each case where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

4.11                        Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for any purpose
that violates the provisions of the regulations of the Board.

 

4.12                        ERISA.

 

(a)               Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect: 
(i) neither a Reportable Event nor a failure to meet the minimum funding
standards (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five year period prior to
the date on which this representation is

 

95

--------------------------------------------------------------------------------


 

made with respect to any Single Employer Plan, and each Single Employer Plan has
complied with the applicable provisions of ERISA and the Code; (ii) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen on the assets of Holdings or any of its Restricted
Subsidiaries, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Single Employer Plan allocable to such accrued benefits;
(iii) none of Holdings or any of its Restricted Subsidiaries has had a complete
or partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a liability under ERISA; (iv) none of
Holdings or any of its Restricted Subsidiaries would become subject to any
liability under ERISA if Holdings or such Restricted Subsidiary were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made; and (v) no
Multiemployer Plan is in Reorganization or Insolvent.

 

(b)               Holdings and its Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(3) of ERISA which is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
that is maintained by a Commonly Controlled Entity (other than Holdings and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of Holdings or any of its Restricted Subsidiaries
to pay money.

 

4.13                        Investment Company Act.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.14                        Subsidiaries.  The Subsidiaries listed on Schedule
4.14 constitute all the Subsidiaries of Holdings at the Closing Date (after
giving effect to the Merger).  Schedule 4.14 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary.

 

4.15                        Environmental Matters.  Other than exceptions to any
of the following that would not reasonably be expected to have a Material
Adverse Effect, none of Holdings or any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
for the operation of the Business; or (ii) has become subject to any
Environmental Liability.

 

4.16                        Accuracy of Information, etc.  As of the Closing
Date, no statement or information (excluding the projections and pro forma
financial information referred to below) contained in this Agreement, any other
Loan Document or any certificate furnished to the Administrative Agent or the
Lenders or any of them (in their capacities as such), by or on behalf of any
Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, including the Transactions, when taken as
a whole, contained as of the date such statement, information or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact

 

96

--------------------------------------------------------------------------------


 

necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not materially misleading.  As
of the Closing Date, the projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of Holdings to be reasonable at the time
made, in light of the circumstances under which they were made, it being
recognized by the Agents and the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

4.17                        Security Documents.

 

(a)               The Guarantee and Collateral Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein of a type in which a security interest can be created under Article 9 of
the UCC (including any proceeds of any such item of Collateral); provided that
for purposes of this Section 4.17(a), Collateral shall be deemed to exclude any
Property expressly excluded from the definition of “Collateral” as set forth in
the Guarantee and Collateral Agreement (the “Excluded Collateral”).  In the case
of (i) the Pledged Securities described in the Guarantee and Collateral
Agreement (other than Excluded Collateral) when any stock certificates or notes,
as applicable, representing such Pledged Securities are delivered to the
Collateral Agent together with any proper endorsements executed in blank and
such other actions have been taken with respect to the Pledged Securities of
Foreign Subsidiaries as are required under the applicable Law of the
jurisdiction of organization of the applicable Foreign Subsidiary (it being
understood that no such actions under applicable Law of the jurisdiction of
organization of the applicable Foreign Subsidiary shall be required by any Loan
Document) and (ii) the other Collateral described in the Guarantee and
Collateral Agreement (other than Excluded Collateral), when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (or, in
the case of other Collateral not in existence on the Closing Date, such other
offices as may be appropriate) (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement are made (or, in the case of other Collateral not in
existence on the Closing Date, such other filings as may be appropriate), the
Collateral Agent shall have a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.17 (or, in the case
of other Collateral not in existence on the Closing Date, such other offices as
may be appropriate) and the filings specified on Schedule 3 to the Guarantee and
Collateral Agreement (or, in the case of other Collateral not in existence on
the Closing Date, such other filings as may be appropriate), and through the
delivery of the Pledged Securities required to be delivered on the Closing
Date), as security for the Obligations, in each case prior in right to the Lien
of any other Person (except (i) in the case of Collateral other than Pledged
Securities, Liens permitted by Section 7.3 and (ii) Liens having priority by
operation of law) to the extent required by the Guarantee and Collateral
Agreement.

 

(b)               Upon the execution and delivery of any Mortgage to be executed
and delivered pursuant to Section 6.8(b), such Mortgage shall be effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a
legal, valid and enforceable Lien on the Mortgaged Property described therein
and proceeds thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of

 

97

--------------------------------------------------------------------------------


 

creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and when such Mortgage is filed in the
recording office designated by the Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted by
Section 7.3 or other encumbrances or rights permitted by the relevant Mortgage).

 

4.18                        Solvency.  As of the Closing Date, Holdings and its
Subsidiaries are (on a consolidated basis), and immediately after giving effect
to the Transactions will be, Solvent.

 

4.19                        Anti-Terrorism.  As of the Closing Date,
(a) Holdings and its Restricted Subsidiaries are in compliance with the USA
Patriot Act and (b) none of Holdings and its Restricted Subsidiaries is a person
on the list of “Specially Designated Nationals and Blocked Persons” or subject
to the limitations and prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Asset Control regulation or executive order, in
each case, except as would not reasonably be expected to have a Material Adverse
Effect.

 

4.20                        Use of Proceeds. The Borrower will use the proceeds
of the Loans solely in compliance with Section 6.9 of this Agreement.

 

4.21                        Labor Matters.  Except as, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against Holdings or its Restricted Subsidiaries
pending or, to the knowledge of Holdings and the Borrower, threatened, (b) hours
worked by and payment made to employees of Holdings or its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters and (c) all
payments due from Holdings or any of its Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of Holdings or such Restricted Subsidiary, as applicable.

 

4.22                        Senior Indebtedness.  The Obligations constitute
senior Indebtedness in accordance with the terms of the 2018 Notes, the 20192020
Notes and the 20202021 Notes.

 

4.23                        OFAC.  No Loan Party, nor, to the knowledge of any
Loan Party, any Related Party, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or
(iii) is or has been (within the previous five years) engaged in any transaction
with any Person who is now or was then the subject of Sanctions or who is
located, organized or residing in any Designated Jurisdiction.  No Loan, nor the
proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, Lead Arranger, Administrative
Agent, Issuing Lender or Swingline Lender) of Sanctions.

 

98

--------------------------------------------------------------------------------


 

4.24                        FCPA.  Holdings, the Borrower and each of its
Subsidiaries is in compliance with the U.S. Foreign Corrupt Practices Act of
1977, as amended, except as would not reasonably be expected to result in a
Material Adverse Effect.  No part of the proceeds of the Loans has been or will
be used by Holdings or its Subsidiaries, directly or indirectly, for any
payments to any Person, governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, in each case, except as would not reasonably
expected to have a Material Adverse Effect.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit on
the Closing Date.  The agreement of each Lender to make the initial extension of
credit requested to be made by it is subject to the satisfaction (or waiver),
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)               Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by Holdings and the Borrower and (ii) the Guarantee and Collateral
Agreement, executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor;

 

(b)               Representations and Warranties.  All Specified Merger
Agreement Representations shall be true and correct in all material respects on
the Closing Date, and all Specified Representations made by any Loan Party shall
be true and correct in all material respects on the Closing Date (other than the
Specified Merger Agreement Representation set forth in Section 4.10(a) of the
Merger Agreement, which shall be true and correct in all respects on the Closing
Date);

 

(c)                Borrowing Notice.  The Administrative Agent shall have
received a notice of borrowing from the Borrower with respect to the Initial
Term Loans and, if applicable, any Revolving Loans to be made on the Closing
Date;

 

(d)               Fees.  The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced at least two Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document;

 

(e)                Legal Opinions.  The Administrative Agent shall have received
an executed legal opinion of (i) Latham & Watkins LLP, special New York counsel
to the Loan Parties, (ii) Simmons Perrine Moyer Bergman PLC, special Iowa
counsel to the Loan Parties, and (iii) Lionel Sawyer & Collins, special Nevada
counsel to the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

 

99

--------------------------------------------------------------------------------


 

(f)                 Closing Certificate.  The Administrative Agent shall have
received a certificate of the Borrower and each of the other Loan Parties, dated
as of the Closing Date, each substantially in the form of Exhibit C, with
appropriate insertions and attachments;

 

(g)                USA Patriot Act.  The Lenders shall have received from the
Borrower and each of the Loan Parties, at least 3 business daysBusiness Days
prior to the Closing Date, documentation and other information requested by any
Lender no less than 10 calendar days prior to the Closing Date that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;

 

(h)              Filings. Subject to the last paragraph of this Section 5.1,
each Uniform Commercial Code financing statement and each intellectual property
security agreement required by the Security Documents to be filed in order to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a first priority perfected Lien on the Collateral described therein shall have
been delivered to the Collateral Agent in proper form for filing;

 

(i)                   Pledged Stock; Stock Powers.  Subject to the last
paragraph of this Section 5.1, the Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof;

 

(j)                  Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate signed by the chief financial officer on behalf
of Holdings, substantially in the form of Exhibit G, after giving effect to the
Transactions;

 

(k)               Refinancing.  The Refinancing shall have been, or shall
substantially concurrently with the initial borrowing under the Facilities be,
consummated, and all security interests in respect of, and Liens securing, the
Indebtedness and other obligations thereunder created pursuant to the security
documentation relating to the Existing Credit Agreements shall have been
terminated and released (or arrangements therefor reasonably satisfactory to the
Administrative Agent shall have been made), and the Administrative Agent shall
have received all such releases as may have been reasonably requested by the
Administrative Agent, which releases shall be in form and substance reasonably
satisfactory to the Administrative Agent;

 

(l)                   Material Adverse Effect.  Since January 30, 2013, there
shall not have occurred any change, effect, development or circumstance that,
individually or in the aggregate, constitutes or is reasonably likely to
constitute a Target Material Adverse Effect;

 

(m)           Merger.  The Merger shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto or thereunder that are material and adverse to

 

100

--------------------------------------------------------------------------------


 

the Lenders without the prior consent of the Lead Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned) (it being understood and
agreed that any reduction in the purchase price of less than or equal to 10% in
the aggregate in connection with the Merger shall not be deemed to be material
and adverse to the interests of the Lenders and the Joint Bookrunners; provided
that any reduction of the purchase price shall be allocated to a reduction in
any amounts to be funded under the Term Facility);

 

(n)               Financial Statements.  The Joint Bookrunners shall have
received (i) audited consolidated balance sheets of each of Holdings and the
Target and related statements of income, changes in equity and cash flows of
each of Holdings and the Target for each of their respective three (3) most
recently completed fiscal years ended at least 90 days before the Closing Date
and (ii) unaudited consolidated balance sheets and related statements of income
and cash flows of each of Holdings and the Target for each subsequent fiscal
quarter after the audited financial statements referred to above and ended at
least 45 days before the Closing Date (other than any fiscal fourth quarter);

 

(o)               Pro Forma Financial Statements.  The Joint Bookrunners shall
have received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Holdings and its Subsidiaries (based on the
financial statements of Holdings and the Target referred to in clause (n) above)
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the Closing Date (or, if the most recently completed fiscal period is the end of
a fiscal year, ended at least 90 days before the Closing Date), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such consolidated statement of income), which need not be prepared
in compliance with Regulation S-X of the Securities Act, as amended, or include
adjustments for purchase accounting; and

 

(p)               Lien Searches.  The Collateral Agent shall have received the
results of a recent lien search in each of the jurisdictions in which Uniform
Commercial Code financing statements will be made to evidence or perfect
security interests required to be evidenced or perfected, and such search shall
reveal no liens on any of the assets of the Loan Parties, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

 

Each of the requirements set forth in clauses (h) and (i) above (except (a) to
the extent that a Lien on such Collateral may under applicable law be perfected
on the Closing Date by the filing of financing statements under the Uniform
Commercial Code and (b) the delivery of stock certificates of the Borrower and
its wholly-owned Domestic Subsidiaries (including Guarantors but other than
(x) Immaterial Subsidiaries and (y) Subsidiaries of the Target to the extent
stock certificates issued by such entities are not delivered to the Borrower on
the Closing Date) to the extent included in the Collateral, with respect to
which a Lien may be perfected on the Closing Date by the delivery of a stock
certificate) shall not constitute conditions precedent under this Section 5.1
after the Borrower’s use of commercially reasonable efforts to satisfy such
requirements without undue burden or expense; provided that the Borrower hereby
agrees to deliver, or cause to be delivered, such documents and instruments, or
take or cause to be taken such other actions, in each case, as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).

 

101

--------------------------------------------------------------------------------


 

5.2                               Conditions to Each Revolving Loan Extension of
Credit After Closing Date.  The agreement of each Lender to make any Loan or to
issue or participate in any Letter of Credit hereunder on any date after the
Closing Date is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or Material Adverse Effect), in each case on and as of such date as
if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or Material Adverse Effect) as of such earlier date.

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(c)                                  Borrowing Notice.  In the case of a
borrowing of any Loans, the Administrative Agent shall have received a notice of
borrowing from the Borrower in accordance with Section 2.5 (or, in the case of a
Swingline Loan, 2.6).

 

(d)                                 Financial Covenant Compliance.  In the case
of any borrowing of Revolving Loans or Swingline Loans or issuance, increase,
extension or renewal of a Specified Letter of Credit (unless such Specified
Letter of Credit has been cash collateralized in a manner reasonably
satisfactory to the relevant Issuing Lender), Holdings shall be in compliance
with the financial covenant set forth in Section 7.1 as of the last day of the
four-quarter period (the “Reference Date”) to which the most recent Compliance
Certificate received by the Administrative Agent pursuant to
Section 6.2(b) relates (without giving pro forma effect to such borrowing,
issuance, increase, extension or renewal or any other borrowing, issuance,
increase, extension or renewal or repayment or other termination of Indebtedness
occurring since the Reference Date) regardless of whether such financial
covenant is then in effect.

 

Each borrowing of a Loan by and issuance, extension or renewal of a Letter of
Credit on behalf of the Borrower hereunder after the Closing Date shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped or otherwise supported, in each case on terms
agreed to by the Borrower and the applicable Issuing Lender) or any Loan or
other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations

 

102

--------------------------------------------------------------------------------


 

not then due and (ii) obligations in respect of Specified Hedge Agreements or
Cash Management Obligations), Holdings and the Borrower shall, and shall cause
(except in the case of the covenants set forth in Section 6.1, Section 6.2,
Section 6.7 and Section 6.11) each of the Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (which may be delivered via
posting on IntraLinks or another similar electronic platform):

 

(a)                                 within 90 days after the end of each fiscal
year of Holdings, commencing with the fiscal year ending December 31, 2013,
(i) a copy of the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting
forth, commencing with the financial statements with respect to the fiscal year
ending December 31, 2013, in comparative form the figures as of the end of and
for the previous year, reported on without qualification, exception or
explanatory paragraph as to “going concern” or arising out of the scope of the
audit (other than any such exception or explanatory paragraph (but not
qualification) that is expressly solely with respect to, or expressly resulting
solely from, an upcoming maturity date of the Facilities occurring within one
year from the time such report is delivered), by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing and
(ii) a management’s discussion and analysis of the important operational and
financial developments during such fiscal year; and

 

(b)                                 within 45 days after the end of each of the
first three quarterly periods of each fiscal year of Holdings, commencing with
the fiscal quarter ending March 31, 2014, (i) the unaudited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth, in comparative form the figures as of the end of
and for the corresponding period in the previous year, certified by a
Responsible Officer as fairly presenting in all material respects the financial
condition of Holdings and its consolidated Subsidiaries in conformity with GAAP
(subject to normal year-end audit adjustments and the lack of complete
footnotes) and (ii) a management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter;

 

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of complete footnotes).  Any financial
statements or other deliverables required to be delivered pursuant to this
Section 6.1 and any financial statements or reports required to be delivered
pursuant to clause (d) of Section 6.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
deliverable (as applicable) is posted on the SEC’s website at www.sec.gov or the
website for Holdings and (ii) the Administrative Agent has been provided written
notice of such posting.

 

Documents required to be delivered pursuant to this Section 6.1 may also be
delivered by posting such documents electronically with written notice of such
posting to the Administrative Agent and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each

 

103

--------------------------------------------------------------------------------


 

Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender, or, in the case of clause
(e), to the relevant Lender:

 

(a)                                 to the extent permitted by the internal
policies of such independent certified public accountants, concurrently with the
delivery of the financial statements referred to in Section 6.1(a), solely to
the extent that the financial covenant in Section 7.1 was subject to testing
during such fiscal year, a certificate of the independent certified public
accountants in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default arising from a breach of Section 7.1, except as
specified in such certificate;

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, commencing with delivery of
financial statements for the first period ending after the Closing Date, (i) a
Compliance Certificate of a Responsible Officer on behalf of the Borrower
(x) stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default that has occurred and is continuing except as
specified in such certificate and (y) containing information and calculations
reasonably necessary for determining, on a consolidated basis, compliance by
Holdings and its Restricted Subsidiaries with the provisions of this Agreement
referred to therein, to the extent then applicable, and including, in any event,
the calculation of Consolidated EBITDA and Funded Debt, as of the last day of
the fiscal quarter or fiscal year of Holdings, as the case may be, and, if
applicable, for determining the Applicable Margin and (ii) to the extent not
previously disclosed to the Administrative Agent, (x) a description of any
Default or Event of Default that occurred, (y) a description of any new
Subsidiary and of any change in the name or jurisdiction of organization of any
Loan Party since the date of the most recent list delivered pursuant to this
clause (or, in the case of the first such list so delivered, since the Closing
Date) and (z) solely in the case of financial statements delivered pursuant to
6.1(a), a listing of any material registrations of or applications for United
States Intellectual Property by any Loan Party;

 

(c)                                  not later than 90 days after the end of
each fiscal year of Holdings, commencing with the fiscal year ending
December 31, 2013, a consolidated forecast for the following fiscal year
(including a projected consolidated balance sheet of Holdings and its
Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected cash flow and projected income
(collectively, the “Annual Operating Budget”));

 

(d)                                 promptly after the same are sent, copies of
all financial statements and material reports that Holdings sends to the holders
of any class of its debt securities or public equity securities (except for
those provided solely to the Permitted Investors) and, promptly after the same
are filed, copies of all financial statements and reports that Holdings may make
to, or file with, the SEC, in each case to the extent not already provided
pursuant to Section 6.1 or any other clause of this Section 6.2; and

 

104

--------------------------------------------------------------------------------


 

(e)                                  promptly, such additional financial and
other information as the Administrative Agent (for its own account or upon the
request from any Lender) may from time to time reasonably request.

 

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings or any of its Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited or restricted by Requirements of
Law or any binding agreement or obligation, (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iv) constitutes
classified information and (b) unless such material is identified in writing by
the Borrower as “Public” information, the Administrative Agent shall deliver
such information only to “private-side” Lenders (i.e., Lenders that have
affirmatively requested to receive information other than Public Information).

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on Holdings’ website or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency, the SEC’s website at www.sec.gov or
another relevant website, if any, to which each Lender and the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

6.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its Taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
Holdings or its Restricted Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations would not reasonably be
expected to have a Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence, etc.; Compliance.  (a) Preserve and keep in full force and effect its
corporate or other existence and take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 or except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Requirements of Law (including
ERISA, Environmental Laws, and the USA Patriot Act) except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.

 

(a)               Keep all Property useful and necessary in its business in
reasonably good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

105

--------------------------------------------------------------------------------


 

(b)               Take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the material
United States Intellectual Property owned by Holdings or its Restricted
Subsidiaries, including filing of applications for renewal, affidavits of use
and affidavits of incontestability, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                Maintain insurance with financially sound and reputable
insurance companies on all its Property that is necessary in, and material to,
the conduct of business by Holdings and its Restricted Subsidiaries, taken as a
whole, in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business, and use its commercially reasonable efforts to ensure that all
such material insurance policies shall, to the extent customary (but in any
event, not including business interruption insurance and personal injury
insurance) name the Administrative Agent as insured party or loss payee, as
applicable.

 

(d)               With respect to any Mortgaged Properties, if at any time the
area in which the Premises (as defined in the Mortgages, if any) are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Collateral Agent may from time
to time reasonably require, and otherwise to ensure compliance with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and accounts in a manner to allow
financial statements to be prepared in conformity with GAAP, (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records upon reasonable
notice and at such reasonable times during normal business hours (provided that
(i) such visits shall be coordinated by the Administrative Agent, (ii) such
visits shall be limited to no more than one such visit per calendar year, and
(iii) such visits by any Lender shall be at the Lender’s expense, except in the
case of the foregoing clauses (ii) and (iii) during the continuance of an Event
of Default), (c) permit representatives of any Lender to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of Holdings and its Restricted Subsidiaries with officers of
Holdings and its Restricted Subsidiaries upon reasonable notice and at such
reasonable times during normal business hours (provided that (i) a Responsible
Officer of Holdings or the Borrower shall be afforded the opportunity to be
present during such discussions, (ii) such discussions shall be coordinated by
the Administrative Agent, and (iii) such discussions shall be limited to no more
than once per calendar quarter except during the continuance of an Event of
Default) and (d) permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings and its Restricted Subsidiaries with
its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants upon
reasonable notice and at such reasonable times during normal business hours
(provided that (i) a Responsible Officer of Holdings the Borrower shall be
afforded the opportunity to be present during such discussions and (ii) such
discussions shall be limited to no more than once per calendar year except
during the continuance of an Event of Default).  Notwithstanding anything to the
contrary in this Section 6.6, none of Holdings, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,

 

106

--------------------------------------------------------------------------------


 

examination or making copies or abstracts of, or discuss, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement or obligation, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information.

 

6.7                               Notices.  Promptly upon a Responsible Officer
of the Borrower obtaining knowledge thereof, give notice to the Administrative
Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
which may exist at any time between Holdings or any of its Restricted
Subsidiaries and any other Person, that in either case, would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any Reportable Event,
where there is any reasonable likelihood of the imposition of liability on any
Loan Party as a result thereof that would reasonably be expected to have a
Material Adverse Effect; and

 

(d)                                 any other development or event that has had
or would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.8                               Additional Collateral, etc.  (a)  With respect
to any Property (other than Excluded Collateral) located in the United States
having a value, individually or in the aggregate, of at least $7,500,000
acquired after the Closing Date by any Loan Party (other than (i) any interests
in Real Property and any Property described in paragraph (c) or paragraph (d) of
this Section 6.8, (ii) any Property subject to a Lien expressly permitted by
Section 7.3(g) or 7.3(y), and (iii) Instruments, Certificated Securities,
Securities and Chattel Paper, which are referred to in the last sentence of this
paragraph (a)) as to which the Collateral Agent for the benefit of the Secured
Parties does not have a perfected Lien, promptly (A) give notice of such
Property to the Collateral Agent and execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably requests to grant to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Property and (B) take all actions reasonably requested by the Collateral Agent
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral

 

107

--------------------------------------------------------------------------------


 

Agent.  If any amount in excess of $7,500,000 payable under or in connection
with any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security, Security or Chattel Paper (or, if more than $7,500,000 in
the aggregate payable under or in connection with the Collateral shall become
evidenced by Instruments, Certificated Securities, Securities or Chattel Paper),
such Instrument, Certificated Security, Security or Chattel Paper shall be
promptly delivered to the Collateral Agent indorsed in a manner reasonably
satisfactory to the Collateral Agent to be held as Collateral pursuant to this
Agreement.

 

(b)               With respect to any fee interest in any Material Real Property
acquired after the Closing Date by any Loan Party (other than Excluded Real
Property) or upon any Specified Real Property becoming a Material Real Property,
(i) give notice of such acquisition to the Collateral Agent and, if requested by
the Collateral Agent, execute and deliver a first priority Mortgage (subject to
liens permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage) in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such Real Property (provided that no Mortgage shall be
obtained if the Administrative Agent reasonably determines in consultation with
the Borrower that the costs of obtaining such Mortgage are excessive in relation
to the value of the security to be afforded thereby), (ii) if reasonably
requested by the Collateral Agent (A) provide the Lenders with a lenders’ title
insurance policy with extended coverage covering such Real Property in an amount
at least equal to the purchase price of such Material Real Property (or such
other amount as shall be reasonably specified by the Collateral Agent) as well
as a current ALTA survey thereof, together with a surveyor’s certificate unless
the title insurance policy referred to above shall not contain an exception for
any matter shown by a survey (except to the extent an existing survey has been
provided and specifically incorporated into such title insurance policy or if
the Administrative Agent reasonably determines in consultation with the Borrower
that the costs of obtaining such survey are excessive in relation to the value
of the security to be afforded thereby), each in form and substance reasonably
satisfactory to the Collateral Agent, and (B) provide to the Administrative
Agent evidence of flood hazard insurance if any portion of the improvements on
the owned Material Real Property is currently or at any time in the future
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (and any amendment or successor act
thereto) or otherwise being designated as a “special flood hazard area or part
of a 100 year flood zone”, in an amount equal to 100% of the full replacement
cost of the improvements; provided, however, that a portion of such flood hazard
insurance may be obtained under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended and (iii) if requested by the Collateral Agent,
deliver to the Collateral Agent customary legal opinions relating to the matters
described above, which opinions shall be in form and substance reasonably
satisfactory to the Collateral Agent.

 

(c)                Except as otherwise contemplated by Section 7.7(p), with
respect to any new Domestic Subsidiary that is a Non-Excluded Subsidiary created
or acquired after the Closing Date (which, for the purposes of this paragraph,
shall include any Subsidiary that was previously an Excluded Subsidiary that
becomes a Non-Excluded Subsidiary) by any Loan Party, promptly (i) give notice
of such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital

 

108

--------------------------------------------------------------------------------


 

Stock of such new Subsidiary that is owned by such Loan Party, (ii) deliver to
the Collateral Agent the certificates, if any, representing such Capital Stock
(other than Excluded Collateral), together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Loan Party, and
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary (to the extent the Collateral Agent, for the benefit of the Secured
Parties, has a perfected security interest in the same type of Collateral as of
the Closing Date), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent.  Without limiting the foregoing, if (i) the aggregate
Consolidated Total Assets or annual consolidated revenues of all Restricted
Subsidiaries designated as “Immaterial Subsidiaries” hereunder shall at any time
exceed 7.5% of Consolidated Total Assets or annual consolidated revenues,
respectively, of Holdings and its Restricted Subsidiaries (based on the most
recent financial statements delivered pursuant to Section 6.1 prior to such
time) or (ii) if any Restricted Subsidiary shall at any time cease to constitute
an Immaterial Subsidiary under the definition of “Immaterial Subsidiary” (based
on the most recent financial statements delivered pursuant to Section 6.1 prior
to such time), the Borrower shall promptly, (x) in the case of clause (i) above,
rescind the designation as “Immaterial Subsidiaries” of one or more of such
Restricted Subsidiaries so that, after giving effect thereto, the aggregate
Consolidated Total Assets or annual consolidated revenues, as applicable, of all
Restricted Subsidiaries so designated (and which designations have not been
rescinded) shall not exceed 7.5% of Consolidated Total Assets or annual
consolidated revenues, respectively, of Holdings and its Restricted Subsidiaries
(based on the most recent financial statements delivered pursuant to Section 6.1
prior to such time), as applicable, and (y) in the case of clauses (i) and
(ii) above, to the extent not already effected, (A) cause each affected
Restricted Subsidiary to take such actions to become a “Subsidiary Guarantor”
hereunder and under the Guarantee and Collateral Agreement and execute and
deliver the documents and other instruments referred to in this paragraph (c) to
the extent such affected Subsidiary is not otherwise an Excluded Subsidiary and
(B) cause the owner of the Capital Stock of such affected Restricted Subsidiary
to take such actions to pledge such Capital Stock to the extent required by, and
otherwise in accordance with, the Guarantee and Collateral Agreement and execute
and deliver the documents and other instruments required hereby and thereby
unless such Capital Stock otherwise constitutes Excluded Collateral.

 

(d)               Except as otherwise contemplated by Section 7.7(p), with
respect to any new first-tier Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent reasonably deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary (other than any Excluded Collateral) that
is owned by such Loan Party and (ii) deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock (other than any Excluded
Collateral), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party.

 

(e)                Notwithstanding anything in this Section 6.8 to the contrary,
neither Holdings nor any of its Restricted Subsidiaries shall be required to
take any actions in order to create or perfect

 

109

--------------------------------------------------------------------------------


 

the security interest in the Collateral granted to the Collateral Agent for the
benefit of the Secured Parties under the laws of any jurisdiction outside the
United States.

 

(f)                Notwithstanding the foregoing, to the extent any new
Restricted Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.7, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days (or such longer period as the Administrative Agent shall agree in its sole
discretion)).

 

(g)                From time to time the Loan Parties shall execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Collateral Agent, for the
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including filing any financing or continuation statements or financing statement
amendments under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created thereby. 
Notwithstanding the foregoing, the provisions of this Section 6.8 shall not
apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

 

6.9                               Use of Proceeds.  Use proceeds of the Initial
Term Loans and any Revolving Loans borrowed on the Closing Date to effect the
Transactions, to pay Transaction Costs and for other general corporate purposes
of Holdings and its Subsidiaries not prohibited by this Agreement and use
proceeds of the Revolving Loans and the Letters of Credit to finance Permitted
Acquisitions and Investments permitted hereunder and for other purposes of
Holdings and its Subsidiaries not prohibited by this Agreement.

 

6.10                        Post Closing.  Satisfy the requirements set forth on
Schedule 6.10 on or before the date set forth opposite such requirements or such
later date as consented to by the Administrative Agent in its sole discretion.

 

6.11                        Credit Ratings.  Use commercially reasonable efforts
to maintain a corporate credit rating from S&P and a corporate family rating
from Moody’s, in each case, with respect to the Borrower, and a credit rating
from S&P and Moody’s with respect to the Facilities, but not, in any such case,
a specific rating.

 

6.12                        Line of Business.  Continue to operate solely as a
Permitted Business.

 

110

--------------------------------------------------------------------------------


 

6.13                        Changes in Jurisdictions of Organization; Name. 
Provide prompt written notice to the Collateral Agent of any change of name or
change of jurisdiction of organization of any Loan Party, and deliver to the
Collateral Agent all additional executed financing statements, financing
statement amendments and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests to the extent provided for in the Security Documents.

 

SECTION 7.                            NEGATIVE COVENANTS

 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding (that has not been
cash collateralized or backstopped or otherwise supported, in each case on terms
reasonably agreed to by the Borrower and the applicable Issuing Lender) or any
Loan or other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations), each
of Holdings and the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to:

 

7.1                               Financial Covenant.  As of the end of each
fiscal quarter of Holdings (commencing with the first full fiscal quarter after
the Closing Date) and so long as the aggregate amount of L/C Obligations in
respect of Specified Letters of Credit, Revolving Loans and Swingline Loans
outstanding as of the end of such fiscal quarter (with respect to L/C
Obligations in respect of Specified Letters of Credit, to the extent not cash
collateralized by the Borrower to at least 103% of their maximum stated amount)
equals or exceeds 15.0% of the aggregate amount of all Revolving Commitments,
permit the Consolidated Net First Lien Leverage Ratio as of the end of such
fiscal quarter of Holdings and its Restricted Subsidiaries to be greater than
5.25:1.00 or, beginning with the fourth fiscal quarter of Holdings of 2014,
5.00:1.00.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness of Holdings and any of its
Restricted Subsidiaries pursuant to any Loan Document or Hedge Agreement or in
respect of any Cash Management Obligations;

 

(b)                                 Indebtedness of Holdings or any of its
Restricted Subsidiaries owing to Holdings or any of its Restricted Subsidiaries,
provided that (i) any such Indebtedness owing by a Loan Party to a Restricted
Subsidiary that is not a Loan Party is expressly subordinated in right of
payment to the Obligations pursuant to the Guarantee and Collateral Agreement or
otherwise and (ii) any such Indebtedness owing by a non-Loan Party to a Loan
Party is permitted by Section 7.7;

 

(c)                                  Indebtedness (including Capital Lease
Obligations) secured by Liens in an aggregate principal amount, when combined
with the aggregate principal amount of Indebtedness outstanding under clauses
(t)(I) and (u) of this Section 7.2, not to exceed the greater of (i)

 

111

--------------------------------------------------------------------------------


 

$100,000,000 and (ii) 3.0% of Consolidated Total Assets at the time of such
incurrence, at any one time outstanding;

 

(d)                                 (i) Indebtedness outstanding on the Closing
Date (after giving effect to the Transactions) or committed to be incurred as of
such date and listed on Schedule 7.2(d) and any Permitted Refinancing thereof,
(ii) Indebtedness incurred in connection with transactions permitted under
Section 7.10 and any Permitted Refinancing thereof and (iii) Indebtedness
contemplated by or incurred in connection with the Tax Planning Transaction;

 

(e)                                  Guarantee Obligations (i) by Holdings or
any of its Restricted Subsidiaries of obligations of Holdings, the Borrower or
any Subsidiary Guarantor not prohibited by this Agreement to be incurred,
(ii) by any Loan Party of obligations of any Non-Guarantor Subsidiary or joint
venture to the extent permitted by Section 7.7, (iii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary, and
(iv) incurred by Holdings or any of its Restricted Subsidiaries in respect of or
constituting Specified Concession Obligations;

 

(f)                                   Indebtedness of Holdings or any of its
Restricted Subsidiaries arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by
Holdings or such Restricted Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid;

 

(g)                                  Indebtedness in the form of New Incremental
Notes and Permitted Refinancings thereof;

 

(h)                                 Indebtedness in the form of earn-outs,
indemnification, incentive, non-compete, consulting, ordinary course deferred
purchase price or other similar arrangements and other contingent obligations in
respect of the Transactions and other acquisitions or Investments permitted by
Section 7.7 (both before or after any liability associated therewith becomes
fixed), including any such obligations which may exist on the Closing Date as a
result of acquisitions consummated prior to the Closing Date;

 

(i)                                     Indebtedness of Holdings and any of its
Restricted Subsidiaries constituting (i) Permitted Refinancing Obligations and
(ii) Permitted Refinancings in respect of Indebtedness incurred pursuant to the
preceding clause (i);

 

(j)                                    additional Indebtedness of Holdings or
any of its Restricted Subsidiaries in an aggregate principal amount (for
Holdings, the Borrower and all Restricted Subsidiaries), not to exceed the
greater of (i) $200,000,000 and (ii) 6.0% of Consolidated Total Assets at the
time of such incurrence, at any time outstanding;

 

(k)                                 Indebtedness of Non-Guarantor Subsidiaries,
in an aggregate principal amount, when combined with the aggregate principal
amount of Indebtedness outstanding under clause

 

112

--------------------------------------------------------------------------------


 

(s)(iii) of this Section 7.2, not to exceed the greater of (i) $175,000,000 and
(ii) 5.25% of Consolidated Total Assets at the time of such incurrence, at any
time outstanding;

 

(l)                                     Indebtedness of Holdings or any of its
Restricted Subsidiaries in respect of workers’ compensation claims, bank
guarantees, warehouse receipts or similar facilities, property casualty or
liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid, customs, government, VAT, duty,
tariff, appeal and surety bonds, completion guarantees, and other obligations of
a similar nature, in each case in the ordinary course of business;

 

(m)                             Indebtedness incurred by Holdings or any of its
Restricted Subsidiaries arising from agreements providing for indemnification
related to sales, leases or other Dispositions of goods or adjustment of
purchase price or similar obligations in any case incurred in connection with
the acquisition or Disposition of any business, assets or Subsidiary;

 

(n)                                 Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

 

(o)                                 Indebtedness issued in lieu of cash payments
of Restricted Payments permitted by Section 7.6;

 

(p)                                 [Reserved];

 

(q)                                 Indebtedness of Holdings or any Restricted
Subsidiary as an account party in respect of trade letters of credit issued in
the ordinary course of business or otherwise consistent with industry practice;

 

(r)                                    Indebtedness (i) owing to any insurance
company in connection with the financing of any insurance premiums permitted by
such insurance company in the ordinary course of business and (ii) in the form
of pension and retirement liabilities not constituting an Event of Default, to
the extent constituting Indebtedness;

 

(s)                                   (i) Guarantee Obligations made in the
ordinary course of business; provided that such Guarantee Obligations are not of
Indebtedness for Borrowed Money, (ii) Guarantee Obligations in respect of lease
obligations of Holdings and its Restricted Subsidiaries, (iii) Guarantee
Obligations in respect of Indebtedness of joint ventures or Unrestricted
Subsidiaries; provided that the aggregate principal amount of any such Guarantee
Obligations under this sub-clause (iii), when combined with the aggregate
principal amount of Indebtedness outstanding under clause (k) of this
Section 7.2, shall not exceed the greater of (A) $175,000,000 and (B) 5.25% of
Consolidated Total Assets at the time of such incurrence, at any time
outstanding, (iv) Guarantee Obligations in respect of Indebtedness permitted by
clause (r)(ii) above and (v) Guarantee Obligations by Holdings or any of its
Restricted Subsidiaries of any Restricted Subsidiary’s purchase obligations
under supplier agreements and in respect of obligations of or

 

113

--------------------------------------------------------------------------------


 

to customers, distributors, franchisees, lessors, licensees and sublicensees;
provided that such Guarantee Obligations are not of Indebtedness for Borrowed
Money;

 

(t)                                    (I) (x) Indebtedness of any Person that
becomes a Restricted Subsidiary or is merged with or into Holdings or any of its
Restricted Subsidiaries after the Closing Date (a “New Subsidiary”) or that is
associated with assets being purchased or otherwise acquired, in each case, as
part of an acquisition, merger or consolidation or amalgamation or other
Investment not prohibited hereunder; provided that (A) such Indebtedness exists
at the time such Person becomes a Restricted Subsidiary or is acquired, merged,
consolidated or amalgamated by, with or into Holdings or such Restricted
Subsidiary or when such assets are acquired and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary or with
such merger (except to the extent such Indebtedness refinanced other
Indebtedness to facilitate such Person becoming a Restricted Subsidiary or to
facilitate such merger) or such asset acquisition, (B) the aggregate principal
amount of Indebtedness permitted by this clause (t)(I) and Sections 7.2(c) and
7.2(u) shall not exceed the greater of (i) $100,000,000 and (ii) 3.0% of
Consolidated Total Assets at the time of such incurrence, at any time
outstanding, and (C) neither Holdings nor any of its Restricted Subsidiaries
(other than the applicable New Subsidiary and its Subsidiaries) shall provide
security therefor and (y) Permitted Refinancings of the Indebtedness referred to
in clause (x) of this paragraph (t)(I), and (II) Indebtedness assumed or
incurred in connection with the Specified Acquisition in an aggregate amount not
to exceed $45,000,000 at any one time outstanding;

 

(u)                                 Indebtedness incurred to finance any
acquisition or other Investment permitted under Section 7.7 in an aggregate
amount for all such Indebtedness together with the aggregate principal amount of
Indebtedness permitted by Sections 7.2(c) and 7.2(t)(I) not to exceed the
greater of (i) $100,000,000 and (ii) 3.0% of Consolidated Total Assets at the
time of such incurrence, at any one time outstanding;

 

(v)                                 (A) other Indebtedness so long as, at the
time of incurrence thereof, (1) if unsecured or secured on a junior basis to the
Obligations, after giving pro forma effect to the incurrence of such
Indebtedness and the intended use of proceeds thereof determined as of the last
day of the fiscal quarter most recently then ended for which financial
statements have been delivered pursuant to Section 6.1, the Fixed Charge
Coverage Ratio of Holdings and its Restricted Subsidiaries shall be no less than
2.00 to 1.00, (2) if secured on a pari passu basis with the Obligations, after
giving pro forma effect to the incurrence of such Indebtedness and the intended
use of proceeds thereof determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, the Consolidated Net Senior Secured Leverage Ratio of Holdings
and its Restricted Subsidiaries shall be no greater than 3.00 to 1.00, (3) no
Event of Default shall be continuing immediately after giving effect to the
incurrence of such Indebtedness; (4) the terms of which Indebtedness do not
provide for a maturity date or weighted average life to maturity earlier than
the Latest Maturity Date or shorter than the weighted average life to maturity
of the Latest Maturing Term Loans (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Latest Maturity Date or the weighted average life to maturity of the Latest
Maturing Term Loans, as applicable); and (5) any such Indebtedness that is
secured shall be subject to an Other

 

114

--------------------------------------------------------------------------------


 

Intercreditor Agreement; provided that the amount of Indebtedness which may be
incurred pursuant to this paragraph (v) by Non-Guarantor Subsidiaries shall not
exceed the greater of $100,000,000 and 3.0% of Consolidated Total Assets at the
time of such incurrence, at any time outstanding, and (B) Permitted Refinancings
of any of the Indebtedness referred to in clause (A) of this paragraph (v);

 

(w)                               (i) Indebtedness representing deferred
compensation or stock-based compensation to employees of Holdings, any Parent
Company, the Borrower or any Restricted Subsidiary incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of Holdings,
the Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred in connection with the Transactions and any
Investment permitted hereunder;

 

(x)                                 Indebtedness issued by Holdings or any of
its Restricted Subsidiaries to the officers, directors and employees of
Holdings, any Parent Company, the Borrower or any Restricted Subsidiary of
Holdings or their respective estates, trusts, family members or former spouses,
in lieu of or combined with cash payments to finance the purchase of Capital
Stock of Holdings, any Parent Company or the Borrower, in each case, to the
extent such purchase is permitted by Section 7.6;

 

(y)                                 Indebtedness (and Guarantee Obligations in
respect thereof) in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

 

(z)                                  (i) Indebtedness of Holdings or any of its
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business and (ii) Indebtedness of Holdings or any of its
Restricted Subsidiaries to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including in respect of
intercompany self-insurance arrangements);

 

(aa)                          to the extent constituting Indebtedness, payment
and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations, including obligations with
respect to funds that may be placed in trust accounts; and

 

(bb)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges, accretion or amortization of
original issue discount, accretion of interest paid in kind and additional or
contingent interest on obligations described in clauses (a) through (aa) above.

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

115

--------------------------------------------------------------------------------


 

(a)                                 Liens for Taxes not yet due or which are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of Holdings or its
Restricted Subsidiaries, as the case may be, to the extent required by GAAP;

 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 60
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  (i) pledges, deposits or statutory trusts
in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) Liens incurred in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
insurance carriers providing property, casualty or liability insurance to
Holdings or any of its Restricted Subsidiaries in respect of such obligations;

 

(d)                                 deposits and other Liens to secure the
performance of bids, government, trade and other similar contracts (other than
for borrowed money), leases, subleases, statutory or regulatory obligations,
surety, judgment and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

(e)                                  encumbrances shown as exceptions in the
title insurance policies insuring the Mortgages, easements, zoning restrictions,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

 

(f)                                   Liens (i) in existence on the Closing Date
(after giving effect to the Transactions) listed on Schedule 7.3(f) (or to the
extent not listed on such Schedule 7.3(f), where the Fair Market Value of the
Property to which such Lien is attached is less than $10,000,000), (ii) securing
Indebtedness permitted by Section 7.2(d) and (iii) created after the Closing
Date in connection with any refinancing, refundings, or renewals or extensions
thereof permitted by Section 7.2(d); provided that no such Lien is spread to
cover any additional Property of Holdings or any of its Restricted Subsidiaries
after the Closing Date unless such Lien utilizes a separate basket under this
Section 7.3;

 

(g)                                  (i) Liens securing Indebtedness of Holdings
or any of its Restricted Subsidiaries incurred pursuant to Sections 7.2(c),
7.2(e), 7.2(i), provided that no such Lien shall apply to any other Property of
Holdings or any of its Restricted Subsidiaries that is not Collateral (or does
not concurrently become Collateral) unless such Lien utilizes a separate basket
under this Section 7.3, 7.2(j), 7.2(k), 7.2(r), 7.2(s), 7.2(t), 7.2(u), 7.2(v),
7.2(w) and 7.2(aa); provided that (A) in the case of any such Liens securing
Indebtedness pursuant to Section 7.2(k), such Liens do not at any time encumber
any Property of Holdings, the Borrower or any Subsidiary Guarantor, (B) in the
case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(r), such Liens do not encumber any Property other than cash paid to
any such insurance company in respect of

 

116

--------------------------------------------------------------------------------


 

such insurance, (C) in the case of any such Liens securing Indebtedness pursuant
to Section 7.2(t)(I), such Liens exist at the time that the relevant Person
becomes a Restricted Subsidiary or such assets are acquired and are not created
in contemplation of or in connection with such Person becoming a Restricted
Subsidiary or the acquisition of such assets (except to the extent such Liens
secure Indebtedness which refinanced other secured Indebtedness to facilitate
such Person becoming a Restricted Subsidiary or to facilitate the merger,
consolidation or amalgamation or other acquisition of assets referred to in such
Section 7.2(t)(I)) and (D) in the case of Liens securing Guarantee Obligations
pursuant to Section 7.2(e), the underlying obligations are secured by a Lien
permitted to be incurred pursuant to this Agreement and (ii) any extension,
refinancing, renewal or replacement of the Liens described in clause (i) of this
Section 7.3(g) in whole or in part; provided that such extension, renewal or
replacement shall be limited to all or a part of the property which secured (or
was permitted to secure) the Lien so extended, renewed or replaced (plus
improvements on such property, if any);

 

(h)                                 Liens created pursuant to the Loan
Documents;

 

(i)                                     Liens arising from judgments in
circumstances not constituting an Event of Default under Section 8.1(h);

 

(j)                                    Liens on Property or assets acquired
pursuant to an acquisition permitted under Section 7.7 (and the proceeds
thereof) or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to an acquisition permitted under
Section 7.7 and not created in contemplation thereof and Liens created after the
Closing Date in connection with any refinancing, refundings, or renewals or
extensions of the obligations secured thereby permitted hereunder, provided that
no such Lien is spread to cover any additional Property (other than other
Property of such Restricted Subsidiary) after the Closing Date (unless such Lien
utilizes a separate basket under this Section 7.3);

 

(k)                                 (i) Liens on Property of Non-Guarantor
Subsidiaries securing Indebtedness or other obligations not prohibited by this
Agreement to be incurred by such Non-Guarantor Subsidiaries and (ii) Liens
securing Indebtedness or other obligations of Holdings or any of its Restricted
Subsidiaries in favor of any Loan Party;

 

(l)                                     receipt of progress payments and
advances from customers in the ordinary course of business to the extent same
creates a Lien on the related inventory and proceeds thereof;

 

(m)                             Liens in favor of customs and revenue
authorities arising as a matter of law to secure the payment of customs duties
in connection with the importation of goods;

 

(n)                                 Liens arising out of consignment or similar
arrangements for the sale by Holdings and its Restricted Subsidiaries of goods
through third parties in the ordinary course of business or otherwise consistent
with past practice;

 

117

--------------------------------------------------------------------------------


 

(o)                                 Liens solely on any cash earnest money
deposits made by Holdings or any of its Restricted Subsidiaries in connection
with an Investment permitted by Section 7.7;

 

(p)                                 Liens deemed to exist in connection with
Investments permitted by Section 7.7(b) that constitute repurchase obligations;

 

(q)                                 Liens upon specific items of inventory or
other goods and proceeds of Holdings or any of its Restricted Subsidiaries
arising in the ordinary course of business securing such Person’s obligations in
respect of bankers’ acceptances and letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

(r)                                    Liens on cash deposits securing any Hedge
Agreements permitted hereunder in an aggregate amount not to exceed $10,000,000
at any time outstanding;

 

(s)                                   any interest or title of a lessor under
any leases or subleases entered into by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business and any financing statement
filed in connection with any such lease;

 

(t)                                    Liens on cash and Cash Equivalents used
to defease or to satisfy and discharge Indebtedness, provided that such
defeasance or satisfaction and discharge is not prohibited hereunder;

 

(u)                                 (i) Liens that are contractual rights of
set-off (A) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (B) relating to pooled
deposit or sweep accounts of Holdings or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Holdings and its Restricted Subsidiaries or (C) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business,
(ii) other Liens securing cash management obligations in the ordinary course of
business and (iii) Liens encumbering reasonable and customary initial deposits
and margin deposits in respect of, and similar Liens attaching to, commodity
trading accounts and other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(v)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(w)                               Liens on Capital Stock in joint ventures
securing obligations of such joint venture;

 

118

--------------------------------------------------------------------------------


 

(x)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 7.2 and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

(y)                                 other Liens with respect to obligations that
do not exceed the greater of (i) $50,000,000 and (ii) 1.5% of Consolidated Total
Assets at the time of such incurrence, at any time outstanding;

 

(z)                                  licenses, sublicenses, cross-licensing or
pooling of, or similar arrangements with respect to, Intellectual Property
granted by Holdings or any of its Restricted Subsidiaries which do not interfere
in any material respect with the ordinary conduct of the business of Holdings or
such Restricted Subsidiary;

 

(aa)                          Liens arising from precautionary UCC financing
statement filings (or other similar filings in non-U.S. jurisdictions) regarding
leases, subleases, licenses or consignments, in each case, entered into by
Holdings or any of its Restricted Subsidiaries;

 

(bb)                          Liens on cash and Cash Equivalents (and the
related escrow accounts) in connection with the issuance into (and pending the
release from) escrow of, any Permitted Refinancing Obligations, any New
Incremental Notes, any Indebtedness permitted under Section 7.2(v), and, in each
case, any Permitted Refinancing thereof;

 

(cc)                            Liens on cash, Cash Equivalents or other
investments in connection with the deposit of amounts necessary to satisfy
payment and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations, including as may be placed
in trust accounts; and

 

(dd)                          zoning or similar laws or rights reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property.

 

7.4                               Fundamental Changes.  Consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(a)                                 (i) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into Holdings or the Borrower (provided that
Holdings or the Borrower shall be the continuing or surviving corporation) or
(ii) any Restricted Subsidiary may be merged, amalgamated or consolidated with
or into any Subsidiary Guarantor (provided that (x) a Subsidiary Guarantor shall
be the continuing or surviving corporation or (y) substantially simultaneously
with such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 6.8 in
connection therewith);

 

119

--------------------------------------------------------------------------------


 

(b)                                 any Non-Guarantor Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets upon voluntary liquidation or otherwise
to any Loan Party;

 

(d)                                 any Non-Guarantor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;

 

(e)                                  Dispositions permitted by Section 7.5 and
any merger, dissolution, liquidation, consolidation, amalgamation, investment or
Disposition, the purpose of which is to effect a Disposition permitted by
Section 7.5, may be consummated;

 

(f)                                   any Investment expressly permitted by
Section 7.7 may be structured as a merger, consolidation or amalgamation;

 

(g)                                  Holdings and its Restricted Subsidiaries
may consummate the Transactions and the Tax Planning Transaction; and

 

(h)                                 any Restricted Subsidiary may liquidate or
dissolve if (i) the Borrower determines in good faith that such liquidation or
dissolution is in the best interest of the Borrower and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business of such Restricted Subsidiary not
otherwise disposed of or transferred in accordance with Section 7.4 or 7.5 or,
in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution; and

 

(i)                                     any Escrow Entity may be merged with and
into the Borrower or any Restricted Subsidiary (provided that the Borrower or
such Restricted Subsidiary shall be the continuing or surviving entity).

 

7.5                               Dispositions of Property.  Dispose of any of
its owned Property (including receivables) whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:

 

(a)                                 (i) the Disposition of surplus, obsolete or
worn out Property in the ordinary course of business, Dispositions of Property
no longer used or useful or economically practicable to maintain in the conduct
of the business of the Borrower and other Restricted Subsidiaries in the
ordinary course and Dispositions of Property necessary in order to comply with
applicable Requirements of Law or licensure requirements (as determined by the
Borrower in good faith),

 

120

--------------------------------------------------------------------------------


 

(ii) the sale of defaulted receivables in the ordinary course of business,
(iii) abandonment, cancellation or disposition of any Intellectual Property in
the ordinary course of business and (iv) sales, leases or other dispositions of
inventory determined by the management of the Borrower to be no longer useful or
necessary in the operation of the Business;

 

(b)                                 (i) the sale of inventory or other Property
in the ordinary course of business, (ii) the cross-licensing, pooling,
sublicensing or licensing of, or similar arrangements (including disposition of
marketing rights) with respect to, Intellectual Property in the ordinary course
of business or otherwise consistent with past practice or not materially
disadvantageous to the Lenders, and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a Fair Market Value
equivalent to the Fair Market Value of the Property exchanged (provided that
after giving effect to such exchange, the Fair Market Value of the Property of
any Loan Party subject to Liens in favor of the Collateral Agent under the
Security Documents is not materially reduced);

 

(c)                                  Dispositions permitted by Section 7.4;

 

(d)                                 the sale or issuance of (i) any Subsidiary’s
Capital Stock to any Loan Party; provided that the sale or issuance of Capital
Stock of an Unrestricted Subsidiary to Holdings or any of its Restricted
Subsidiaries is otherwise permitted by Section 7.7, (ii) the Capital Stock of
any Non-Guarantor Subsidiary that is a Restricted Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iii) the Capital
Stock of any Subsidiary that is an Unrestricted Subsidiary to any other
Subsidiary that is an Unrestricted Subsidiary, in each case, including in
connection with any tax restructuring activities not otherwise prohibited
hereunder;

 

(e)                                  the Disposition of assets for Fair Market
Value; provided that (i) at least 75% of the total consideration for any such
Disposition in excess of $25,000,000 received by Holdings and its Restricted
Subsidiaries is in the form of cash or Cash Equivalents, (ii) no Event of
Default then exists or would result from such Disposition, and (iii) the
requirements of Section 2.12(b), to the extent applicable, are complied with in
connection therewith; provided, however, that for purposes of clause (i) above,
the following shall be deemed to be cash:  (A) any liabilities (as shown on
Holdings’  or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Obligations)
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings and its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable Disposition, and (C) any Designated
Non-cash Consideration received by Holdings or any of its Restricted
Subsidiaries in such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (e) that is at that time outstanding, not to exceed the greater of
(I) $70,000,000 and (II) 2.25% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated

 

121

--------------------------------------------------------------------------------


 

Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

 

(f)                                   (i) any Recovery Event; provided that the
requirements of Section 2.12(b) are complied with in connection therewith and
(ii) any event that would constitute a Recovery Event but for the Dollar
threshold set forth in the definition thereof;

 

(g)                                  the leasing, licensing, occupying pursuant
to occupancy agreements or sub-leasing of Property that would not materially
interfere with the required use of such Property by Holdings or its Restricted
Subsidiaries;

 

(h)                                 the transfer for Fair Market Value of
Property (including Capital Stock of Subsidiaries) to another Person in
connection with a joint venture arrangement with respect to the transferred
Property; provided that such transfer is permitted under Section 7.7(h), (k),
(v) or (y);

 

(i)                                     the sale or discount, in each case
without recourse and in the ordinary course of business, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

(j)                                    transfers of condemned Property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of properties that
have been subject to a casualty to the respective insurer of such Property as
part of an insurance settlement;

 

(k)                                 the Disposition of any Immaterial Subsidiary
or any Unrestricted Subsidiary;

 

(l)                                     the transfer of Property (including
Capital Stock of Subsidiaries) of any Loan Party to any Restricted Subsidiary
for Fair Market Value;

 

(m)                             the transfer of Property (i) by any Loan Party
to any other Loan Party or (ii) from a Non-Guarantor Subsidiary to (A) any Loan
Party; provided that the portion (if any) of such Disposition made for more than
Fair Market Value shall constitute an Investment and comply with Section 7.7 or
(B) any other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

 

(n)                                 the Disposition of cash and Cash Equivalents
and investments in connection with prize, jackpot, deposit, payment processing
and player account management operations, in each case, in the ordinary course
of business ;

 

122

--------------------------------------------------------------------------------


 

(o)                                 (i) Liens permitted by Section 7.3,
(ii) Restricted Payments permitted by Section 7.6, (iii) Investments permitted
by Section 7.7 and (iv) sale and leaseback transactions permitted by
Section 7.10;

 

(p)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(q)                                 Dispositions of any interest held by
Holdings or any of its Restricted Subsidiaries in any Specified Concession
Vehicle to another Specified Concession Vehicle in which Holdings or any
Restricted Subsidiary has (or, following such transfer, will have) an interest
at least equal to such interest being transferred;

 

(r)                                    the unwinding of Hedge Agreements
permitted hereunder pursuant to their terms;

 

(s)                                   the Disposition of assets acquired
pursuant to or in order to effectuate a Permitted Acquisition which assets are
(i) obsolete or (ii) not used or useful to the core or principal business of the
Borrower and the Restricted Subsidiaries;

 

(t)                                    Dispositions made on the Closing Date to
consummate the Transactions or made from and after the Closing Date in
connection with or as part of the Tax Planning Transaction;

 

(u)                                 Dispositions involving the spin-off of a
line of business so long as (i) after giving pro forma effect thereto,
determined as of the last day of the fiscal quarter most recently then ended for
which financial statements have been delivered pursuant to Section 6.1, the
Consolidated Net Total Leverage Ratio of Holdings and its Restricted
Subsidiaries shall be no greater than 4.50 to 1.00, and (ii) no more than 7.0%
of Consolidated EBITDA in the aggregate for all such Dispositions, determined as
of the last day of the fiscal quarter most recently then ended for which
financial statements have been delivered pursuant to Section 6.1, is disposed
pursuant to this paragraph (u);

 

(v)                                 the Specified Dispositions; provided that
the requirements of Section 2.12(b), to the extent applicable, are complied with
in connection therewith; and

 

(w)                               Dispositions of Property between or among
Holdings and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to clauses (a) through (v) above.

 

123

--------------------------------------------------------------------------------


 

7.6                               Restricted Payments.  Declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings or any of its
Restricted Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or Property or in obligations of Holdings or such Restricted Subsidiary, or
enter into any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating Holdings or any of its Restricted Subsidiaries to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock (collectively, “Restricted Payments”), except that:

 

(a)                                 (i) any Restricted Subsidiary may make
Restricted Payments to any Loan Party and (ii) Non-Guarantor Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries;

 

(b)                                 Holdings may make Restricted Payments in an
aggregate amount not to exceed (i) the Base Available Amount plus (ii) the
Available Amount; provided that, in the case of clause (ii), (A) no Event of
Default is continuing or would result therefrom and (B) the Consolidated Net
Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1 at the time of such Restricted
Payment;

 

(c)                                  Holdings may make Restricted Payments to
any Parent Company to permit such Parent Company to pay (i) any taxes which are
due and payable by such Parent Company, Holdings and its Restricted Subsidiaries
as part of a consolidated group to the extent such taxes are directly
attributable to the income of Holdings and its Subsidiaries (the “Consolidated
Group”), provided that the total amount of any payment pursuant to this clause
for any taxable period shall not exceed the amount that the Consolidated Group
would be required to pay in respect of federal, state and local income taxes for
such period, determined by taking into account any available net operating loss
carryovers or other tax attributes of the Consolidated Group as if the
Consolidated Group filed a separate consolidated, combined, unitary or
affiliated income tax return, less the amount of any such taxes payable directly
by the Consolidated Group, (ii) customary fees, salary, bonus, severance and
other benefits payable to, and indemnities provided on behalf of, their current
and former officers and employees and members of their Board of Directors,
(iii) ordinary course corporate operating expenses and other fees and expenses
required to maintain its corporate existence, (iv) fees and expenses to the
extent permitted under clause (i) of the second sentence of Section 7.9,
(v) reasonable fees and expenses incurred in connection with any debt or equity
offering by Holdings or any Parent Company, to the extent the proceeds thereof
are (or, in the case of an unsuccessful offering, were intended to be) used for
the benefit of Holdings and its Restricted Subsidiaries, whether or not
completed and (vi) reasonable fees and expenses in connection with compliance
with reporting obligations under, or in connection with compliance with, federal
or state laws or under this Agreement or any other Loan Document;

 

(d)                                 Holdings may make Restricted Payments in the
form of Capital Stock of Holdings;

 

124

--------------------------------------------------------------------------------


 

(e)                                  Holdings and any of its Restricted
Subsidiaries may make Restricted Payments to, directly or indirectly, purchase
the Capital Stock of Holdings, the Borrower, any Parent Company or any
Subsidiary from present or former officers, directors, consultants, agents or
employees (or their estates, trusts, family members or former spouses) of
Holdings, the Borrower, any Parent Company or any Subsidiary upon the death,
disability, retirement or termination of the applicable officer, director,
consultant, agent or employee or pursuant to any equity subscription agreement,
stock option or equity incentive award agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement; provided that the aggregate
amount of payments under this clause (e) in any fiscal year of Holdings shall
not exceed the sum of (i) $20,000,000 in any fiscal year, plus (ii) any proceeds
received from key man life insurance policies, plus (iii) any proceeds received
by Holdings, the Borrower, or any Parent Company during such fiscal year from
sales of the Capital Stock of Holdings, the Borrower or any Parent Company to
directors, officers, consultants or employees of Holdings, the Borrower, any
Parent Company or any Subsidiary in connection with permitted employee
compensation and incentive arrangements; provided that any Restricted Payments
permitted (but not made) pursuant to sub-clause (i), (ii) or (iii) of this
clause (e) in any prior fiscal year may be carried forward to any subsequent
fiscal year (subject to an annual cap of no greater than $40,000,000), and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary by any member of management of Holdings, any Parent
Company, the Borrower or any Subsidiary in connection with a repurchase of the
Capital Stock of the Borrower, Holdings or any Parent Company will not be deemed
to constitute a Restricted Payment for purposes of this Section 7.6;

 

(f)                                   Holdings and its Restricted Subsidiaries
may make Restricted Payments to make, or to allow any Parent Company to make,
(i) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards, if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards, (ii) tax payments on behalf of present or former officers, directors,
consultants, agents or employees (or their estates, trusts, family members or
former spouses) of Holdings, the Borrower, any Parent Company or any Subsidiary
in connection with noncash repurchases of Capital Stock pursuant to any equity
subscription agreement, stock option or equity incentive award agreement,
shareholders’ or members’ agreement or similar agreement, plan or arrangement of
Holdings, the Borrower, any Parent Company or any Subsidiary and (iii) make
whole or dividend equivalent payments to holders of vested stock options or
other Capital Stock or to holders of stock options or other Capital Stock at or
around the time of vesting or exercise of such options or other Capital Stock to
reflect dividends previously paid in respect of Capital Stock of the Borrower,
Holdings or any Parent Company;

 

(g)                                  Holdings may make Restricted Payments with
the cash proceeds contributed to its common equity from the Net Cash Proceeds of
any Equity Issuance Not Otherwise Applied, so long as, with respect to any such
Restricted Payments, no Event of Default shall have occurred and be continuing
or would result therefrom;

 

(h)                                 Holdings may make Restricted Payments to
make, or to allow any Parent Company to make, payments in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of any such Person;

 

125

--------------------------------------------------------------------------------


 

(i)                                     so long as no Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, Holdings may make
Restricted Payments to any Parent Company to enable it to make payments to the
Sponsor or its Affiliates in the form of a management or consulting fee or in
respect of expenses or indemnification payments on terms reasonably acceptable
to the Administrative Agent;

 

(j)                                    to the extent constituting Restricted
Payments, Holdings and its Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 7.4, 7.5, 7.7 and
7.9;

 

(k)                                 (i) any non-wholly owned Restricted
Subsidiary of Holdings may declare and pay cash dividends to its equity holders
generally so long as Holdings or its respective Subsidiary which owns the equity
interests in the Restricted Subsidiary paying such dividend receives at least
its proportional share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividends and taking into
account the relative preferences, if any, of the various classes of equity
interest of such Restricted Subsidiary), and (ii) any non-wholly owned
Restricted Subsidiary of Holdings may make Restricted Payments to one or more of
its equity holders (which payments need not be proportional) in lieu of or to
effect an earnout so long as (x) such payment is in the form of such Restricted
Subsidiary’s Capital Stock and (y) such Restricted Subsidiary continues to be a
Restricted Subsidiary after giving effect thereto;

 

(l)                                  Holdings and its Restricted Subsidiaries
may make Restricted Payments on or after the Closing Date to consummate the
Transaction (or to comply with their obligations under the Merger Agreement) or
in connection with the Tax Planning Transaction, including to make payments in
respect of any indemnity and other similar obligations under the Merger
Agreement;

 

(m)                             Holdings may make Restricted Payments in an
aggregate amount under this clause (m) not to exceed (x) the greater of
(i) $20,000,000 and (ii) 0.75% of Consolidated Total Assets at the time such
Restricted Payment is made, in any fiscal year of Holdings provided that
Holdings may carry forward any unused amounts under this clause (x) to
subsequent fiscal years; less (y) the sum of (i) the aggregate amount of any
Investment made pursuant to Sections 7.7(f)(ii)(B) and 7.7(v)(iv) using amounts
under this paragraph (m), and (ii)) the aggregate amount of any prepayment,
redemption, purchase, defeasement or other satisfaction prior to the scheduled
maturity of any Junior Financing, Existing Notes Financing or Permitted
Refinancing thereof pursuant to Section 7.8(a)(iv)(y) during such fiscal year of
Holdings;

 

(n)                              the payment of dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have been permitted pursuant to
another clause of this Section 7.6;

 

(o)                                 provided that no Event of Default is
continuing or would result therefrom, Holdings may make other Restricted
Payments in an amount not to exceed $150,000,000 less (i) the aggregate amount
of any prepayment, redemption, purchase, defeasement or other

 

126

--------------------------------------------------------------------------------


 

satisfaction prior to the scheduled maturity of any Junior Financing, Existing
Notes Financing or Permitted Refinancing thereof pursuant to
Section 7.8(a)(iv)(y) to the extent not deducted from clause (m) above and
(ii) the aggregate amount of any Investment made pursuant to Sections
7.7(f)(ii)(B) and 7.7(v)(iv) using amounts under this paragraph (o); and

 

(p)                                 Holdings may make Restricted Payments (to
the extent such payments would constitute Restricted Payments) pursuant to and
in accordance with any Hedge Agreement in connection with a convertible debt
instrument; provided that, the aggregate amount of all such Restricted Payments
minus cash received from counterparties to such Hedge Agreements upon entering
into such Hedge Agreements shall not exceed $50,000,000.

 

7.7                               Investments.  Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or all or substantially all of the assets constituting an ongoing
business from, or make any other similar investment in, any other Person (all of
the foregoing, “Investments”), except:

 

(a)                                 (i) extensions of trade credit in the
ordinary course of business, (ii) loans and advances made to distributors,
customers, vendors and suppliers in the ordinary course of business or in
accordance with market practices, (iii) purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of Intellectual Property, in each case in the ordinary course of
business, to the extent such purchases and acquisitions constitute Investments,
and (iv) Investments among Holdings and its Restricted Subsidiaries in
connection with the sale of inventory and parts in the ordinary course of
business;

 

(b)                                 Investments in Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  Investments arising in connection with
(i) the incurrence of Indebtedness permitted by Section 7.2 to the extent
arising as a result of Indebtedness among Holdings or any of its Restricted
Subsidiaries and Guarantee Obligations permitted by Section 7.2 and payments
made in respect of such Guarantee Obligations, (ii) the forgiveness or
conversion to equity of any Indebtedness permitted by Section 7.2 and
(iii) guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(d)                                 loans and advances to employees, consultants
or directors of any Parent Company, Holdings or any of its Restricted
Subsidiaries in the ordinary course of business in an aggregate amount (for
Holdings and all of its Restricted Subsidiaries) not to exceed $5,000,000
(excluding (for purposes of such cap) tuition advances, travel and entertainment
expenses, but including relocation expenses) at any one time outstanding;

 

(e)                                  Investments (i) (other than those relating
to the incurrence of Indebtedness permitted by Section 7.7(c)) by Holdings or
any of its Restricted Subsidiaries in Holdings, the Borrower or any Person that,
prior to such Investment, is a Loan Party (or is a Domestic

 

127

--------------------------------------------------------------------------------


 

Subsidiary that becomes a Loan Party in connection with such Investment),
(ii) by Loan Parties in any Non-Guarantor Subsidiaries so long as such
Investment is part of a series of Investments by Restricted Subsidiaries in
other Restricted Subsidiaries that result in the proceeds of the initial
Investment being invested in one or more Loan Parties and (iii) comprised solely
of equity purchases by Holdings or any of its Restricted Subsidiaries in any
other Restricted Subsidiary made for tax purposes, so long as the Borrower
provides to the Administrative Agent evidence reasonably acceptable to the
Administrative Agent that, after giving pro forma effect to such Investments,
the granting, perfection, validity and priority of the security interest of the
Secured Parties in the Collateral, taken as a whole, is not impaired in any
material respect by such Investment;

 

(f)                                   (i) Permitted Acquisitions to the extent
that any Person or Property acquired in such acquisition becomes a Subsidiary
Guarantor or a part of a Loan Party or becomes (whether or not such Person is a
wholly owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 6.8(c) and (ii) other Permitted Acquisitions with an aggregate purchase
price in the case of this clause (ii) (other than purchase price paid through
the issuance of equity by Holdings or any Parent Company or with the proceeds
thereof, including (x) whether or not any equity is issued, capital
contributions (other than relating to Disqualified Capital Stock) and (y) equity
issued to the seller) not to exceed (A) the greater of (I) $150,000,000 and
(II) 4.5% of Consolidated Total Assets at the time of such Investment, plus
(B) the amount, if any, that is then available for Restricted Payments pursuant
to Sections 7.6(m) and 7.6(o), plus (C) an amount equal to the Base Available
Amount, plus (D) an amount equal to the Available Amount; provided that
immediately before and after giving effect to any such Permitted Acquisition, no
Event of Default shall have occurred and be continuing;

 

(g)                                  loans by Holdings or any of its Restricted
Subsidiaries to the employees, officers or directors of any Parent Company,
Holdings or any of its Restricted Subsidiaries in connection with management
incentive plans; provided that such loans represent cashless transactions
pursuant to which such employees, officers or directors directly (or indirectly)
invest the proceeds of such loans in the Capital Stock of Holdings or a Parent
Company;

 

(h)                                 Investments by Holdings and its Restricted
Subsidiaries in Unrestricted Subsidiaries, joint ventures or similar
arrangements in an aggregate amount at any time outstanding (for Holdings and
all of its Restricted Subsidiaries), not to exceed the sum of (A) the greater of
$250,000,000 and 7.5% of Consolidated Total Assets at the time of such
Investment, plus (B) the amount, if any, that is then available for Investments
pursuant to Section 7.7(z)(ii)(A), plus (C) an amount equal to the Base
Available Amount, plus (D) an amount equal to the Available Amount; provided
that no Investment may be made pursuant to this clause (h) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment unless such Investment
is made using the Base Available Amount or the Available Amount (which such use
in accordance with this proviso, other than with respect to usage of the Base
Available Amount, shall be subject to the requirement that the Consolidated Net
Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1 at the time of such Investment);

 

128

--------------------------------------------------------------------------------


 

(i)                                     Investments (including debt obligations)
received in the ordinary course of business by Holdings or any of its Restricted
Subsidiaries in connection with the bankruptcy or reorganization of suppliers,
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, suppliers, customers and other Persons arising in the
ordinary course of business;

 

(j)                                    Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(k)                                 Investments in existence on, or pursuant to
legally binding written commitments in existence on, the Closing Date (after
giving effect to the Transactions) and listed on Schedule 7.7 and, in each case,
any extensions or renewals thereof, so long as the amount of any Investment made
pursuant to this clause (k) is not increased (other than pursuant to such
legally binding commitments);

 

(l)                                     Investments of Holdings or any of its
Restricted Subsidiaries under Hedge Agreements permitted hereunder;

 

(m)                             Investments of any Person in existence at the
time such Person becomes a Restricted Subsidiary; provided that such Investment
was not made in connection with or in anticipation of such Person becoming a
Restricted Subsidiary;

 

(n)                                 Investments made (i) on or prior to the
Closing Date to consummate the Transaction or (ii, (ii) on or prior to the Bally
Acquisition Date to consummate, or in connection with, the Bally Transaction
(including the Bally Merger) or (iii) in connection with the Tax Planning
Transaction;

 

(o)                                 to the extent constituting Investments,
transactions expressly permitted (other than by reference to this Section 7.7 or
any clause thereof) under Sections 7.4, 7.5, 7.6 and 7.8;

 

(p)                                 Subsidiaries of Holdings may be established
or created, if (i) to the extent such new Subsidiary is a Domestic Subsidiary,
Holdings and such Subsidiary comply with the provisions of Section 6.8(c) and
(ii) to the extent such new Subsidiary is a Foreign Subsidiary, Holdings
complies with the provisions of Section 6.8(d); provided that, in each case, to
the extent such new Subsidiary is created solely for the purpose of consummating
a merger, consolidation, amalgamation or similar transaction pursuant to an
acquisition permitted by this Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.8(c) or 6.8(d),
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply within ten Business Days or such longer period as the Administrative
Agent shall agree);

 

129

--------------------------------------------------------------------------------


 

(q)                                 Investments arising directly out of the
receipt by Holdings or any of its Restricted Subsidiaries of non-cash
consideration for any sale of assets permitted under Section 7.5;

 

(r)                                    Investments resulting from pledges and
deposits referred to in Sections 7.3(c) and (d);

 

(s)                                   Investments consisting of (i) the
licensing, sublicensing, cross-licensing, pooling or contribution of, or similar
arrangements with respect to, Intellectual Property, and (ii) the transfer or
licensing of non-U.S. Intellectual Property to a Foreign Subsidiary;

 

(t)                                    any Investment in a Non-Guarantor
Subsidiary or in a joint venture to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Non-Guarantor Subsidiary or joint venture;

 

(u)                                 Investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers;

 

(v)                                 additional Investments so long as the
aggregate amount thereof outstanding at no time exceeds the sum of (i) the
greater of $150,000,000 and 4.5% of Consolidated Total Assets at the time of
such Investment plus (ii) an amount equal to the Base Available Amount plus
(iii) an amount equal to the Available Amount plus (iv) the amount, if any, that
is then available for Restricted Payments pursuant to Sections 7.6(m) and
7.6(o); provided that no Investment may be made pursuant to this clause (v) in
any Unrestricted Subsidiary for the purpose of making a Restricted Payment
unless such Investment is made using the Base Available Amount or the Available
Amount (which such use in accordance with this proviso, other than with respect
to usage of the Base Available Amount, shall be subject to the requirement that
the Consolidated Net Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro
forma basis as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1 at the time of
such Investment);

 

(w)                               advances of payroll payments to employees, or
fee payments to directors or consultants, in the ordinary course of business;

 

(x)                                 Investments constituting loans or advances
in lieu of Restricted Payments permitted pursuant to Section 7.6;

 

(y)                                 Investments to fund or satisfy any Specified
Concession Obligations, including any Investment in any Specified Concession
Vehicle (or its equity holders or members) used by or on behalf of any Specified
Concession Vehicle (or its equity holders or members) to fund or

 

130

--------------------------------------------------------------------------------


 

satisfy any Specified Concession Obligations in an aggregate amount not to
exceed $200,000,000;

 

(z)                                  (i) Investments by any Loan Party in any
Non-Guarantor Subsidiary of Capital Stock, Property and cash with an aggregate
value not to exceed the aggregate value of any Capital Stock, Property and cash
previously transferred to any Loan Party pursuant to any Investment made in, or
any dividend or similar distribution paid to, any Loan Party by any
Non-Guarantor Subsidiary on and after the Closing Date; provided that the
aggregate amount of any such Investments made in cash by any Loan Party in any
Non-Guarantor Subsidiary pursuant to this clause (i) shall not exceed the
aggregate amount of Investments in cash previously made by any Non-Guarantor
Subsidiary in any Loan Party and cash dividends and similar cash distributions
received by any Loan Party from any Non-Guarantor Subsidiary, in each case, on
and after the Closing Date; provided, further, that (x) to the extent that any
such Investment by any Non-Guarantor Subsidiary in any Loan Party is made in the
form of Indebtedness owing by a Loan Party to a Non-Guarantor Subsidiary, the
amount of any payment of principal and interest and other amounts paid in
respect of such Indebtedness shall be treated as an Investment in the applicable
Non-Guarantor Subsidiary and shall be included for purposes of determining
compliance with the limitations on Investments by Loan Parties in Non-Guarantor
Subsidiaries, and (y) any such Investment consisting of loans or advances made
by any Non-Guarantor Subsidiary to any Loan Party shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent;
provided, however, that the terms of such subordination shall not provide for
any restrictions on repayment of such intercompany Investments unless an Event
of Default has occurred and is continuing hereunder; and (ii) other Investments
by any Loan Party in any Non-Guarantor Subsidiary not to exceed the sum of
(A) the greater of $150,000,000 and 4.5% of Consolidated Total Assets, plus
(B) the amount, if any, that is then available for Investments pursuant to
Section 7.7(h)(A), plus (C) an amount equal to the Base Available Amount, plus
(D) an amount equal to the Available Amount; provided, that no Investment may be
made pursuant to this clause (z) in any Unrestricted Subsidiary for the purpose
of making a Restricted Payment unless such Investment is made using the Base
Available Amount or the Available Amount (which such use in accordance with this
proviso, other than with respect to usage of the Base Available Amount, shall be
subject to the requirement that the Consolidated Net Total Leverage Ratio shall
not exceed 4.50 to 1.00 on a pro forma basis as of the end of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Investment); provided, further, that any
Investment made for the purpose of funding a Permitted Acquisition permitted
under Section 7.7(f) shall not be deemed a separate Investment for the purposes
of this clause (z)(ii);

 

(aa)                          Investments to the extent that payment for such
Investments is made solely by the issuance of Capital Stock (other than
Disqualified Capital Stock) of Holdings (or any Parent Company) to the seller of
such Investments;

 

(bb)                          Investments in respect of prize, jackpot, deposit,
payment processing and player account management operations, including as may be
placed in trust accounts; and

 

131

--------------------------------------------------------------------------------


 

(cc)                            the Specified Acquisition and other Investments
made in connection therewith; provided that the aggregate amount of all such
Investments under this clause (cc) shall not exceed $15,000,000.15,000,000; and

 

(dd)                          Investments in any Escrow Entity in amounts
necessary to fund any interest, fees and related obligations in respect of the
New Debt.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.8                               Prepayments, Etc. of Indebtedness;
Amendments.  (a)  Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner any Indebtedness that is
expressly subordinated by contract in right of payment to the Obligations (other
than intercompany Indebtedness so long as no Event of Default shall have
occurred and be continuing) or any Indebtedness that is secured by all or any
part of the Collateral on a junior basis relative to the Obligations or any
Existing Notes Financing (collectively, “Junior Financing”) (it being understood
that payments of regularly scheduled interest and principal on all of the
foregoing shall be permitted), or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) a
prepayment, redemption, purchase, defeasement or other satisfaction of Junior
Financing or Existing Notes Financing made in an amount not to exceed the
(A) the Base Available Amount plus (B) the Available Amount; provided that
(x) immediately before and immediately after giving pro forma effect to such
prepayment, redemption, purchase, defeasement or other satisfaction, no Event of
Default shall have occurred and be continuing and (y) immediately after giving
effect to any such prepayment, redemption, purchase, defeasement or other
satisfaction, other than with respect to usage of the Base Available Amount, the
Consolidated Net Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro
forma basis as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1, (ii) the
conversion of any Junior Financing or Existing Notes Financing to Capital Stock
(other than Disqualified Capital Stock) or the prepayment, redemption, purchase,
defeasement or other satisfaction of Junior Financing or Existing Notes
Financing with the proceeds of an Equity Issuance Not Otherwise Applied (other
than Disqualified Capital Stock or Cure Amounts), (iii) the refinancing of any
Junior Financing or Existing Notes Financing with any Permitted Refinancing
thereof, (iv) the prepayment, redemption, purchase, defeasement or other
satisfaction prior to the scheduled maturity of any Junior Financing, Existing
Notes Financing or Permitted Refinancing thereof, in an aggregate amount not to
exceed (x) the greater of $150,000,000 and 4.5% of Consolidated Total Assets
plus (y) the amount, if any, that is then available for Restricted Payments
pursuant to Section 7.6(m) or (o) (which amounts shall be reduced, without
duplication, by any such amount previously utilized pursuant to this clause (y))
and (v) the prepayment, redemption, purchase, defeasance or other satisfaction
of any Indebtedness incurred or assumed pursuant to Section 7.2(t) or (u); or
(b) amend, modify or change any term or condition of any Junior Financing
Documentation or any Existing Notes Financing Documentation, in each case, in an
aggregate amount in excess of $50,000,000, in any manner that is, when taken as
a whole with any contemporaneous amendments to such documentation, materially
adverse to the interests of the Lenders.

 

132

--------------------------------------------------------------------------------


 

7.9                               Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate thereof (other than Holdings or any of its Restricted
Subsidiaries) unless such transaction is (a) otherwise not prohibited under this
Agreement and (b) upon fair and reasonable terms no less favorable to Holdings
or such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, Holdings and its Restricted Subsidiaries may
(i) pay to any Parent Company and its Affiliates fees, indemnities and expenses
permitted by Section 7.6(i) and/or fees and expenses in connection with the
Transactions and disclosed to the Administrative Agent prior to the Closing
Date; (ii) enter into any transaction with an Affiliate that is not prohibited
by the terms of this Agreement to be entered into by Holdings or such Restricted
Subsidiary with an Affiliate; (iii) make any Restricted Payment permitted
pursuant to Section 7.6 or any Investment permitted pursuant to Section 7.7;
(iv) perform their obligations pursuant to the Transactions, including payments
required to be made pursuant to the Merger Agreement, and the Tax Planning
Transaction; (v) enter into transactions with joint ventures for the purchase or
sale of goods, equipment and services entered into in the ordinary course of
business; (vi) without being subject to the terms of this Section 7.9, enter
into any transaction with any Person which is an Affiliate of Holdings or the
Borrower only by reason of such Person and Holdings or the Borrower, as
applicable, having common directors; (vii) issue Capital Stock to the Sponsor,
any other direct or indirect owner of Holdings (including any Parent Company),
or any director, officer, employee or consultant thereof; (viii) enter into the
transactions allowed pursuant to Section 10.6; (ix) enter into transactions set
forth on Schedule 7.9; and (x) enter into joint purchasing arrangements with the
Sponsor in the ordinary course of business or otherwise consistent with past
practice.  For the avoidance of doubt, this Section 7.9 shall not apply to
employment, benefits, compensation, bonus, retention and severance arrangements
with, and payments of compensation or benefits (including customary fees,
expenses and indemnities) to or for the benefit of, current or former employees,
consultants, officers or directors of Holdings or any of its Restricted
Subsidiaries in the ordinary course of business.  For purposes of this
Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of Holdings or such Restricted Subsidiary, as applicable. 
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.  A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower, Holdings or any Parent Company or any options, warrants or other
rights in respect of such Capital Stock.

 

7.10                        Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by Holdings or any of its Restricted
Subsidiaries of real or personal Property which is to be sold or transferred by
Holdings or any of its Restricted Subsidiaries (a) to such Person or (b) to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such Property or rental obligations of Holdings or any of its
Restricted Subsidiaries, except for (i) any such arrangement entered into in the
ordinary course of business of Holdings or any of its Restricted Subsidiaries,
(ii) sales or transfers by Holdings or any of its Restricted Subsidiaries to any
Loan Party, (iii) sales or transfers by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement to the extent that the Fair Market Value of such Property does not
exceed the greater of (i) $200,000,000 and (ii) 6.0% of Consolidated Total
Assets at the time of such event, in the aggregate for all such arrangements.

 

133

--------------------------------------------------------------------------------


 

7.11                        Changes in Fiscal Periods.  Permit the fiscal year
of Holdings to end on a day other than December 31; provided, that Holdings may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, Holdings, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

7.12                        Negative Pledge Clauses.  Enter into any agreement
that prohibits or limits the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than:

 

(a)                                 this Agreement, the other Loan Documents and
any Other Intercreditor Agreement;

 

(b)                                 any agreements governing Indebtedness and/or
other obligations secured by a Lien permitted by this Agreement (in which case,
any prohibition or limitation shall only be effective against the assets subject
to such Liens permitted by this Agreement);

 

(c)                                  software and other Intellectual Property
licenses pursuant to which such Loan Party is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject to the
applicable license);

 

(d)                                 Contractual Obligations incurred in the
ordinary course of business which (i) limit Liens on the assets that are the
subject of the applicable Contractual Obligation or (ii) contain customary
provisions restricting the assignment, transfer or pledge of such agreements;

 

(e)                                  any agreements regarding Indebtedness or
other obligations of any Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in which case, any prohibition or limitation shall only be
effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries);

 

(f)                                   prohibitions and limitations in effect on
the Closing Date and listed on Schedule 7.12;

 

(g)                                  customary provisions contained in joint
venture agreements and other similar agreements applicable to joint ventures not
prohibited by this Agreement;

 

(h)                                 customary provisions restricting the
subletting, assignment, pledge or other transfer of any lease governing a
leasehold interest;

 

134

--------------------------------------------------------------------------------


 

(i)                                     customary restrictions and conditions
contained in any agreement relating to any Disposition of Property, leases,
subleases, licenses, sublicenses, cross license, pooling and similar agreements
not prohibited hereunder;

 

(j)                                    any agreement in effect at the time any
Person becomes a Subsidiary of Holdings or is merged with or into Holdings, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary of Holdings or of such merger;

 

(k)                                 restrictions imposed by applicable law or
regulation or license requirements;

 

(l)                                     restrictions in any agreements or
instruments relating to any Indebtedness permitted to be incurred by this
Agreement (including indentures, instruments or agreements governing any New
Incremental Notes, indentures, instruments or agreements governing any Permitted
Refinancing Obligations and indentures, instruments or agreements governing any
Permitted Refinancings of each of the foregoing) (i) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially more restrictive on the Restricted Subsidiaries than the
encumbrances contained in this Agreement (as determined in good faith by the
Borrower) or (ii) if such encumbrances and restrictions are customary for
similar financings in light of prevailing market conditions at the time of
incurrence thereof (as determined in good faith by the Borrower) and the
Borrower determines in good faith that such encumbrances and restrictions would
not reasonably be expected to materially impair the Borrower’s ability to create
and maintain the Liens on the Collateral pursuant to the Security Documents;

 

(m)                             restrictions in respect of Indebtedness secured
by Liens permitted by Sections 7.3(g) and 7.3(y) relating solely to the assets
or proceeds thereof secured by such Indebtedness;

 

(n)                                 customary provisions restricting assignment
of any agreement entered into in the ordinary course of business; and

 

(o)                                 restrictions arising in connection with cash
or other deposits not prohibited hereunder and limited to such cash or other
deposit.

 

7.13                        Clauses Restricting Subsidiary Distributions.  Enter
into any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, Holdings or
any of its Restricted Subsidiaries or (b) make Investments in Holdings or any of
its Restricted Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of or consisting of (i) this Agreement or any other
Loan Documents and under any Other Intercreditor Agreement, (ii) an agreement
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary,
(iii) customary net worth provisions contained in Real Property leases entered
into by Holdings and its Restricted Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably

 

135

--------------------------------------------------------------------------------


 

be expected to impair the ability of the Borrower to meet its ongoing payment
obligations hereunder or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement, (iv) agreements
related to Indebtedness permitted by this Agreement (including indentures,
instruments or agreements governing any New Incremental Notes, indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
each of the foregoing) to the extent that (x) the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially more restrictive on the Restricted Subsidiaries than the encumbrances
and restrictions contained in this Agreement (as determined in good faith by the
Borrower) or (y) such encumbrances and restrictions are customary for similar
financings in light of prevailing market conditions at the time of incurrence
thereof (as determined in good faith by the Borrower) and the Borrower
determines in good faith that such encumbrances and restrictions would not
reasonably be expected to materially impair the Borrower’s ability to pay the
Obligations when due, (v) licenses, sublicenses, cross-licensing or pooling by
Holdings and its Restricted Subsidiaries of, or similar arrangements with
respect to, Intellectual Property in the ordinary course of business (in which
case such restriction shall relate only to such Intellectual Property),
(vi) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment, transfer or pledge
thereof, (vii) customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures not prohibited by this
Agreement, (viii) customary provisions restricting the subletting or assignment
of any lease governing a leasehold interest, (ix) customary restrictions and
conditions contained in any agreement relating to any Disposition of Property,
leases, subleases, licenses and similar agreements not prohibited hereunder,
(x) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (xi) encumbrances or restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business, (xii) encumbrances or restrictions imposed by
applicable law, regulation or customary license requirements, and (xiii) any
agreement in effect on the Closing Date and described on Schedule 7.13.

 

7.14                        Limitation on Hedge Agreements.  Enter into any
Hedge Agreement other than Hedge Agreements entered into in the ordinary course
of business, and not for speculative purposes.

 

SECTION 8.                            EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay (i) any
principal of any Loan when due in accordance with the terms hereof, (ii) any
principal of any Reimbursement Obligation within three Business Days after any
such Reimbursement Obligation becomes due in accordance with the terms hereof or
(iii) any interest owed by it on any Loan or Reimbursement Obligation, or any
other amount payable by it hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate or other document furnished by it at any time under
or in connection with this Agreement or any such other Loan Document

 

136

--------------------------------------------------------------------------------


 

shall in either case prove to have been inaccurate in any material respect and
such inaccuracy is adverse to the Lenders on or as of the date made or deemed
made or furnished; or

 

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in Section 7; provided,
that, notwithstanding anything to the contrary herein, an Event of Default by
the Borrower under Section 7.1 shall (i) be subject to the cure rights set forth
in Section 8.2, and (ii) not constitute an Event of Default with respect to the
Term Facility and any Term Loans unless and until the Required Revolving Lenders
shall have terminated their Revolving Commitments and declared all amounts
outstanding under the Revolving Facilities to be due and payable; or

 

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8.1), and such default shall continue unremedied for a period of 30
days after the earlier of the date that (x) such Loan Party receives from the
Administrative Agent or the Required Lenders notice of the existence of such
default or (y) a Responsible Officer of such Loan Party has knowledge thereof;
or

 

(e)                                  Holdings or any of its Restricted
Subsidiaries shall (i) default in making any payment of any principal of any
Indebtedness for Borrowed Money (excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness for Borrowed Money was created; or (ii) default in making any
payment of any interest on any such Indebtedness for Borrowed Money beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness for Borrowed Money was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness for Borrowed Money or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default shall
occur, the effect of which payment or other default or other event of default is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness for Borrowed Money to become due
prior to its Stated Maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder; provided that (A) a default, event or
condition described in this paragraph shall not at any time constitute an Event
of Default unless, at such time, one or more defaults or events of default of
the type described in this paragraph shall have occurred and be continuing with
respect to Indebtedness for Borrowed Money the outstanding principal amount of
which individually exceeds $50,000,000, and in the case of Indebtedness for
Borrowed Money of the types described in clauses (i) and (ii) of the definition
thereof, with respect to such Indebtedness which exceeds such amount either
individually or in the aggregate and (B) this paragraph (e) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer,
destruction or other disposition of the Property or assets securing such
Indebtedness for Borrowed Money if such sale, transfer, destruction or other
disposition is not prohibited hereunder and under the documents providing for
such Indebtedness, or (ii) any Guarantee Obligations except to the extent such
Guarantee Obligations shall become due and payable by any Loan Party and remain
unpaid after any applicable grace period or period permitted following demand
for the payment thereof; provided, further, that no Event of Default under this
clause (e) shall arise or result from any change of control (or similar event)
under any other Indebtedness for Borrowed Money that is triggered due to the
Permitted Investors (as

 

137

--------------------------------------------------------------------------------


 

defined herein) obtaining the requisite percentage contemplated by such change
of control provision, unless both (x) such Indebtedness for Borrowed Money shall
become due and payable or shall otherwise be required to be repaid, repurchased,
redeemed or defeased, whether at the option of any holder thereof or otherwise
and (y) at such time, Holdings and/or its Restricted Subsidiaries would not be
permitted to repay such Indebtedness for Borrowed Money in accordance with the
terms of this Agreement, or

 

(f)                                   (i) Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Holdings or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or not
then designated as such)) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary (whether or not then designated as such)) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Holdings or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary (whether or not then designated as such)) shall
consent to or approve of, or acquiesce in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) Holdings or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary (whether or not then designated as such))
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)                                  (i) Holdings or any of its Restricted
Subsidiaries shall incur any liability in connection with any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) a failure to meet the minimum funding standards (as
defined in Section 302(a) of ERISA), whether or not waived, shall exist with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Lien
shall arise on the assets of Holdings or any of its Restricted Subsidiaries,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Single Employer Plan for purposes of Title IV
of ERISA, (iv) any Single Employer Plan shall terminate in a distress
termination under Section 4041(c) of ERISA or in an involuntary termination by
the PBGC under Section 4042 of ERISA, (v) Holdings or any of its Restricted
Subsidiaries shall, or is reasonably likely to, incur any liability as a result
of a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan or a Commonly Controlled Plan; and in each case in clauses (i) through
(vi) above, which event or condition, together with all other such events or

 

138

--------------------------------------------------------------------------------


 

conditions, if any, would reasonably be expected to result in a direct
obligation of Holdings or any of its Restricted Subsidiaries to pay money that
would reasonably be expected to have a Material Adverse Effect; or

 

(h)                                 Other than with respect to the Colombia
Matter, one or more final judgments or decrees shall be entered against Holdings
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary
(whether or not then designated as such)) pursuant to which Holdings and any
such Restricted Subsidiaries taken as a whole has a liability (not paid or fully
covered by third-party insurance or effective indemnity) of $50,000,000 or more
(net of any amounts which are covered by insurance or an effective indemnity),
and all such judgments or decrees shall not have been vacated, discharged,
dismissed, stayed or bonded within 60 days from the entry thereof; or

 

(i)                                     (i) Any of the Security Documents shall
cease, for any reason (other than by reason of the express release thereof in
accordance with the terms thereof or hereof) to be in full force and effect or
shall be asserted in writing by the Borrower or any Guarantor not to be a legal,
valid and binding obligation of any party thereto, (ii) any security interest
purported to be created by any Security Document with respect to any material
portion of the Collateral of the Loan Parties on a consolidated basis shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid and perfected security interest (having the priority required by this
Agreement or the relevant Security Document) in the securities, assets or
properties covered thereby, except to the extent that (x) any such loss of
perfection or priority results from limitations of foreign laws, rules and
regulations as they apply to pledges of Capital Stock in Foreign Subsidiaries or
the application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Guarantee and Collateral Agreement or otherwise or to file UCC
continuation statements, (y) such loss is covered by a lender’s title insurance
policy and the Administrative Agent shall be reasonably satisfied with the
credit of such insurer or (z) any such loss of validity, perfection or priority
is the result of any failure by the Collateral Agent to take any action
necessary to secure the validity, perfection or priority of the security
interests or (iii) the Guarantee Obligations pursuant to the Security Documents
by any Loan Party of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms hereof or thereof), or such
Guarantee Obligations shall be asserted in writing by any Loan Party not to be
in effect or not to be legal, valid and binding obligations; or

 

(j)                                    (i) Holdings shall cease to own, directly
or indirectly, 100% of the Capital Stock of the Borrower; or (ii) for any reason
whatsoever, any “person” or “group” (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date, but excluding any employee
benefit plan of such person and its subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and excluding the Permitted Investors) shall become the
“beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, of more than the
greater of (x) 35% of the then outstanding voting securities having ordinary
voting power of Holdings and (y) the percentage of the then outstanding voting
securities having ordinary voting power of Holdings owned, directly or
indirectly, beneficially (within the meaning of Rule 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date) by the Permitted Investors (it
being understood that if any such person or group includes one or more Permitted
Investors, the outstanding voting securities having ordinary voting power of
Holdings directly or indirectly

 

139

--------------------------------------------------------------------------------


 

owned by the Permitted Investors that are part of such person or group shall not
be treated as being owned by such person or group for purposes of determining
whether this clause (y) is triggered) (any of the foregoing, a “Change of
Control”);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower then due and owing
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section 8.1 or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by the
Borrower.

 

8.2                               Right to Cure.

 

(a)               Notwithstanding anything to the contrary contained in
Section 8.1, in the event that Holdings fails to comply with the requirements of
the financial covenant set forth in Section 7.1 at any time when Holdings is
required to comply with such financial covenant pursuant to the terms thereof,
then (A) after the end of the most recently ended fiscal quarter of Holdings
until the expiration of the tenth Business Day subsequent to the date the
relevant financial statements are required to be delivered pursuant to
Section 6.1(a) or (b) (the last day of such period being the “Anticipated Cure
Deadline”), Holdings shall have the right to issue common Capital Stock for cash
and contribute the proceeds therefrom in the form of common Capital Stock or in
another form reasonably acceptable to the Administrative Agent to the Borrower
or obtain a contribution to its equity (which shall be in the form of common
equity or otherwise in a form reasonably acceptable to the Administrative Agent)
(the “Cure Right”), and upon the receipt by the Borrower of such cash (the “Cure
Amount”), pursuant to the exercise by Holdings of such Cure Right, the
calculation of Consolidated EBITDA as used in the financial covenant set forth
in Section 7.1 shall be recalculated giving effect to the following pro forma
adjustments:

 

140

--------------------------------------------------------------------------------


 

(i)                         Consolidated EBITDA for such fiscal quarter (and for
any subsequent period that includes such fiscal quarter) shall be increased,
solely for the purpose of measuring the financial covenant set forth in
Section 7.1 and not for any other purpose under this Agreement (including but
not limited to determining the availability or amount of any covenant baskets or
carve-outs (including the determination of Available Amount) or determining the
Applicable Commitment Fee Rate or Applicable Margin), by an amount equal to the
Cure Amount; provided that no Cure Amount shall reduce Indebtedness on an actual
or Pro Forma Basis for any Test Period including the applicable period for
purposes of calculating the financial covenant set forth in Section 7.1, nor
shall any Cure Amount held by the Borrower qualify as cash or Cash Equivalents
for the purposes of calculating any net obligations or liabilities under the
terms of this Agreement; and

 

(ii)                      If, after giving effect to the foregoing
recalculations, Holdings shall then be in compliance with the requirements of
the financial covenant set forth in Section 7.1, Holdings shall be deemed to
have satisfied the requirements of the financial covenant set forth in
Section 7.1 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the financial covenant set forth in Section 7.1
that had occurred shall be deemed cured for all purposes of this Agreement; and

 

(B) upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that Holdings intends to exercise the Cure Right
in respect of a fiscal quarter, the Lenders shall not be permitted to accelerate
Loans held by them, to terminate the Revolving Commitments held by them or to
exercise remedies against the Collateral or any other remedies on the basis of a
failure to comply with the requirements of the financial covenant set forth in
Section 7.1, unless such failure is not cured pursuant to the exercise of the
Cure Right on or prior to the Anticipated Cure Deadline.

 

(b)               Notwithstanding anything herein to the contrary, (i) in each
four consecutive fiscal-quarter period there shall be at least two fiscal
quarters in respect of which the Cure Right is not exercised, (ii) there can be
no more than five fiscal quarters in respect of which the Cure Right is
exercised during the term of the Facilities and (iii) for purposes of this
Section 8.2, the Cure Amount utilized shall be no greater than the minimum
amount required to remedy the applicable failure to comply with the financial
covenant set forth in Section 7.1.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.  Each Lender, Issuing Lender and
Swingline Lender hereby irrevocably designates and appoints each Agent as the
agent of such Lender under the Loan Documents and each such Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of the applicable Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of the
applicable Loan Documents, together with such other powers as are reasonably
incidental thereto, including the authority to enter into any Other
Intercreditor Agreement, any Joinder Agreement, Increase Supplement, Lender
Joinder Agreement and any Extension Amendment.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Agents shall not have any duties
or responsibilities, except those expressly set forth

 

141

--------------------------------------------------------------------------------


 

herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Agents.

 

9.2                               Delegation of Duties.  Each Agent may execute
any of its duties under the applicable Loan Documents by or through any of its
branches, agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Neither Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.  Each Agent and any such agent or
attorney-in-fact may perform any and all of its duties by or through their
respective Related Persons.  The exculpatory provisions of this Article shall
apply to any such agent or attorney-in-fact and to the Related Persons of each
Agent and any such agent or attorney-in-fact, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

9.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents, attorneys in
fact or Affiliates shall be (i) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral.  The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party,
nor shall any Agent be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability that is not subject to
indemnification under Section 10.5 or that is contrary to any Loan Document or
applicable law.

 

9.4                               Reliance by the Agents.  The Agents shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Agents.  Each Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under the applicable Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under the applicable Loan Documents in accordance with a request of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in

 

142

--------------------------------------------------------------------------------


 

respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.  In determining compliance with any conditions hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, an Issuing Lender or
Swingline Lender, the Agents may presume that such condition is satisfactory to
such Lender, Issuing Lender or Swingline Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender, Issuing Lender, or
Swingline Lender prior to the making of such Loan or the issuance of such Letter
of Credit.

 

9.5                               Notice of Default.  Neither Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that an Agent receives such a notice, such Agent shall give notice thereof to
the Lenders.  The Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility); provided that unless and until such Agent shall have
received such directions, such Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under the applicable Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
Property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of either Agent or any of its officers, directors, employees, agents,
attorneys in fact or Affiliates.

 

9.7                               Indemnification.  The Lenders severally agree
to indemnify each Agent, any Issuing Lender and Swingline Lender in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section 9.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any

 

143

--------------------------------------------------------------------------------


 

kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent, any Issuing
Lender or Swingline Lender in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent, any
Issuing Lender or Swingline Lender under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Issuing Lender’s or Swingline Lender’s gross negligence or
willful misconduct.  The agreements in this Section 9.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans or Swingline Loan made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under the applicable Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9                               Successor Agents.

 

(a)               Subject to the appointment of a successor as set forth herein,
any Agent may resign upon 30 days’ notice to the Lenders, the Borrower and the
other Agent effective upon appointment of a successor Agent.  Upon receipt of
any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or Section 8.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such retiring Agent or any of the parties to this Agreement or any holders of
the Loans.  If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least
$500,000,000.  After any retiring Agent’s resignation as Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

(b)               If at any time either the Borrower or the Required Lenders
determine that any Person serving as an Agent is a Defaulting Lender, the
Borrower by notice to the Lenders and such Person or the Required Lenders by
notice to the Borrower and such Person may, subject to the appointment of a
successor as set forth herein, remove such Person as an Agent.  If such Person
is removed as an Agent, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8.1(a) or Section 8.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to

 

144

--------------------------------------------------------------------------------


 

approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of such retiring Agent, and the retiring Agent’s rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such retiring Agent or any of the parties to this Agreement or any
holders of the Loans.  Such removal will, to the fullest extent permitted by
applicable law, be effective on the date a replacement Agent is appointed.

 

(c)                Any resignation by the Administrative Agent pursuant to this
Section 9 shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, provided that, to the extent such successor Administrative
Agent is not capable of becoming an Issuing Lender such successor shall not so
succeed and become vested and another Issuing Lender may be appointed in
accordance with clause (c) of the definitions of “Dollar Issuing Lender” and
“Multi-Currency Issuing Lender”, (ii) the retiring Issuing Lender and Swingline
Lender shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for or to backstop the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

 

9.10                        Authorization to Release Liens and Guarantees.  The
Agents are hereby irrevocably authorized by each of the Lenders to effect any
release or subordination of Liens or Guarantee Obligations contemplated by
Section 10.15.

 

9.11                        Agents May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, to the maximum extent permitted by
applicable law, each Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether either Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise,

 

(a)                                 to file a proof of claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lenders, the Swingline Lender and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders, the Swingline Lender and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders, the Swingline Lender and the Agents under Sections
2.9, 3.3 and 10.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Issuing Lender and the Swingline Lender to make such payments
to the Agents and, if either Agent shall consent to the making of such payments

 

145

--------------------------------------------------------------------------------


 

directly to the Lenders, Issuing Lenders and Swingline Lender, to pay to such
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
to such Agent under Sections 2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Issuing
Lender or Swingline Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, Issuing
Lender or Swingline Lender to authorize such Agent to vote in respect of the
claim of any Lender, Issuing Lender or Swingline Lender or in any such
proceeding.

 

9.12                        Specified Hedge Agreements and Cash Management
Obligations.  Except as otherwise expressly set forth herein or in any Security
Documents, to the maximum extent permitted by applicable law, no Person that
obtains the benefits of any guarantee by any Guarantor of the Obligations or any
Collateral with respect to any Specified Hedge Agreement entered into by it and
Holdings, the Borrower or any Subsidiary Guarantor or with respect to any Cash
Management Obligations owed by Holdings, the Borrower or any Subsidiary
Guarantor to such Person shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than, if applicable, in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Section 9 to the
contrary, neither Agent shall be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under any Specified Hedge Agreement or with respect to Cash Management
Obligations unless such Agent has received written notice of such Obligations,
together with such supporting documentation as it may request, from the
applicable Person to whom such Obligations are owed.

 

9.13                        Joint Bookrunners and Co-Documentation Agents.  None
of the Joint Bookrunners, the Syndication Agent or the Co-Documentation Agents
shall have any duties or responsibilities hereunder in their respective
capacities as such.

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)               Except to the extent otherwise expressly set forth in this
Agreement (including Sections 2.25, 2.26, 7.11 and 10.16), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, subject to the acknowledgment of the Administrative
Agent, or, with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding, deleting or otherwise
modifying any provisions to this Agreement or the other Loan Documents or
changing in any manner the rights or obligations of the Agents, the Issuing
Lenders, the Swingline Lender or the Lenders or of the Loan Parties or their
Subsidiaries hereunder or thereunder or (ii) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent may specify in such

 

146

--------------------------------------------------------------------------------


 

instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest, fee or premium payable hereunder (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
ratios in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (B) amend, modify or waive any
provision of paragraph (a) of this Section 10.1 without the written consent of
all Lenders; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders (except as expressly permitted hereby (including pursuant to Section 7.4
or 7.5) or by any Security Document); (D) amend, modify or waive any provision
of paragraph (a) or (c) of Section 2.18 or Section 6.6 of the Guarantee and
Collateral Agreement without the written consent of all Lenders directly and
adversely affected thereby; (E) amend, modify or waive any provision of
paragraph (b) of Section 2.18 without the written consent of the Majority
Facility Lenders in respect of each Facility directly and adversely affected
thereby; (F) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (G) amend, modify or waive any provision of
Section 9 without the written consent of the Agents; (H) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lenders;
(I) with respect to the making of any Revolving Loan or Swingline Loan or the
issuance, extension or renewal of a Letter of Credit after the Closing Date
under a Revolving Facility, waive any of the conditions precedent set forth in
Section 5.2 without the consent of the Majority Facility Lenders with respect to
such Revolving Facility (it being understood and agreed that the waiver of any
Default or Event of Default effected with the requisite percentage of Lenders
under the other provisions of this Section 10.1 shall be effective to waive such
Default or Event of Default, despite the provisions of this clause (I) and
following such waiver such Default or Event of Default shall be treated as cured
for all purposes hereunder, including under Section 5.2 and this clause (I));
(J) reduce any percentage specified in the definition of Required Revolving
Lenders without the written consent of all Revolving Lenders; (K) (i) amend or
otherwise modify Section 7.1 (or for the purposes of determining compliance with
Section 7.1, any defined terms used therein), or (ii) waive or consent to any
Default or Event of Default resulting from a breach of Section 7.1 or
(iii) alter the rights or remedies of the Required Revolving Lenders arising
pursuant to Article VIII as a result of a breach of Section 7.1, in each case,
without the written consent of the Required Revolving Lenders; provided,
however, that the amendments, modifications, waivers and consents described in
this clause (K) shall not require the consent of any Lenders other than the
Required Revolving Lenders; or (L) amend, modify or waive any provision of
Section 2.6 without the written consent of the Swingline Lender; provided,
further, that the consent of the applicable Majority Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different from such amendment that affects other Facilities.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other

 

147

--------------------------------------------------------------------------------


 

Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  Notwithstanding anything to the contrary
herein, any amendment, modification, waiver or other action which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders or Other
Affiliates (other than Debt Fund Affiliates)), except that (x) the Commitment of
any such Defaulting Lender or any such Other Affiliate may not be increased or
extended, the maturity of the Loans of any such Defaulting Lender or any such
Other Affiliate may not be extended, the rate of interest on any of such Loans
may not be reduced and the principal amount of any of such Loans may not be
forgiven, in each case without the consent of such Defaulting Lender or such
Other Affiliate and (y) any amendment, modification, waiver or other action that
by its terms adversely affects any such Defaulting Lender or such Other
Affiliate in its capacity as a Lender in a manner that differs in any material
respect from, and is more adverse to such Defaulting Lender or such Other
Affiliate than it is to, other affected Lenders shall require the consent of
such Defaulting Lender or such Other Affiliate.

 

(b)               Notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (i) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (ii) to include appropriately, after the effectiveness of
any such amendment (or amendment and restatement), the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders, as applicable.

 

(c)               In addition, notwithstanding the foregoing, this Agreement may
be amended, with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Refinancing Term Loans (as defined
below), as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to provide for the incurrence of Permitted Refinancing
Obligations under this Agreement in the form of a new tranche of Term Loans
hereunder (“Refinancing Term Loans”), which Refinancing Term Loans will be used
to refinance all or any portion of the outstanding Term Loans of any Tranche
(“Refinanced Term Loans”); provided that (i) the aggregate principal amount of
such Refinancing Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans (plus accrued interest, fees, discounts, premiums and
expenses) and (ii) except as otherwise permitted by the definition of the term
“Permitted Refinancing Obligations” (including with respect to maturity and
amortization), all terms (other than with respect to pricing, fees and optional
prepayments, which terms shall be as agreed by the Borrower and the applicable
Lenders) applicable to such Refinancing Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Refinancing Term
Loans than, those applicable to such Refinanced Term Loans, other than for any
covenants and other terms applicable solely to any period after the Latest
Maturity Date.  The Borrower shall notify the Administrative Agent of the date
on which the Borrower proposes that such Refinancing Term Loans shall be made,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent; provided that no such
Refinancing Term Loans shall be made, and no amendments relating thereto shall
become effective, unless the Borrower shall deliver or cause to be delivered
documents of a type comparable to those described under clause (vii) of
Section 2.25(b).

 

148

--------------------------------------------------------------------------------


 

(d)               In addition, notwithstanding the foregoing, this Agreement may
be amended with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Refinancing Revolving Commitments (as
defined below), as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to provide for the incurrence of
Permitted Refinancing Obligations under this Agreement in the form of a new
tranche of Revolving Commitments hereunder (“Refinancing Revolving
Commitments”), which Refinancing Revolving Commitments will be used to refinance
all or any portion of the Revolving Commitments hereunder (“Refinanced Revolving
Commitments”); provided that (i) the aggregate amount of such Refinancing
Revolving Commitments shall not exceed the aggregate amount of such Refinanced
Revolving Commitments (plus accrued interest, fees, discounts, premiums and
expenses) and (ii) except as otherwise permitted by the definition of the term
“Permitted Refinancing Obligations” (including with respect to maturity), all
terms (other than with respect to pricing and fees, which terms shall be as
agreed by the Borrower and the applicable Lenders) applicable to such
Refinancing Revolving Commitments shall be substantially identical to, or less
favorable to the Lenders providing such Refinancing Revolving Commitments than,
those applicable to such Refinanced Revolving Commitments, other than for any
covenants and other terms applicable solely to any period after the Latest
Maturity Date.  Any Refinancing Revolving Commitments that have the same terms
shall constitute a single Tranche hereunder.  The Borrower shall notify the
Administrative Agent of the date on which the Borrower proposes that such
Refinancing Revolving Commitments shall become effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent; provided that no such Refinancing Revolving
Commitments, and no amendments relating thereto, shall become effective, unless
the Borrower shall deliver or cause to be delivered documents of a type
comparable to those described under clause (vii) of Section 2.25(b).

 

(e)                Furthermore, notwithstanding the foregoing, if following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, omission, defect, or inconsistency, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

 

(f)                 Furthermore, notwithstanding the foregoing, this Agreement
may be amended, supplemented or otherwise modified in accordance with
Section 10.16.

 

(g)                                  Notwithstanding anything to the contrary
herein, in connection with any amendment, modification, waiver or other action
requiring the consent or approval of the Required Lenders, Lenders that are Debt
Fund Affiliates shall not be permitted, in the aggregate, to account for more
than 49% of the amounts actually included in determining whether the threshold
in the definition of Required Lenders has been satisfied.  The voting power of
each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the
extent necessary in order to comply with the immediately preceding sentence.

 

149

--------------------------------------------------------------------------------


 

10.2                        Notices; Electronic Communications.

 

(a)               All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when sent (except
in the case of a telecopy notice not given during normal business hours (New
York time) for the recipient, which shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), addressed as
follows in the case of the Borrower or the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such Person or at such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:

 

Scientific Games International, Inc.

750 Lexington Avenue

New York, NY 10022

Attention: Jeffrey S. Lipkin, SVPScott

Schweinfurth, EVP & CFO

Telecopy: (212) 754-2372

Telephone: (212847) 754-2233785-3760

Email: Jeff.Lipkin@scientificgames.com

SSchwein@wmscom

 

 

 

 

 

Attention: Robert C. Becker, VP & Treasurer

Telephone: (302) 593-8630

Email: Bob.Becker@scientificgames.com

 

 

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Michele O. Penzer

Telecopy: (212) 751-4864

Telephone: (212) 909906-1200

 

 

 

Agents and Swingline Lender:

 

For Loan Borrowing Notices, Continuations, Conversions, and Payments:

 

Bank of America, N.A.

901 Main Street

Dallas, Texas 75202

Mail Code: TX1-492-14-11

Attention: Jacqueline R. Jones

Telecopy: 214-290-9439

Telephone: 972-338-3765

Email: jacqueline.r.jones@baml.com

 

150

--------------------------------------------------------------------------------


 

 

 

For Financial Statements, Certificates, Other Information:

 

Bank of America, N.A.

901 Main Street

Dallas, Texas 75202

Mail Code: TX1-492-14-11

Attention: Ronaldo Naval

Telecopy: 877-511-6124

Telephone: 214-209-1162

Email: ronaldo.naval@baml.com

 

 

 

With a copy (which shall not constitute notice) to:

 

Cravath SwaineCahill Gordon & MooreReindel LLP

825 Eighth Avenue

80 Pine Street

New York, NY 1001910005

Attention: Craig ArcellaWilliam Miller

Telecopy: (212) 474-3700738-2169

Telephone: (212) 474-1024702-3836

Email: carcella@cravath.comwmiller@cahill.com

 

 

 

Issuing Lender:

 

Bank of America, N.A.

1 Fleet Way

Scranton, PA 18507

Mail Code: PA6-580-02-30 TX1-492-64-01

901 Main, 64th Floor

Dallas, TX 75202

Attention: John P. YzeikDiane Dycus

Telecopy: 800-755-8743214.290.9468

Telephone: 570-496-9588214.209.0935

Email: john.p.yzeik@baml.com

diane.dycus@baml.com

 

provided that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received.

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  Any Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)                The Borrower hereby acknowledges that (i) the Administrative
Agent and/or the Lead Arrangers will make available to the Lenders, the Issuing
Lenders and the Swingline Lender materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic

 

151

--------------------------------------------------------------------------------


 

system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive information other than
information that is publicly available, or not material with respect to
Holdings, the Borrower or its Subsidiaries, or their respective securities, for
purposes of the United States Federal and state securities laws (collectively,
“Public Information”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that is
Public Information and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Issuing Lenders, the Swingline Lender and the Lenders
to treat such Borrower Materials as containing only Public Information (although
it may be sensitive and proprietary) (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in Section 10.14); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”; provided that there is no requirement that the Borrower identify
any such information as “PUBLIC.”

 

(d)               THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Lender, the Swingline Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party or any of
its Related Persons; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any Issuing Lender, the
Swingline Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(e)                Each of the Borrower, the Administrative Agent, each Issuing
Lender and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to such other
Persons.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, each Issuing Lender and the Swingline Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to

 

152

--------------------------------------------------------------------------------


 

enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal securities laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain information other than Public Information.

 

(f)                 The Administrative Agent, the Issuing Lenders, the Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices of borrowing) believed in good faith by the
Administrative Agent to be given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.3                        No Waiver; Cumulative Remedies.

 

(a)               No failure to exercise and no delay in exercising, on the part
of any Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

(b)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.1 for the benefit of
all the Lenders, the Issuing Lenders and the Swingline Lender; provided,
however, that the foregoing shall not prohibit (i) each Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (ii) each
Issuing Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Lender, as the case may be) hereunder and
under the other Loan Documents and the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
10.7(b) (subject to the terms of Section 10.7(a)), or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

153

--------------------------------------------------------------------------------


 

10.5                        Payment of Expenses; Indemnification.  Except with
respect to Taxes which are addressed in Section 2.20, the Borrower agrees (a) to
pay or reimburse each Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities (other than fees payable to syndicate members) and the
development, preparation, execution and delivery of this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith and any amendment, supplement or modification hereto or thereto, and,
as to the Agents only, the administration of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements and other
charges of a single firm of counsel to the Agents (plus one firm of special
regulatory counsel and one firm of local counsel per material jurisdiction as
may reasonably be necessary in connection with collateral matters) in connection
with all of the foregoing, (b) to pay or reimburse each Lender and each Agent
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any such other documents referred to in
Section 10.5(a) above (including all such costs and expenses incurred in
connection with any legal proceeding, including any proceeding under any Debtor
Relief Law or in connection with any workout or restructuring), including the
documented fees and disbursements of a single firm of counsel and, if necessary,
a single firm of special regulatory counsel and a single firm of local counsel
per material jurisdiction as may reasonably be necessary, for the Agents and the
Lenders, taken as a whole and, in the event of an actual or perceived conflict
of interest, where the Agent or Lender affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional counsel for each
Lender or Agent or group of Lenders or Agents subject to such conflict and
(c) to pay, indemnify or reimburse each Lender, each Agent, each Issuing Lender,
the Swingline Lender, each Lead Arranger, each Joint Bookrunner and their
respective Affiliates, and their respective partners that are natural persons,
members that are natural persons, officers, directors, employees, trustees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising out of any actions, judgments or suits of any kind or nature whatsoever,
arising out of or in connection with any claim, action or proceeding relating to
or otherwise with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents referred to in Section 10.5(a) above and the transactions
contemplated hereby and thereby, including any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”);
provided that, the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from (i) the gross negligence, bad faith
or willful misconduct of such Indemnitee or its Related Persons as determined by
a court of competent jurisdiction in a final non-appealable decision (or
settlement tantamount thereto), (ii) a material breach of the Loan Documents by
such Indemnitee or its Related Persons as determined by a court of competent
jurisdiction in a final non-appealable decision (or settlement tantamount
thereto) or (iii) disputes solely among Indemnitees or their Related Persons (it
being understood that this clause (iii) shall not apply to the indemnification
of an Agent or Lead Arranger in a suit involving an Agent or Lead Arranger in
its capacity as such that does not involve an act or omission by any Parent
Company, Holdings, Borrower or any of its Subsidiaries as determined by a court
of competent jurisdiction in a final non-appealable decision (or settlement
tantamount thereto)).  For purposes hereof, a “Related Person” of an Indemnitee
means (i) if the Indemnitee is any Agent or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Agent and its Affiliates and their respective

 

154

--------------------------------------------------------------------------------


 

officers, directors, employees, agents and controlling Persons; provided that
solely for purposes of Section 9, references to each Agent’s Related Persons
shall also include such Agent’s trustees and advisors, and (ii) if the
Indemnitee is any Lender or any of its Affiliates or their respective partners
that are natural persons, members that are natural persons, officers, directors,
employees, agents and controlling Persons, any of such Lender and its Affiliates
and their respective officers, directors, employees, agents and controlling
Persons.  All amounts due under this Section 10.5 shall be payable promptly
after receipt of a reasonably detailed invoice therefor.  Statements payable by
the Borrower pursuant to this Section 10.5 shall be submitted to the Borrower at
the address thereof set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Obligations.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) subject to
Sections 2.24 and 2.26(e), no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.6.

 

(b)               (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may, in compliance with applicable law, assign (other
than to any Disqualified Institution or a natural person) to one or more
assignees (each, an “Assignee”), all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed, it being understood that it shall be
deemed reasonable for the Borrower to withhold such consent in respect of a
prospective Lender if the Borrower reasonably believes such prospective Lender
would constitute a Disqualified Institution) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment of (x) Term Loans to a Lender, an
Affiliate of a Lender, or an Approved Fund (other than a Defaulting Lender),
(y) Revolving Loans to a Revolving Lender, an Affiliate of a Revolving Lender,
or an Approved Fund of a Revolving Lender (other than a Defaulting Lender) or
(z) any Loan or Commitment if an Event of Default under Section 8.1(a) or
8.1(f) has occurred and is continuing, any other Person and provided further,
that a consent under this clause (A) shall be deemed given if the Borrower shall
not have objected in writing to a proposed assignment within ten Business Days
after receipt by it of a written notice thereof from the Administrative Agent;
and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund;

 

155

--------------------------------------------------------------------------------


 

(C)                               in the case of an assignment under the Dollar
Revolving Facility, each Dollar Issuing Lender and the Swingline Lender; and

 

(D)                               in the case of an assignment under the
Multi-Currency Revolving Facility, each Multi-Currency Issuing Lender.

 

(i)                         Subject to Sections 2.24 and 2.26(e), assignments
shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of (I) the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or (II) if earlier, the “trade date” (if any) specified in such Assignment
and Assumption) shall not be less than (x) $5,000,000, in the case of the
Revolving Facilities or (y) $1,000,000, in the case of the Term Facility, unless
the Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8.1(a) or 8.1(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption or
Affiliate Lender Assignment and Assumption, as applicable, via an electronic
settlement system acceptable to the Administrative Agent and the Borrower (or,
at the Borrower’s request, manually) together with a processing and recordation
fee of $3,500 to be paid by either the applicable assignor or assignee (which
fee may be waived or reduced in the sole discretion of the Administrative
Agent); provided that only one such fee shall be payable in the case of
contemporaneous assignments to or by two or more related Approved Funds; and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire and
all applicable tax forms.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.  Notwithstanding the foregoing, no Lender shall be
permitted to make assignments under this Agreement to any Disqualified
Institutions without the written consent of the Borrower.

 

(ii)                      Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption or Affiliate Lender Assignment and Assumption, as
applicable, the Assignee thereunder shall be a party

 

156

--------------------------------------------------------------------------------


 

hereto and, to the extent of the interest assigned by such Assignment and
Assumption or Affiliate Lender Assignment and Assumption, as applicable, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption or Affiliate Lender Assignment and Assumption, as
applicable, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption or Affiliate Lender Assignment and
Assumption, as applicable, covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be subject to the obligations under and entitled to the
benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 10.6 (and will be required to
comply therewith), other than any sale to a Disqualified Institution, which
shall be null and void.

 

(iii)                   The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The Borrower,
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement (and
the entries in the Register shall be conclusive absent demonstrable error for
such purposes), notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lenders, the Swingline
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(iv)                  Upon its receipt of a duly completed Assignment and
Assumption or Affiliate Lender Assignment and Assumption, as applicable,
executed by an assigning Lender and an Assignee (except as contemplated by
Sections 2.24 and 2.26(e)), the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder) and all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section 10.6 (unless waived by the Administrative Agent)
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                (i) Any Lender may, without the consent of any Person, in
compliance with applicable law, sell participations (other than to any
Disqualified Institution) to one or more banks or other entities (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a

 

157

--------------------------------------------------------------------------------


 

participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such Participant.  Subject to
paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
(if such Participant agrees to have related obligations thereunder) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6.  Notwithstanding the foregoing,
no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Institutions without the written consent of the Borrower.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent to such greater
amounts.  No Participant shall be entitled to the benefits of Section 2.20
unless such Participant complies with Section 2.20(d), (e) or (g), as (and to
the extent) applicable, as if such Participant were a Lender.

 

(iii)                               Each Lender that sells a participation,
acting solely for U.S. federal income tax purposes as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a register on which it enters
the name and addresses of each Participant, and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  Unless otherwise
required by the Internal Revenue Service, any disclosure required by the
foregoing sentence shall be made by the relevant Lender directly and solely to
the Internal Revenue Service.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (it its capacity as such)
shall have no responsibility for maintaining a Participant Register.

 

(d)               Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e)                The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring the same (in the
case of an assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

 

158

--------------------------------------------------------------------------------


 

(f)                 The Borrower may prohibit any assignment if it would require
the Borrower to make any filing with any Governmental Authority or qualify any
Loan or Note under the laws of any jurisdiction and the Borrower shall be
entitled to request and receive such information and assurances as it may
reasonably request from any Lender or any Assignee to determine whether any such
filing or qualification is required or whether any assignment is otherwise in
accordance with applicable law.

 

(g)                Notwithstanding anything to the contrary herein, any Lender
may assign all or any portion of its Term Loans hereunder to any Other Affiliate
(including any Debt Fund Affiliate), but only if:

 

(i)                         no Default has occurred and is continuing or would
result therefrom;

 

(ii)                      the assigning Lender and Other Affiliate purchasing
such Lender’s Term Loans, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit E hereto (an
“Affiliate Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

 

(iii)                   after giving effect to such assignment, Other Affiliates
(other than Debt Fund Affiliates) shall not, in the aggregate, own or hold Term
Loans with an aggregate principal amount in excess of 20% of the principal
amount of all Term Loans then outstanding (calculated as of the date of such
purchase); and

 

(iv)                  such Other Affiliate (other than Debt Fund Affiliates)
shall (A) at the time of such assignment affirm the No Undisclosed Information
Representation, (B) at all times thereafter be subject to the voting
restrictions specified in Section 10.1 and (C) at the time of any sale by it of
any portion of such Term Loans, Specified Refinancing Term Loans or New Term
Loans (other than a sale to another Other Affiliate), affirm the No Undisclosed
Information Representation.

 

(h)               Notwithstanding anything to the contrary herein, any Lender
may assign all or any portion of its Term Loans hereunder to Holdings or any of
its Subsidiaries, but only if:

 

(i)                         (A) such assignment is made pursuant to a Dutch
Auction open to all Term Lenders on a pro rata basis or (B) such assignment is
made as an Open Market Purchase;

 

(ii)                      no Default has occurred and is continuing or would
result therefrom;

 

(iii)                   Holdings or its Subsidiary, as applicable, shall at the
time of such assignment affirm the No Undisclosed Information Representation;

 

159

--------------------------------------------------------------------------------


 

(iv)                  any such Term Loans shall be automatically and permanently
cancelled immediately upon acquisition thereof by Holdings or any of its
Subsidiaries; and

 

(v)                     Holdings and its Subsidiaries do not use the proceeds of
the Revolving Facilities (whether or not the Revolving Facilities have been
increased pursuant to Section 2.25 or refinanced pursuant to Section 10.1) to
acquire such Term Loans.

 

(i)                   Except as provided in Sections 10.6(g) and (h), none of
the Sponsor, any Other Affiliate, Holdings or any of its Subsidiaries may
acquire by assignment, participation or otherwise any right to or interest in
any of the Commitments or Loans hereunder (and any such attempted acquisition
shall be null and void).

 

(j)                  Notwithstanding anything to the contrary herein, (i) Other
Affiliates (other than Debt Fund Affiliates) shall not have any right to attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any other Lender to which representatives of the
Borrower are not then present, (ii) Other Affiliates (other than Debt Fund
Affiliates) shall not have any right to receive any information or material
prepared by the Administrative Agent or any other Lender or any communication by
or among the Administrative Agent and one or more other Lenders, except to the
extent such information or materials have been made available to the Borrower or
their representatives, (iii) no assignments in respect of the Revolving
Facilities may be made to the Sponsor or any Affiliate of the Sponsor and
(iv) neither the Sponsor nor any Affiliate of the Sponsor (other than Debt Fund
Affiliates) may be entitled to receive advice of counsel to the Agents or other
Lenders and none of them shall challenge any assertion of attorney-client
privilege by any Agent or other Lender.

 

(k)               Notwithstanding anything to the contrary contained herein, the
replacement of any Lender pursuant to Section 2.24 or 2.26(e) shall be deemed an
assignment pursuant to Section 10.6(b) and shall be valid and in full force and
effect for all purposes under this Agreement.

 

(l)                   Any assignor of a Loan or Commitment or seller of a
participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or purchaser of such participation in the
relevant Assignment and Assumption or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution.  None of the
Lead Arrangers, the Joint Bookrunners or the Agents shall have any
responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Disqualified Institutions.

 

10.7                        Adjustments; Set off.

 

(a)               Except to the extent that this Agreement provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or otherwise)
in a greater proportion than any

 

160

--------------------------------------------------------------------------------


 

such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)               In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.8                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile or electronic (i.e., “pdf” or “tiff”) transmission shall
be effective as delivery of a manually executed counterpart hereof.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

161

--------------------------------------------------------------------------------


 

10.12                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its Property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents and any Letter of Credit to which it is a party to the exclusive
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court” and, together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations (in which case any party
shall be entitled to assert any claim or defense, including any claim or defense
that this Section 10.12 would otherwise require to be asserted in a legal action
or proceeding in a New York Court), or to enforce a judgment or other court
order in favor of the Administrative Agent or the Collateral Agent, (ii) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment and (iii) if all such New York
Courts decline jurisdiction over any person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction;

 

(b)                                 consents that any such action or proceeding
may be brought in the New York Courts and appellate courts from either of them,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 10.12 any special, exemplary, punitive
or consequential damages (provided that such waiver shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
exemplary, punitive or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under Section 10.5).

 

10.13                 Acknowledgments.  The Borrower hereby acknowledges that:

 

162

--------------------------------------------------------------------------------


 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Agents nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Lenders, on the one hand, and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders;

 

(d)                                 no advisory or agency relationship between
it and any Agent or Lender (in their capacities as such) is intended to be or
has been created in respect of any of the transactions contemplated hereby,

 

(e)                                  the Agents and the Lenders, on the one
hand, and the Borrower, on the other hand, have an arms-length business
relationship,

 

(f)                                   the Borrower is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents,

 

(g)                                  each of the Agents and the Lenders is
engaged in a broad range of transactions that may involve interests that differ
from the interests of the Borrower and none of the Agents or the Lenders has any
obligation to disclose such interests and transactions to the Borrower by virtue
of any advisory or agency relationship, and

 

(h)                                 none of the Agents or the Lenders (in their
capacities as such) has advised the Borrower as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction (including the validity,
enforceability, perfection or avoidability of any aspect of any of the
transactions contemplated hereby under applicable law, including the U.S.
Bankruptcy Code or any consents needed in connection therewith), and none of the
Agents or the Lenders (in their capacities as such) shall have any
responsibility or liability to the Borrower with respect thereto and the
Borrower has consulted with its own advisors regarding the foregoing to the
extent it has deemed appropriate.

 

To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

163

--------------------------------------------------------------------------------


 

10.14                 Confidentiality.  Each of the Agents and the Lenders agree
to treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of the Borrower or any of its Affiliates in connection with this
Agreement or the transactions contemplated hereby (including any potential
amendments, modifications or waivers, or any request therefor), whether
furnished before or after the Closing Date (“Confidential Information”), as
strictly confidential and not to use Confidential Information for any purpose
other than evaluating the Transactions and negotiating, making available,
syndicating and administering this Agreement (the “Agreed Purposes”).  Without
limiting the foregoing, each Agent and each Lender agrees to treat any and all
Confidential Information with adequate means to preserve its confidentiality,
and each Agent and each Lender agrees not to disclose Confidential Information,
at any time, in any manner whatsoever, directly or indirectly, to any other
Person whomsoever, except (1) to its partners that are natural persons, members
that are natural persons, directors, officers, employees, counsel, advisors,
trustees and Affiliates (collectively, the “Representatives”), to the extent
necessary to permit such Representatives to assist in connection with the Agreed
Purposes (it being understood that the Representatives to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential,
with the applicable Agent or Lender responsible for the breach of this
Section 10.14 by such Representatives as if they were party hereto), (2) to any
pledgee referred to in Section 10.6(d) and prospective Lenders and participants
in connection with the syndication (including secondary trading) of the
Facilities and Commitments and Loans hereunder (excluding any Disqualified
Institution), in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms
at least as favorable to the Borrower and its Affiliates as those contained in
this Section 10.14, (3) to any party or prospective party (or their advisors) to
any swap, derivative or similar transaction under which payments are made by
reference to the Borrower and the Obligations, this Agreement or payments
hereunder, in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms
at least as favorable to the Borrower and its Affiliates as those contained in
this Section 10.14, (4) upon the request or demand of any Governmental Authority
having or purporting to have jurisdiction over it, (5) in response to any order
of any Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, provided, that in the case of clauses (4) and (5), the
disclosing Agent or Lender, as applicable, agrees, to the extent practicable and
not prohibited by applicable Law, to notify the Borrower prior to such
disclosure and cooperate with the Borrower in obtaining an appropriate
protective order, (6) to the extent reasonably required or necessary, in
connection with any litigation or similar proceeding relating to the Facilities,
(7) information that has been publicly disclosed other than in breach of this
Section 10.14, (8) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or in connection with examinations or
audits of such Lender, (9) to the extent reasonably required or necessary, in
connection with the exercise of any remedy under the Loan Documents, (10) to the
extent the Borrower has consented to such disclosure in writing, (11) to any
other party to this Agreement, or (12) by the Administrative Agent to the extent
reasonably required or necessary to obtain a CUSIP for any Loans or Commitment
hereunder, to the CUSIP Service Bureau.  Each Agent and each Lender acknowledges
that (i) Confidential Information includes information that is not otherwise
publicly available and that such non-public information may constitute
confidential business information which is proprietary to the Borrower and/or
its Affiliates and (ii) the Borrower has advised the Agents and the Lenders that
it is relying on the Confidential Information for its success and would not
disclose the Confidential Information to the Agents and the Lenders without the
confidentiality provisions of this Agreement.  All information, including
requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to, or in the course of administering, this
Agreement will be

 

164

--------------------------------------------------------------------------------


 

syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.  Notwithstanding
any other provision of this Agreement, any other Loan Document or any Assignment
and Assumption, the provisions of this Section 10.14 shall survive with respect
to each Agent and Lender until the second anniversary of such Agent or Lender
ceasing to be an Agent or a Lender, respectively.

 

10.15                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.

 

(a)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents or any Loan Party
becoming an Excluded Subsidiary, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) execute and deliver all releases reasonably necessary or
desirable to evidence the release of Liens created in any Collateral being
Disposed of in such Disposition (including any assets of any Loan Party that
becomes an Excluded Subsidiary) or of such Excluded Subsidiary, as applicable,
and to provide notices of the termination of the assignment of any Property for
which an assignment had been made pursuant to any of the Loan Documents which is
being Disposed of in such Disposition or of such Excluded Subsidiary, as
applicable, and to release any Guarantee Obligations under any Loan Document of
any Person being Disposed of in such Disposition or which becomes an Excluded
Subsidiary, as applicable.  Any representation, warranty or covenant contained
in any Loan Document relating to any such Property so Disposed of (other than
Property Disposed of to Holdings or any of its Restricted Subsidiaries) or of a
Loan Party which becomes an Excluded Subsidiary, as applicable, shall no longer
be deemed to be repeated once such Property is so Disposed of.

 

(b)               Notwithstanding anything to the contrary contained herein or
any other Loan Document, when all Obligations (other than (x) obligations in
respect of any Specified Hedge Agreement or Cash Management Obligations and
(y) any contingent or indemnification obligations not then due) have been paid
in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not cash collateralized or backstopped or otherwise
supported in a manner reasonably satisfactory to the Issuing Lender thereof,
upon the request of the Borrower, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due.  Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payment had not been made.

 

165

--------------------------------------------------------------------------------


 

(c)                Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Borrower in connection with any
Liens permitted by the Loan Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to subordinate the Lien on any Collateral to any Lien permitted under
Section 7.3.

 

10.16                 Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of financial ratios, covenants, standards or terms in this
Agreement, then following notice either from the Borrower to the Administrative
Agent or from the Administrative Agent to the Borrower (which the Administrative
Agent shall give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Holdings’ financial
condition and covenant capacities shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  If any such notices
are given then, regardless of whether such notice is given prior to or following
such Accounting Change, until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders and have become effective, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  Any amendment
contemplated by the prior sentence shall become effective upon the consent of
the Required Lenders, it being understood that a Lender shall be deemed to have
consented to and executed such amendment if such Lender has not objected in
writing within five Business Days following receipt of notice of execution of
the applicable amendment by the Borrower and the Administrative Agent, it being
understood that the posting of an amendment referred to in the preceding
sentence electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Lenders shall be
deemed adequate receipt of notice of such amendment.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, in each case, occurring after the Closing Date, including
any change to IFRS contemplated by the definition of “GAAP.”  Without limiting
the foregoing, for purposes of determining compliance with any provision of this
Agreement, the determination of whether a lease is to be treated as an operating
lease or capital lease shall be made without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
proposed Accounting Standards Update (ASU) Leases (Topic 840) issued August 17,
2010, or any successor proposal.

 

10.17                 WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

 

10.18                 USA PATRIOT ACT.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Publ. 107 56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of such Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with the USA Patriot

 

166

--------------------------------------------------------------------------------


 

Act, and the Borrower agrees to provide such information from time to time to
any Lender or Agent reasonably promptly upon request from such Lender or Agent.

 

10.19                 Effect of Certain Inaccuracies.  In the event that any
financial statement delivered pursuant to Section 6.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 6.2(b) is inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the Test Period preceding the delivery of
such corrected financial statement and Compliance Certificate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such Test
Period.  This Section 10.19 shall not limit the rights of the Administrative
Agent or the Lenders hereunder, including under Section 8.1.

 

10.20                 Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.20 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

10.21                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender, or the Administrative Agent, any
Issuing Lender, the Swingline Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender, Swingline Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender, each Issuing Lender and the Swingline Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.  The obligations of the Lenders, the Issuing
Lenders and the Swingline Lender under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

167

--------------------------------------------------------------------------------


 

10.22                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute”, “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (includingor related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
notices of borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

168

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION,

 

as Holdings

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

169

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender,

 

Swingline Lender and a Lender

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

170

--------------------------------------------------------------------------------


 

 

[·],

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

171

--------------------------------------------------------------------------------


 

EXHIBIT AB

 

 

$2,600,000,000

 

CREDIT AGREEMENT

 

among

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

as the Borrower,

 

SCIENTIFIC GAMES CORPORATION,

as Holdings,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,

 

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

J.P. MORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents,

 

FIFTH THIRD BANK,

HSBC SECURITIES (USA) INC.

and

PNC CAPITAL MARKETS LLC,

as Co-Documentation Agents

 

Dated as of October 18, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

1

 

 

 

 

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

5358

1.3

Pro Forma Calculations

 

5460

1.4

Exchange Rates; Currency Equivalents

 

5561

1.5

Letter of Credit Amounts

 

5661

1.6

Covenants

 

5661

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

5662

 

 

 

 

2.1

Term Commitments

 

5662

2.2

Procedure for Initial Term Loan Borrowing

 

5662

2.3

Repayment of Term Loans

 

5763

2.4

Revolving Commitments

 

5763

2.5

Procedure for Revolving Loan Borrowing

 

5763

2.6

Swingline Loans

 

5864

2.7

Defaulting Lenders

 

6067

2.8

Repayment of Loans

 

6168

2.9

Commitment Fees, etc.

 

6269

2.10

Termination or Reduction of Revolving Commitments

 

6369

2.11

Optional Prepayments

 

6370

2.12

Mandatory Prepayments

 

6471

2.13

Conversion and Continuation Options

 

6774

2.14

Minimum Amounts and Maximum Number of Eurocurrency Tranches

 

6874

2.15

Interest Rates and Payment Dates

 

6875

2.16

Computation of Interest and Fees

 

6876

2.17

Inability to Determine Interest Rate

 

6976

2.18

Pro Rata Treatment and Payments

 

6977

2.19

Requirements of Law

 

7178

2.20

Taxes

 

7280

2.21

Indemnity

 

7583

2.22

Illegality

 

7583

2.23

Change of Lending Office

 

7683

2.24

Replacement of Lenders

 

7683

2.25

Incremental Loans

 

7785

2.26

Extension of Term Loans and Revolving Commitments

 

7987

 

 

 

 

SECTION 3.

LETTERS OF CREDIT

 

8290

 

 

 

 

3.1

L/C Commitment

 

8290

3.2

Procedure for Issuance of Letter of Credit

 

8391

3.3

Fees and Other Charges

 

8492

3.4

L/C Participations

 

8593

 

i

--------------------------------------------------------------------------------


 

3.5

Reimbursement Obligation of the Borrower

 

8795

3.6

Obligations Absolute

 

8796

3.7

Role of the Issuing Lender

 

8896

3.8

Letter of Credit Payments

 

8997

3.9

Applications

 

8997

3.10

Applicability of ISP and UCP

 

8997

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

8998

 

 

 

 

4.1

Financial Condition

 

9098

4.2

No Change

 

9098

4.3

Existence; Compliance with Law

 

9098

4.4

Corporate Power; Authorization; Enforceable Obligations

 

9099

4.5

No Legal Bar

 

9199

4.6

No Material Litigation

 

91100

4.7

No Default

 

91100

4.8

Ownership of Property; Liens

 

91100

4.9

Intellectual Property

 

92100

4.10

Taxes

 

92100

4.11

Federal Regulations

 

92101

4.12

ERISA

 

92101

4.13

Investment Company Act

 

93101

4.14

Subsidiaries

 

93101

4.15

Environmental Matters

 

93102

4.16

Accuracy of Information, etc.

 

93102

4.17

Security Documents

 

93102

4.18

Solvency

 

94103

4.19

Anti-Terrorism

 

94103

4.20

Use of Proceeds

 

94103

4.21

Labor Matters

 

95103

4.22

Senior Indebtedness

 

95104

4.23

OFAC

 

95104

4.24

FCPA

 

95104

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

 

95104

 

 

 

 

5.1

Conditions to Initial Extension of Credit

 

95104

5.2

Conditions to Each Revolving Loan Extension of Credit After Closing Date

 

98107

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

98108

 

 

 

 

6.1

Financial Statements

 

99108

6.2

Certificates; Other Information

 

100109

6.3

Payment of Taxes

 

101110

6.4

Conduct of Business and Maintenance of Existence, etc.; Compliance

 

101111

6.5

Maintenance of Property; Insurance

 

101111

6.6

Inspection of Property; Books and Records; Discussions

 

102111

6.7

Notices

 

102112

6.8

Additional Collateral, etc.

 

103113

6.9

Use of Proceeds

 

105115

 

ii

--------------------------------------------------------------------------------


 

6.10

Post Closing

 

106116

6.11

Credit Ratings

 

106116

6.12

Line of Business

 

106116

6.13

Changes in Jurisdictions of Organization; Name

 

106116

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

 

106116

 

 

 

 

7.1

Financial Covenant

 

106116

7.2

Indebtedness

 

106117

7.3

Liens

 

110121

7.4

Fundamental Changes

 

113125

7.5

Dispositions of Property

 

114126

7.6

Restricted Payments

 

117129

7.7

Investments

 

120132

7.8

Prepayments, Etc. of Indebtedness; Amendments

 

124137

7.9

Transactions with Affiliates

 

125138

7.10

Sales and Leasebacks

 

125139

7.11

Changes in Fiscal Periods

 

126139

7.12

Negative Pledge Clauses

 

126139

7.13

Clauses Restricting Subsidiary Distributions

 

127141

7.14

Limitation on Hedge Agreements

 

128142

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

 

128142

 

 

 

 

8.1

Events of Default

 

128142

8.2

Right to Cure

 

132146

 

 

 

 

SECTION 9.

THE AGENTS

 

133147

 

 

 

 

9.1

Appointment

 

133147

9.2

Delegation of Duties

 

133147

9.3

Exculpatory Provisions

 

133147

9.4

Reliance by the Agents

 

134148

9.5

Notice of Default

 

134148

9.6

Non-Reliance on Agents and Other Lenders

 

134149

9.7

Indemnification

 

135149

9.8

Agent in Its Individual Capacity

 

135149

9.9

Successor Agents

 

135150

9.10

Authorization to Release Liens and Guarantees

 

136151

9.11

Agents May File Proofs of Claim

 

136151

9.12

Specified Hedge Agreements and Cash Management Obligations

 

137151

9.13

Joint Bookrunners and Co-Documentation Agents

 

137152

 

 

 

 

SECTION 10.

MISCELLANEOUS

 

137152

 

 

 

 

10.1

Amendments and Waivers

 

137152

10.2

Notices; Electronic Communications

 

141155

10.3

No Waiver; Cumulative Remedies

 

144158

10.4

Survival of Representations and Warranties

 

144159

10.5

Payment of Expenses; Indemnification

 

144159

 

iii

--------------------------------------------------------------------------------


 

10.6

Successors and Assigns; Participations and Assignments

 

146160

10.7

Adjustments; Set off

 

151166

10.8

Counterparts

 

151166

10.9

Severability

 

151167

10.10

Integration

 

151167

10.11

GOVERNING LAW

 

151167

10.12

Submission to Jurisdiction; Waivers

 

152167

10.13

Acknowledgments

 

152168

10.14

Confidentiality

 

153169

10.15

Release of Collateral and Guarantee Obligations; Subordination of Liens

 

154170

10.16

Accounting Changes

 

155171

10.17

WAIVERS OF JURY TRIAL

 

156172

10.18

USA PATRIOT ACT

 

156172

10.19

Effect of Certain Inaccuracies

 

156172

10.20

Interest Rate Limitation

 

157172

10.21

Payments Set Aside

 

157173

10.22

Electronic Execution of Assignments and Certain Other Documents

 

157173

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

1.1A              Pro Forma Adjustments

 

 

1.1B              Specified Hedge Agreements

 

 

1.1C              Existing Letters of Credit

 

 

1.1D              Specified Real Properties

 

 

2.1                       Commitments

 

 

4.3                       Existence; Compliance with Law

 

 

4.4                       Consents, Authorizations, Filings and Notices

 

 

4.6                       Litigation

 

 

4.8A              Excepted Property

 

 

4.8B              Owned Real Property

 

 

4.14                Subsidiaries

 

 

4.17                UCC Filing Jurisdictions

 

 

6.10                Post Closing Matters

 

 

7.2(d)        Existing Indebtedness

 

 

7.3(f)          Existing Liens

 

 

7.7                       Existing Investments

 

 

7.9                       Transactions with Affiliates

 

 

7.12                Existing Negative Pledge Clauses

 

 

7.13                Clauses Restricting Subsidiary Distributions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

A                               Form of Guarantee and Collateral Agreement

 

 

B                               Form of Compliance Certificate

 

 

C                               Form of Closing Certificate

 

 

D                               Form of Assignment and Assumption

 

 

E                                Form of Affiliate Lender Assignment and
Assumption

 

 

F                                 Form of Exemption Certificate

 

 

G                               Form of Solvency Certificate

 

 

 

iv

--------------------------------------------------------------------------------


 

H                              Form of Joinder Agreement

 

 

I                                   Form of Prepayment Option Notice

 

 

J-1                        Form of Term Loan Note

 

 

J-2                        Form of Dollar Revolving Note

 

 

J-3                        Form of Multi-Currency Revolving Note

 

 

K                              Form of Intercreditor Agreement

 

 

L-1                     Form of Increase Supplement

 

 

L-2                     Form of Lender Joinder Agreement

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 18, 2013, among SCIENTIFIC GAMES
INTERNATIONAL, INC., a Delaware corporation (the “Company” or the “Borrower”),
SCIENTIFIC GAMES CORPORATION, a Delaware corporation (“Holdings”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Issuing Lender and Swingline Lender, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK
SECURITIES INC., as joint lead arrangers and joint bookrunners, J.P. MORGAN
SECURITIES LLC and DEUTSCHE BANK SECURITIES INC., as co-syndication agents, and
FIFTH THIRD BANK, HSBC SECURITIES (USA) INC. and PNC CAPITAL MARKETS LLC, as
co-documentation agents.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“2018 Notes”: Holdings’ 8.125% senior subordinated notes due 2018.

 

“2020 Notes”: the Borrower’s 6.250% senior subordinated notes due 2020.

 

“2021 Notes”: the Borrower’s 6.625% senior subordinated notes due 2021.

 

“ABR”:  for any day, a rate per annum equal to the highest of (a) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurocurrency Rate for a one-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Screen two Business Days prior to such day at approximately 11 A.M., London
time, as the Eurocurrency Rate for deposits denominated with a one-month
interest period.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accelerated Maturity Date”: the date that is 91 days prior to the stated
maturity date of (a) the 2018 Notes if, on such date, any 2018 Notes remain
outstanding, (b) the 2020 Notes if, on such date, any 2020 Notes remain
outstanding, or (c) the 2021 Notes if, on such date, any 2021 Notes remain
outstanding; provided that the Accelerated Maturity Date shall not apply for any
purpose under this Agreement if, on the applicable date, Holdings and its
Restricted Subsidiaries have Liquidity (as defined below) of at least the sum of
(x) the outstanding principal amount of the notes referred to above next
maturing (and triggering such Accelerated Maturity Date) plus (y) $50,000,000. 
For purposes hereof, “Liquidity” shall mean, at any time, the sum of (i) all
Unrestricted Cash of Holdings and its Restricted Subsidiaries and (ii) the
aggregate Available Revolving Commitments of all Revolving Lenders at such

 

1

--------------------------------------------------------------------------------


 

time, provided that, with respect to this clause (ii), the conditions set forth
in Sections 5.2(a), and 5.2(b) and 5.2(d) shall be satisfied at such time.

 

“Accounting Changes”:  as defined in Section 10.16.

 

“Administrative Agent”:  Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors and permitted assigns in such capacity in accordance with
Section 9.9.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

“Affiliate Lender Assignment and Assumption”:  an Affiliate Lender Assignment
and Assumption, substantially in the form of Exhibit E.

 

“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 10.13 and 10.14 and
the definitions of Cash Management Obligations, Obligations and Specified Hedge
Agreement, the Lead Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the aggregate amount of
such Lender’s Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

 

“Agreed Purposes”:  as defined in Section 10.14.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of October 1,
2014.

 

“Annual Operating Budget”:  as defined in Section 6.2(c).

 

“Anticipated Cure Deadline”: as defined in Section 8.2(a).

 

“Applicable Margin” or “Applicable Commitment Fee Rate”:  for any day, with
respect to (i) the Loans under the Revolving Facilities and the commitment fee
payable hereunder, the applicable rate per annum determined pursuant to the
Pricing Grid and (ii) the Loans under the Term Loan Facility, in the case of the
Applicable Margin, 2.25(A) 4.00% with respect to Initial Term B-1 Loans that are
ABR Loans and 3.255.00% with respect to Initial Term B-1 Loans that are
Eurocurrency Loans, and (B) with respect to Initial Term B-2 Loans, 4.00% with
respect to Initial Term B-2 Loans that are ABR Loans and 5.00% with respect to
Initial Term B-2 Loans that are Eurocurrency Loans; provided that from the
Closing Date until the delivery of the financial statements for the first full
fiscal quarter ending after the

 

2

--------------------------------------------------------------------------------


 

Closing Date, (a) the Applicable Margin shall be 2.00% with respect to Loans
under the Revolving Facilities that are ABR Loans and 3.00% with respect to
Loans under the Revolving Facilities that are Eurocurrency Loans and (b) the
Applicable Commitment Fee Rate shall be 0.50%.

 

“Applicable Period”:  as defined in Section 10.19.

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by Holdings or any of its Restricted Subsidiaries not in the ordinary
course of business (a) under Section 7.5(e), (p) or (v) or (b) not otherwise
permitted under Section 7.5, in each case, which yields Net Cash Proceeds in
excess of $7,500,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Amount”:  as at any date, the sum of, without duplication:

 

(a) the aggregate cumulative amount, not less than zero, of 100% of Excess Cash
Flow minus the Excess Cash Flow Application Amount for each fiscal year
beginning with the fiscal year ending December 31, 2014;

 

(b) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by, or capital contribution to, the Borrower
(which is not Disqualified Capital Stock), other than Cure Amounts and other
than any issuance in connection with an Investment pursuant to Section 7.7(aa);

 

(c) the aggregate amount of proceeds received after the Closing Date and on or
prior to such date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition of “Net Cash Proceeds” except for the operation of
any of (A) the Dollar threshold set forth in the definition of “Asset Sale” and
(B) the Dollar threshold set forth in the definition of “Recovery Event” or
(ii) constitutes Declined Proceeds;

 

(d) the aggregate principal amount of any Indebtedness or Disqualified Capital
Stock of Holdings or any Restricted Subsidiary issued after the Closing Date
(other than Indebtedness or Disqualified Capital Stock issued to a Restricted
Subsidiary), which has been extinguished after being converted into or exchanged
for Capital Stock (other than Disqualified Capital Stock) of Holdings or any
Parent Company;

 

(e) the amount received by Holdings or any Restricted Subsidiary in cash (and
the Fair Market Value of Property other than cash received by Holdings or any
Restricted Subsidiary) after the Closing Date from any dividend, other
distribution or return of capital by an Unrestricted Subsidiary;

 

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
any Restricted Subsidiary, the Fair Market Value of the

 

3

--------------------------------------------------------------------------------


 

Investments of Holdings or any Restricted Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable);

 

(g) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash  or Cash Equivalents by Holdings or
any Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.7(f)(ii)(C), Section 7.7(f)(ii)(D), Section 7.7(h)(C),
Section 7.7(h)(D), Section 7.7(v)(ii), Section 7.7(v)(iii),
Section 7.7(z)(ii)(C) or Section 7.7(z)(ii)(D); and

 

(h) the aggregate amount actually received in cash and Cash Equivalents by
Holdings or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any joint venture that is not a
Subsidiary or in any Unrestricted Subsidiary, in each case, to the extent of the
Investment in such joint venture or Unrestricted Subsidiary;

 

minus, the sum of:

 

(a) the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(b)(ii);

 

(b) the amount of any Investments made after the Closing Date pursuant to
Section 7.7(f)(ii)(D), Section 7.7(h)(D), Section 7.7(v)(iii) or
Section 7.7(z)(ii)(D); and

 

(c)  the amount of prepayments of Junior Financing or Existing Notes Financing
made after the Closing Date pursuant to Section 7.8(a)(i)(B).

 

“Available Dollar Revolving Commitment”:  as to any Dollar Revolving Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Dollar
Revolving Commitment then in effect (including any New Loan Commitments which
are Dollar Revolving Commitments) over (b) such Lender’s Dollar Revolving
Extensions of Credit then outstanding.

 

“Available Multi-Currency Revolving Commitment”:  as to any Multi-Currency
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Multi-Currency Revolving Commitment then in effect (including any New
Loan Commitments which are Multi-Currency Revolving Commitments) over (b) such
Lender’s Multi-Currency Revolving Extensions of Credit then outstanding.

 

“Available Revolving Commitment”:  the collective reference to the Available
Dollar Revolving Commitment and the Available Multi-Currency Commitment.

 

“Bally Acquisition and Amendment Effectiveness Date”: as defined in Amendment
No. 1.

 

“Bally Acquisition Date”: the date of consummation of the Bally Merger.

 

“Bally Commitment Letter”: the commitment letter, dated as of August 1, 2014,
among Holdings, the Borrower and the Lead Arrangers (as amended, restated or
otherwise supplemented from time to time).

 

“Bally Fee Letter”: the fee letter, dated as of August 1, 2014, among Holdings,
the Borrower and the Lead Arrangers (as amended, restated or otherwise
supplemented from time to time).

 

4

--------------------------------------------------------------------------------


 

“Bally Material Adverse Effect”: any change, effect, development or circumstance
which, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a material adverse effect on the business, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole; provided, however, that changes,
effects, developments or circumstances to the extent resulting from, directly or
indirectly, the following shall be excluded from the determination of Bally
Material Adverse Effect:  (i) any change, effect, development or circumstance in
any of the industries or markets in which the Company or its Subsidiaries
operate; (ii) any change in any Law or GAAP (or changes in interpretations or
enforcement of any Law or GAAP) applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets; (iii) changes in
general economic, regulatory or political conditions or the financial, credit or
securities markets in general (including changes in interest or exchange rates,
stock, bond and/or debt prices); (iv) any acts of God, natural disasters,
earthquakes, hurricanes, terrorism, armed hostilities, war or any escalation or
worsening thereof; (v) the negotiation, execution, announcement or consummation
of the Bally Merger Agreement or the transactions contemplated thereby
(including the impact of any of the foregoing on relationships with customers
(including order volumes), suppliers, licensors, employees (including employee
attrition) or regulators (including any Gaming Authority)), and any Proceeding
arising therefrom or in connection therewith (provided that the provisions of
this clause (v) shall not apply to the representations and warranties set forth
in Section 4.4 of the Bally Merger Agreement); (vi) any action taken as
expressly permitted or required by the Bally Merger Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Bally Merger Agreement to
conduct its business shall not be excluded in determining whether a Bally
Material Adverse Effect has occurred) or any action taken at the written
direction of Parent or Merger Sub; (vii) any changes in the market price or
trading volume of the Company Common Stock, any changes in credit ratings or any
failure (in and of itself) by the Company or its Subsidiaries to meet internal,
analysts’ or other earnings estimates, budgets, plans, forecasts or financial
projections of its revenues, earnings or other financial performance or results
of operations (but not excluding any change, effect, development or circumstance
giving rise to any such change or failure to the extent such change, effect,
development or circumstance is not otherwise excluded pursuant to this
definition); (viii) changes, effects, developments or circumstances to the
extent arising from or relating to the identity of Parent or Merger Sub or
Parent’s ability to obtain the Gaming Approvals; or (ix) any matter disclosed in
the Company Disclosure Letter to the extent reasonably foreseeable from the face
of such disclosure; but only to the extent, in the case of clauses (i), (ii),
(iii) or (iv), such change, effect, development or circumstance does not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company or its
Subsidiaries operate. Capitalized terms used in this definition (other than
“Bally Merger Agreement” and “Bally Material Adverse Effect”) shall have the
meanings set forth in the Bally Merger Agreement.

 

“Bally Merger”: the merger of Scientific Games Nevada, Inc. with and into Bally
Target pursuant to, and as contemplated by, the Bally Merger Agreement.

 

“Bally Merger Agreement”:  the Agreement and Plan of Merger, dated as of
August 1, 2014, by and among, Holdings, Scientific Games Nevada, Inc., the
Borrower and Bally Target.

 

“Bally Refinancing”: the repayment of Indebtedness under and termination of the
Existing Bally Credit Agreement on the Bally Acquisition Date.

 

“Bally Target”: Bally Technologies, Inc., a Nevada corporation.

 

“Bally Transaction Costs”: as defined in the definition of “Bally Transactions.”

 

5

--------------------------------------------------------------------------------


 

“Bally Transactions”: the consummation of the Bally Merger in accordance with
the terms of the Bally Merger Agreement and the other transactions described
therein, together with each of the following transactions consummated or to be
consummated in connection therewith:

 

(a)     the borrowing by the Borrower of the Initial Term B-2 Loans (as defined
in Exhibit B to Amendment No. 1) and, if applicable, Revolving Loans to
consummate the Bally Transactions;

 

(b)     the issuance by the New Notes Issuer of senior secured (or, at the
option of the New Notes Issuer, unsecured) notes pursuant to a private placement
under Rule 144A or other private placement (the “New Secured Notes” and,
together with the New Unsecured Notes, the “New Notes”) yielding up to $750
million in gross cash proceeds and/or to the extent that the issuance of New
Secured Notes yields less than such amount on or prior to the Bally Acquisition
Date, or to the extent that the proceeds of such New Secured Notes are not
available to consummate the Bally Transactions, the borrowing by the Borrower of
up to $750 million of senior secured bridge loans (less the gross cash proceeds
received by the New Notes Issuer from the New Secured Notes issued on or prior
to the Bally Acquisition Date) the proceeds of which are available to consummate
the Bally Transactions (the “New Secured Bridge Loans”) under a senior secured
credit facility (the “New Secured Bridge Facility”); provided that (x) to the
extent the aggregate principal amount of Term B-2 Loans made to consummate the
Bally Transactions is greater than $1,735 million, the total aggregate amount of
New Secured Notes and/or New Secured Bridge Loans shall be reduced by such
difference and (y) to the extent the aggregate principal amount of Term B-2
Loans made to consummate the Bally Transactions is less than $1,735 million, the
total aggregate amount of New Secured Notes and/or New Secured Bridge Loans
shall be increased by such difference; provided, further, that the maturity of
the New Secured Notes shall not be shorter than the maturity of the Term B-2
Loans, and the amount of any variation in principal amounts referred to in the
above proviso shall be agreed to between the Borrower and the Lead Arrangers,
and

 

(c)     (i) the issuance by the New Notes Issuer of senior unsecured notes
pursuant to a private placement under Rule 144A or other private placement
yielding up to $2,700 million in gross cash proceeds from the issuance of
unsecured notes in one or more tranches so long as such notes do not have a
maturity shorter than the maturity of the Term B-2 Loans (the “New Unsecured
Notes”), or (ii) to the extent that the issuance of New Unsecured Notes yields
less than $2,700 million in gross cash proceeds on or prior to the Bally
Acquisition Date, or to the extent that the proceeds of the New Unsecured Notes
are not available to consummate the Bally Transactions, the borrowing by the
Borrower of up to $2,700 million of senior unsecured bridge loans in one or more
tranches (less the gross cash proceeds received by the New Notes Issuer from New
Unsecured Notes issued on or prior to the Bally Acquisition Date), the proceeds
of which are available to consummate the Bally Transactions so long as such
loans do not have a maturity shorter than the maturity of the Term B-2 Loans
(the “New Unsecured Bridge Loans”) under a senior unsecured credit facility (the
“New Unsecured Bridge Facility”);

 

(d)     the occurrence of the Bally Refinancing; and

 

(e)     the payment of all fees, costs and expenses incurred in connection with
the transactions described in the foregoing provisions of this definition (the
“Bally Transaction Costs”).

 

6

--------------------------------------------------------------------------------


 

“Base Available Amount”: $50,000,000 minus, the sum of:

 

(a) the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(b)(i);

 

(b) the amount of any Investments made after the Closing Date pursuant to
Section 7.7(f)(ii)(C), Section 7.7(h)(C), Section 7.7(v)(ii) or
Section 7.7(z)(ii)(C); and

 

(c)  the amount of prepayments of Junior Financing or Existing Notes Financing
made after the Closing Date pursuant to Section 7.8(a)(i)(A).

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the board of directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials”: as defined in Section 10.2(c).

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Minimum”: (a) in the case of a Revolving Loan denominated in Dollars,
$1,000,000, (b) in the case of a Revolving Loan denominated in Euro, €1,000,000,
(c) in the case of a Revolving Loan denominated in Pounds, £500,000 and (d) in
the case of a Revolving Loan denominated in any other Permitted Foreign
Currency, such roughly equivalent amount in such Permitted Foreign Currency as
may be reasonably specified by the Administrative Agent.

 

“Borrowing Multiple”: (a) in the case of a Revolving Loan denominated in
Dollars, $500,000, (b) in the case of a Revolving Loan denominated in Euro,
€500,000, (c) in the case of a Revolving Loan denominated in Pounds, £250,000
and (d) in the case of a Revolving Loan denominated in any other Permitted
Foreign Currency, such roughly equivalent amount in such Permitted Foreign
Currency as may be reasonably specified by the Administrative Agent.

 

“Business”:  the business activities and operations of Holdings and/or its
Subsidiaries on the Closing Date, after giving effect to the Transactions and,
the business activities and operations of Holdings and/or its Subsidiaries on
the Bally Acquisition Date, after giving effect to the Bally Transactions.

 

“Business Day”:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Lawslaws of, or are in fact
closed in, the state where the Administrative Agent’s office with respect to
Obligations denominated in Dollars is located and, :

 

7

--------------------------------------------------------------------------------


 

(a)  if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

 

(b)  if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

 

(c)  if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d)  if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Calculation Date”:  as defined in Section 1.3(a).

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a lease under which obligations are Capital Lease Obligations but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person, and deferred
installation costs, and including wagering systems expenditures and other
intangible assets and intellectual property and software development
expenditures; provided that in any event the term “Capital Expenditures” shall
exclude:  (i) any Permitted Acquisition and any other Investment permitted
hereunder; (ii) any expenditures to the extent financed with any Reinvestment
Deferred Amount or the proceeds of any Disposition or Recovery Event that are
not required to be applied to prepay Term Loans; (iii) expenditures for
leasehold improvements for which such Person is reimbursed in cash or receives a
credit; (iv) capital expenditures to the extent they are made with the proceeds
of equity contributions (other than in respect of Disqualified Capital Stock)
made to the Borrower after the Closing Date; (v) capitalized interest in respect
of operating or capital leases; (vi) the book value of any asset owned to the
extent such book value is included as a capital expenditure as a result of
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; and
(vii) any non-cash amounts reflected as additions to property, plant or
equipment on such Person’s consolidated balance sheet.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Closing Date.

 

8

--------------------------------------------------------------------------------


 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Equivalents”:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 18 months
from the date of acquisition thereof;

 

(b) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 18 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 18 months and overnight bank deposits,
in each case, with any domestic commercial bank having capital and surplus in
excess of $250,000,000;

 

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause
(b) above;

 

(d) commercial paper having a rating of at least A-1 from S&P or P-1 from
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and maturing
within 18 months after the date of acquisition and Indebtedness and preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 18 months or less from the date of
acquisition;

 

(e) readily marketable direct obligations issued by or directly and fully
guaranteed or insured by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 18 months or less from the date of
acquisition;

 

(f) marketable short-term money market and similar securities having a rating of
at least P-1 or A-1 from Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and in each case maturing within 18 months after the
date of creation or acquisition thereof;

 

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AA- (or the equivalent thereof) or
better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s;

 

(h) (x) such local currencies in those countries in which Holdings and its
Restricted Subsidiaries transact business from time to time in the ordinary
course of business and (y) investments of comparable tenor and credit quality to
those described in the foregoing clauses (a) through (g) or otherwise
customarily utilized in countries in which Holdings and its Restricted
Subsidiaries operate for short term cash management purposes; and

 

(i) Investments in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (h) of this
definition.

 

“Cash Management Obligations”:  obligations owed by any Loan Party to a Person
who,  as of the time of incurrence of such obligations (or, in the case of any
such obligations in existence on the

 

9

--------------------------------------------------------------------------------


 

Closing Date or the Bally Acquisition Date, within 30 days after the Closing
Datesuch date), is the Administrative Agent, any other Agent, any Lender or any
Affiliate of the Administrative Agent, any other Agent or a Lender, in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services, credit or debit card, or any automated clearing house
transfers of funds.

 

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Change of Control”:  as defined in Section 8.1(j).

 

“Charges”:  as defined in Section 10.20.

 

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

 

“Closing Date”:  October 18, 2013.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time (unless
otherwise indicated).

 

“Co-Documentation Agents”:  Fifth Third Bank, HSBC Securities (USA) Inc. and PNC
Capital Markets LLC, each in its capacity as co-documentation agent.

 

“Collateral”:  as defined in the Guarantee and Collateral Agreement.

 

“Collateral Agent”:  Bank of America, N.A., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

 

“Colombia Matter”:  the proceedings pending in Colombia between, among others,
the Borrower, Empresa Colombiana de Recoursos para la Salud, S.A., a Colombian
governmental agency and/or any successor Person, as further disclosed in
Holdings’ Form 10-K filed with the SEC for the fiscal year ended December 31,
2012 (or other proceedings to the extent arising out of or relating to the
events or circumstances giving rise to such pending proceedings).

 

“Commitment”:  as to any Lender, the sum of the Revolving Commitments, the
Extended Revolving Commitments and the New Loan Commitments (in each case, if
any) of such Lender.

 

“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount.”

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

 

“Company”:  as defined in the preamble hereto.

 

10

--------------------------------------------------------------------------------


 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”:  as defined in Section 10.14.

 

“Consolidated Current Assets”:  at any date, all amounts (other than (a) cash
and Cash Equivalents, (b) deferred financing fees and (c) deferred taxes, so
long as such items described in clauses (b) and (c) are not cash items) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings and
its Restricted Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings and its Restricted Subsidiaries,
(b) without duplication, all Indebtedness consisting of Loans or L/C
Obligations, to the extent otherwise included therein, (c) amounts for deferred
taxes and non-cash tax reserves accounted for pursuant to FASB Interpretation
No. 48, and (d) any equity compensation related liability.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (i), (j), (p) and
(s) of this definition, to the extent deducted in calculating such Consolidated
Net Income for such period, the sum of:

 

(a) provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period;

 

(b) Consolidated Net Interest Expense and, to the extent not reflected in such
Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, premiums, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities);

 

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs, and actuarial gains and losses related to pensions, and other
post-employment benefits);

 

(d) any extraordinary, unusual or non-recurring charges, expenses or losses
(including (x) losses on sales of assets outside of the ordinary course of
business and restructuring and integration costs or reserves, including any
severance costs, costs associated with office and facility openings, closings
and consolidations, relocation costs and other non-recurring business
optimization expenses and legal and settlement costs, and (y) any expenses in
connection with the Transactions and the Bally Transactions);

 

(e) any other non-cash charges, expenses or losses, including write-offs and
write-downs and any non-cash cost related to the termination of any employee
pension benefit plan (except to the extent such charges, expenses or losses
represent an accrual of or reserve for cash expenses in any future period or an
amortization of a prepaid cash expense paid in a prior period);

 

11

--------------------------------------------------------------------------------


 

(f) non-cash stock-based and other equity-based compensation expenses;

 

(g) transaction costs, fees, losses and expenses (in each case whether or not
any transaction is actually consummated) (including Transaction Costs, Bally
Transaction Costs, and including those with respect to any amendments or waivers
of the Loan Documents, and those payable in connection with the sale of Capital
Stock, recapitalization, the incurrence of Indebtedness permitted by
Section 7.2, transactions permitted by Section 7.4, Dispositions permitted by
Section 7.5, or any Permitted Acquisition or other Investment permitted by
Section 7.7);

 

(h) all management, monitoring, consulting and advisory fees, and due diligence
expense and other transaction fees and expenses and related expenses paid (or
any accruals related to such fees or related expenses) (including by means of a
dividend) during such period;

 

(i) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

 

(j) the amount of expected cost savings and other operating improvements and
synergies reasonably identifiable and reasonably supportable (as determined by
Holdings or any Restricted Subsidiary in good faith) to be realized as a result
of the Transactions, the Bally Transactions any acquisition or Disposition
(including the termination or discontinuance of activities constituting such
business), any Investment, operating improvements, restructurings, cost savings
initiatives, operational change or similar initiatives or transactions taken or
committed to be taken during such period (in each case calculated on a pro forma
basis as though such cost savings and other operating improvements and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions to the extent already
included in the Consolidated Net Income for such period, provided that
(i) (A) such cost savings, operating improvements and synergies are reasonably
anticipated to result from such actions and (B) such actions have been taken, or
have been committed to be taken and the benefits resulting therefrom are
anticipated by the Borrower to be realized within 12 months and (ii) no cost
savings shall be added pursuant to this clause (j) to the extent already
included in clause (d) above with respect to such period;

 

(k) earn-out, contingent compensation and similar obligations incurred in
connection with any acquisition or other investment and paid (if not previously
accrued) or accrued;

 

(l) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any Qualified Contract or any agreement in
connection with the Transactions, the Bally Transactions, a Permitted
Acquisition or any other acquisition or Investment permitted by Section 7.7, in
each case, to the extent that coverage has not been denied (other than any such
denial that is being contested by Holdings and/or its Restricted Subsidiaries in
good faith) and so long as such amounts are actually reimbursed to such Person
and its Restricted Subsidiaries in cash within one year after the related amount
is first added to Consolidated EBITDA pursuant to this clause (l) (and to the
extent not so reimbursed within one year, such amount not reimbursed shall be
deducted from Consolidated EBITDA during the next measurement period); it being
understood that such amount may subsequently be included in Consolidated EBITDA
in a measurement period to the extent of amounts actually reimbursed);

 

(m) net realized losses relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized losses
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized gains from related Hedge Agreements);

 

12

--------------------------------------------------------------------------------


 

(n) costs of surety bonds of such Person and its Restricted Subsidiaries in
connection with financing activities,

 

(o) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith;

 

(p)  the pro forma adjustments described on Schedule 1.1A (as updated pursuant
to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness Date);

 

(q)  costs, charges, accruals, reserves or expenses attributable to cost savings
initiatives, operating expense reductions, transition, opening and pre-opening
expenses, business optimization, management changes, restructurings and
integrations (including inventory optimization programs, software and other
intellectual property development costs, costs related to the closure or
consolidation of facilities and curtailments, costs related to entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, severance payments, and modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs) or other fees relating to any of the foregoing;

 

(r)  (i) any net loss resulting in such period from Hedge Agreements and the
application of FASB ASC Topic 815, (ii) any net loss resulting in such period
from currency translation losses related to currency remeasurements of
Indebtedness and (iii) the amount of loss resulting in such period from a sale
of receivables, payment intangibles and related assets in connection with a
receivables financing;

 

(s)  cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to the below for any previous period and not added
back; and

 

(t)  to the extent treated as an expense in the period paid or incurred, any
Specified Concession Obligations paid or incurred in such period; and

 

(u) charges not to exceed $8,000,000 in respect of liabilities of Northstar
Lottery Group, LLC, as disclosed in Holdings’ quarterly report for the fiscal
quarter ending June 30, 2014;

 

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum, without duplication, of:

 

(a) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

 

(b) any other non-cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis;

 

(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

 

13

--------------------------------------------------------------------------------


 

(d)  the amount of cash received in such period in respect of any non-cash
income or gain in a prior period (to the extent such non-cash income or gain
previously increased Consolidated Net Income in a prior period);

 

(e)  net realized gains relating to amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains
from exchange rate fluctuations on intercompany balances and balance sheet
items, net of realized losses from related Hedge Agreements); and

 

(f)  (i) any net gain resulting in such period from Hedge Agreements and the
application of FASB ASC Topic 815, (ii) any net gain resulting in such period
from currency translation gains related to currency remeasurements of
Indebtedness and (iii) the amount of gain resulting in such period from a sale
of receivables, payment intangibles and related assets in connection with a
receivables financing;

 

provided that for purposes of calculating Consolidated EBITDA of Holdings and
its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of any
Person or Properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by Holdings, the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
determined by the Borrower in good faith to be reasonably anticipated to be
realizable within 12 months following such acquisition, or of any Subsidiary
designated as a Restricted Subsidiary during such period, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period) and (B) the Consolidated EBITDA of any Person or Properties
constituting a division or line of business of any business entity, division or
line of business, in each case, Disposed of by Holdings, the Borrower or any of
the Restricted Subsidiaries during such period, or of any Subsidiary designated
as an Unrestricted Subsidiary during such period, shall be excluded for such
period (assuming the consummation of such Disposition or such designation, as
the case may be, occurred on the first day of such period).  With respect to
each joint venture or minority investee of Holdings or any of its Restricted
Subsidiaries, for purposes of calculating Consolidated EBITDA, the amount of
EBITDA (calculated in accordance with this definition) attributable to such
joint venture or minority investee, as applicable, that shall be counted for
such purposes (without duplication of amounts already included in Consolidated
Net Income) shall equal the product of (x) Holdings’ or such Restricted
Subsidiary’s direct and/or indirect percentage ownership of such joint venture
or minority investee and (y) the EBITDA (calculated in accordance with this
definition) of such joint venture or minority investee.  Unless otherwise
qualified, all references to “Consolidated EBITDA” in this Agreement shall refer
to Consolidated EBITDA of Holdings.  Consolidated EBITDA shall be deemed to be
$144,911,000 for the fiscal quarter ended December 31, 2012, $140,883,000 for
the fiscal quarter ended March 31, 2013, and $165,203,000 for the fiscal quarter
ended June 30, 2013.

 

“Consolidated Group”:  as defined in Section 7.6(c).

 

“Consolidated Net First Lien Leverage”:  at any date, (a) the aggregate
principal amount of all senior first-lien secured Funded Debt of Holdings and
its Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such
date.

 

“Consolidated Net First Lien Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated Net First Lien Leverage on such date to
(b) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of Holdings and its consolidated Restricted
Subsidiaries for any period, there shall be excluded (a) the income (or loss) of
any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with Holdings or any of its Restricted Subsidiaries,
(b) the income (or loss) of any Person (other than a Restricted Subsidiary) in
which Holdings or any of its Restricted Subsidiaries has an ownership interest
(including any joint venture), except to the extent of dividends, return of
capital or similar distributions actually received by Holdings or such
Restricted Subsidiary (which dividends, return of capital and distributions
shall be included in the calculation of Consolidated Net Income) (c)(x) any net
unrealized gains and losses resulting from fair value accounting required by
FASB ASC 815 (including as a result of the mark-to-market of obligations of
Hedge Agreements and other derivative instruments) and (y) any net unrealized
gains and losses relating to mark-to-market of amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
unrealized gain and losses from exchange rate fluctuations on intercompany
balances and balance sheet items), and (d) any income (loss) for such period
attributable to the early extinguishment of Indebtedness.  Unless otherwise
qualified, all references to “Consolidated Net Income” in this Agreement shall
refer to Consolidated Net Income of Holdings.  Notwithstanding the foregoing,
for purposes of calculating Excess Cash Flow, Consolidated Net Income shall not
include (i) extraordinary items for such period and (ii) the cumulative effect
of a change in accounting principles during such period.

 

“Consolidated Net Interest Expense”:  of any Person for any period, (a) the sum
of (i) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries plus (ii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Capital Stock of such Person made
during such period, minus (b) the sum of (i) total cash interest income of such
Person and its Restricted Subsidiaries for such period (excluding any interest
income earned on receivables due from customers), in each case determined in
accordance with GAAP plus (ii) any one time financing fees (to the extent
included in such Person’s consolidated interest expense for such period),
including, with respect to the Borrower, those paid in connection with the Loan
Documents or in connection with any amendment thereof.  Unless otherwise
qualified, all references to “Consolidated Net Interest Expense” in this
Agreement shall refer to Consolidated Net Interest Expense of Holdings.

 

“Consolidated Net Senior Secured Leverage”:  at any date, (a) the aggregate
principal amount of all senior secured Funded Debt of Holdings and its
Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such date,
in each case determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Senior Secured Leverage Ratio”:  as of any date of
determination, the ratio of (a) Consolidated Net Senior Secured Leverage on such
day to (b) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for
the most recently ended Test Period.

 

“Consolidated Net Total Leverage”:  at any date, (a) the aggregate principal
amount of all Funded Debt of Holdings and its Restricted Subsidiaries on such
date, minus (b) Unrestricted Cash on such date, in each case determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Total Leverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such day to (b) Consolidated
EBITDA of Holdings and its Restricted Subsidiaries for the most recently ended
Test Period.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Total Assets”:  the total assets of Holdings and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recently delivered consolidated balance sheet of Holdings for
the most recently completed fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or (b)and its Restricted Subsidiaries,
determined on a pro forma basis.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including any
changes in Consolidated Current Assets or Consolidated Current Liabilities as a
result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (ii) the effects of
purchase accounting and (iii) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under Hedge Agreements.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any written or recorded agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Co-Syndication Agents”: J.P. Morgan Securities LLC and Deutsche Bank Securities
Inc. each in its capacity as co-syndication agent.

 

“Cure Amount”: as defined in Section 8.2(a).

 

“Cure Right”: as defined in Section 8.2(a).

 

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings
and its Subsidiaries) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such Affiliate.

 

“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Amount”:  as defined in Section 2.12(e).

 

“Declined Proceeds”:  the amount of any prepayment declined by the Required
Prepayment Lenders plus any Declined Amounts.

 

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: means, subject to Section 2.7(a), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its

 

16

--------------------------------------------------------------------------------


 

participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect with respect to its funding obligations hereunder or, solely with
respect to a Revolving Lender, under other agreements generally in which it
commits to extend credit, (c) has failed, within seven Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Derivatives Counterparty”:  as defined in Section 7.6.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration
within 180 days of receipt thereof.

 

“Designation Date”:  as defined in Section 2.26(f).

 

“Disinterested Director”:  as defined in Section 7.9.

 

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof, in each case, to
the extent the same constitutes a complete sale, sale and leaseback, assignment,
conveyance, transfer or other disposition, as applicable.  The terms “Dispose”
and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”:  Capital Stock that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of each of clauses (a), (b) and (c), prior to the date that is 91
days after the Latest Maturity Date (other than (i) upon payment in full of the
Obligations (other than (x) indemnification and other contingent obligations not
yet due and owing and (y) Obligations in respect of Specified Hedge

 

17

--------------------------------------------------------------------------------


 

Agreements or Cash Management Obligations) or (ii) upon a “change in control”;
provided that any payment required pursuant to this clause (ii) is subject to
the prior repayment in full of the Obligations (other than (x) indemnification
and other contingent obligations not yet due and owing and (y) Obligations in
respect of Specified Hedge Agreements or Cash Management Obligations) that are
then accrued and payable and the termination of the Commitments); provided
further, however, that if such Capital Stock is issued to any employee or to any
plan for the benefit of employees of Holdings, the Borrower or the Subsidiaries
or by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings, the Borrower or a Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution”:  (i) those institutions identified by the Borrower
in writing to the Administrative Agent on or prior to February 19,
2013,August 5, 2014, (ii) any other Person who (A) is not registered or licensed
with, or approved, qualified or found suitable by, a Gaming Authority, or
(B) has been disapproved, disqualified, denied a license, qualification or
approval or found unsuitable by a Gaming Authority, or who has failed to timely
submit a required application and other required documentation pursuant to
applicable Gaming Laws or (C) has withdrawn such application or other
documentation (except where requested or permitted, without prejudice, by the
applicable Gaming Authority) (in the case of each of clauses (A) and (B), to the
extent required under applicable Gaming Laws or requested by a Gaming Authority)
and (iii) business competitors of Holdings and its Subsidiaries and such
business competitors’ Affiliates, in each case, identified by Borrower in
writing to the Administrative Agent from time to time, and, in the case of
clauses (i) and (iii) any known Affiliates readily identifiable by name.  A list
of the Disqualified Institutions will be posted by the Administrative Agent on
the Platform and available for inspection by all Lenders.

 

“Do not have Unreasonably Small Capital”: Holdings and its Subsidiaries taken as
a whole after consummation of the Transactions or the Bally Transactions, as
applicable, is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Latest Maturity Date.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.

 

“Dollar Issuing Lenders”:  (a) Bank of America, N.A. (including with respect to
Existing Letters of Credit under clause (b) of the definition of “Existing
Letters of Credit” that are Dollar Letters of Credit), (b) with respect to
Existing Letters of Credit under clause (a) of the definition of “Existing
Letters of Credit” that are Dollar Letters of Credit, JPMorgan Chase Bank, N.A.
and (c) any other Dollar Revolving Lender from time to time designated by the
Borrower, in its sole discretion, as a Dollar Issuing Lender with the consent of
such other Dollar Revolving Lender.

 

“Dollar L/C Disbursements”:  as defined in Section 3.4(a)(i).

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired face amount of the then outstanding Dollar
Letters of Credit and (b) the amount of drawings under Dollar Letters of Credit
that have not then been reimbursed.  The Dollar L/C Obligations of any Lender at
any time shall be its Dollar Revolving Percentage of the total Dollar L/C
Obligations at such time.  For purposes of computing the amount available to be
drawn under any Dollar Letter of Credit, the amount of such Dollar Letter of
Credit shall be determined in accordance with Section 1.5.  For all purposes of
this Agreement, if on any date of determination a Dollar Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent
to the Borrower such Dollar Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

18

--------------------------------------------------------------------------------


 

“Dollar L/C Participants”:  the collective reference to all the Dollar Revolving
Lenders other than the applicable Dollar Issuing Lender and, for purposes of
Section 3.4(d), the collective reference to all Dollar Revolving Lenders.

 

“Dollar Letter of Credit”: a Letter of Credit denominated in Dollars and issued
by any Dollar Issuing Lender under the Dollar Revolving Commitments.

 

“Dollar Revolving Commitments”:  as to any Dollar Revolving Lender, the
obligation of such Lender, if any, to make Dollar Revolving Loans and
participate in Dollar Letters of Credit and Swingline Loans in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Dollar Revolving Commitment” opposite such Lender’s name on Schedule
2.1, or, as the case may be, in the Assignment and Assumption, Joinder Agreement
or Lender Joinder Agreement pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to an Extension Amendment,
an Increase Supplement or otherwise pursuant to the terms hereof.  The aggregate
amount of the Dollar Revolving Commitments (a) as of the Closing Date is
$100,000,000.100,000,000, and (b) as of the Bally Acquisition Date is the
aggregate Revolving Commitments less the Multi-Currency Revolving Commitments.

 

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of, without duplication (a) the aggregate
principal amount of all Dollar Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Dollar Revolving Percentage of the Dollar L/C
Obligations then outstanding and (c) such Lender’s Swingline Exposure.

 

“Dollar Revolving Facility”:  as defined in the definition of “Facility.”

 

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or that holds Dollar Revolving Loans.

 

“Dollar Revolving Loans”:  as defined in Section 2.4(a).

 

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the aggregate Dollar Revolving Commitments or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which
such Dollar Revolving Lender’s Dollar Revolving Extensions of Credit then
outstanding constitutes of the aggregate Dollar Revolving Extensions of Credit
then outstanding.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary that (i) is
organized under the laws of any jurisdiction within the United States and
(ii) is not a direct or indirect Subsidiary of a Foreign Subsidiary.

 

“Dutch Auction”: an auction (an “Auction”) conducted by Holdings or one of its
Subsidiaries in order to purchase any Term Loans under a given Tranche (the
“Purchase”) in accordance with the following procedures or such other procedures
as may be agreed to between the Administrative Agent and the Borrower:

 

(a)                                 Notice Procedures.  In connection with any
Auction, the Borrower shall provide notification to the Administrative Agent
(for distribution to the appropriate Lenders) of the Term Loans under such
Tranche that will be the subject of the Auction (an “Auction Notice”).  Each
Auction Notice shall be in a form reasonably acceptable to the Administrative
Agent and shall

 

19

--------------------------------------------------------------------------------


 

specify (i) the total cash value of the bid, in a minimum amount of $10,000,000
with minimum increments of $2,000,000 in excess thereof (the “Auction Amount”)
and (ii) the discounts to par, which shall be expressed as a range of
percentages of the par principal amount of the Term Loans under such Tranche at
issue (the “Discount Range”), representing the range of purchase prices that
could be paid in the Auction.

 

(b)                                 Reply Procedures.  In connection with any
Auction, each applicable Lender may, in its sole discretion, participate in such
Auction by providing the Administrative Agent with a notice of participation
(the “Return Bid”) which shall be in a form reasonably acceptable to the
Administrative Agent and shall specify (i) a discount to par that must be
expressed as a price (the “Reply Discount”), which must be within the Discount
Range, and (ii) a principal amount of the applicable Loans such Lender is
willing to sell, which must be in increments of $2,000,000 or in an amount equal
to such Lender’s entire remaining amount of the applicable Loans (the “Reply
Amount”).  Lenders may only submit one Return Bid per Auction.  In addition to
the Return Bid, each Lender wishing to participate in such Auction must execute
and deliver, to be held in escrow by the Administrative Agent, an assignment and
acceptance agreement in a form reasonably acceptable to the Administrative
Agent.

 

(c)                                  Acceptance Procedures.  Based on the Reply
Discounts and Reply Amounts received by the Administrative Agent, the
Administrative Agent, in consultation with the Borrower, will determine the
applicable discount (the “Applicable Discount”) for the Auction, which shall be
the lowest Reply Discount; provided that, in the event that the Reply Amounts
are insufficient to allow Holdings or its Subsidiary, as applicable, to complete
a purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
Holdings or such Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount which is the next
lowest Reply Discount for which Holdings or its Subsidiary, as applicable, can
complete the Auction at the Auction Amount.  Holdings or its Subsidiary, as
applicable, shall purchase the applicable Loans (or the respective portions
thereof) from each applicable Lender with a Reply Discount that is equal to or
greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided that if the aggregate proceeds required to purchase all
applicable Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, Holdings or its Subsidiary, as applicable, shall purchase such
Loans at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to adjustment for rounding as specified by the
Administrative Agent).  Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
Business Days from the date the Return Bid was due.

 

(d)                                 Additional Procedures.  Once initiated by an
Auction Notice, Holdings or its Subsidiary, as applicable, may not withdraw an
Auction other than a Failed Auction.  Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.  The Purchase shall be consummated
pursuant to and in accordance with Section 10.6 and, to the extent not otherwise
provided herein, shall otherwise be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Interest Periods, and
other notices by Holdings or such Subsidiary, as applicable) reasonably
acceptable to the Administrative Agent and the Borrower.

 

20

--------------------------------------------------------------------------------


 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b) (subject to receipt of such consents, if any, as may be
required for the assignment of the applicable Loan or Commitment to such Person
under Section 10.6(b)(i)).

 

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other governmental authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or human health and safety as it relates
to Releases of Materials of Environmental Concern, as has been, is now, or at
any time hereafter is, in effect.

 

“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, to the extent arising from or relating to:  (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the Release of any Materials of
Environmental Concern or (e) any contract, agreement or other consensual
arrangement pursuant to which any Environmental Liability under clause
(a) through (d) above is assumed or imposed.

 

“Equity Issuance”:  any issuance by Holdings or any Restricted Subsidiary of its
Capital Stock in a public or private offering.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Escrow Entity”: any direct or indirect Subsidiary of Holdings (including an
Unrestricted Subsidiary) formed solely for the purposes of issuing the New Debt.

 

“Eurocurrency Base Rate”:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Loan denominated in Dollars, Euros or Pounds Sterling, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 11:00 a.m. (London time) two London Business Days prior to the
commencement of such Interest Period; provided that, if LIBOR shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
and

 

(b)                                 for any Interest Period with respect to a
Eurocurrency Loan denominated in Canadian Dollars, the rate per annum equal to
the Canadian Dealer Offered Rate (“CDOR”), or a

 

21

--------------------------------------------------------------------------------


 

comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

 

(c)                                  for any Interest Period with respect to a
Eurocurrency Loan denominated in Australian Dollars, the rate per annum equal to
the Bank Bill Swap Reference Bid Rate (“BBSY”)  or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(d)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to (i) LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the ABR Loan being
made or maintained and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at the date and time of determination.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Excess Cash Flow”:  for any Excess Cash Flow Period of Holdings, an amount (not
less than zero) equal to the amount by which, if any, of (a) the sum, without
duplication, of (i) Consolidated

 

22

--------------------------------------------------------------------------------


 

Net Income of Holdings for such Excess Cash Flow Period, (ii) the amount of all
non-cash charges (including depreciation, amortization, deferred tax expense and
equity compensation expenses) deducted in arriving at such Consolidated Net
Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such Excess Cash Flow Period (excluding any decrease in Consolidated
Working Capital relating to leasehold improvements for which Holdings, the
Borrower or any of its Subsidiaries is reimbursed in cash or receives a credit),
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
Holdings and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income and (v) to the
extent not otherwise included in determining Consolidated Net Income, the
aggregate amount of cash receipts for such period attributable to Hedge
Agreements or other derivative instruments; exceeds (b) the sum, without
duplication (including, in the case of clauses (ii) and (viii) below,
duplication across periods (provided that all or any portion of the amounts
referred to in clauses (ii) and (viii) below with respect to a period may be
applied in the determination of Excess Cash Flow for any subsequent period to
the extent such amounts did not previously result in a reduction of Excess Cash
Flow in any prior period)) of:

 

(i) the amount of all non-cash gains or credits to the extent included in
arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities) and cash charges to the
extent excluded from Consolidated Net Income pursuant to the last sentence
thereof;

 

(ii) the aggregate amount (A) actually paid by Holdings and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period (or, at the Borrower’s
election, after such Excess Cash Flow Period but prior to the time of
determination of Excess Cash Flow for such Excess Cash Flow Period, and
excluding any amounts paid during such Excess Cash Flow Period which the
Borrower elected to apply to the calculation in a prior Excess Cash Flow Period)
on account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such Excess Cash Flow Period to be used to make Capital Expenditures or
Permitted Acquisitions which in either case have been actually made or
consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected at the time of determination to be made) with the proceeds of new
long-term Indebtedness or an Equity Issuance or with the proceeds of any
Reinvestment Deferred Amount), in each case to the extent not already deducted
from Consolidated Net Income;

 

(iii) the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including the Term Loans) of Holdings and its
Restricted Subsidiaries made during such Excess Cash Flow Period and, at the
option of the Borrower, all prepayments of Indebtedness made (or committed to be
made by irrevocable written notice) after such Excess Cash Flow Period but prior
to the time of determination of Excess Cash Flow for the applicable Excess Cash
Flow Period, and excluding any amounts paid during such Excess Cash Flow Period
which the Borrower elected to apply to the calculation in a prior Excess Cash
Flow Period (other than, in each case, (x) in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder; provided that Excess Cash Flow may be reduced pursuant
to this clause (iii) by the amount of any voluntary prepayments during such
Excess Cash Flow Period of Revolving Loans borrowed on the Bally Acquisition
Date (such reduction not to exceed $200,000,000), (y) to the extent any such
prepayments are the result of the incurrence of additional indebtedness and
(z) optional prepayments of the Term Loans and optional prepayments of Revolving
Loans to the extent accompanied by permanent optional reductions of the
Revolving Commitments);

 

23

--------------------------------------------------------------------------------


 

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such Excess Cash Flow Period (excluding any increase in Consolidated Working
Capital relating to leasehold improvements for which Holdings or any of its
Subsidiaries is reimbursed in cash or receives a credit);

 

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
Holdings and its Restricted Subsidiaries during such Excess Cash Flow Period
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income;

 

(vi) Transaction Costs and other fees and expenses incurred in connection with
the integration of the Target (and/or its Subsidiaries) and Holdings (and/or its
Subsidiaries) as a result of the Transactions, Bally Transaction Costs and other
fees and expenses incurred in connection with the integration of the Bally
Target (and/or its Subsidiaries) and Holdings (and/or its Subsidiaries) as a
result of the Bally Transactions, and fees and expenses incurred in connection
with any Permitted Acquisition or Investment permitted by Section 7.7, any
Equity Issuance, any incurrence of Indebtedness permitted by Section 7.2, any
Restricted Payment permitted by Section 7.6 and any Disposition permitted by
Section 7.5 (in each case, whether or not consummated), in each case to the
extent not already deducted from Consolidated Net Income;

 

(vii) purchase price adjustments and earnouts paid, in each case to the extent
not already deducted from Consolidated Net Income, or received, in each case to
the extent not already included in arriving at Consolidated Net Income, in
connection with any acquisition or Investment consummated prior to the Closing
Date, any Permitted Acquisition or any other acquisition or Investment permitted
under Section 7.7;

 

(viii) (A) the net amount of Permitted Acquisitions and Investments made in cash
during such period pursuant to paragraphs (a)(ii), (a)(iii), (d), (f), (h), (k),
(l), (v) and (x) of Section 7.7 (to the extent, in the case of clause (x), such
Investment relates to Restricted Payments permitted under Section 7.6(c), (e),
(f)(iii), (h), (i), (m) or (o)) or, at the option of the Borrower, committed
during such period to be used to make Permitted Acquisitions and Investments
pursuant to such paragraphs of Section 7.7 which have been actually made or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such period (but excluding Investments among Holdings and its
Restricted Subsidiaries) and (B) permitted Restricted Payments made in cash or
subject to a binding agreement, in each case by Holdings during such period and
permitted Restricted Payments made by any Restricted Subsidiary to any Person
other than Holdings or any of the Restricted Subsidiaries during such period, in
each case, to the extent permitted by Section 7.6(c), (e), (f)(iii), (h), (i),
(m), or (o), in each case to the extent not already deducted from Consolidated
Net Income; provided that the amount of Restricted Payments made pursuant to
Section 7.6(e) and deducted pursuant to this clause (viii) shall not exceed
$10,000,000 in any Excess Cash Flow Period;

 

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, in each case to the extent not already deducted from Consolidated Net
Income;

 

(x) (A) the aggregate amount of any premium or penalty actually paid in cash
that is required to be made in connection with any prepayment of Indebtedness
made (or committed to be made by irrevocable written notice) during the
applicable Excess Cash Flow Period or, at the option of the Borrower, after the
end of such Excess Cash Flow Period but prior to the time of calculation of
Excess Cash Flow, in each case to the extent not already deducted from
Consolidated Net Income and (B) to the

 

24

--------------------------------------------------------------------------------


 

extent included in determining Consolidated Net Income, the aggregate amount of
any income (or loss) for such period attributable to the early extinguishment of
Indebtedness, Hedge Agreements or other derivative instruments;

 

(xi) cash payments by Holdings and its Restricted Subsidiaries during such
period relating to prize or jackpot-related liabilities or in respect of
long-term liabilities of the Borrower and its Subsidiaries other than
Indebtedness, in each case to the extent not already deducted from Consolidated
Net Income;

 

(xii) the aggregate amount of (I) expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees), in each case, to the extent not deducted during
a prior period and (II) expenditures committed during such Excess Cash Flow
Period to be made for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period, in each such
case, to the extent that such expenditures are not expensed during such period
and are not deducted in calculating Consolidated Net Income;

 

(xiii) cash expenditures in respect of Hedge Agreements or other derivative
instruments during such period to the extent not deducted in arriving at such
Consolidated Net Income;

 

(xiv) the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

 

(xv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;

 

(xvi) payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties (or other
distributions or return of capital) in respect of such non-wholly-owned
Restricted Subsidiary, in each case to the extent not deducted in determining
Consolidated Net Income; and

 

(xvii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
Excess Cash Flow Period, in each case to the extent not deducted in determining
Consolidated Net Income, provided that such amounts will be added to Excess Cash
Flow for the following fiscal year to the extent not paid in cash and deducted
from Consolidated Net Income during such following fiscal year.

 

“Excess Cash Flow Application Amount”:  with respect to any Excess Cash Flow
Period, the product of the Excess Cash Flow Percentage applicable to such Excess
Cash Flow Period times the Excess Cash Flow for such Excess Cash Flow Period.

 

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

 

“Excess Cash Flow Percentage”:  with respect to an Excess Cash Flow Period, 50%;
provided that if the Consolidated Net First Lien Leverage Ratio at the end of
any Excess Cash Flow Period is (i) less than or equal to 3.00 to 1.00 but
greater than 2.50 to 1.00, the Excess Cash Flow Percentage shall be 25% or
(ii) less than or equal to 2.50 to 1.00, the Excess Cash Flow Percentage shall
be 0%.

 

25

--------------------------------------------------------------------------------


 

“Excess Cash Flow Period”:  each fiscal year of Holdings beginning with the
fiscal year ending December 31, 2014.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral”:  as defined in Section 4.17(a).

 

“Excluded Real Property”:  (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(y), (b) any Real Property with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a mortgage on such Real Property in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (c) any Real
Property to the extent providing a mortgage on such Real Property would
(i) result in adverse tax consequences to Holdings, the Borrower or any of
Holdings’ Subsidiaries as reasonably determined by the Borrower (provided that
any such designation of Real Property as Excluded Real Property shall be subject
to the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed)), (ii) violate any applicable Requirement of
Law, (iii) be prohibited by any applicable Contractual Obligations (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code) or (iv) give any other party (other than a Loan Party or a
wholly-owned Subsidiary) to any contract, agreement, instrument or indenture
governing such Real Property the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law).

 

“Excluded Subsidiary”:  any Subsidiary that is (a) an Unrestricted Subsidiary,
(b) not wholly owned directly by Holdings or one or more of its wholly owned
Restricted Subsidiaries, (c) an Immaterial Subsidiary, (d) a Foreign Subsidiary
Holding Company, (e) established or created pursuant to Section 7.7(p) and
meeting the requirements of the proviso thereto; provided that such Subsidiary
shall only be an Excluded Subsidiary for the period, as contemplated by
Section 7.7(p), (f) a Subsidiary that is prohibited by applicable Requirement of
Law from guaranteeing or granting a Lien on its assets to secure obligations in
respect of the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
or grant any Lien unless, such consent, approval, license or authorization has
been received, (g) a Subsidiary that is prohibited from guaranteeing or granting
a Lien on its assets to secure obligations in respect of the Facilities by any
Contractual Obligation in existence on the Closing Date (or, in the case of any
newly-acquired Subsidiary, in existence at the time of acquisition thereof but
not entered into in contemplation thereof), provided that this clause (g) shall
not be applicable if (1) such other party is a Loan Party or a wholly-owned
Restricted Subsidiary of Holdings or (2) consent has been obtained to provide
such guarantee or such prohibition is otherwise no longer in effect, (h) a
Subsidiary with respect to which a guarantee by it of, or granting a Lien on its
assets to secure obligations in respect of, the Facilities would result in
material adverse tax consequences (including as a result of Section 956 of the
Code or any related provision) to Holdings, the Borrower or one or more
Restricted Subsidiaries, as reasonably determined by the Borrower,
(i) not-for-profit subsidiaries, (j) any Foreign Subsidiary or any Domestic
Subsidiary of a Foreign Subsidiary, (k) Subsidiaries that are special purpose
entities, or (l) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences of guaranteeing or granting a Lien on
its assets to secure obligations in respect of the Facilities shall be excessive
in view of the benefits to be obtained by the Secured Parties therefrom;
provided that if a Subsidiary executes the Guarantee and Collateral Agreement as
a “Guarantor,” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Guarantee and Collateral Agreement as a
“Guarantor” in accordance with the terms hereof and thereof).

 

26

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to any
Recipient, (i) net income Taxes (however denominated), net profits Taxes,
franchise Taxes, and branch profits Taxes (and net worth Taxes and capital Taxes
imposed in lieu of net income Taxes), in each case, (A) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, if such Recipient is a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B) as
a result of a present or former connection between such Recipient and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein, (ii) any withholding Taxes
(including backup withholding) imposed on amounts payable to or for the account
of such Recipient with respect to an applicable interest in a Loan or Commitment
or this Agreement pursuant to a law in effect on the date on which (A) such
Recipient becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.24) or (B) if such Recipient
is a Lender, such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a party hereto or, if such Recipient is a Lender, to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with paragraphs (d), (e) or (g), as
applicable, of Section 2.20 and (iv) any withholding Taxes imposed under FATCA.

 

“Existing Bally Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of April 19, 2013 (as amended, supplemented, restated or
otherwise modified from time to time), by and among Bally Target, the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent.

 

“Existing Borrower Credit Agreement”:  the Second Amended and Restated Credit
Agreement, dated as of August 25, 2011, among Holdings, the Borrower, the
lenders and other financial institutions party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Existing Credit Agreements”: the Existing Borrower Credit Agreement and the
Existing Target Credit Agreement.

 

“Existing Letters of Credit”: (a) Letters of Credit issued prior to, and
outstanding on, the Closing Date pursuant to an Existing Credit Agreement and
disclosed on Schedule 1.1C, and (b) Letters of Credit issued prior to, and
outstanding on, the Bally Acquisition Date pursuant to the Existing Bally Credit
Agreement and disclosed in writing to the Administrative Agent on or prior to
the Bally

 

27

--------------------------------------------------------------------------------


 

Acquisition Date, including on Schedule 1.1C (as supplemented pursuant to
Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness Date).

 

“Existing Loans”:  as defined in Section 2.26(a).

 

“Existing Notes Financing”: collectively, the 2018 Notes, the 2020 Notes and the
2021 Notes, together with any Permitted Refinancing thereof.

 

“Existing Notes Financing Documentation”: the 2018 Notes, the 2020 Notes, the
2021 Notes, and the indentures governing any such notes, and any documentation
governing any other Existing Notes Financing.

 

“Existing Revolving Loans”:  as defined in Section 2.26(a).

 

“Existing Revolving Tranche”:  as defined in Section 2.26(a).

 

“Existing Target Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of October 18, 2011, among the Target, the lenders and other
financial institutions party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

“Existing Term Loans”:  as defined in Section 2.26(a).

 

“Existing Term Tranche”:  as defined in Section 2.26(a).

 

“Existing Tranche”:  as defined in Section 2.26(a).

 

“Extended Loans”:  as defined in Section 2.26(a).

 

“Extended Revolving Commitments”:  as defined in Section 2.26(a).

 

“Extended Revolving Tranche”:  as defined in Section 2.26(a).

 

“Extended Term Loans”:  as defined in Section 2.26(a).

 

“Extended Term Tranche”:  as defined in Section 2.26(a).

 

“Extended Tranche”:  as defined in Section 2.26(a).

 

“Extending Lender”:  as defined in Section 2.26(b).

 

“Extension”:  as defined in Section 2.26(b).

 

“Extension Amendment”:  as defined in Section 2.26(c).

 

“Extension Date”:  as defined in Section 2.26(d).

 

“Extension Election”:  as defined in Section 2.26(b).

 

“Extension Request”:  as defined in Section 2.26(a).

 

“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension

 

28

--------------------------------------------------------------------------------


 

Amendment to the extent such Extension Amendment expressly provides that the
Extended Loans or Extended Revolving Commitments, as applicable, provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins and amortization schedule.

 

“Facility”:  each of (a) the Initial Term B-1 Loans (the “Term B-1 Facility”),
(b) the Initial Term B-2 Loans (the “Term B-2 Facility”), (c) any New Loan
Commitments and the New Loans made thereunder (a “New Facility”), (cd) the
Dollar Revolving Commitments and the extensions of credit (including Swingline
Loans and Dollar Letters of Credit) made thereunder (the “Dollar Revolving
Facility”), (de) the Multi-Currency Revolving Commitments and the extensions of
credit (including Multi-Currency Letters of Credit) made thereunder (the
“Multi-Currency Revolving Facility”), (ef) any Extended Loans (of the same
Extension Series) (an “Extended Term Facility”), (fg) any Extended Revolving
Commitments (of the same Extension Series) (an “Extended Revolving Facility”),
(gh) any Refinancing Term Loans of the same Tranche (a “Refinancing Term
Facility”) and (hi) any Refinancing Revolving Commitments of the same Tranche (a
“Refinancing Revolving Facility”).

 

“Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower.

 

“Fair Value”: the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole and after
giving effect to the consummation of the Transactions or the Bally Transactions,
as applicable, would change hands between a willing buyer and a willing seller,
within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any law implementing such agreements).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  commencing on March 31, 2014, (a) the last Business Day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Fixed Charge Coverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period to (b) Fixed Charges of Holdings and its Restricted
Subsidiaries for such Test Period.  In the event that Holdings or any of its
Restricted Subsidiaries incurs, assumes, guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any Indebtedness or issues or redeems
Disqualified Capital Stock subsequent to the commencement of the period for
which the Fixed Charge Coverage Ratio is being calculated and on or prior to the
date on which the event for which the calculation of the Fixed Charge Coverage
Ratio is being calculated, then the Fixed Charge Coverage Ratio will be
calculated on a pro forma basis as if such incurrence, assumption, guarantee,
repayment, repurchase, redemption,

 

29

--------------------------------------------------------------------------------


 

defeasance or other discharge of Indebtedness or issuance or redemption of
Disqualified Capital Stock, and the use of the proceeds therefrom, had occurred
at the beginning of the Test Period.

 

“Fixed Charges”: for any Test Period, the sum of (a) Consolidated Net Interest
Expense and (b) the product of (x) all dividend payments on any series of
Disqualified Capital Stock of Holdings paid, accrued or scheduled to be paid or
accrued during the applicable Test Period, times (y) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
effective consolidated federal, state and local tax rate of Holdings expressed
as a decimal.

 

“Foreign Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Permitted Foreign Currency at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Permitted Foreign Currency with Dollars.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock or Indebtedness of one or more Foreign Subsidiaries (or
Restricted Subsidiaries thereof) and other assets relating to an ownership
interest in such Capital Stock or Indebtedness, or Restricted Subsidiaries.

 

“Fronting Exposure”:  as defined in Section 2.6(f).

 

“Funded Debt”:  with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b)(i), (e), (g)(ii), (h) or, to the extent
related to Indebtedness of the types described in the preceding clauses, (d) of
the definition of “Indebtedness”, in each case, to the extent reflected as
indebtedness on such Person’s balance sheet.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes and the
Borrower notifies the Administrative Agent that it will effect such change,
without limiting Section 10.16, effective from and after the date on which such
transition from GAAP to IFRS is completed by the Borrower or Holdings,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.

 

“Gaming Approval”:  any and all approvals, authorizations, permits, consents,
rulings, orders or directives of any Governmental Authority (i) necessary to
enable Holdings and its Subsidiaries to engage in the lottery, gambling, casino,
horse racing or gaming business or otherwise continue to conduct their business
as it is conducted on the Closing Date or any Permitted Business (directly or
indirectly through a joint venture or other Person) conducted after the Closing
Date, (ii) that regulates gaming in any jurisdiction in which Holdings and its
Subsidiaries conduct gaming activities and has jurisdiction over such persons
(including any successors to any of them) or (iii) necessary to accomplish the
transactions contemplated hereby.

 

30

--------------------------------------------------------------------------------


 

“Gaming Authority”:  as to any Person, any governmental agency, authority,
board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by Holdings or any of its
Subsidiaries.

 

“Gaming Facility”:  as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including any casinos, hotels, resorts, race tracks,
off-track wagering sites and other recreation and entertainment facilities.

 

“Gaming Laws”:  as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including pari-mutuel race tracks) and rules,
regulations, codes and ordinances of any Gaming Authority, and all
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Holdings or any of
its Subsidiaries within its jurisdiction, (b) Gaming Approvals and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the date hereof, among Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or any Investment permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case,

 

31

--------------------------------------------------------------------------------


 

the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Guaranty”: collectively, the guaranty made by the Guarantors under the
Guarantee and Collateral Agreement in favor of the Secured Parties, together
with each other guaranty delivered pursuant to Section 6.8.

 

“Hedge Agreements”:  all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by Holdings or
any Restricted Subsidiary.

 

“Holdings”: as defined in the introductory paragraph of this Agreement.

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  on any date, any Restricted Subsidiary of Holdings
designated as such by the Borrower, but only to the extent that such Restricted
Subsidiary has less than 5% of Consolidated Total Assets and 5% of annual
consolidated revenues of Holdings and its Restricted Subsidiaries as reflectedon
a pro forma basis based on the most recent financial statements delivered
pursuant to Section 6.1 prior to such date; provided that at no time shall all
Immaterial Subsidiaries have in the aggregate Consolidated Total Assets or
annual consolidated revenues (as reflected on the most recent financial
statements delivered pursuant to Section 6.1 prior to such time) in excess of
7.5% of Consolidated Total Assets or annual consolidated revenues, respectively,
of Holdings and its Restricted Subsidiaries.

 

“Increase Supplement”: as defined in Section 2.25(e).

 

“Increased Amount Date”:  as defined in Section 2.25(a).

 

“Incremental Revolving Amount”: an amount equal to the difference of
(a) $650,000,000 less (b) the aggregate Revolving Commitments.

 

“Indebtedness” of any Person:  without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
(i) bonds (excluding surety bonds), debentures, notes or similar instruments,
and (ii) surety bonds, (c) all obligations of such Person for the deferred
purchase price of Property or services already received, (d) all Guarantee
Obligations by such Person of Indebtedness of others, (e) all Capital Lease
Obligations of such Person, (f) all payments that such Person would have to make
in the event of an early termination, on the date Indebtedness of such Person is
being determined, in respect of outstanding Hedge Agreements (such payments in
respect of any Hedge Agreement with a counterparty being calculated subject to
and in accordance with any netting provisions in such Hedge Agreement), (g) the
principal component of all obligations, contingent or otherwise, of such Person
(i) as an account party in respect of letters of credit (other than any letters
of

 

32

--------------------------------------------------------------------------------


 

credit, bank guarantees or similar instrument in respect of which a back-to-back
letter of credit has been issued under or permitted by this Agreement) and
(ii) in respect of bankers’ acceptances and (h) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Capital Stock of such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; provided
that Indebtedness shall not include (A) trade and other payables, accrued
expenses and liabilities and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset, (D) payment and custodial
obligations in respect of prize, jackpot, deposit, payment processing and player
account management operations or (E) earn-out and other contingent obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP.  The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such Person in respect thereof (or provides
for reimbursement to such Person).

 

“Indebtedness for Borrowed Money”:  (a) to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments and (ii) Capital Lease Obligations,
(b) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (c) Hedge Agreements; provided that the
Obligations shall not constitute Indebtedness for Borrowed Money.

 

“Indemnified Liabilities”:  as defined in Section 10.5.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in the
immediately preceding clause (a), Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5.

 

“Initial Term B-1 Loans”:  as defined in Section 2.1(a).

 

“Initial Term B-2 Loans”:  as defined in Section 2.1(b).

 

“Initial Term Loans”:  as defined in Section 2.1.the Initial Term B-1 Loans and
the Initial Term B-2 Loans.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,

 

33

--------------------------------------------------------------------------------


 

trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) commencing on December 31, 2013, as to any ABR
Loan, the last Business Day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurocurrency Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is an ABR Loan), the date of any repayment or prepayment made in
respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (except as
otherwise provided in clause (iv) of this definition, if available from all
Lenders under the relevant Facility) twelve months (or such other period
acceptable to all such Lenders or, in the case of the borrowings on the Bally
Acquisition Date, such other period acceptable to the Administrative Agent)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
continuation or conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six or (if available from all Lenders under the relevant Facility) twelve
months (or such other period acceptable to all such Lenders) thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 1:00 P.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable;

 

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv) the Borrower may elect an Interest Period of one week at any time between
the Closing Date and January 31, 2014.

 

“Investments”:  as defined in Section 7.7.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lenders”:  the collective reference to the Dollar Issuing Lenders and
the Multi-Currency Issuing Lenders.

 

34

--------------------------------------------------------------------------------


 

“Joinder Agreement”:  an agreement substantially in the form of Exhibit H.

 

“Joint Bookrunners”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Deutsche Bank Securities Inc., in their capacity as
joint bookrunners.

 

“Junior Financing”: as defined in Section 7.8.

 

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

“Latest Maturing Term Loans”: at any date of determination, the Tranche (or
Tranches) of Term Loans maturing later than all other Term Loans outstanding on
such date.

 

“Latest Maturity Date”: at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.

 

“L/C Commitment”:  $200,000,000.(a) as of the Closing Date, $200,000,000, and
(b) as of the Bally Acquisition Date, $350,000,000.

 

“L/C Disbursements”:  the collective reference to the Dollar L/C Disbursements
and the Multi-Currency L/C Disbursements.

 

“L/C Obligations”:  the collective reference to the Dollar L/C Obligations and
the Multi-Currency L/C Obligations.

 

“L/C Participants”:  the collective reference to all the Dollar L/C Participants
and Multi-Currency L/C Participants.

 

“L/C Shortfall”:  as defined in Section 3.4(d).

 

“LCA Election”:  as defined in Section 1.2(h).

 

“LCA Test Date”:  as defined in Section 1.2(h).

 

“Lead Arrangers”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Deutsche Bank Securities Inc., in their capacity as
joint lead arrangers.

 

“Lender Joinder Agreement”: as defined in Section 2.25(e).

 

“Lenders”:  as defined in the preamble hereto.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letters of Credit”:  any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in a Permitted Foreign Currency.

 

“Liabilities”: the recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of Holdings and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions or the Bally Transactions, as applicable, determined in
accordance with GAAP consistently applied.

 

35

--------------------------------------------------------------------------------


 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition”:  any acquisition, including by way of merger,
amalgamation or consolidation, by one or more of Holdings, the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by Holdings, the Borrower or such Restricted
Subsidiary in writing to the Administrative Agent and Lenders.

 

“Limited Condition Acquisition Provision”:  as defined in Section 1.2(h).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  the collective reference to this Agreement, the Security
Documents and the Notes (if any), together with any amendment, supplement,
waiver, or other modification to any of the foregoing.

 

“Loan Parties”:  Holdings, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Mafco”: MacAndrews & Forbes Holdings, Inc.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or (i) in the case of any Revolving Facility, prior to any termination
of the Revolving Commitments under such Facility, the holders of more than 50%
of the Revolving Commitments under such Facility, (ii) in the case of any New
Facility that is a revolving credit facility, prior to any termination of the
New Loan Commitments under such Facility, the holders of more than 50% of the
New Loan Commitments under such Facility or (iii) in the case of any Extended
Revolving Facility, prior to any termination of the Extended Revolving
Commitments under such Facility, the holders of more than 50% of the Extended
Revolving Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by Defaulting Lenders.

 

“Mandatory Prepayment Date”:  as defined in Section 2.12(e).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of Holdings and
its Restricted Subsidiaries, taken as a whole, or (b) the material rights and
remedies available to the Administrative Agent and the Lenders, taken as a
whole, or on the ability of the Loan Parties, taken as a whole, to perform their
payment obligations to the Lenders, in each case, under the Loan Documents.

 

“Material Real Property”:  any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated Fair Market
Value exceeding $7,500,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$7,500,000 at the time of acquisition; provided that (i) no Specified Real

 

36

--------------------------------------------------------------------------------


 

Property shall constitute a Material Real Property unless otherwise satisfying
the terms of this definition on or after the one year anniversary of (x) with
respect to any Material Real Property owned prior to the Bally Acquisition and
Amendment Effectiveness Date, the Amendment No. 1 Effective Date (as defined in
Amendment No. 1) and (y) with respect to any Material Real Property acquired in
connection with the Bally Transactions, the Bally Acquisition and Amendment
Effectiveness Date and (ii) at no time shall the aggregate estimated Fair Market
Value of all Real Property located in the United States and owned in fee by the
Loan Parties that is not considered “Material Real Property” exceed $50,000,000.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, the sum
of (a) $350,000,000 and (b) an additional unlimited amount if, after giving pro
forma effect to the incurrence of such additional amount (and in the case of any
Supplemental Revolving Commitment Increase being initially provided on any date
of determination, as if loans thereunder were drawn in full on such date) and
after giving effect to any acquisition consummated substantially concurrently
therewith and all other appropriate pro forma adjustment events, the
Consolidated Net First Lien Leverage Ratio is equal to or less than
3.003.25:1.00 (it being understood that (A) the unlimited amount in clause
(b) above shall be deemed to be used prior to the amount in clause (a) above to
the extent the Consolidated Net First Lien Leverage Ratio requirement is
satisfied, (B) if pro forma effect is given to the entire committed amount of
any such amount, such committed amount may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this clause and (C) for purposes of calculating the Consolidated Net First
Lien Leverage Ratio only on the applicable date of incurrence, (I) any such
amount incurred shall be treated as if such amount is first lien Funded Debt,
regardless of whether such amount is actually secured on a first lien basis and
(II) any cash proceeds from such incurrence shall be excluded from such
calculation).

 

“Maximum Rate”:  as defined in Section 10.20.

 

“Merger”: the merger of SG California Merger Sub, Inc. with and into Target
pursuant to, and as contemplated by, the Merger Agreement.

 

“Merger Agreement”:  the Agreement and Plan of Merger, dated as of January 30,
2013, by and among, Holdings, SG California Merger Sub, Inc., the Borrower and
WMS Industries, Inc.

 

“Minimum Extension Condition”:  as defined in Section 2.26(g).

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage”:  any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

37

--------------------------------------------------------------------------------


 

“Mortgaged Properties”:  all Real Property owned by a Loan Party that is, or is
required to be, subject to a Mortgage pursuant to the terms of this Agreement.

 

“Multi-Currency Issuing Lenders”:  (a) Bank of America, N.A. (including with
respect to Existing Letters of Credit under clause (b) of the definition of
“Existing Letters of Credit” that are Multi-Currency Letters of Credit),
(b) with respect to Existing Letters of Credit under clause (a) of the
definition of “Existing Letters of Credit” that are Multi-Currency Letters of
Credit, JPMorgan Chase Bank, N.A. and (c) any other Multi-Currency Revolving
Lender from time to time designated by the Borrower, in its sole discretion, as
a Multi-Currency Issuing Lender with the consent of such other Multi-Currency
Revolving Lender.

 

“Multi-Currency L/C Disbursements”:  as defined in Section 3.4(a)(ii).

 

“Multi-Currency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the Dollar Equivalent of the aggregate then undrawn and unexpired face
amount of the then outstanding Multi-Currency Letters of Credit and (b) the
Dollar Equivalent of the aggregate amount of drawings under Multi-Currency
Letters of Credit that have not then been reimbursed.  The Multi-Currency L/C
Obligations of any Lender at any time shall be its Multi-Currency Revolving
Percentage of the total Multi-Currency L/C Obligations at such time. For
purposes of computing the amount available to be drawn under any Multi-Currency
Letter of Credit, the amount of such Multi-Currency Letter of Credit shall be
determined in accordance with Section 1.5.  For all purposes of this Agreement,
if on any date of determination a Multi-Currency Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent to
the Borrower such Multi-Currency Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Multi-Currency L/C Participants”:  the collective reference to all the
Multi-Currency Revolving Lenders other than the applicable Multi-Currency
Issuing Lender and, for purposes of Section 3.4(d), the collective reference to
all Multi-Currency Revolving Lenders.

 

“Multi-Currency Letter of Credit”: a Letter of Credit denominated in Dollars or
in a Permitted Foreign Currency and issued by any Multi-Currency Issuing Lender
under the Multi-Currency Revolving Commitments.

 

“Multi-Currency Revolving Commitments”:  as to any Multi-Currency Revolving
Lender, the obligation of such Lender, if any, to make Multi-Currency Revolving
Loans and participate in Multi-Currency Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Multi-Currency Revolving Commitment” opposite such Lender’s name on
Schedule 2.1, or, as the case may be, in the Assignment and Assumption, Joinder
Agreement or Lender Joinder Agreement pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to an
Extension Amendment, an Increase Supplement or otherwise pursuant to the terms
hereof.  The aggregate amount of the Multi-Currency Revolving Commitments (a) as
of the Closing Date is $200,000,000.200,000,000 and (b) as of the Bally
Acquisition Date is the lesser of (x) the aggregate Revolving Commitments and
(y) $400,000,000.

 

“Multi-Currency Revolving Extensions of Credit”:  as to any Multi-Currency
Revolving Lender at any time, an amount equal to the Dollar Equivalent of the
sum of, without duplication (a) the aggregate principal amount of all
Multi-Currency Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Multi-Currency Revolving Percentage of the Multi-Currency L/C
Obligations then outstanding.

 

38

--------------------------------------------------------------------------------


 

“Multi-Currency Revolving Facility”:  as defined in the definition of
“Facility.”

 

“Multi-Currency Revolving Lender”:  each Lender that has a Multi-Currency
Revolving Commitment or that holds Multi-Currency Revolving Loans.

 

“Multi-Currency Revolving Loans”:  as defined in Section 2.4(a).

 

“Multi-Currency Revolving Percentage”:  as to any Multi-Currency Revolving
Lender at any time, the percentage which such Lender’s Multi-Currency Revolving
Commitment then constitutes of the aggregate Multi-Currency Revolving
Commitments or, at any time after the Multi-Currency Revolving Commitments shall
have expired or terminated, the percentage which such Multi-Currency Revolving
Lender’s Multi-Currency Revolving Extensions of Credit then outstanding
constitutes of the aggregate Multi-Currency Revolving Extensions of Credit then
outstanding.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) received by any Loan Party, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, brokers’ fees,
consulting fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred by
any Loan Party in connection therewith; (ii) taxes paid or reasonably estimated
to be payable by any Loan Party as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements);
(iii) the amount of any liability paid or to be paid or reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (ii) above) (A) associated with the assets
that are the subject of such event and (B) retained by Holdings or any of its
Restricted Subsidiaries, provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such event occurring on
the date of such reduction and (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or any Domestic Subsidiary as a result thereof and (b) in
connection with any Equity Issuance or issuance or sale of debt securities or
instruments or the incurrence of Funded Debt, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, consulting fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith..

 

“New Debt”: any New Notes and/or new loans issued or incurred, as applicable, in
connection with the Bally Transactions.

 

“New Facility”:  as defined in the definition of “Facility.”

 

“New Incremental Notes”: one or more series of senior secured, senior unsecured,
senior subordinated or subordinated notes (which notes, if secured by the
Collateral, are secured on a first lien pari passu basis with the Liens securing
the Obligations or secured on a “junior” basis with the Liens securing the
Obligations) and guaranteed only by the Guarantors in an aggregate amount for
all such New Incremental Notes (when taken together with any New Loan
Commitments that have become

 

39

--------------------------------------------------------------------------------


 

effective or will become effective simultaneously with the issue of any such New
Incremental Notes) not in excess of, at the time the respective New Incremental
Notes are issued, the Maximum Incremental Facilities Amount; provided that no
Event of Default would exist after giving pro forma effect thereto subject to
the Permitted Acquisition Provisions (if applicable).  The issuance of any New
Incremental Notes is subject to the following conditions: (i) the delivery to
the Administrative Agent of a certificate of the Borrower certifying and
attaching the resolutions adopted by the Borrower approving or consenting to the
issuance of such New Incremental Notes, and certifying that the conditions
precedent set forth in the following subclauses (ii) through (v) have been
satisfied (which certificate shall include supporting calculations demonstrating
compliance, if applicable, with the Maximum Incremental Facilities Amount),
(ii) such New Incremental Notes shall not be Guaranteed by any Person that is
not a Guarantor, (iii) to the extent secured, such New Incremental Notes shall
be subject to an Other Intercreditor Agreement, (iv) such New Incremental Notes
shall have a final maturity no earlier than 91 days after the then Latest
Maturity Date, (v) (A) if such New Incremental Notes are secured, the Weighted
Average Life to Maturity of such New Incremental Notes shall not be shorter than
that of any then-existing Term Loan Tranche, and (B) if such New Incremental
Notes are unsecured, such New Incremental Notes shall not be subject to any
amortization prior to the final maturity thereof, or be subject to any mandatory
redemption or prepayment provisions (except customary assets sale, recovery
event and change of control provisions), (vi) if such New Incremental Notes are
secured, such New Incremental Notes shall not be subject to any mandatory
redemption or prepayment provisions (except to the extent any such mandatory
redemption or prepayment is required to be applied pro rata to the Term Loans
and other Indebtedness that is secured on a pari passu basis with the
Obligations) and (vii) the covenants, events of default, guarantees, collateral
and other terms of such New Incremental Notes are customary for similar debt
securities in light of then-prevailing market conditions at the time of issuance
(it being understood that (x) no New Incremental Notes shall include any
financial maintenance covenants (including indirectly by way of a cross-default
to this Agreement), but that customary cross-acceleration provisions may be
included and (y) any negative covenants with respect to indebtedness,
investments, liens or restricted payments shall be incurrence-based) and in any
event are not more restrictive to Holdings and its Restricted Subsidiaries than
those set forth in this Agreement (other than with respect to interest rate and
redemption provisions), except for covenants or other provisions applicable only
to periods after the then Latest Maturity Date.  The Lenders hereby authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary or appropriate in
order to secure any New Incremental Notes with the Collateral and/or to make
such amendments as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower in connection with the issuance of
such New Incremental Notes, in each case on terms consistent with this
definition.

 

“New Lender”:  as defined in Section 2.25(c).

 

“New Loan Commitments”:  as defined in Section 2.25(a).

 

“New Loans”:  any loan made by any New Lender pursuant to this Agreement.

 

“New Notes”: as defined in the definition of Bally Transactions.

 

“New Notes Issuer”: the Borrower, in its own capacity or as successor to any
Escrow Entity.

 

“New Secured Bridge Facility”: as defined in the definition of Bally
Transactions.

 

“New Secured Bridge Loans”: as defined in the definition of Bally Transactions.

 

40

--------------------------------------------------------------------------------


 

“New Secured Notes”: as defined in the definition of Bally Transactions.

 

“New Subsidiary”:  as defined in Section 7.2(t).

 

“New Term Lender”:  a Lender that has a New Term Loan.

 

“New Term Loan Commitment”:  as defined in Section 2.25(a).

 

“New Term Loans”:  as defined in Section 2.25(a).

 

“New Unsecured Bridge FacilitiesFacility”: as defined in the definition of Bally
Transactions.

 

“New Unsecured Bridge Loans”: as defined in the definition of Bally
Transactions.

 

“New Unsecured Notes”: as defined in the definition of Bally Transactions.

 

“No Undisclosed Information Representation”: with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to Holdings or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to Holdings or
any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Subsidiary”:  any Subsidiary of Holdings or the Borrower which is
not an Excluded Subsidiary.

 

“Non-Extending Lender”:  as defined in Section 2.26(e).

 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings or the Borrower which is
not a Subsidiary Guarantor.

 

“Non-Recourse Debt”:  Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $25,000,000 to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of Holdings or any of
its Restricted Subsidiaries.

 

“Non-US Lender”:  as defined in Section 2.20(d).

 

“Not Otherwise Applied”:  with reference to any proceeds of any transaction or
event or of Excess Cash Flow or the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.12 and (b) has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction (including any application thereof as a Cure Right
pursuant to Section 8.2).

 

41

--------------------------------------------------------------------------------


 

“Note”:  any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1, Exhibit J-2 or Exhibit J-3, as applicable, or such
other form as agreed upon by the Administrative Agent and the Borrower.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Cash Management Obligations of any Loan Party to
the Administrative Agent, the Collateral Agent, any other Agent, any Lender or
any Affiliate of any of the foregoing), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case, which may arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit, any Specified Hedge Agreement, any
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (a) obligations of any Loan Party under any Specified
Hedge Agreement, any Cash Management Obligations shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed, (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements or Cash Management Obligations and (c) the “Obligations” shall
exclude any Excluded Swap Obligations.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Open Market Purchase”: the purchase by Holdings or any of its Subsidiaries by
way of open market purchases of Term Loans in an aggregate principal amount of
Term Loans not to exceed of 20% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase).

 

“Other Affiliate”: the Sponsor and any Affiliate of the Sponsor, other than
Holdings, any Subsidiary of Holdings and any natural person.

 

“Other Intercreditor Agreement”:  an intercreditor agreement, (a) to the extent
in respect of Indebtedness secured by some or all of the Collateral on a pari
passu basis or a second priority basis with the Obligations, substantially in
the form of Exhibit K hereto and (b) to the extent in respect of Indebtedness
secured by some or all of the Collateral on a third (or more junior) priority
basis with the Obligations, in a form reasonably acceptable to the
Administrative Agent and the Borrower, in each case with such modifications
thereto as the Administrative Agent and the Borrower may mutually agree.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent Company”:  any direct or indirect parent of Holdings.

 

42

--------------------------------------------------------------------------------


 

“Pari Passu Debt”:  Indebtedness that is secured by a Lien on the Collateral
ranking equal with the Lien on such Collateral securing the Obligations pursuant
to one or more Other Intercreditor Agreements.

 

“Participant”:  as defined in Section 10.6(c)(i).

 

“Participant Register”:  as defined in Section 10.6(c)(iii).

 

“Payment Amount”:  as defined in Section 3.5.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  (a) any acquisition or other Investment approved by
the Required Lenders, (b) any acquisition or other Investment made solely with
the Net Cash Proceeds of any substantially concurrent Equity Issuance or capital
contribution (other than Disqualified Capital Stock or Cure Amounts) or (c) any
acquisition, in a single transaction or a series of related transactions, of a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, in each
case to the extent the applicable acquired company or assets engage in or
constitute a Permitted Business or Related Business Assets, so long as in the
case of any acquisition described in this clause (c), no Event of Default shall
be continuing immediately after giving pro forma effect to such acquisition.

 

“Permitted Acquisition Provisions”: as defined in Section 2.25(b).

 

“Permitted Business”:  the Business and any other services, activities or
businesses incidental or related, similar or complementary to any line of
business engaged in by Holdings and/or its Subsidiaries as of the Closing Date
(after giving effect to the Transactions) or as of the Bally Acquisition Date
(after giving effect to the Bally Transactions) or any business activity that is
a reasonable extension, development or expansion thereof or ancillary thereto.

 

“Permitted Foreign Currency”:  with respect to any Multi-Currency Revolving Loan
or Multi-Currency Letter of Credit, Euros, Pounds Sterling, Canadian Dollars,
Australian Dollars and any other foreign currency reasonably requested by the
Borrower from time to time and in which the Multi-Currency Revolving Lenders or
a Multi-Currency Issuing Lender, as applicable, may, in accordance with its
policies and procedures in effect at such time, lend Multi-Currency Revolving
Loans or issue Multi-Currency Letters of Credit, as applicable.

 

“Permitted Investors”:  the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of any Parent Company, Holdings or any of its
Subsidiaries that have ownership interests in any Parent Company or Holdings as
of the Closing Date, and the directors of Holdings or any of its Subsidiaries or
any Parent Company as of the Closing Date.

 

“Permitted Refinancing”:  with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accreted
value) thereof (excluding accrued interest, fees, discounts, redemption and
tender premiums, penalties and expenses), (b) the weighted average life to
maturity of such Indebtedness is greater than or equal to the shorter of (i) the
weighted average life to maturity of the Indebtedness being refinanced and
(ii) the remaining weighted average life to maturity of the Latest Maturing Term
Loans (other than a shorter weighted average life to maturity for customary
bridge

 

43

--------------------------------------------------------------------------------


 

financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for a shorter weighted average life to maturity than the
shorter of (i) the weighted average life to maturity of the Indebtedness being
refinanced and (ii) the remaining weighted average life to maturity of the
Latest Maturing Term Loans), (c) immediately after giving effect to such
refinancing, replacement, refunding, renewal or extension, no Event of Default
shall be continuing and (d) neither Holdings nor any Restricted Subsidiary shall
be an obligor or guarantor of any such refinancings, replacements,
modifications, refundings, renewals or extensions except to the extent that such
Person was (or, when initially incurred could have been) such an obligor or
guarantor in respect of the applicable Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended.

 

“Permitted Refinancing Obligations”:  any senior or subordinated Indebtedness
(which Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of Indebtedness incurred under this Agreement,
loan agreements, customary bridge financings or debt securities, secured by the
Collateral on a pari passu basis), including customary bridge financings, in
each case issued or incurred by the Borrower or a Guarantor to refinance
Indebtedness and/or Revolving Commitments incurred under this Agreement and the
Loan Documents and to pay fees, discounts, premiums and expenses in connection
therewith; provided that (a) the terms of such Indebtedness, other than a
revolving credit facility that does not include scheduled commitment reductions
prior to maturity, shall not provide for a maturity date or weighted average
life to maturity earlier than the maturity date or shorter than the weighted
average life to maturity (or, in the case of any such Indebtedness comprised of
debt securities, 91 days after the maturity date or the weighted average life to
maturity) of the Indebtedness being refinanced, as applicable (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the maturity date or the weighted average
life to maturity of the Indebtedness being refinanced, as applicable), (b) any
such Indebtedness that is a revolving credit facility shall not mature prior to
the maturity date of the revolving commitments being replaced, (c) such
Indebtedness shall not be secured by any Lien on any asset of any Loan Party
that does not also secure the Obligations, or be guaranteed by any Person other
than the Guarantors and (d) if secured by Collateral, such Indebtedness (and all
related Obligations) either shall be incurred under this Agreement on a senior
secured pari passu basis with the other Obligations or shall be subject to the
terms of an Other Intercreditor Agreement.

 

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) the estate of Ronald
O. Perelman and (c) any other trust or legal entity the primary beneficiary of
which is such Person’s immediate family, including his or her spouse, ex-spouse,
children, stepchildren or their respective lineal descendants and which is
controlled by such Person.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, including a Multiemployer Plan.

 

“Platform”: as defined in Section 10.2(c).

 

44

--------------------------------------------------------------------------------


 

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Prepayment Option Notice”:  as defined in Section 2.12(e).

 

“Present Fair Salable Value”: the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries taken as a whole and after giving effect to the
consummation of the Transactions or the Bally Transactions, as applicable, are
sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

 

“Pricing Grid”:  the table set forth below:

 

Consolidated Net First
Lien Leverage Ratio

 

Applicable Margin for
Revolving Loans that are
Eurocurrency Loans

 

Applicable Margin
for Revolving Loans
that are ABR Loans

 

Applicable
Commitment Fee Rate

 

> 3.00:1.00

 

3.00

%

2.00

%

0.50

%

≤ 3.00:1.00 but > 2.00:1.00

 

2.75

%

1.75

%

0.375

%

≤ 2.00:1.00

 

2.50

%

1.50

%

0.375

%

 

Changes in the Applicable Margin with respect to Revolving Loans or the
Applicable Commitment Fee Rate resulting from changes in the Consolidated Net
First Lien Leverage Ratio shall become effective on the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph.  If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, at the option of (and upon the delivery
of notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Consolidated Net
First Lien Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 3.00 to 1.00.  In addition, at all times while an Event of Default
set forth in Section 8.1(a) or 8.1(f) shall have occurred and be continuing, the
Consolidated Net First Lien Leverage Ratio shall for the purposes of the Pricing
Grid be deemed to be greater than 3.00 to 1.00.

 

“Prime Rate”:  as defined in the definition of “ABR.”

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“Public Information”: as defined in Section 10.2(c).

 

“Public Lender”:  as defined in Section 10.2(c).

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Contract”:  any new contract relating to the establishment, provision
or operation of new lottery, gaming or other services or products by Holdings or
any of its Restricted Subsidiaries so long as an officer of the Borrower has
certified to the Administrative Agent that the

 

45

--------------------------------------------------------------------------------


 

revenues generated by such contract in the next succeeding 12 months would
reasonably be expected to exceed $50,000,000.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Rate Determination Notice”:  as defined in Section 2.22.

 

“Real Property”:  collectively, all right, title and interest of Holdings or any
of its Restricted Subsidiaries in and to any and all parcels of real property
owned or operated by Holdings or any such Restricted Subsidiary together with
all improvements and appurtenant fixtures, easements and other property and
rights incidental to the ownership, lease or operation thereof.

 

“Recipient”: (a) any Lender, (b) the Administrative Agent and (c) any other
Agent, as applicable.

 

“Recovery Event”:  any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings or any Restricted Subsidiary, in an amount for each such event
exceeding $7,500,000.

 

“Refinanced Revolving Commitments”:  as defined in Section 10.1(d).

 

“Refinanced Term Loans”:  as defined in Section 10.1(c).

 

“Refinancing”:  the repayment of Indebtedness under and termination of the
Existing Credit Agreements on the Closing Date.

 

“Refinancing Revolving Commitments”:  as defined in Section 10.1(d).

 

“Refinancing Term Loans”:  as defined in Section 10.1(c).

 

“Register”:  as defined in Section 10.6(b)(iv).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party or any Restricted
Subsidiary thereof for its own account in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 2.12 as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to

 

46

--------------------------------------------------------------------------------


 

acquire property or make investments used or useful in the Business or to fund
Specified Concession Obligations.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount (or the relevant portion thereof, as contemplated
by clause (ii) of the definition of “Reinvestment Prepayment Date”) relating
thereto less any amount contractually committed by the applicable Loan Party
(directly or indirectly through a Subsidiary) prior to the relevant Reinvestment
Prepayment Date to be expended prior to the relevant Trigger Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets or make investments useful in the Business or to fund Specified
Concession Obligations.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date
that is five Business Days following the date on which any Loan Party or any
Restricted Subsidiary thereof shall have determined not to acquire assets or
make investments useful in the Business or to fund Specified Concession
Obligations with such portion of such Reinvestment Deferred Amount.

 

“Related Business Assets”:  assets (other than cash and Cash Equivalents) used
or useful in a Permitted Business; provided that any assets received by Holdings
or a Restricted Subsidiary in exchange for assets transferred by Holdings or a
Restricted Subsidiary shall not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would become a Restricted Subsidiary.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replaced Lender”:  as defined in Section 2.24.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

 

“Representatives”:  as defined in Section 10.14.

 

“Repricing Transaction”:  other than in connection with a transaction involving
a Change of Control, any prepayment of the Initial Term Loans using proceeds of
Indebtedness incurred by the Borrower or one or more Subsidiaries from a
substantially concurrent issuance or incurrence of secured, syndicated term
loans provided by one or more banks, financial institutions or other Persons for
which the Yield payable thereon (disregarding any performance or ratings based
pricing grid that could result in a lower interest rate based on future
performance to the extent such pricing grid is not applicable during the period
specified in 2.11(b)) is lower than the Yield with respect to the Initial Term
Loans on the date

 

47

--------------------------------------------------------------------------------


 

of such optional prepayment or any amendment, amendment and restatement or any
other modification of this Agreement that reduces the Yield with respect to any
Initial Term Loans.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding, and
(iii) the Extended Revolving Commitments then in effect in respect of any
Extended Revolving Facility or, if such Extended Revolving Commitments have been
terminated, the Extended Loans in respect thereof then outstanding; provided,
however, that determinations of the “Required Lenders” shall exclude any
Commitments or Loans held by Defaulting Lenders.

 

“Required Prepayment Lenders”:  the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided, however, that
determinations of the “Required Prepayment Lenders” shall exclude any Term Loans
held by Defaulting Lenders.

 

“Required Revolving Lenders”:  at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, and (ii) the Extended Revolving Commitments then in effect in
respect of any Extended Revolving Facility or, if such Extended Revolving
Commitments have been terminated, the Extended Loans in respect thereof then
outstanding; provided, however, that determinations of the “Required Revolving
Lenders” shall exclude any Revolving Commitments or Revolving Loans held by
Defaulting Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer (or similar title), chief accounting officer, controller or treasurer
(or similar title), and, with respect to financial matters, the chief financial
officer (or similar title), controller or treasurer (or similar title), and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent; any reference
herein or in any other Loan Document to a Responsible Officer shall be deemed to
refer to a Responsible Officer of the Borrower, unless otherwise specified.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Restricted Subsidiary”:  any Subsidiary of Holdings which is not an
Unrestricted Subsidiary.

 

“Revaluation Date”: (a) the first Business Day of each calendar month, (b) each
date of a borrowing of Multi-Currency Loans or issuance of a Multi-Currency
Letter of Credit, (c) each date of an amendment of any such Multi-Currency
Letter of Credit having the effect of increasing the amount thereof and (d) each
date of any payment by an Issuing Lender under any Multi-Currency Letter of
Credit.

 

48

--------------------------------------------------------------------------------


 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Commitments”:  the collective reference to the Dollar Revolving
Commitment and the Multi-Currency Revolving Commitment.  The aggregate amount of
the Revolving Commitments (a) as of the Closing Date is $300,000,000.300,000,000
and (b) as of the Bally Acquisition Date is the actual aggregate amount of
Revolving Commitments as of such date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the Dollar Equivalent of the sum of, without duplication (a) the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Swingline Exposure.

 

“Revolving Facilities”:  the collective reference to the Dollar Revolving
Facility and the Multi-Currency Revolving Facility.

 

“Revolving Lender”:  the collective reference to the Dollar Revolving Lenders
and the Multi-Currency Revolving Lenders.

 

“Revolving Loans”:  the collective reference to the Dollar Revolving Loans and
the Multi-Currency Revolving Loans.

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

 

“Revolving Termination Date”:  the earlier of (x) October 18, 2018 and (y) the
Accelerated Maturity Date (subject to the proviso contained in the definition
thereof).

 

“S&P”:  Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Screen”:  the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Section 2.26 Additional Amendment”:  as defined in Section 2.26(c).

 

49

--------------------------------------------------------------------------------


 

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, each Issuing Lender, the Swingline Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

 

“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

 

“Single Employer Plan”:  any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which Holdings or any of its Restricted Subsidiaries is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Solvent”:  with respect to Holdings and its Subsidiaries, as of any date of
determination, (i) the Fair Value of the assets of Holdings and its Subsidiaries
taken as a whole exceeds their Liabilities, (ii) the Present Fair Salable Value
of the assets of Holdings and its Subsidiaries taken as a whole exceeds their
Liabilities; (iii) Holdings and its Subsidiaries taken as a whole Do not have
Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries taken as a
whole Will be able to pay their Liabilities as they mature.

 

“Specified Acquisition”: the proposed acquisition disclosed to the
Administrative Agent prior to the Closing Date.

 

“Specified Bally Merger Agreement Representations”: the representations in the
Bally Merger Agreement that are material to the interests of the Lenders, but
only to the extent that Holdings, the Borrower or any Affiliate thereof has the
right to terminate its obligations under the Bally Merger Agreement or to
decline to consummate the Bally Merger as a result of a breach of such
representations in the Bally Merger Agreement.

 

“Specified Concession”: any concession, license or other authorization granted
or awarded to, or agreement entered into by, the Borrower, Holdings, any
Subsidiary of Holdings or any Specified Concession Vehicle by or with an
applicable Governmental Authority, whether such concession, license,
authorization or agreement is now existing or hereafter arising and any renewals
or extensions of, or any succession to, such concession, license, authorization
or agreement, with respect to gaming, gaming machines (including video lottery
terminals), wagering, lotteries or any goods or services relating thereto in any
jurisdiction, together with any procedures, activities, functions or
requirements in connection therewith (or any amendment or supplement to any such
concession, license, authorization, agreement, procedures, activities, functions
or requirements).

 

“Specified Concession Obligations”: any payments, costs, contributions,
obligations or commitments made or incurred by any of the Borrower, Holdings or
any Subsidiary of Holdings (whether directly or indirectly to or through any
Specified Concession Vehicle or any of its equity holders or members) in the
form of (and including any costs to obtain, or credits or discounts associated
with) (a) tender fees, up-front fees, bid or performance bonds, guarantees,
reimbursement obligations or similar arrangements, capital requirements or
contributions or similar payments or obligations in connection with

 

50

--------------------------------------------------------------------------------


 

any Specified Concession or the formation of or entry into or capitalization, or
capital commitment or contribution to, of any Specified Concession Vehicle, or
(b) other payments, costs, contributions or obligations (including any credits
or discounts) in connection with any Specified Concession, or the formation of
or entry into or capitalization of any Specified Concession Vehicle, that are
(and are certified by the Borrower to be) incurred or agreed to in lieu of
payments, costs, contributions or obligations described in clause (a) above.

 

“Specified Concession Vehicle”: any consortium, joint venture or other Person
entered into by the Borrower, Holdings and/or any Subsidiary of Holdings or in
or with which the Borrower, Holdings and/or any Subsidiary of Holdings directly
or indirectly participates or has an interest or a contractual relationship,
which consortium, joint venture or other Person holds or is party to a Specified
Concession (or is otherwise formed, or directly or indirectly participates or
has an interest in or a contractual relationship with such joint venture or
other Person, in connection with a Specified Concession).

 

“Specified Disposition”:  the Disposition by the Borrower and/or any Subsidiary
of one or more lines of Business (and/or any assets relating thereto) disclosed
in a schedule to be provided to the Administrative Agent prior to the Closing
Date.

 

“Specified Existing Tranche”:  as defined in Section 2.26(a).

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by
(i) Holdings, the Borrower or any Subsidiary Guarantor and (ii) any Person that
was the Administrative Agent, any other Agent, a Lender or any Affiliate thereof
at the time such Hedge Agreement was entered into (or, if in effect on the
Closing Date or Bally Acquisition Date, any Person that becomes a Lender or an
Affiliate thereof within 30 days after the Closing Datesuch date), as
counterparty and (b) that has been designated by the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement; provided that Specified
Hedge Agreement shall exclude any Excluded Swap Obligations.  The designation of
any Hedge Agreement as a Specified Hedge Agreement shall not create in favor of
the Administrative Agent, any other Agent, the Lender or Affiliate thereof that
is a party thereto (or their successors or assigns) any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.  For the avoidance of
doubt, all Hedge Agreements in existence on the Closing Date or the Bally
Acquisition Date between Holdings, the Borrower or any Subsidiary Guarantor, on
the one hand, and the Administrative Agent, any other Agent, any Lender or
Affiliate thereof (or any Person that becomes a Lender or an Affiliate thereof
within 30 days after the Closing Date or the Bally Acquisition Date, as
applicable), on the other hand, as listed on Schedule 1.1B (as supplemented
pursuant to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness
Date), shall constitute Specified Hedge Agreements.

 

“Specified Letters of Credit”: any Letter of Credit other than (i) Existing
Letters of Credit, including any renewals, extensions or replacements thereof,
and (ii) Letters of Credit issued to support performance obligations and other
operational contract or policy guarantees (but in any event, other than in
respect of Indebtedness for Borrowed Money).

 

“Specified Merger Agreement Representations”: the representations in the Merger
Agreement that are material to the interests of the Lenders, but only to the
extent that Holdings, the Borrower or any Affiliate thereof has the right to
terminate its obligations under the Merger Agreement or to decline to consummate
the Merger as a result of a breach of such representations in the Merger
Agreement.

 

51

--------------------------------------------------------------------------------


 

“Specified Real Property”: the owned Real Properties set forth on Schedule 1.1D
(as supplemented pursuant to Amendment No. 1 on the Bally Acquisition and
Amendment Effectiveness Date).

 

“Specified Representations”: the representations and warranties made solely with
respect to the Loan Parties in Sections 4.3(a), 4.4(a), 4.4(c), 4.5(a),
4.5(c) (solely with respect to the condition precedent set forth in
Section 3(a) of Amendment No. 1 as it relates to the Existing Notes), 4.11,
4.13, 4.17(a) (subject to the conditionality limitations set forth in the last
paragraph of Section 5.1 and Section 3 of Amendment No. 1, as applicable), 4.18,
4.19, 4.22 and 4.234.22, 4.23 and (solely with respect to the condition
precedent set forth in Section 3(a) of Amendment No. 1) 4.24 (in each case,
after giving effect to the Transactions or the Bally Transactions, as
applicable).

 

“Sponsor”:  (a) Mafco, (b) each of Mafco’s direct and indirect subsidiaries and
Affiliates, (c) Ronald O. Perelman, (d) any of the directors or executive
officers of Mafco or (e) any of their respective Permitted Transferees.

 

“Spot Rate”: with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
it if it does not have as of the date of determination a spot buying rate for
any such currency; provided, further that the Administrative Agent may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Revolving Loan or Letter of Credit denominated in a
Permitted Foreign Currency.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Holdings.

 

“Subsidiary Guarantors”:  (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of Holdings (other than the Borrower) 
that is a party to the Guarantee and Collateral Agreement.

 

“Supplemental Revolving Commitment Increase”:  as defined in Section 2.25(a).

 

“Supplemental Term Loan Commitments”:  as defined in Section 2.25(a).

 

52

--------------------------------------------------------------------------------


 

“Swap Obligations”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment”: the commitment of the Swingline Lender to make loans
pursuant to Section 2.6, as the same may be reduced from time to time pursuant
to Section 2.10 or Section 2.6.

 

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans.  The Swingline Exposure of any Dollar Revolving
Lender at any time shall equal its Dollar Revolving Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender”:  Bank of America, N.A.

 

“Swingline Loan”: any Loan made by the Swingline Lender pursuant to Section 2.6.

 

“Target”: WMS Industries Inc., a Delaware corporation.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Target Material Adverse Effect”: any change, effect, development or
circumstance which, individually or in the aggregate, has resulted or would
reasonably be expected to result in a material adverse effect on the business,
assets, liabilities, condition (financial or other) or results of operations of
the Company and its Subsidiaries, taken as a whole; provided, however, that
changes, effects, developments or circumstances to the extent resulting from,
directly or indirectly, the following shall be excluded from the determination
of Target Material Adverse Effect:  (i) any change, effect, development or
circumstance in any of the industries or markets in which the Company or its
Subsidiaries operates; (ii) any change in any Law or GAAP (or changes in
interpretations or enforcement of any Law or GAAP) applicable to the Company or
any of its Subsidiaries or any of their respective properties or assets;
(iii) changes in general economic, regulatory or political conditions or the
financial, credit or securities markets in general (including changes in
interest or exchange rates, stock, bond and/or debt prices); (iv) any acts of
God, natural disasters, earthquakes, hurricanes, terrorism, armed hostilities,
war or any escalation or worsening thereof; (v) the negotiation, execution or
announcement of the Merger Agreement or the transactions contemplated thereby
(including the impact of any of the foregoing on relationships with customers,
suppliers, licensors, employees or regulators (including any Gaming Authority)),
and any Proceeding arising therefrom or in connection therewith; (vi) any action
taken as expressly permitted or required by the Merger Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Merger Agreement to conduct
its business shall not be excluded in determining whether a Company Material
Adverse Effect has occurred) or any action taken at the written direction of
Parent or Merger Sub; (vii) any changes in the market price or trading volume of
the Company Common Stock, any changes in credit ratings or any failure (in and
of itself) by the Company or its Subsidiaries to meet internal, analysts’ or
other earnings estimates, budgets, plans, forecasts or financial projections of
its revenues, earnings or other financial performance or results of operations
(but not excluding any change, effect, development or circumstance giving rise
to any such change or failure to the extent such change,

 

53

--------------------------------------------------------------------------------


 

effect, development or circumstance is not otherwise excluded pursuant to this
definition); (viii) changes, effects, developments or circumstances to the
extent arising from or relating to the identity of Parent or Merger Sub or
Parent’s ability to obtain the Gaming Approvals; or (ix) any matter disclosed in
the Company Disclosure Letter to the extent reasonably foreseeable from the face
of such disclosure; but only to the extent, in the case of clauses (i), (ii),
(iii) or (iv), such change, effect, development or circumstance does not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company or its
Subsidiaries operate.  Capitalized terms in the preceding definition are used as
defined in the Merger Agreement as in effect on January 30, 2013.

 

“Tax Planning Transaction” means those certain transactions undertaken from time
to time for tax planning and reorganization purposes of Holdings or its
Subsidiaries as set forth in that certain step plan delivered to the
Administrative Agent prior to the Closing Date.

 

“Taxes”:  all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term CommitmentTerm B-1 Commitment”:  as to any Term B-1 Lender, the obligation
of such Term B-1 Lender to make an Initial Term B-1 Loan to the Borrower in the
principal amount set forth under the heading “Term B-1 Commitment” opposite such
Term B-1 Lender’s name on Schedule 2.1 to this Agreement.  The aggregate
principal amount of the Term B-1 Commitments as of the Closing Date is
$2,300,000,000.

 

“Term B-2 Commitment”:  as to any Term B-2 Lender, the obligation of such Term
B-2 Lender to make an Initial Term B-2 Loan to the Borrower in the principal
amount to be set forth opposite such Term B-2 Lender’s name on Schedule A to the
Term B-2 Joinder Agreement.  The aggregate principal amount of the Term B-2
Commitments as of the Bally Acquisition and Amendment Effectiveness Date shall
be no more than $2,485,000,000; provided that (x) to the extent the Term B-2
Commitment is greater than $1,735,000,000, the total aggregate principal amount
of the New Secured Notes shall be reduced by such difference and (y) to the
extent the Term B-2 Commitment is less than $1,735,000,00, the total aggregate
principal amount of the New Secured Notes shall be increased by such difference;
provided, further, that the amount of any variation in principal amounts
referred to in the above proviso shall be agreed to between the Borrower and the
Lead Arrangers.

 

“Term B-1 Facility”:  as defined in the definition of “Facility.”

 

“Term B-2 Facility”:  as defined in the definition of “Facility.”

 

“Term B-2 Joinder Agreement”: a Joinder Agreement to be entered into and
delivered in connection with the Initial Term B-2 Loans on or prior to the Bally
Acquisition Date.

 

“Term B-1 Lenders”:  each Lender that holds a Term B-1 Loan or a Term B-1
Commitment.

 

“Term B-2 Lenders”:  each Lender that holds a Term B-2 Loan or a Term B-2
Commitment.

 

“Term B-1 Loans”:  the Initial Term B-1 Loans.

 

54

--------------------------------------------------------------------------------


 

“Term B-2 Loans”:  the Initial Term B-2 Loans.

 

“Term Commitment”:  the Term B-1 Commitment and the Term B-2 Commitment, as
applicable.

 

“Term Facility”:  as defined in the definition of “the Term B-1 Facility and the
Term B-2 Facility.”

 

“Term Lenders”:  each Lender that holds athe Term Loan or aB-1 Lenders and the
Term CommitmentB-2 Lenders.

 

“Term Loans”:  the Initial Term B-1 Loans, the Term B-2 Loans and New Term
Loans, Extended Term Loans and/or Refinancing Term Loans in respect of either of
the foregoing, as the context may require.

 

“Term Maturity Date”:  the earlier of (x) October 18, 2020(I) with respect to
Initial Term B-1 Loans, October 18, 2020 and (II) with respect to Initial Term
B-2 Loans, the date to be set forth in the Term B-2 Joinder Agreement; provided
that the Initial Term B-2 Loans shall not mature prior to the Initial Term B-1
Loans and (y) the Accelerated Maturity Date (subject to the proviso contained in
the definition thereof).

 

“Term Prepayment Amount”:  as defined in Section 2.12(e).

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

 

“Threshold Liquidity”:  the sum of (i) all unrestricted cash and Cash
Equivalents included in the cash accounts of the Borrower and its Restricted
Subsidiaries’ balance sheet plus (ii) the Available Revolving Commitment of all
Lenders.

 

“Tranche”:  (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term B-1 Loans, (2) Initial Term
B-2 Loans, (3) New Term Loans with the same terms and conditions made on the
same day, (34) Extended Term Loans (of the same Extension Series) or (45)
Refinancing Term Loans with the same terms and conditions made on the same day
and (b) with respect to Revolving Loans or commitments, refers to whether such
Revolving Loans are (A)(1) Dollar Revolving Loans or Dollar Revolving
Commitments or (2) Multi-Currency Revolving Loans or Multi-Currency Revolving
Commitments and (B)(1) Revolving Commitments or Revolving Loans, (2) Extended
Revolving Loans (of the same Extension Series) or (3) Refinancing Revolving
Commitments with the same terms and conditions made on the same day or Revolving
Loans in respect thereof.

 

“Transactions”: the consummation of the Merger in accordance with the terms of
the Merger Agreement and the other transactions described therein, together with
each of the following transactions consummated or to be consummated in
connection therewith:

 

(a)                                 the Borrower obtaining the Facilities;

 

(b)                                 the occurrence of the Refinancing; and

 

55

--------------------------------------------------------------------------------


 

(c)                                  the payment of all fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Transaction Costs”).

 

“Transaction Costs”: as defined in the definition of “Transactions.”

 

“Transferee”:  any Assignee or Participant.

 

“Trigger Date”:  as defined in Section 2.12(b).

 

“Type”:  as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

 

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“United States”:  the United States of America.

 

“Unrestricted Cash”: as at any date of determination, the aggregate amount of
cash and Cash Equivalents included in the cash accounts that would be listed on
the consolidated balance sheet of Holdings and its Restricted Subsidiaries as at
such date, to the extent such cash and Cash Equivalents are not (a) subject to a
Lien securing any Indebtedness or other obligations, other than (i) the
Obligations or (ii) any such other Indebtedness that is subject to any Other
Intercreditor Agreement or (b) classified as “restricted” (unless so classified
solely because of any provision under the Loan Documents or any other agreement
or instrument governing other Indebtedness that is subject to any Other
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Obligations or other Indebtedness that is subject
to any Other Intercreditor Agreement).

 

“Unrestricted Subsidiary”:  (i) any Escrow Entity, (ii) any Subsidiary of
Holdings designated as such and listed on Schedule 4.14 on the Closing Date and
(iii) any Subsidiary of Holdings (other than the Borrower) that is designated by
a resolution of the Board of Directors of Holdings as an Unrestricted
Subsidiary, but only to the extent that, in the case of each of clauses (ii) and
(iii), such Subsidiary:  (a) has no Indebtedness other than Non-Recourse Debt
(other than such Indebtedness to the extent any related obligations of Holdings
or its Restricted Subsidiaries would otherwise be permitted under Section 7.7);
(b) is not party to any agreement, contract, arrangement or understanding with
Holdings or any Restricted Subsidiary unless (x) the terms of any such
agreement, contract, arrangement or understanding, taken as a whole, are no less
favorable to Holdings or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or
(y) Holdings or any Restricted Subsidiary would be permitted to enter into such
agreement, contract, arrangement or understanding with an Unrestricted
Subsidiary pursuant to Section 7.9; (c) is a Person with respect to which
neither Holdings nor any of its Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results, unless, in each case, Holdings or any
Restricted Subsidiary would be permitted to incur any such obligation with
respect to an Unrestricted Subsidiary pursuant to Section 7.7; and (d) does not
guarantee or otherwise provide credit support after the time of such designation
for any Indebtedness of Holdings or any of its Restricted Subsidiaries unless it
also guarantees or provides credit support in respect of the Obligations, in the
case of clauses (a), (b) and (c), except to the extent not otherwise prohibited
by Section 7.7; provided that, with respect to clauses (ii) and (iii), after
giving effect to any such designation of a Domestic Subsidiary but tested only
at the time of such designation, the combined Consolidated EBITDA of Domestic
Subsidiaries that are Unrestricted Subsidiaries for the most recently ended Test
Period for which financial statements have been delivered

 

56

--------------------------------------------------------------------------------


 

pursuant to Section 6.1 does not exceed 7.0% of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1.  If, at any
time, any Unrestricted Subsidiary would fail to meet the foregoing requirements
as an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof.  Subject to the foregoing, Holdings may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Event of Default would be in existence
following such designation and after giving effect to such designation Holdings
shall be in pro forma compliance with the financial covenant (whether or not
then subject to testing) set forth in Section 7.1 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, (ii) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment in an Unrestricted
Subsidiary and shall reduce amounts available for Investments in Unrestricted
Subsidiaries permitted by Section 7.7 in an amount equal to the Fair Market
Value of the Subsidiary so designated; provided that the Borrower may
subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.

 

“US Lender”:  as defined in Section 2.20(e).

 

“USA Patriot Act”:  as defined in Section 10.18.

 

“Will be able to pay their Liabilities as they mature”:  for the period from the
date hereof through the Latest Maturity Date, Holdings and its Subsidiaries
taken as a whole and after giving effect to the consummation of the Transactions
or the Bally Transactions, as applicable, will have sufficient assets, credit
capacity and cash flow to pay their Liabilities as those Liabilities mature or
(in the case of contingent Liabilities) otherwise become payable, in light of
business conducted or anticipated to be conducted by Holdings and its
Subsidiaries as reflected in the projected financial statements and in light of
the anticipated credit capacity.

 

“Yield”: on any date on which “Yield” is required to be calculated hereunder
will be the internal rate of return on theany Tranche of Initial Term Loans or
any new syndicated loans, as applicable, determined by the Administrative Agent
in consultation with the Borrower and consistent with generally accepted
financial practices utilizing (a) the greater of (i) if applicable, any “LIBOR
floor” applicable to thesuch Tranche of Initial Term Loans or any new syndicated
loans, as applicable, on such date and (ii) the price of a LIBOR swap-equivalent
maturing on the earlier of (x) the date that is four years following such date
and (y) the final maturity date of thesuch Tranche of Initial Term Loans or any
new syndicated loans, as applicable; (b) the Applicable Margin for thesuch
Tranche of Initial Term Loans or the applicable interest rate margin for any new
syndicated loans, as applicable, on such date; and (c) the issue price of
thesuch Tranche of Initial Term Loans or any new syndicated loans, as applicable
(after giving effect to any original issue discount or upfront fees paid to the
market (but excluding commitment, arrangement, structuring or other fees in
respect of thesuch Tranche of Initial Term Loans or any new syndicated loans, as
applicable, that are not generally shared with the relevant Lenders) in respect
of thesuch Tranche of Initial Term Loans or any new syndicated loans, as
applicable, calculated based on an assumed four year average life to maturity).

 

57

--------------------------------------------------------------------------------


 

1.2                               Other Definitional Provisions.

 

(a)               Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)               As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to Holdings and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” and (iii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

(c)               The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)               The term “license” shall include sub-license.  The term
“documents” includes any and all documents whether in physical or electronic
form.

 

(e)                The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)                 Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

(g)                In connection with any action being taken in connection with
a Limited Condition Acquisition, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, at the option of the Borrower
pursuant to an LCA Election such condition shall be deemed satisfied so long as
no Default, Event of Default or specified Event of Default, as applicable,
exists on the date the definitive agreements for such Limited Condition
Acquisition are entered into after giving pro forma effect to such Limited
Condition Acquisition and the actions to be taken in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) as if
such Limited Condition Acquisition

 

58

--------------------------------------------------------------------------------


 

and other actions had occurred on such date.  For the avoidance of doubt, if the
Borrower has exercised its option under the first sentence of this clause (g),
and any Default or Event of Default occurs following the date the definitive
agreements for the applicable Limited Condition Acquisition were entered into
and prior to the consummation of such Limited Condition Acquisition, any such
Default or Event of Default shall be deemed to not have occurred or be
continuing solely for purposes of determining whether any action being taken in
connection with such Limited Condition Acquisition is permitted hereunder.

 

(h)               In connection with any action being taken solely in connection
with a Limited Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
Net First Lien Leverage Ratio, Consolidated Net Total Leverage Ratio or Fixed
Charge Coverage Ratio; or

 

(ii)                                  testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of
Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
Holdings are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated Total Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations.  If the Borrower has made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratio or basket availability with respect to
the incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided that the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not include
the Consolidated Net Income of the Person or assets to be acquired in any
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition until
such time as such Limited Condition Acquisition is actually consummated (clauses
(g) and (h), collectively, the “Limited Condition Acquisition Provision”).

 

59

--------------------------------------------------------------------------------


 

1.3                               Pro Forma Calculations.  (i) Any calculation
to be determined on a “pro forma” basis, after giving “pro forma” effect to
certain transactions or pursuant to words of similar import and (ii) the
Consolidated Net First Lien Leverage Ratio, the Consolidated Net Senior Secured
Leverage Ratio, the Consolidated Net Total Leverage Ratio, and the Fixed Charge
Coverage Ratio, in each case, shall be calculated as follows (subject to the
provisions of Section 1.2):

 

(a)                                 for purposes of making the computation
referred to above, in the event that Holdings or any of its Restricted
Subsidiaries incurs, assumes, guarantees, redeems, retires, defeases or
extinguishes any Indebtedness or enters into, terminates or cancels a Qualified
Contract, other than the completion thereof in accordance with its terms,
subsequent to the commencement of the period for which such ratio is being
calculated but on or prior to or substantially concurrently with or for the
purpose of the event for which the calculation is made (a “Calculation Date”),
then except as otherwise set forth in clauses (d) and (e) below, such
calculation shall be made giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement, defeasance or extinguishment of
Indebtedness or entry into, termination or cancellation of such Qualified
Contract (other than the completion thereof in accordance with its terms) as if
the same had occurred at the beginning of the applicable Test Period; provided
that for purposes of making the computation of Consolidated Net First Lien
Leverage, Consolidated Net Senior Secured Leverage, Consolidated Net Total
Leverage or Fixed Charges for the computation of the Consolidated Net First Lien
Leverage Ratio, Consolidated Net Senior Secured Leverage Ratio, Consolidated Net
Total Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, Consolidated
Net First Lien Leverage, Consolidated Net Senior Secured Leverage, Consolidated
Net Total Leverage or Fixed Charges, as applicable, shall be Consolidated Net
First Lien Leverage, Consolidated Net Senior Secured Leverage, Consolidated Net
Total Leverage or Fixed Charges as of the date the relevant action is being
taken giving pro forma effect to any redemption, retirement or extinguishment of
Indebtedness in connection with such event; and

 

(b)                                 for purposes of making the computation
referred to above, if any Investments, Dispositions or designations of
Unrestricted Subsidiaries or Restricted Subsidiaries are made (or committed to
be made pursuant to a definitive agreement) subsequent to the commencement of
the period for which such calculation is being made but on or prior to or
simultaneously with the relevant Calculation Date, then such calculation shall
be made giving pro forma effect to such Investments, Dispositions and
designations as if the same had occurred at the beginning of the applicable Test
Period in a manner consistent, where applicable, with the pro forma adjustments
set forth in clause (j) of and the last proviso of the first sentence of the
definition of “Consolidated EBITDA.”  If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into Holdings or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment or Disposition that would have required
adjustment pursuant to this provision, then such calculation shall be made
giving pro forma effect thereto for such Test Period as if such Investment or
Disposition had occurred at the beginning of the applicable Test Period;

 

provided that notwithstanding the foregoing, when calculating the Consolidated
Net First Lien Leverage Ratio for purposes of (i) determining the Applicable
Margin, (ii) determining the Applicable Commitment Fee Rate and
(iii) determining actual compliance (and not pro forma compliance or compliance
on a pro forma basis) with the covenants pursuant to Section 7.1, any

 

60

--------------------------------------------------------------------------------


 

pro forma event of the type set forth in clauses (a) or (b) of this Section 1.3
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

1.4                               Exchange Rates; Currency Equivalents.  The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of the face amount of
Multi-Currency Revolving Loans and/or Multi-Currency Letters of Credit
denominated in Permitted Foreign Currencies and of Multi-Currency L/C
Disbursements in respect of such Multi-Currency Letters of Credit.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  The Administrative Agent shall notify the
applicable Issuing Lender and the Borrower on each Revaluation Date of the Spot
Rates determined by it and the related Dollar Equivalent of Multi-Currency
Revolving Loans and Multi-Currency L/C Obligations then outstanding.  Solely for
purposes of Sections 2 and 3 and related definitional provisions to the extent
used in such Sections, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent and notified to the Borrower
and the applicable Issuing Lender in accordance with this Section 1.4.  If any
basket is exceeded solely as a result of fluctuations in applicable currency
exchange rates after the last time such basket was utilized, such basket will
not be deemed to have been exceeded solely as a result of such fluctuations in
currency exchange rates.  For purposes of determining the Consolidated Net First
Lien Leverage Ratio, the Consolidated Net Senior Secured Leverage Ratio, the
Consolidated Net Total Leverage Ratio and the Fixed Charge Coverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars for the purposes of (A) testing the financial covenant under
Section 7.1, at the Spot Rate as of the last day of the fiscal quarter for which
such measurement is being made, and (B) calculating any Consolidated Net Total
Leverage Ratio, Consolidated Net Senior Secured Leverage Ratio, the Consolidated
Net First Lien Leverage Ratio and the Fixed Charge Coverage Ratio (other than
for the purposes of determining compliance with Section 7.1), at the Spot Rate
as of the date of calculation, and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.

 

1.5                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of the Application or any other document,
agreement or instrument entered into by the applicable Issuing Lender and the
Borrower with respect thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

1.6                               Covenants.  For purposes of determining
compliance with Section 7, in the event that an item or event meets the criteria
of more than one of the categories described in a particular covenant contained
in Section 7, the Borrower may, in its sole discretion, classify and reclassify
or later divide, classify or reclassify such item or event (or any portion
thereof) and may include the amount and type of such item or event in one or
more of the relevant clauses or subclauses, in each case, within such covenant. 
Furthermore, (A) for purposes of Section 7.2, the amount of any Indebtedness
denominated in any currency other than Dollars shall be calculated based on the
applicable Spot Rate, in the case of such Indebtedness incurred (in respect of
term Indebtedness) or committed (in respect of revolving

 

61

--------------------------------------------------------------------------------


 

Indebtedness), on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
applicable Spot Rate on the date of such refinancing, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed (i) the outstanding or
committed principal amount, as applicable, of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing and
(B) for purposes of Sections 7.3, 7.5, 7.6 and 7.7, the amount of any Liens,
Dispositions, Restricted Payments and Investments, as applicable, denominated in
any currency other than Dollars shall be calculated based on the applicable Spot
Rate.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Term Commitments.

 

(a)               Subject to the terms and conditions hereof, each Term B-1
Lender severally agrees to make a term loan (an “Initial Term B-1 Loan”) in
Dollars to the Borrower on the Closing Date in an amount which will not exceed
the amount of the Term B-1 Commitment of such Lender.  The aggregate outstanding
principal amount of the Term B-1 Loans for all purposes of this Agreement and
the other Loan Documents shall be the stated principal amount thereof
outstanding from time to time.  The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.13.B-1 Loans may
from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.13.

 

(b)               Subject to the terms and conditions hereof, each Term B-2
Lender severally agrees to make a term loan (an “Initial Term B-2 Loan”) in
Dollars to the Borrower in connection with the Bally Transactions in an amount
which will not exceed the amount of the Term B-2 Commitment of such Lender.  The
aggregate outstanding principal amount of the Term B-2 Loans for all purposes of
this Agreement and the other Loan Documents shall be the stated principal amount
thereof outstanding from time to time.  The Term B-2 Loans may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2                               Procedure for Initial Term Loan Borrowing. 
The Borrower shall give the Administrative Agent irrevocable written notice
(which notice must be received by the Administrative Agent at least one Business
Day prior to the anticipated Closing Date or the Bally Acquisition Date, as
applicable) requesting that the Term Lenders make the Initial Term Loans on the
Closing Date or on or prior to the Bally Acquisition Date, as applicable, and
specifying the amount to be borrowed and the requested Interest Period, if
applicable.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof.  Not later than 11:00 A.M., New York City time,
on the Closing Date or on or prior to the Bally Acquisition Date, as applicable,
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Initial Term Loan
or Initial Term Loans to be made by such Lender.  The Administrative

 

62

--------------------------------------------------------------------------------


 

Agent shall credit the account designated in writing by the Borrower to the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

2.3                               Repayment of Term Loans.  The Initial Term
Loan of each Term Lender shall be payable in equal consecutive quarterly
installments on the last Business Day of each March, June, September and
December, commencing on March 31, 2014,(a) in the case of the Initial Term B-1
Loans, March 31, 2014 and (b) in the case of the Initial Term B-2 Loans, the
last Business Day of the first full fiscal quarter after the Bally Acquisition
Date, in an amount equal to one quarter of one percent (0.25%) of the stated
principal amount of the applicable Initial Term Loans funded on the Closing Date
or Bally Acquisition Date, as applicable (which installments shall, to the
extent applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.18(b), or be
increased as a result of any increase in the amount of Initial Term Loans
(excluding, for the avoidance of doubt, Initial Term B-2 Loans) pursuant to
Supplemental Term Loan Commitments (such increased amortization payments to be
calculated in the same manner (and on the same basis) as set forth above for the
Initial Term Loans made as of the Closing Date or Bally Acquisition Date, as
applicable)), with the remaining balance thereof payable on the Term Maturity
Date.

 

2.4                               Revolving Commitments.

 

(a)               Subject to the terms and conditions hereof, (i) each Dollar
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Dollar Revolving Loans”) to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Dollar Revolving Percentage of
the Dollar L/C Obligations and such Dollar Revolving Lender’s Dollar Swingline
Exposure then outstanding, does not exceed the amount of such Lender’s Dollar
Revolving Commitment and (ii) each Multi-Currency Revolving Lender severally
agrees to make revolving credit loans in Dollars or in any Permitted Foreign
Currency (“Multi-Currency Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Multi-Currency Revolving
Percentage of the Multi-Currency L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Multi-Currency Revolving Commitment.  During
the Revolving Commitment Period, the Borrower may use the Revolving Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurocurrency Loans or, solely in the
case of Revolving Loans denominated in Dollars, ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.13.

 

(b)               The Borrower shall repay all outstanding Revolving Loans and
Swingline Loans made to it on the Revolving Termination Date.

 

2.5                               Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable written notice (which notice must be received
by the Administrative Agent (i) in the case of Eurocurrency Loans denominated in
Dollars, prior to 12:00 Noon, New York City time, three Business Days prior to
the requested Borrowing Date, (ii) in

 

63

--------------------------------------------------------------------------------


 

the case of Eurocurrency Loans denominated in a Permitted Foreign Currency,
prior to 12:00 Noon, New York City time, four Business Days prior to the
requested Borrowing Date or (iii) in the case of ABR Loans, prior to 12:00 Noon,
New York City time, on the proposed Borrowing Date), specifying (v) the amount
and Type of Revolving Loans to be borrowed (which, in the case of any Revolving
Loans denominated in a Permitted Foreign Currency, shall be Eurocurrency Loans),
(w) the requested Borrowing Date, (x) whether the Borrower is requesting a
Dollar Revolving Loan or a Multi-Currency Revolving Loan, (y) the currency in
which such Revolving Loan is to be borrowed and (z) in the case of Eurocurrency
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor; provided, further, that if the
Borrower wishes to request Eurocurrency Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. 
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each borrowing by the
Borrower under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate applicable Available Revolving Commitments
are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof.  Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Dollar Revolving Lender or
Multi-Currency Revolving Lender, as the case may be, thereof.  Each Dollar
Revolving Lender or Multi-Currency Revolving Lender, as the case may be, will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 11:00 A.M. (or, in the case of ABR Loans being made pursuant to a notice
delivered on the proposed Borrowing Date, 3:00 P.M.), New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by such Revolving Lenders and in like
funds as received by the Administrative Agent.  If no election as to the Type of
a Revolving Loan is specified, other than with respect to Revolving Loans
denominated in a Permitted Foreign Currency, then the requested Loan shall be an
ABR Loan.  If no Interest Period is specified with respect to any requested
Eurocurrency Loan, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  If no currency is specified with respect to any
requested Revolving Loan, the Borrower shall be deemed to have selected
Dollars.  If no Revolving Facility is specified, the Borrower shall be deemed to
have selected the Multi-Currency Revolving Facility.

 

2.6                               Swingline Loans.

 

(a)               Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.6, shall make Swingline Loans to the Borrower from time to
time in Dollars during the Revolving Commitment Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the aggregate Dollar Revolving Extensions of Credit exceeding the Dollar
Revolving Commitment then in effect; provided that the Swingline Lender shall
not be required to make a Swingline Loan (i) to refinance an outstanding
Swingline Loan or (ii) if it shall determine (which determination shall be
conclusive and binding

 

64

--------------------------------------------------------------------------------


 

absent manifest error) that it has, or by making such Swingline Loan may have,
Fronting Exposure.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Swingline Loans.  Each Swingline Loan shall be an ABR Loan.

 

(b)               To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(promptly confirmed by telecopy), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan.  Each such notice shall be irrevocable
and specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan, and proper wire instructions for the same.  Promptly
after receipt by the Swingline Lender of any telephonic Swingline Loan notice,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swingline Loan
notice and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Dollar Revolving Lender) prior to
2:00 p.m. on the date of the proposed Swingline Loan (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in Section 2.6(a), or (B) that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender shall make each Swingline Loan available
to the Borrower at its office by crediting the account of the Borrower on the
books of the Swingline Lender in immediately available funds by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.  Swingline Loans
shall be made in an amount equal to $100,000 or a whole multiple of $100,000 in
excess thereof.

 

(c)                The Borrower shall have the right at any time and from time
to time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire.  All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

 

(d)               The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Dollar Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Dollar
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Dollar Revolving Lender,
specifying in such notice such Lender’s Dollar Revolving Percentage of such
Swingline Loan or Loans.  Each Dollar Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Dollar Revolving Percentage of such Swingline Loan or Loans.  Each Dollar
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Dollar Revolving Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Dollar Revolving
Extensions of Credit to exceed such Lender’s Dollar Revolving Commitment).  Each
Dollar Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of

 

65

--------------------------------------------------------------------------------


 

immediately available funds, in the same manner as provided in Section 3.4 with
respect to Loans made by such Lender (and Section 3.4 shall apply, mutatis
mutandis, to the payment obligations of the Dollar Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Dollar Revolving Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Dollar Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

 

(e)                If the Revolving Termination Date shall have occurred at a
time when Extended Revolving Commitments under the Dollar Revolving Facility are
in effect, then on the Revolving Termination Date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
Revolving Termination Date); provided that, if on the occurrence of the
Revolving Termination Date (after giving effect to any repayments of Dollar
Revolving Loans and any reallocation as contemplated in Section 3.4(d)),
(i) there shall exist sufficient unutilized Extended Revolving Commitments under
the Dollar Revolving Facility and (ii) the conditions set forth in Sections
5.2(a), and 5.2(b) and 5.2(d) shall be satisfied at such time so that the
respective outstanding Swingline Loans could be incurred pursuant to such
Extended Revolving Commitments which will remain in effect after the occurrence
of the Revolving Termination Date, then there shall be an automatic adjustment
on such date of the participations in such Swingline Loans and the same shall be
deemed to have been incurred solely pursuant to such Extended Revolving
Commitments and such Swingline Loans shall not be so required to be repaid in
full on the Revolving Termination Date.

 

(f)                 Notwithstanding anything to the contrary contained in this
Agreement, in the event a Dollar Revolving Lender becomes a Defaulting Lender,
then such Defaulting Lender’s Dollar Revolving Percentage in all outstanding
Swingline Loans will automatically be reallocated among the Dollar Revolving
Lenders that are Non-Defaulting Lenders pro rata in accordance with each
Non-Defaulting Lender’s Dollar Revolving Percentage (calculated without regard
to the Dollar Revolving Commitment of the Defaulting Lender), but only to the
extent that such reallocation does not cause the Dollar Revolving Extensions of
Credit of any Non-Defaulting Lender to exceed the Dollar Revolving Commitment of
such Non-Defaulting Lender.  If such reallocation cannot, or can only partially,
be effected, the Borrower shall, within five Business Days after written notice
from the Administrative Agent, pay to the Administrative Agent an amount of cash
equal to such Defaulting Lender’s Dollar Revolving Percentage (calculated as in
effect immediately prior to it becoming a Defaulting Lender) of the outstanding
Swingline Loans (after giving effect to any partial reallocation pursuant to the
first sentence of this Section 2.6(f)) to be applied to the repayment of such
Swingline Loans.  So long as there is a Defaulting Lender, the Swingline Lender
shall not be required to lend any Swingline Loans if the sum of, without
duplication, the Non-Defaulting Lenders’ Dollar Revolving Percentages of the
outstanding Dollar Revolving Loans and Dollar L/C Obligations and their
participations in Swingline Loans after giving effect to any such requested
Swingline Loans would exceed the aggregate Dollar Revolving Commitments of the
Non-Defaulting Lenders (such excess, “Fronting Exposure”).

 

66

--------------------------------------------------------------------------------


 

2.7                               Defaulting Lenders.

 

(a)               Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, each Issuing Lender and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Facility (without giving
effect to Section 3.4(d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(b)               Defaulting Lender Waterfall. Any payment of principal,
interest or other amounts (other than the payment of (i) commitment fees under
Section 2.9, (ii) default interest under Section 2.15(c) and (iii) Letter of
Credit fees under Section 3.3, which in each case shall be applied pursuant to
the provisions of those Sections) received by the Administrative Agent for the
account of any Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) shall be applied by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent pursuant to Section 9.7; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender (without
duplication of the application of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) to any Issuing Lender or Swingline Lender hereunder;
third, to be held as security for any L/C Shortfall (without duplication of any
cash collateral provided by the Borrower pursuant to Section 3.4(d)) in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any final non-appealable judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the

 

67

--------------------------------------------------------------------------------


 

payment of any Loans of, or L/C Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 3.4(d). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to be
held as security in a cash collateral account pursuant to this
Section 2.7(b) shall be deemed paid to and redirected by such Defaulting Lender
and shall satisfy the Borrower’s payment obligation in respect thereof in full,
and each Lender irrevocably consents hereto.

 

2.8                               Repayment of Loans.

 

(a)               The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Revolving Lender, Term
Lender or Swingline Lender, as the case may be, (i) the then unpaid principal
amount of each Revolving Loan of such Revolving Lender made to the Borrower
outstanding on the Revolving Termination Date (or on such earlier date on which
the Loans become due and payable pursuant to Section 8.1), (ii) the principal
amount of each outstanding Term Loan of such Term Lender made to the Borrower in
installments according to the applicable amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8.1) and (iii) the then unpaid principal amount of each
Swingline Loan on the earlier of (A) the Revolving Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8.1)
and (B) the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least three Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans that were outstanding on
the date such borrowing was requested .  The Borrower hereby further agrees to
pay interest on the unpaid principal amount of the Loans and Swingline Loans
made to the Borrower from time to time outstanding from the date made until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)                The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal, interest
and fees, as applicable, due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)               The entries made in the Register and the accounts of each
Lender maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain

 

68

--------------------------------------------------------------------------------


 

the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

2.9             Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each (i) Dollar Revolving Lender a
commitment fee, in Dollars, for the period from and including the Closing Date
to the last day of the Revolving Commitment Period (or, if earlier, the
termination of all Dollar Revolving Commitments), computed at the Applicable
Commitment Fee Rate on the actual daily amount of the Available Dollar Revolving
Commitment (provided that, for purposes of this calculation, Swingline Exposure
shall not constitute a Dollar Revolving Extension of Credit) of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date and (ii) Multi-Currency Revolving Lender a commitment fee,
in Dollars, for the period from and including the Closing Date to the last day
of the Revolving Commitment Period (or, if earlier, the termination of all
Multi-Currency Revolving Commitments), computed at the Applicable Commitment Fee
Rate on the actual daily amount of the Available Multi-Currency Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date ; provided that (A) any commitment
fee accrued with respect to any of the Revolving Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time and (B) no commitment fee shall accrue on any of the Revolving
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

 

(b)               The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

 

2.10                        Termination or Reduction of Revolving Commitments.

 

(a)               The Borrower shall have the right, upon not less than two
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments of any Tranche or, from time to time, to reduce the amount of the
Revolving Commitments of any Tranche; provided that no such termination or
reduction of Revolving Commitments of any Tranche shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the total Revolving Extensions of Credit of such Tranche
would exceed the total Revolving Commitments of such Tranche.  Any such partial
reduction shall be in an amount equal to $1,000,000, or a whole multiple of
$500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments of the applicable Tranche then in effect.  Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of termination under this Section 2.10 if the notice of such termination stated
that such notice was conditioned upon the occurrence or non-occurrence of a
transaction or the receipt of a replacement of all, or a portion, of the
Revolving Commitments outstanding at such time, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied.

 

(b)               Upon the incurrence by Holdings or any of its Restricted
Subsidiaries of any Permitted Refinancing Obligations in respect of Revolving
Commitments or Revolving Loans, the

 

69

--------------------------------------------------------------------------------


 

Revolving Commitments designated by the Borrower to be terminated in connection
therewith shall be automatically permanently reduced by an amount equal to 100%
of the aggregate principal amount of commitments under such Permitted
Refinancing Obligations and any outstanding Revolving Loans in respect of such
terminated Revolving Commitments shall be repaid in full.

 

(c)                Notwithstanding anything to the contrary herein, the entry
into of Amendment No. 1 shall in no event be deemed to reduce or terminate any
commitments pursuant to the Bally Commitment Letter (other than in accordance
with the Commitment Reduction (under and as defined in the Bally Commitment
Letter)), and such commitments shall remain outstanding in accordance with the
Bally Commitment Letter until such time as the Bally Transactions have been
consummated (or such earlier time as expressly set forth in the Bally Commitment
Letter).

 

2.11                        Optional Prepayments.

 

(a)               The Borrower may at any time and from time to time prepay any
Tranche of Revolving Loans, the Swingline Loans or any Tranche of Term Loans, in
whole or in part, without premium or penalty except as specifically provided in
Section 2.11(b), upon irrevocable written notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, (i) three Business Days
prior thereto, in the case of Eurocurrency Loans that are Revolving Loans or
Term Loans, (ii) one Business Day prior thereto, in the case of ABR Loans that
are Term Loans and (iii) on the date of prepayment, in the case of ABR Loans
that are Revolving Loans or Swingline Loans, which notice shall specify (x) the
date and amount of prepayment, (y) whether the prepayment is of a Tranche of
Revolving Loans or Swingline Loans or a Tranche of Term Loans and (z) whether
the prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (provided that any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any transaction or the
receipt of proceeds to be used for such payment, in each case specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied), together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Term Loans and of Revolving Loans shall be in an aggregate principal amount
of (i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in the case
of prepayments of ABR Loans) or (ii) the Borrowing Minimum or a whole multiple
of the Borrowing Multiple in excess thereof (in the case of prepayments of
Eurocurrency Loans), and in each case shall be subject to the provisions of
Section 2.18.

 

(b)               Any prepayment made pursuant to this Section 2.11 or
Section 2.12(a) of the Initial Term B-1 Loans or Initial Term B-2 Loans as a
result of a Repricing Transaction shall be accompanied by a prepayment fee,
which shall initially be 1% of the aggregate principal amount prepaid and shall
decline to 0% on and after the sixtwelve-month anniversary of the ClosingBally
Acquisition Date.

 

70

--------------------------------------------------------------------------------


 

(c)                In connection with any optional prepayments by the Borrower
of the Term Loans pursuant to this Section 2.11, such prepayments shall be
applied on a pro rata basis to the then outstanding Term Loans being prepaid
irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans.

 

2.12                        Mandatory Prepayments.

 

(a)               Unless the Required Prepayment Lenders shall otherwise agree,
if any Indebtedness (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.2, other than Permitted Refinancing Obligations in
respect of Term Loans or in accordance with Section 7.2(v)(A)(II)) shall be
incurred by Holdings or any Restricted Subsidiary, an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied not later than one Business Day
after the date of receipt of such Net Cash Proceeds toward the prepayment of the
Term Loans as set forth in Section 2.12(d).

 

(b)               Unless the Required Prepayment Lenders shall otherwise agree,
if on any date Holdings or any Restricted Subsidiary shall for its own account
receive Net Cash Proceeds from any Asset Sale or Recovery Event, then, unless a
Reinvestment Notice shall be delivered to the Administrative Agent in respect
thereof, such Net Cash Proceeds shall be applied not later than 10 Business Days
after such date toward the prepayment of the Term Loans as set forth in
Section 2.12(d); provided that, notwithstanding the foregoing, (i) if a
Reinvestment Notice has been delivered to the Administrative Agent, the Term
Loans shall be prepaid as set forth in Section 2.12(d) by an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
on the applicable Reinvestment Prepayment Date and (ii) on the date (the
“Trigger Date”) that is six months after any such Reinvestment Prepayment Date,
the Term Loans shall be prepaid as set forth in Section 2.12(d) by an amount
equal to the portion of any Committed Reinvestment Amount with respect to the
relevant Reinvestment Event not actually expended by such Trigger Date.

 

(c)                Unless the Required Prepayment Lenders shall otherwise agree,
if, for any Excess Cash Flow Period, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply an
amount equal to (A) the Excess Cash Flow Percentage of such Excess Cash Flow
minus (B) the aggregate amount of all prepayments of Revolving Loans during such
Excess Cash Flow Period to the extent accompanied by permanent optional
reductions of the Revolving Commitments, and all optional prepayments of Term
Loans during such Excess Cash Flow Period (excluding any such optional
prepayments during such Excess Cash Flow Period which the Borrower elected to
apply to the calculation pursuant to this paragraph (c) in a prior Excess Cash
Flow Period) and, at the option of the Borrower, optional prepayments of Term
Loans after such Excess Cash Flow Period but prior to the time of the Excess
Cash Flow Application Date, in each case other than to the extent any such
prepayment is funded with the proceeds of long-term Indebtedness or Cure Amounts
and other than Loans repurchased pursuant to Dutch Auctions or Open Market
Purchases , toward the prepayment of Term Loans as set forth in
Section 2.12(d).  Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than ten days after the date on which the
financial statements referred to in Section 6.1(a), for the fiscal year with
respect to which such prepayment is made, are required to be delivered to the
Lenders.

 

71

--------------------------------------------------------------------------------


 

(d)               Amounts to be applied in connection with prepayments pursuant
to this Section 2.12 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.18(b) until paid in full.  In connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.12, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans and with respect to prepayments
pursuant to Section 2.12(b) such Net Cash Proceeds may be applied, along with
such prepayment of Term Loans (to the extent the Borrower elects, or is required
by the terms thereof), to purchase, redeem or repay any Pari Passu Debt,
pursuant to the agreements governing such other Indebtedness, on not more than a
pro rata basis with respect to such prepayments of Term Loans; provided that
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.21.  Each prepayment of the Term Loans under this
Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(e)                Notwithstanding anything to the contrary in Section 2.12 or
2.18, with respect to the amount of any mandatory prepayment pursuant to
Section 2.12(b) or (c) (such amount, the “Term Prepayment Amount”), the Borrower
may, in its sole discretion, in lieu of applying such amount to the prepayment
of Term Loans as provided in paragraph (d) above, on the date specified in this
Section 2.12 for such prepayment, give the Administrative Agent telephonic
notice (promptly confirmed in writing) requesting that the Administrative Agent
prepare and provide to each Term Lender (which, for avoidance of doubt, includes
each New Term Lender and Extended Lender holding Term Loans) a notice (each, a
“Prepayment Option Notice”) as described below.  As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Term Lender a Prepayment Option Notice, which shall be in the form
of Exhibit I (or such other form approved by the Administrative Agent), and
shall include an offer by the Borrower to prepay, on the date (each a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the Term Loans of such Lender by an amount equal to the portion
of the Term Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Term Loans.  Each Term Lender may
reject all or a portion of its Term Prepayment Amount by providing written
notice to the Administrative Agent and the Borrower no later than 5:00 p.m. (New
York City time) five Business Days after such Term Lender’s receipt of the
Prepayment Option Notice (which notice shall specify the principal amount of the
Term Prepayment Amount to be rejected by such Lender) (such rejected amounts
collectively, the “Declined Amount”); provided that any Term Lender’s failure to
so reject such Term Prepayment Amount shall be deemed an acceptance by such Term
Lender of such Prepayment Option Notice and the amount to be prepaid in respect
of Term Loans held by such Term Lender.  On the Mandatory Prepayment Date, the
Borrower shall pay to the relevant Term Lenders the aggregate amount necessary
to prepay that portion of the outstanding Term Loans in respect of which such
Lenders have (or are deemed to have) accepted prepayment as described above.

 

(f)                 If, on any date, the aggregate Dollar Revolving Extensions
of Credit would exceed the aggregate Dollar Revolving Commitments, the Borrower
shall promptly prepay Dollar Revolving Loans in an aggregate principal amount
equal to such excess and/or pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to the aggregate principal amount equal to such
excess to be held as security for all obligations of the Borrower to the Dollar
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole

 

72

--------------------------------------------------------------------------------


 

dominion and control of, the Administrative Agent.  If, on any date, the
aggregate Multi-Currency Revolving Extensions of Credit would exceed the
aggregate Multi-Currency Revolving Commitments (other than as a result of any
revaluation of the Dollar Equivalent of Multi-Currency Revolving Loans or the
Multi-Currency L/C Obligations on any Revaluation Date in accordance with
Section 1.4, in which case, if the aggregate Multi-Currency Revolving Extensions
of Credit would exceed 105% of the aggregate Multi-Currency Revolving
Commitments), the Borrower shall promptly prepay Multi-Currency Revolving Loans
in an aggregate principal amount equal to such excess and/or pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
aggregate principal amount equal to such excess to be held as security for all
obligations of the Borrower to the Multi-Currency Issuing Lenders hereunder in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 

(g)                Notwithstanding any other provisions of this Section 2.12,
(A) to the extent that any or all of the Net Cash Proceeds of any Asset Sale by
a Foreign Subsidiary (a “Foreign Asset Sale”) or the Net Cash Proceeds of any
Recovery Event with respect to a Foreign Subsidiary (a “Foreign Recovery
Event”), in each case giving rise to a prepayment event pursuant to
Section 2.12(b), or Excess Cash Flow derived from a Foreign Subsidiary giving
rise to a prepayment event pursuant to Section 2.12(c), are or is prohibited,
restricted or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.12 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit or restricts repatriation to the United States (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans in accordance with this Section 2.12 and (B) to the
extent that the Borrower has determined in good faith that repatriation of any
or all of the Net Cash Proceeds of any Foreign Asset Sale or any Foreign
Recovery Event or any Excess Cash Flow derived from a Foreign Subsidiary would
have a material adverse tax consequence (taking into account any foreign tax
credit or benefit, in the Borrower’s reasonable judgment, expected to be
realized in connection with such repatriation) with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary, provided that, in
the case of this clause (B), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.12 (or twelve months
after the date such Excess Cash Flow would have been so required to be applied
if it were Net Cash Proceeds), (x) the Borrower shall apply an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Excess Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or
Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be applied
to the repayment of Indebtedness of a Foreign Subsidiary, in each case, other
than as mutually agreed by the Borrower and the Administrative Agent.

 

73

--------------------------------------------------------------------------------


 

2.13                        Conversion and Continuation Options.

 

(a)               The Borrower may elect from time to time to convert
Eurocurrency Loans (other than Eurocurrency Loans denominated in a Permitted
Foreign Currency) made to the Borrower to ABR Loans by giving the Administrative
Agent prior irrevocable written notice of such election no later than 12:00
Noon, New York City time, on the Business Day preceding the proposed conversion
date; provided that if any Eurocurrency Loan is so converted on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21.  The Borrower may elect
from time to time to convert ABR Loans made to the Borrower to Eurocurrency
Loans by giving the Administrative Agent prior irrevocable written notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
under a particular Facility may be converted into a Eurocurrency Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  This Section 2.13 shall not apply to Swingline Loans, which may not be
converted or continued.

 

(b)               Any Eurocurrency Loan may be continued as such by the Borrower
giving irrevocable written notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1 and no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed continuation date, of the length of the next
Interest Period to be applicable to such Loans; provided that if any
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21; provided, further, that no Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations; and provided, further, that
(i) if the Borrower shall fail to give any required notice as described above in
this paragraph such Eurocurrency Loans shall be automatically continued as
Eurocurrency Loans having an Interest Period of one month’s duration on the last
day of such then-expiring Interest Period and (ii) if such continuation is not
permitted pursuant to the preceding proviso, such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period; provided, further, that if the Borrower wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than
11:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.14                        Minimum Amounts and Maximum Number of Eurocurrency
Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations

 

74

--------------------------------------------------------------------------------


 

and optional prepayments of Eurocurrency Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that
(a) after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Eurocurrency Tranche shall be equal to the
Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof and (b) no more than twelve Eurocurrency Tranches shall be outstanding
at any one time.

 

2.15                        Interest Rates and Payment Dates.

 

(a)               (i) Each Eurocurrency Loan other than a Eurocurrency Loan that
is an Initial Term Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin and (ii) each Eurocurrency
Loan that is an Initial Term Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (A) the
greater of (x) the Eurocurrency Rate determined for such day and (y) 1.00% (or,
with respect to Initial Term B-2 Loans, a floor to be set forth in the Term B-2
Joinder Agreement) plus (B) the Applicable Margin.

 

(b)               (i) Each ABR Loan, other than an ABR Loan that is an Initial
Term Loan, and each Swingline Loan shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin and (ii) each ABR Loan that is an Initial
Term Loan shall bear interest at a rate per annum equal to (A) the greater of
(x) the ABR and (y) 2.00% (or, with respect to Initial Term B-2 Loans, a floor
to be set forth in the Term B-2 Joinder Agreement) plus (B) the Applicable
Margin.

 

(c)                (i) If all or a portion of the principal amount of any Loan
or Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.15 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facilities plus 2%, and (ii) if all
or a portion of any interest payable on any Loan or Reimbursement Obligation or
any commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facilities plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such nonpayment
until such amount is paid in full (after as well as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further
that no amounts shall accrue pursuant to this Section 2.15(c) on any overdue
Loan, Reimbursement Obligation, commitment fee or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

(d)               Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph
(c) of this Section 2.15 shall be payable from time to time on demand.

 

75

--------------------------------------------------------------------------------


 

2.16                        Computation of Interest and Fees.

 

(a)               Interest and fees payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that interest
on ABR Loans (except for ABR computations in respect of clauses (b) and (c) of
the definition thereof) shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)               Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be presumptively correct
in the absence of demonstrable error.  The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).

 

2.17                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period for any Eurocurrency Loan:

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be presumptively correct absent
demonstrable error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that by reason of any changes arising after the Closing Date, the Eurocurrency
Rate determined or to be determined for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (as certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

 

76

--------------------------------------------------------------------------------


 

2.18                        Pro Rata Treatment and Payments.

 

(a)               Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.9, 2.10(b), 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Revolving Commitments shall be made pro rata according
to the Revolving Percentages of the relevant Lenders other than reductions of
Revolving Commitments pursuant to Section 2.24 and payments in respect of any
differences in the Applicable Commitment Fee Rate of Extending Lenders pursuant
to an Extension Amendment.  Except as expressly otherwise provided herein
(including as expressly provided in Sections 2.7, 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each payment (other than prepayments) in
respect of principal or interest in respect of any Tranche of Term Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Term Lenders of such Tranche, pro rata
according to the respective amounts then due and owing to such Term Lenders.

 

(b)               Each mandatory prepayment of the Term Loans shall be allocated
among the Tranches of Term Loans then outstanding pro rata, in each case except
as affected by the opt-out provision under Section 2.12(e); provided, that at
the request of the Borrower, in lieu of such application to the Term Loans on a
pro rata basis among all Tranches of Term Loans, such prepayment may be applied
to any Tranche of Term Loans so long as the maturity date of such Tranche of
Term Loans precedes the maturity date of each other Tranche of Term Loans then
outstanding or, in the event more than one Tranche of Term Loans shall have an
identical maturity date that precedes the maturity date of each other Tranche of
Term Loans then outstanding, to such Tranches on a pro rata basis; provided
further that in connection with a mandatory prepayment under Section 2.12(a) in
connection with the incurrence of Permitted Refinancing Obligations, such
prepayment shall be allocated to the Tranches as specified by the Borrower (but
to the Loans within such Tranches on a pro rata basis).  Each optional
prepayment and mandatory prepayment of the Term Loans shall be applied to the
remaining installments thereof as specified by the Borrower (and absent such
specification, in direct order of maturity).  Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

 

(c)                Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22,
2.24, 2.26, 10.5, 10.6 and 10.7), each payment (including prepayments) to be
made by the Borrower on account of principal of and interest on the Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders other than
payments in respect of any differences in the Applicable Margin of Extending
Lenders pursuant to an Extension Amendment.  Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit. Each payment of principal
in respect of Swingline Loans shall be made in accordance with Section 2.6.

 

(d)               All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff, deduction or counterclaim and shall be
made prior to 3:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the Funding
Office, in immediately available funds.  Any payment received by the
Administrative Agent after 3:00 P.M., New York City time may be considered
received on the next Business Day in the Administrative Agent’s sole
discretion.  The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the

 

77

--------------------------------------------------------------------------------


 

Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e)                Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
presumptively correct in the absence of demonstrable error.  If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Defaulting
Lender.

 

(f)                 Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

2.19                        Requirements of Law.

 

(a)               Except with respect to Excluded Taxes, Indemnified Taxes and
Other Taxes, if the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority first made, in each case, subsequent to the
Closing Date:

 

78

--------------------------------------------------------------------------------


 

(i)                         shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder;

 

(ii)                      shall subject any Recipient to any Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations or its
deposits, reserves, other liability or capital attributable thereto; or

 

(iii)                   shall impose on such Lender any other condition not
otherwise contemplated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

 

(b)               If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any entity controlling such Lender with any request
or directive regarding capital adequacy or liquidity requirements (whether or
not having the force of law) from any Governmental Authority first made, in each
case, subsequent to the Closing Date shall have the effect of reducing the rate
of return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.

 

(c)                A certificate prepared in good faith as to any additional
amounts payable pursuant to this Section 2.19 submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of demonstrable error.  Notwithstanding anything to the
contrary in this Section 2.19, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.19 for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation

 

79

--------------------------------------------------------------------------------


 

therefor; provided that if the circumstances giving rise to such claim have a
retroactive effect, then such 180-day period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrower pursuant to
this Section 2.19 shall survive the termination of this Agreement and the
payment of the Obligations.  Notwithstanding the foregoing, the Borrower shall
not be obligated to make payment to any Lender with respect to penalties,
interest and expenses if written demand therefor was not made by such Lender
within 180 days from the date on which such Lender makes payment for such
penalties, interest and expenses.

 

(d)               Notwithstanding anything in this Section 2.19 to the contrary,
solely for purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform
and Consumer Protection Act, and all requests, rules, regulations, guidelines
and directives promulgated thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to have been enacted, adopted or issued, as applicable,
subsequent to the Closing Date.

 

(e)                For purposes of this Section 2.19, the term “Lender” shall
include any Issuing Lender and Swingline Lender.

 

2.20                        Taxes.

 

(a)               Except as otherwise provided in this Agreement or as required
by law, all payments made by the Borrower or any Loan Party under this Agreement
and the other Loan Documents to any Recipient under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes. If any Indemnified Taxes or Other Taxes are required to be deducted
or withheld from any such payments, the amounts so payable to the applicable
Recipient shall be increased to the extent necessary so that after deduction or
withholding of such Indemnified Taxes and Other Taxes (including Indemnified
Taxes attributable to amounts payable under this Section 2.20(a)) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)               In addition, the Borrower or any Loan Party under this
Agreement and the other Loan Documents shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                Whenever any Taxes are payable by the Borrower and any Loan
Party under this Agreement and the other Loan Documents, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for the account
of the Administrative Agent or Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, such other evidence of payment as may
reasonably be required by the Administrative Agent or such Lender.  If the
Borrower or any Loan Party under this Agreement and the other Loan Documents
fails to pay any Indemnified Taxes or Other Taxes that the Borrower or any Loan
Party under this Agreement and the other Loan Documents is required to pay
pursuant to this Section 2.20 (or in respect of which the Borrower or any Loan
Party under this Agreement and the other Loan Documents would be required to pay
increased amounts pursuant to Section 2.20(a) if

 

80

--------------------------------------------------------------------------------


 

such Indemnified Taxes or Other Taxes were withheld) when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower or any Loan Party
under this Agreement and the other Loan Documents shall indemnify the applicable
Recipient for any payments by them of such Indemnified Taxes or Other Taxes,
including any amounts payable pursuant to Section 2.20(a), and for any
incremental Taxes that become payable by such Recipient as a result of any such
failure within thirty days after the Lender or the Administrative Agent delivers
to the Borrower (with a copy to the Administrative Agent) either (a) a copy of
the receipt issued by a Governmental Authority evidencing payment of such Taxes
or (b) certificates as to the amount of such payment or liability prepared in
good faith.

 

(d)               Each Lender (and, in the case of a pass-through entity, each
of its beneficial owners) that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Borrower and to the Lender from which the related participation shall have
been purchased) (i) two accurate and complete copies of IRS Form W-8ECI, W-8BEN
or W-8BEN-E, as applicable, or, (ii) in the case of a Non-US Lender claiming
exemption from United States federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and two accurate and complete copies of
IRS Form W-8BEN or W-8BEN-E, or any subsequent versions or successors to such
forms, in each case properly completed and duly executed by such Non-US Lender
claiming complete exemption from, or a reduced rate of, United States federal
withholding tax on all payments by the Borrower or any Loan Party under this
Agreement and the other Loan Documents.  Such forms shall be delivered by each
Non-US Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation).  In addition, each Non-US Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-US Lender.  Each Non-US Lender shall (i) promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the United States taxing authorities for such
purpose) and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.23) to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower or any
Loan Party make any deduction or withholding for Taxes from amounts payable to
such Lender.  Notwithstanding any other provision of this paragraph, a Non-US
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-US Lender is not legally able to deliver.

 

(e)                Each Lender (and, in the case of a Lender that is a
non-United States pass-through entity, each of its beneficial owners) that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (a “US Lender”) shall deliver to the Borrower and the Administrative Agent
two accurate and complete copies of IRS Form W-9, or any subsequent versions or
successors to such form and certify that such Lender is not subject to backup
withholding.  Such forms shall be delivered by each US Lender on or before the
date it becomes a party to this Agreement.  In addition, each US Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such US Lender.  Each US Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certifications to the Borrower (or any other
form of certification adopted by the United States taxing authorities for such
purpose).

 

81

--------------------------------------------------------------------------------


 

(f)                 If any Recipient determines, in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to Section 2.20), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid under this Section 2.20 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that such indemnifying party, upon the request of such
Recipient, agrees to repay the amount paid over to the indemnifying party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority other than any such penalties, interest or other charges resulting
from the gross negligence or willful misconduct of the relevant Recipient) to
such Recipient in the event such Recipient is required to repay such refund to
such Governmental Authority.  This paragraph shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.  In no event will any Recipient be required to pay any amount to an
indemnifying party the payment of which would place such Recipient in a less
favorable net after-tax position than such Recipient would have been in if the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.  The agreements in this Section 2.20 shall survive
the termination of this Agreement and the payment of the Obligations.

 

(g)                If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
subsection (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(c)(iii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

82

--------------------------------------------------------------------------------


 

(i)                   For purposes of this Section 2.20, the term “Lender” shall
include any Issuing Lender or Swingline Lender.

 

2.21                        Indemnity.  Other than with respect to Taxes, which
shall be governed solely by Section 2.20, the Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense (other
than lost profits, including the loss of Applicable Margin) that such Lender
actually sustains or incurs as a consequence of (a) any failure by the Borrower
in making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given notice requesting the same in accordance with the
provisions of this Agreement, (b) any failure by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of Eurocurrency Loans on a
day that is not the last day of an Interest Period with respect thereto.  A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section 2.21 submitted to
the Borrower by any Lender shall be presumptively correct in the absence of
demonstrable error.  This covenant shall survive the termination of this
Agreement and the payment of the Obligations.

 

2.22                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case, first made after the
Closing Date, shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall promptly
give notice thereof (a “Rate Determination Notice”) to the Administrative Agent
and the Borrower, and (a) the commitment of such Lender hereunder to make
Eurocurrency Loans, continue Eurocurrency Loans as such and convert ABR Loans to
Eurocurrency Loans shall be suspended during the period of such illegality and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.21.

 

2.23                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.19,
2.20(a) or 2.22 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the good faith judgment of such
Lender, cause such Lender and its lending office(s) to suffer no material
economic, legal or regulatory disadvantage; provided, further, that nothing in
this Section 2.23 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.

 

2.24                        Replacement of Lenders.  The Borrower shall be
permitted to (a) replace with a financial entity or financial entities, or
(b) prepay or terminate, without premium or penalty (but subject to
Section 2.21), the Loans or Commitments, as applicable, of any Lender, Issuing
Lender or Swingline Lender (each such Lender, Issuing Lender or Swingline
Lender, a “Replaced Lender”) that (i) requests reimbursement for amounts owing
or otherwise results in increased costs imposed on the Borrower or on account of
which the Borrower is required to pay additional amounts to any Governmental
Authority

 

83

--------------------------------------------------------------------------------


 

pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request made by a Lender
pursuant to the operation of Section 2.21 is materially greater than requests
made by other Lenders) or gives a notice of illegality pursuant to Section 2.22,
(ii) is a Defaulting Lender, (iii) is, or the Borrower reasonably believes could
constitute, a Disqualified Institution, or (iv) has refused to consent to any
waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Required Lenders; provided
that, in the case of a replacement pursuant to clause (a) above, (A) such
replacement does not conflict with any Requirement of Law, (B) the replacement
financial entity or financial entities shall purchase, at par, all Loans and
other amounts owing to such Replaced Lender on or prior to the date of
replacement (or, in the case of a replacement of an Issuing Lender or Swingline
Lender, comply with the provisions of Section 9.9(c) (to the extent applicable
as if such Lender was resigning as Administrative Agent)), (C) the Borrower
shall be liable to such Replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurocurrency Loan owing to such Replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (D) the replacement financial entity or financial entities,
(x) if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent to the extent that an assignment to such replacement
financial institution of the rights and obligations being acquired by it would
otherwise require the consent of the Administrative Agent pursuant to
Section 10.6(b)(i)(B) and (y) shall pay (unless otherwise paid by the Borrower)
any processing and recordation fee required under Section 10.6(b)(ii)(B),
(E) the Administrative Agent and any replacement financial entity or entities
shall execute and deliver, and such Replaced Lender shall thereupon be deemed to
have executed and delivered, an appropriately completed Assignment and
Assumption to effect such substitution (or, in the case of a replacement of an
Issuing Lender or Swingline Lender, customary assignment documentation), (F) the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.19 or 2.20, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, (G) in respect of a
replacement pursuant to clause (iv) above, the replacement financial entity or
financial entities shall consent to such amendment or waiver, (H) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Replaced
Lender and (I) if such replacement is in connection with a Repricing Transaction
prior to the firsttwelve-month anniversary of the ClosingBally Acquisition Date,
the Borrower or the replacement Lender shall pay the Replaced Lender a fee equal
to 1% of the aggregate principal amount of its Initial Term Loans required to be
assigned pursuant to this Section 2.24.  Prepayments pursuant to clause
(b) above (i) shall be accompanied by accrued and unpaid interest on the
principal amount so prepaid up to the date of such prepayment and (ii) shall not
be subject to the provisions of Section 2.18.  The termination of the Revolving
Commitments of any Lender pursuant to clause (b) above shall not be subject to
the provisions of Section 2.18.  In connection with any such replacement under
this Section 2.24, if the Replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Replaced Lender relating to the Loans
and participations so assigned shall be paid in full to such Replaced Lender,
then such Replaced Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Replaced Lender, and the Administrative Agent shall record such assignment in
the Register.

 

84

--------------------------------------------------------------------------------


 

2.25                        Incremental Loans.

 

(a)               The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new term loans (each, a “New
Term Loan Commitment”) or increases of existing Term Loans (each, a
“Supplemental Term Loan Commitment”) or increases of existing Revolving
Commitments (each, a “Supplemental Revolving Commitment Increase”; together with
any New Term Loan Commitments and any Supplemental Term Loan Commitments, the
“New Loan Commitments”) hereunder, in an aggregate amount for all such New Loan
Commitments (when taken together with any New Incremental Notes issued prior to,
or that will be issued concurrently with, the effectiveness of the respective
New Loan Commitments) not in excess of, at the time the respective New Loan
Commitments become effective, the Maximum Incremental Facilities Amount plus,
solely with respect to Supplemental Revolving Commitment Increases, the
Incremental Revolving Amount.  Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) in the case of a Supplemental Revolving Commitment
Increase, the Tranche (or Tranches) of Revolving Commitments to be so increased
(and, if more than one Tranche of Revolving Commitments will be increased , the
amount of the aggregate Supplemental Revolving Commitment Increase to be
allocated to each such Tranche); provided that (x) any Lender offered or
approached to provide all or a portion of any New Loan Commitments may elect or
decline, in its sole discretion, to provide such New Loan Commitments and
(y) any Person that the Borrower proposes to become a New Lender, if such Person
is not then a Lender, must be an Eligible Assignee and must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Supplemental Revolving Commitment Increase, to each Issuing Lender and, in the
case of a Supplemental Revolving Commitment Increase to the Dollar Revolving
Facility, the Swingline Lender, in each case, to the extent its consent would be
required to assign Loans to any such Eligible Assignee.

 

(b)               Such New Loan Commitments shall become effective as of such
Increased Amount Date; provided that (i) no Event of Default shall exist on such
Increased Amount Date immediately after giving effect to such New Loan
Commitments and the making of any New Loans pursuant thereto and any transaction
consummated in connection therewith subject to the Permitted Acquisition
Provisions (as defined below) and the Limited Condition Acquisition Provision,
in connection with any acquisition or investment being made with the proceeds
thereof; (ii) the proceeds of any New Loans shall be used, at the discretion of
the Borrower, for any purpose not prohibited by this Agreement; (iii) the New
Loans shall be secured by the Collateral on a pari passu or, at the Borrower’s
option, junior basis (so long as any such New Loan Commitments (and related
Obligations) are subject to an Other Intercreditor Agreement) and shall benefit
ratably from the guarantees under the Guarantee and Collateral Agreement;
(iv) in the case of New Loans that are term loans (“New Term Loans”), the
maturity date thereof shall not be earlier than the Latest Maturity Date and the
weighted average life to maturity shall be equal to or greater than the weighted
average life to maturity of the Latest Maturing Term Loans (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Latest Maturity Date or the weighted
average life to maturity of the Latest Maturing Term Loans, as applicable);
(v) in the case of any Supplemental Revolving Commitment Increase, (A) the
maturity date of such Supplemental Revolving Commitment Increase shall be the
same as the Revolving Termination Date, (B) such Supplemental Revolving
Commitment Increase shall require no scheduled amortization or mandatory
commitment reduction prior to the Revolving Termination Date and (C) such
Supplemental Revolving Commitment Increase shall be on the same terms (other
than upfront fees payable in connection therewith) and pursuant to the same
documentation applicable to

 

85

--------------------------------------------------------------------------------


 

the Revolving Facilities (and, if applicable, a Joinder Agreement); (vi) all
terms and documentation with respect to any New Loans which differ from those
with respect to the Loans under the applicable Facility shall be reasonably
satisfactory to the Administrative Agent (except to the extent permitted by
clauses (iii) and (iv) above and the second to last sentence of this paragraph);
provided that the terms of any Supplemental Revolving Commitment Increase shall
be identical to the terms of the applicable Tranche (or Tranches, as the case
may be) of the Revolving Facilities; (vii) such New Loans or New Loan
Commitments (other than Supplemental Term Loan Commitments and Supplemental
Revolving Commitment Increases) shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and one or more New Lenders; (viii) to the extent reasonably requested by
the Administrative Agent, the Borrower shall deliver or cause to be delivered
(A) customary legal opinions with respect to the due authorization, execution
and delivery by the Borrower and each other Loan Party to be party thereto and
the enforceability of the applicable Joinder Agreement, Increase Supplement or
Lender Joinder Agreement, as applicable, the non-conflict of the execution,
delivery of and performance of payment obligations under such documentation with
this Agreement and with the organizational documents of the Loan Parties and the
effectiveness of the Guarantee and Collateral Agreement to create a valid
security interest, and the effectiveness of specified other Security Documents
to perfect such security interests, in specified Collateral to secure the
Obligations, including the New Loan Commitments and the extensions of credit
thereunder and (B) certified copies of the resolutions or other applicable
corporate action of each applicable Loan Party approving its entry into such
documents and the transactions contemplated thereby; and (ix) if the initial
“spread” (for purposes of this Section 2.25, the “spread” with respect to any
Term Loan shall be calculated as the sum of the Eurodollar Loan margin on the
relevant Term Loan plus any original issue discount or upfront fees in lieu of
original issue discount (other than any arranging fees, underwriting fees and
commitment fees) (based on an assumed four-year average life for the applicable
Facilities (e.g., 100 basis points in original issue discount or upfront fees
equals 25 basis points of interest rate margin))) relating to any New Term Loan
exceeds the spread then in effect with respect to the Initial Term Loans by more
than 0.50%, the Applicable Margin relating to the Initial Term Loans shall be
adjusted so that the spread relating to such New Term Loans does not exceed the
spread applicable to the Initial Term Loans by more than 0.50%; provided that if
such New Term Loans include an interest rate floor greater than the interest
rate floor applicable to the Initial Term Loans, such increased amount shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the Applicable Margin for the Initial Term Loans shall be
required, to the extent an increase in the interest rate floor for the Initial
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Initial Term Loans shall be increased by such amount. 
For the avoidance of doubt, the rate of interest and the amortization schedule
(if applicable) of any New Loan Commitments shall be determined by the Borrower
and the applicable New Lenders and shall be set forth in the applicable Joinder
Agreement.  Notwithstanding anything to the contrary above, in connection with
the incurrence of any New Term Loans, if the proceeds of such New Term Loans
are, substantially concurrently with the receipt thereof, to be used, in whole
or in part, by the Borrower or any other Loan Party to finance, in whole or in
part, a Permitted Acquisition, then (A) the only representations and warranties
that will be required to be true and correct in all material respects as of the
applicable Increase Amount Date shall be (x) the Specified Representations
(conformed as necessary for such Permitted Acquisition) and (y) such of the
representations and warranties made by or on behalf of the applicable acquired
company or business in the applicable acquisition agreement as are material to
the interests of the Lenders, but only to the extent that Holdings or the
Borrower (or any Affiliate of Holdings or the Borrower) has the right to
terminate the obligations of Holdings, the Borrower or such Affiliate under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement and (B) no
Event of Default under Sections 8.1(a) or (f) would exist after giving effect to
such incurrence (“Permitted Acquisition Provisions”).

 

86

--------------------------------------------------------------------------------


 

(c)                On any Increased Amount Date on which any New Loan Commitment
become effective, subject to the foregoing terms and conditions, each lender
with a New Loan Commitment (each, a “New Lender”) shall become a Lender
hereunder with respect to such New Loan Commitment.

 

(d)               For purposes of this Agreement, any New Loans or New Loan
Commitments shall be deemed to be Term Loans, Revolving Loans or Revolving
Commitments, as applicable.  Each Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.25.

 

(e)                Supplemental Term Loan Commitments and Supplemental Revolving
Commitment Increases shall become commitments under this Agreement pursuant to a
supplement specifying the Term Loan Tranche or Revolving Tranche to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit L-1 (the “Increase Supplement”) or by each
New Lender substantially in the form attached hereto as Exhibit L-2 (the “Lender
Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register.  Upon effectiveness of the
Lender Joinder Agreement, each New Lender shall be a Lender for all intents and
purposes of this Agreement and the term loan made pursuant to such Supplemental
Term Loan Commitment shall be a Term Loan or the commitments made pursuant to
such Supplemental Revolving Commitment Increase shall be Revolving Commitments,
as applicable.

 

2.26                        Extension of Term Loans and Revolving Commitments.

 

(a)               The Borrower may at any time and from time to time request
that all or a portion of the (i) Term Loans of one or more Tranches existing at
the time of such request (each, an “Existing Term Tranche”, and the Term Loans
of such Tranche, the “Existing Term Loans”) or (ii) Revolving Commitments of one
or more Tranches existing at the time of such request (each, an “Existing
Revolving Tranche” and together with the Existing Term Tranches, each an
“Existing Tranche”, and the Revolving Loans of such Existing Revolving Tranche,
the “Existing Revolving Loans”, and together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Tranche”, as
applicable, and each an “Extended Tranche”, and the Term Loans or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term Loans”
or “Extended Revolving Commitments”, as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this
Section 2.26; provided that (i) any such request shall be made by the Borrower
to all Lenders with Term Loans or Revolving Commitments, as applicable, with a
like maturity date (whether under one or more Tranches) on a pro rata basis
(based on the aggregate outstanding principal amount of the applicable Term
Loans or the applicable Revolving Commitments) and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower in its sole
discretion.  In order to establish any Extended Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Tranche to be
established, which terms shall be

 

87

--------------------------------------------------------------------------------


 

substantially similar to those applicable to the Existing Tranche from which
they are to be extended (the “Specified Existing Tranche”), except (x) all or
any of the final maturity dates of such Extended Tranches may be delayed to
later dates than the final maturity dates of the Specified Existing Tranche,
(y) (A) the interest margins with respect to the Extended Tranche may be higher
or lower than the interest margins for the Specified Existing Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A) and (z) in the case of an Extended Term Tranche, so long as
the weighted average life to maturity of such Extended Tranche would be no
shorter than the remaining weighted average life to maturity of the Specified
Existing Tranche, amortization rates with respect to the Extended Term Tranche
may be higher or lower than the amortization rates for the Specified Existing
Tranche, in each case to the extent provided in the applicable Extension
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.26 or otherwise, assignments and participations of Extended Tranches
shall be governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions applicable to Term Loans or Revolving
Commitments, as applicable, set forth in Section 10.6.  No Lender shall have any
obligation to agree to have any of its Existing Loans converted into an Extended
Tranche pursuant to any Extension Request.  Any Extended Tranche shall
constitute a separate Tranche of Loans from the Specified Existing Tranches and
from any other Existing Tranches (together with any other Extended Tranches so
established on such date).

 

(b)               The Borrower shall provide the applicable Extension Request at
least 10 Business Days (or such shorter period as the Administrative Agent may
agree to) prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche.  In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election. In connection with any
extension of Loans pursuant to this Section 2.26 (each, an “Extension”), the
Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.26.

 

(c)                Extended Tranches shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which may include
amendments to provisions related to maturity, interest margins or fees
referenced in clauses (x) and (y) of Section 2.26(a), or, in the case of
Extended Term Tranches, amortization rates referenced in clause (z) of
Section 2.26(a), and which, in each case, except to the extent expressly
contemplated by the last sentence of this Section 2.26(c) and notwithstanding
anything to the contrary set forth in Section 10.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders.  Subject to the requirements of
this Section 2.26 and without limiting the generality or applicability of
Section 10.1 to any Section 2.26 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.26 Additional Amendment”) to this Agreement and the other

 

88

--------------------------------------------------------------------------------


 

Loan Documents; provided that such Section 2.26 Additional Amendments do not
become effective prior to the time that such Section 2.26 Additional Amendments
have been consented to (including pursuant to consents applicable to holders of
any Extended Tranches provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Section 2.26 Additional Amendments to become effective in accordance with
Section 10.1; provided, further, that no Extension Amendment may provide for
(i) any Extended Tranche to be secured by any Collateral or other assets of any
Loan Party that does not also secure the Existing Tranches or be guaranteed by
any Person other than the Guarantors and (ii) so long as any Existing Term
Tranches are outstanding, any mandatory or voluntary prepayment provisions that
do not also apply to the Existing Term Tranches (other than Existing Term
Tranches secured on a junior basis by the Collateral or ranking junior in right
of payment, which shall be subject to junior prepayment provisions) on a pro
rata basis (or otherwise provide for more favorable prepayment treatment for
Extending Term Tranches than such Existing Term Tranches as contemplated by
Section 2.12).  Notwithstanding anything to the contrary in Section 10.1, any
such Extension Amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable judgment of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.26; provided that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.26
Additional Amendment.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with Section 2.26(a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of the Extended Tranche so converted by such Lender on such date, and
such Extended Tranches shall be established as a separate Tranche from the
Specified Existing Tranche and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

(e)               If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower or the assignee in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide Extended Loans on the terms set forth in
such Extension Amendment; provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned (including pursuant to Section 2.21 (as though Section 2.21 were
applicable)) shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption or Affiliated Lender
Assignment and Assumption, as applicable.  In connection with any such
replacement under this Section 2.26, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption or Affiliated Lender Assignment and Assumption, as applicable, by the
later of (A) the date on which the replacement Lender executes and delivers such
Assignment and Assumption or Affiliated Lender Assignment and Assumption, as
applicable, and (B) the date as of which all obligations of the Borrower owing
to the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full to such Non-Extending Lender, then such Non-Extending Lender shall

 

89

--------------------------------------------------------------------------------


 

be deemed to have executed and delivered such Assignment and Assumption or
Affiliated Lender Assignment and Assumption, as applicable, as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption or Affiliated Lender Assignment and Assumption, as
applicable, on behalf of such Non-Extending Lender.

 

(f)                 Following any Extension Date, with the written consent of
the Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion); provided, further, that no
greater amount shall be paid by or on behalf of the Borrower or any of its
Affiliates to any such Non-Extending Lender as consideration for its extension
into such Extended Tranche than was paid to any Extended Lender as consideration
for its Extension into such Extended Tranche.  Following a Designation Date, the
Existing Loans held by such Lender so elected to be extended will be deemed to
be Extended Loans of the applicable Extended Tranche, and any Existing Loans
held by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

(g)                With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.26, (i) such Extensions shall not constitute optional
or mandatory payments or prepayments for purposes of Sections 2.11 and 2.12 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Existing Loans of any or all applicable Tranches be extended.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.26 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Request) and hereby
waive the requirements of any provision of this Agreement (including Sections
2.8, 2.11 and 2.12) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.26.

 

SECTION 3.                            LETTERS OF CREDIT

 

3.1                               L/C Commitment.

 

(a)               Subject to the terms and conditions hereof, each Dollar
Issuing Lender, in reliance on the agreements of the other Dollar Revolving
Lenders set forth in Section 3.4(a), agrees, in the case of JPMorgan Chase Bank,
N.A., to continue under this Agreement for the account of the Borrower the
Existing Letters of Credit issued by it until the expiration or earlier
termination thereof and, in the case of each other Dollar Issuing Lender, to
issue Dollar Letters of Credit under the Dollar Revolving Commitments for the
account of the Borrower or any of its Restricted Subsidiaries on any Business
Day during the Revolving Commitment Period in such form as may be approved from
time to time by such Dollar Issuing Lender; provided that no Dollar Issuing
Lender shall have any obligation to issue any Dollar Letter of Credit if, after
giving effect to such issuance, (i) the L/C

 

90

--------------------------------------------------------------------------------


 

Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Dollar Revolving Commitments would be less than zero.  Each Dollar
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is three Business Days prior to the Revolving Termination Date
(unless cash collateralized or backstopped or otherwise supported, in each case
in a manner agreed to by the Borrower and the Dollar Issuing Lender); provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

 

(b)               Subject to the terms and conditions hereof, each
Multi-Currency Issuing Lender, in reliance on the agreements of the other
Multi-Currency Revolving Lenders set forth in Section 3.4(a), agrees, in the
case of JPMorgan Chase Bank, N.A., to continue under this Agreement for the
account of the Borrower the Existing Letters of Credit issued by it until the
expiration or earlier termination thereof and, in the case of each other
Multi-Currency Issuing Lender, to issue Multi-Currency Letters of Credit under
the Multi-Currency Revolving Commitments for the account of the Borrower or any
of its Restricted Subsidiaries on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by such
Multi-Currency Issuing Lender; provided that no Multi-Currency Issuing Lender
shall have any obligation to issue any Multi-Currency Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Multi-Currency
Revolving Commitments would be less than zero.  Each Multi-Currency Letter of
Credit shall (i) be denominated in Dollars or any Permitted Foreign Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is three Business Days prior to the Revolving
Termination Date (unless cash collateralized or backstopped or otherwise
supported, in each case in a manner agreed to by the Borrower and the
Multi-Currency Issuing Lender); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

(c)                Notwithstanding any prior specification of a Revolving
Facility, the Borrower may request in writing that a Letter of Credit issued
under either Revolving Facility be deemed to be issued under any other Revolving
Facility (and such redesignation shall become effective on the date of receipt
by the Administrative Agent of such written request which shall be a Business
Day) so long as if at the time of the Administrative Agent’s receipt of such
request the issuance of such a Letter of Credit would be permitted under such
Facility pursuant to Section 3.1(a) or Section 3.1(b), as applicable.

 

(d)               No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would (i) conflict with, or cause such Issuing
Lender to exceed any limits imposed by, any applicable Requirement of Law, or if
such Requirement of Law would impose upon such Issuing Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and is not
otherwise reimbursable to it by the Borrower hereunder and which such Issuing
Lender in good faith deems material to it or (ii) violate one or more policies
of such Issuing Lender applicable generally to the issuance of letters of credit
for the account of similarly situated borrowers.

 

3.2                               Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the relevant Issuing Lender
issue a Letter of Credit (or amend, renew or extend an outstanding Letter of
Credit) by delivering to such Issuing Lender at its address for notices
specified to

 

91

--------------------------------------------------------------------------------


 

the Borrower by such Issuing Lender an Application therefor, with a copy to the
Administrative Agent, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request.  Such Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the relevant Issuing Lender, by
personal delivery or by any other means acceptable to the relevant Issuing
Lender.  Upon receipt of any Application, the relevant Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or amend, renew or extend, as the
case may be) the Letter of Credit requested thereby (but in no event without the
consent of the applicable Issuing Lender shall any Issuing Lender be required to
issue (or amend, renew or extend, as the case may be) any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit (or such
amendment, renewal or extension, as the case may be) to the beneficiary thereof
or as otherwise may be agreed to by such Issuing Lender and the Borrower.  Such
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance (or such amendment, renewal or extension, as the
case may be) thereof.  Each Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the relevant
Revolving Lenders, notice of the issuance (or such amendment, renewal or
extension, as the case may be) of each Letter of Credit issued by it (including
the amount thereof).

 

3.3                               Fees and Other Charges.

 

(a)               The Borrower will pay a fee, in Dollars, on each outstanding
Letter of Credit requested by it, at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Facilities, or the Dollar Equivalent of the face amount of such Letter of
Credit, which fee shall be shared ratably among the applicable Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date; provided that, with respect to any Defaulting Lender, such Lender’s
ratable share of any letter of credit fee accrued on the aggregate amount
available to be drawn on any outstanding Letters of Credit during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue (x) for the account of
each Non-Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit which has been reallocated to such
Non-Defaulting Lender pursuant to Section 3.4(d) , (y) for the account of the
Borrower with respect to any L/C Shortfall if the Borrower has paid to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall to be held as security for all obligations of the
Borrower to the applicable Issuing Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent, or (z) for the account of the applicable Issuing Lenders,
in any other instance, in each case so long as such Lender shall be a Defaulting
Lender.  In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee, in Dollars, on the Dollar Equivalent of the aggregate
face amount of all outstanding Letters of Credit issued by it to the Borrower,
equal to 0.125% per annum, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

 

92

--------------------------------------------------------------------------------


 

(b)               In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for standard costs and expenses agreed by the
Borrower and such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit requested by the
Borrower.

 

3.4                               L/C Participations.

 

(a)               (i)  Each Dollar Issuing Lender irrevocably agrees to grant
and hereby grants to each Dollar L/C Participant, and, to induce such Dollar
Issuing Lender to issue Dollar Letters of Credit, each Dollar L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Dollar Issuing Lender, on the terms and conditions set forth below, for
such Dollar L/C Participant’s own account and risk an undivided interest equal
to such Dollar L/C Participant’s Dollar Revolving Percentage in such Dollar
Issuing Lender’s obligations and rights under and in respect of each Dollar
Letter of Credit issued by it and the amount of each draft paid by such Dollar
Issuing Lender thereunder.  Each Dollar L/C Participant agrees with each Dollar
Issuing Lender that, if a draft is paid under any Dollar Letter of Credit issued
by it for which such Dollar Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such Dollar L/C
Participant shall pay, in Dollars, to the Administrative Agent for the account
of such Dollar Issuing Lender upon demand an amount equal to such Dollar L/C
Participant’s Dollar Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed (“Dollar L/C Disbursements”); provided
that, nothing in this paragraph shall relieve the Dollar Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of the
Dollar Issuing Lender.  Each Dollar L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Dollar L/C Participant may have against any Dollar Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the financial condition of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Dollar L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(ii)                                  Each Multi-Currency Issuing Lender
irrevocably agrees to grant and hereby grants to each Multi-Currency L/C
Participant, and, to induce such Multi-Currency Issuing Lender to issue
Multi-Currency Letters of Credit, each Multi-Currency L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Multi-Currency Issuing Lender, on the terms and conditions set forth below,
for such Multi-Currency L/C Participant’s own account and risk an undivided
interest equal to such Multi-Currency L/C Participant’s Multi-Currency Revolving
Percentage in such Multi-Currency Issuing Lender’s obligations and rights under
and in respect of each Multi-Currency Letter of Credit issued by it and the
amount of each draft paid by such Multi-Currency Issuing Lender thereunder. 
Each Multi-Currency L/C Participant agrees with each Multi-Currency Issuing
Lender that, if a draft is paid under any Multi-Currency Letter of Credit issued
by it for which such Multi-Currency Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such Multi-Currency
L/C Participant shall pay, in Dollars, to the Administrative Agent for the
account of such Multi-Currency Issuing Lender upon

 

93

--------------------------------------------------------------------------------


 

demand an amount equal to such Multi-Currency L/C Participant’s Multi-Currency
Revolving Percentage of the Dollar Equivalent of the amount of such draft, or
any part thereof, that is not so reimbursed (“Multi-Currency L/C
Disbursements”); provided that, nothing in this paragraph shall relieve the
Multi-Currency Issuing Lender of any liability resulting from the gross
negligence or willful misconduct of the Multi-Currency Issuing Lender.  Each
Multi-Currency L/C Participant’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Multi-Currency L/C Participant may have against any Multi-Currency Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the financial condition of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Multi-Currency L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(b)               If any amount required to be paid by any L/C Participant to
the Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facilities.  A certificate of the relevant Issuing
Lender submitted to any relevant L/C Participant with respect to any amounts
owing under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

 

(c)                Whenever, at any time after any Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), if the
Administrative Agent receives for the account of the Issuing Lender any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the
Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent for the account of such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, in the event an L/C Participant becomes a Defaulting Lender, then
such Defaulting Lender’s applicable

 

94

--------------------------------------------------------------------------------


 

Revolving Percentage in all outstanding Letters of Credit under the relevant
Facility will automatically be reallocated among the applicable L/C Participants
that are Non-Defaulting Lenders pro rata in accordance with each Non-Defaulting
Lender’s applicable Revolving Percentage (calculated without regard to the
Revolving Commitments of the Defaulting Lender), but only to the extent that
such reallocation does not cause the Revolving Extensions of Credit under the
relevant Facility of any Non-Defaulting Lender to exceed the Revolving
Commitments under the relevant Facility of such Non-Defaulting Lender.  If such
reallocation cannot, or can only partially, be effected the Borrower shall,
within five Business Days after written notice from the Administrative Agent,
pay to the Administrative Agent an amount of cash and/or Cash Equivalents equal
to such Defaulting Lender’s applicable Revolving Percentage (calculated as in
effect immediately prior to it becoming a Defaulting Lender) of the L/C
Obligations under the relevant Facility (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 3.4(d)) to be held
as security for all obligations of the Borrower to the Issuing Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Administrative Agent.  So long as there is a Defaulting
Lender, an Issuing Lender shall not be required to issue any Letter of Credit
where the sum of the Non-Defaulting Lenders’ applicable Revolving Percentages of
the outstanding Revolving Loans and their participations in Letters of Credit,
in each case under the relevant Facility, after giving effect to any such
requested Letter of Credit would exceed (each such excess, the “L/C Shortfall”)
the aggregate applicable Revolving Commitments of the Non-Defaulting Lenders,
unless the Borrower shall pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to the amount of the L/C Shortfall, such cash
and/or Cash Equivalents to be held as security for all obligations of the
Borrower to the Issuing Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.

 

(e)                If, on any date, the L/C Obligations would exceed 105% of the
L/C Commitment (including as a result of any revaluation of the Dollar
Equivalent of the L/C Obligations on any Revaluation Date in accordance with
Section 1.4), the Borrower shall promptly pay to the Administrative Agent an
amount of cash and/or Cash Equivalents equal to the amount by which the L/C
Obligations exceed the L/C Commitment, such cash and/or Cash Equivalents to be
held as security for all obligations of the Borrower to the Issuing Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.

 

3.5                               Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse each Issuing Lender on the Business Day following
the date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft presented under any Letter of Credit issued or continued by
such Issuing Lender at the Borrower’s request (including any Letters of Credit
issued for the account of a Restricted Subsidiary and the Existing Letters of
Credit) and paid by such Issuing Lender for the amount of (a) such draft so paid
and (b) any reasonable fees, charges or other costs or expenses reasonably
incurred by such Issuing Lender in connection with such payment and, without
limiting the Borrower’s obligations in respect thereof under this Section 3.5,
notified in reasonable detail to the Borrower on the date of the draft so paid
(the amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”).  Each such payment shall be made
to such Issuing Lender at its address for notices specified to the Borrower in
Dollars and in immediately available funds.  Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at a rate equal to (i) until the second Business Day next succeeding the
date of the relevant notice (which notice shall be provided on the date the
relevant draft is paid), the rate applicable to ABR Loans under the Revolving
Facilities and (ii) thereafter, the rate set forth in Section 2.15(c).  In the
case of any such reimbursement in Dollars with respect to a Letter of Credit
denominated in a

 

95

--------------------------------------------------------------------------------


 

Permitted Foreign Currency, the applicable Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the draft so paid promptly
following the determination thereof.

 

3.6                               Obligations Absolute.  The Borrower’s
obligations under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, (i) the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact later
prove to be invalid, fraudulent or forged; (ii) any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred; (iii) any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee; (iv) any other events or circumstances that, pursuant to applicable
law or the applicable customs and practices promulgated by the ICC, are not
within the responsibility of such Issuing Lender; (v) waiver by such Issuing
Lender of any requirement that exists for such Issuing Lender’s protection and
not the protection of the Borrower or any waiver by such Issuing Lender which
does not in fact materially prejudice the Borrower; (vi) honor of a demand for
payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft; (vii) any payment made by such Issuing Lender
in respect of an otherwise complying item presented after the date specified as
the expiration date of, or the date by which documents must be received under,
such Letter of Credit if presentation after such date is authorized by the
Uniform Commercial Code, the ISP or the UCP, as applicable; (viii) any payment
by such Issuing Lender under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by such Issuing Lender under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (ix) any adverse change in the
relevant exchange rates or in the availability of the relevant Permitted Foreign
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally; or (x) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary, except, in each case, for errors, omissions, interruptions or
delays resulting from the gross negligence or willful misconduct of such Issuing
Lender or its employees or agents.  No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays resulting from the
gross negligence or willful misconduct of such Issuing Lender or its employees
or agents.  The Borrower agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

 

3.7                               Role of the Issuing Lender.  Each Lender and
the Borrower agree that, in paying any drawing under a Letter of Credit, the
Issuing Lenders shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by a Letter
of Credit) or to ascertain or inquire as to the validity, authenticity or
accuracy of any such document (provided that the Issuing Lenders will determine
whether such documents appear on their face to be in order) or the authority of
the Person executing or delivering any such document.  None of the Issuing
Lenders, the

 

96

--------------------------------------------------------------------------------


 

Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Lenders shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Majority Facility Lenders or
the Borrower, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Application, or any other document, agreement
and instrument entered into by such Issuing Lender and the Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Lender and relating to such
Letter of Credit.  The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Lenders, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Lenders shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 3.6; provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the relevant Issuing Lender, and such Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) and documents expressly required by and strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lenders may accept documents that
appear on their face to be in order, without responsibility for further
investigation, and provided that a Letter of Credit is issued permitting
transfer then the Issuing Lenders shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The Issuing Lenders may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary, as agreed to with the Borrower.

 

3.8                               Letter of Credit Payments.  If any draft shall
be presented for payment under any Letter of Credit, the relevant Issuing Lender
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of such Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

3.9                               Applications.  To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Agreement or any other Loan Document, the provisions
of this Agreement or such other Loan Document shall apply.

 

3.10                        Applicability of ISP and UCP.  Unless otherwise
expressly agreed by the applicable Issuing Lender and the Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (a) the rules of the ISP shall apply to each standby Letter
of Credit, and (b) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the Borrower for, and the

 

97

--------------------------------------------------------------------------------


 

Issuing Lender’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the Issuing Lender required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Issuing Lender or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each of Holdings
and the Borrower hereby represents and warrants (as to itself and each of its
Restricted Subsidiaries) to the Agents and each Lender, which representations
and warranties shall be deemed made on the Closing Date (after giving effect to
the Transactions) and on the date of each borrowing of Loans or issuance,
extension or renewal of a Letter of Credit hereunder that:

 

4.1                               Financial Condition.  (a)  The audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
December 31, 2010, December 31, 2011 and December 31, 2012, and the related
statements of income and of cash flows for the fiscal years ended on such date,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP, present fairly in all material respects the financial condition of Holdings
and its Subsidiaries as at such dates and the results of their operations, their
cash flows and their changes in stockholders’ equity for the respective fiscal
years then ended.  All such financial statements, including the related
schedules and notes thereto and year-end adjustments, have been prepared in
accordance with GAAP (except as otherwise noted therein).

 

(b)                                 The audited consolidated balance sheet of
the Target and its Subsidiaries as at June 30, 2011, June 30, 2012 and June 30,
2013, and the related statements of income and of cash flows for the fiscal
years ended on such date, reported on by and accompanied by an unqualified
report from Ernst & Young LLP, present fairly in all material respects the
financial condition of the Target and its Subsidiaries as at such dates and the
results of their operations, their cash flows and their changes in stockholders’
equity for the respective fiscal years then ended.  All such financial
statements, including the related schedules and notes thereto and year-end
adjustments, have been prepared in accordance with GAAP (except as otherwise
noted therein).

 

4.2                               No Change.  Since the Closing Date, there has
been no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

 

4.3                               Existence; Compliance with Law.  Except as set
forth in Schedule 4.3, each of Holdings and its Restricted Subsidiaries (other
than any Immaterial Subsidiaries) (a) (i) is duly organized (or incorporated),
validly existing and in good standing (or, only where applicable, the equivalent
status in any foreign jurisdiction) under the laws of the jurisdiction of its
organization or incorporation, except in each case (other than with respect to
the Borrower) to the extent such failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except where the failure to do so

 

98

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or other entity and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.

 

(a)               Each Loan Party has the corporate or other organizational
power and authority to execute and deliver, and perform its obligations under,
the Loan Documents to which it is a party and, in the case of the Borrower, to
borrow or have Letters of Credit issued hereunder, except in each case (other
than with respect to the Borrower) to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Each Loan Party has
taken all necessary corporate or other action to authorize the execution and
delivery of, and the performance of its obligations under, the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement, except in
each case (other than with respect to the Borrower)  to the extent such failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

(b)               No consent or authorization of, filing with, or notice to, any
Governmental Authority is required to be obtained or made by any Loan Party for
the extensions of credit hereunder or such Loan Party’s execution and delivery
of, or performance of its obligations under, or validity or enforceability of,
this Agreement or any of the other Loan Documents to which it is party, as
against or with respect to such Loan Party, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, (ii) consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (iii) consents, authorizations, filings and notices the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect and
(iv) the filings referred to in Section 4.17.

 

(c)                Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto.  Assuming the due
authorization of, and execution and delivery by, the parties thereto (other than
the applicable Loan Parties), this Agreement constitutes, and each other Loan
Document upon execution and delivery by each Loan Party that is a party thereto
will constitute, a legal, valid and binding obligation of each such Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms (provided that, with respect to the creation and perfection of
security interests with respect to the Capital Stock of Foreign Subsidiaries,
only to the extent enforceability thereof is governed by the Uniform Commercial
Code), except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

4.5                               No Legal Bar.  Assuming the consents,
authorizations, filings and notices referred to in Section 4.4(b) are obtained
or made and in full force and effect, the execution, delivery and

 

99

--------------------------------------------------------------------------------


 

performance of this Agreement and the other Loan Documents by the Loan Parties
thereto, the issuance of Letters of Credit, the borrowings hereunder and the use
of the proceeds thereof will not (a) violate the organizational or governing
documents of (i) the Borrower or (ii) except as would not reasonably be expected
to have a Material Adverse Effect, any other Loan Party, (b) except as would not
reasonably be expected to have a Material Adverse Effect, violate any
Requirement of Law binding on Holdings or any of its Restricted Subsidiaries,
(c) except as would not reasonably be expected to have a Material Adverse
Effect, violate any Contractual Obligation of Holdings or any of its Restricted
Subsidiaries or (d) except as would not have a Material Adverse Effect, result
in or require the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3).

 

4.6                               No Material Litigation.  Except as set forth
in Schedule 4.6, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened against Holdings or any of its Restricted Subsidiaries or
against any of their Properties which, taken as a whole, would reasonably be
expected to have a Material Adverse Effect.

 

4.7                               No Default.  No Default or Event of Default
has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Except as set
forth in Schedule 4.8A, each of Holdings and its Restricted Subsidiaries has
good title in fee simple to, or a valid leasehold interest in, all its Real
Property, and good title to, or a valid leasehold interest in, all of its other
Property (other than Intellectual Property), in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and none of such Property is subject to any Lien except as permitted by
the Loan Documents.  Schedule 4.8B lists all Real Property owned in fee simple
with a Fair Market Value in excess of $7,500,000 by any Loan Party as of the
Closing Date.

 

4.9                               Intellectual Property.  Each of Holdings and
its Restricted Subsidiaries owns, or has a valid license or right to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted free and clear of all Liens except as permitted by the Loan Documents,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.  To the Borrower’s knowledge, the use of such
Intellectual Property by Holdings or its Restricted Subsidiaries does not
infringe on the rights of any Person in a manner that would reasonably be
expected to have a Material Adverse Effect.  Holdings and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

4.10                        Taxes.  Each of Holdings and its Restricted
Subsidiaries (a) has filed or caused to be filed all federal, state, provincial
and other Tax returns that are required to be filed and (b) has paid or caused
to be paid all taxes shown to be due and payable on said returns and all other
taxes, fees or other charges imposed on it or on any of its Property by any
Governmental Authority (other than (i) any returns or amounts that are not yet
due or (ii) amounts the validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which any reserves required
in conformity with GAAP have been provided on the books of Holdings or such
Restricted Subsidiary, as the case may

 

100

--------------------------------------------------------------------------------


 

be), except in each case where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

4.11                        Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used for any purpose
that violates the provisions of the regulations of the Board.

 

4.12                        ERISA.

 

(a)               Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect: 
(i) neither a Reportable Event nor a failure to meet the minimum funding
standards (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five year period prior to
the date on which this representation is made with respect to any Single
Employer Plan, and each Single Employer Plan has complied with the applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen on the
assets of Holdings or any of its Restricted Subsidiaries, during such five-year
period; the present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits; (iii) none of Holdings or any of its
Restricted Subsidiaries has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA; (iv) none of Holdings or any of its Restricted
Subsidiaries would become subject to any liability under ERISA if Holdings or
such Restricted Subsidiary were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made; and (v) no Multiemployer Plan is in Reorganization or
Insolvent.

 

(b)               Holdings and its Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(3) of ERISA which is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
that is maintained by a Commonly Controlled Entity (other than Holdings and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of Holdings or any of its Restricted Subsidiaries
to pay money.

 

4.13                        Investment Company Act.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.14                        Subsidiaries.  The Subsidiaries listed on Schedule
4.14 constitute all the Subsidiaries of Holdings at the Closing Date (after
giving effect to the Merger).  Schedule 4.14 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary.

 

101

--------------------------------------------------------------------------------


 

4.15                        Environmental Matters.  Other than exceptions to any
of the following that would not reasonably be expected to have a Material
Adverse Effect, none of Holdings or any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
for the operation of the Business; or (ii) has become subject to any
Environmental Liability.

 

4.16                        Accuracy of Information, etc. As of the Closing
Date, no statement or information (excluding the projections and pro forma
financial information referred to below) contained in this Agreement, any other
Loan Document or any certificate furnished to the Administrative Agent or the
Lenders or any of them (in their capacities as such), by or on behalf of any
Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, including the Transactions, when taken as
a whole, contained as of the date such statement, information or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading.  As of the Closing Date, the projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings to be
reasonable at the time made, in light of the circumstances under which they were
made, it being recognized by the Agents and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

4.17                        Security Documents.

 

(a)               The Guarantee and Collateral Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein of a type in which a security interest can be created under Article 9 of
the UCC (including any proceeds of any such item of Collateral); provided that
for purposes of this Section 4.17(a), Collateral shall be deemed to exclude any
Property expressly excluded from the definition of “Collateral” as set forth in
the Guarantee and Collateral Agreement (the “Excluded Collateral”).  In the case
of (i) the Pledged Securities described in the Guarantee and Collateral
Agreement (other than Excluded Collateral) when any stock certificates or notes,
as applicable, representing such Pledged Securities are delivered to the
Collateral Agent together with any proper endorsements executed in blank and
such other actions have been taken with respect to the Pledged Securities of
Foreign Subsidiaries as are required under the applicable Law of the
jurisdiction of organization of the applicable Foreign Subsidiary (it being
understood that no such actions under applicable Law of the jurisdiction of
organization of the applicable Foreign Subsidiary shall be required by any Loan
Document) and (ii) the other Collateral described in the Guarantee and
Collateral Agreement (other than Excluded Collateral), when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (or, in
the case of other Collateral not in existence on the Closing Date, such other
offices as may be appropriate) (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement are made (or, in the case of other Collateral not in
existence on the Closing Date, such other filings as may be appropriate), the
Collateral Agent shall have a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the

 

102

--------------------------------------------------------------------------------


 

filing of financing statements in the offices specified on Schedule 4.17 (or, in
the case of other Collateral not in existence on the Closing Date, such other
offices as may be appropriate) and the filings specified on Schedule 3 to the
Guarantee and Collateral Agreement (or, in the case of other Collateral not in
existence on the Closing Date, such other filings as may be appropriate), and
through the delivery of the Pledged Securities required to be delivered on the
Closing Date), as security for the Obligations, in each case prior in right to
the Lien of any other Person (except (i) in the case of Collateral other than
Pledged Securities, Liens permitted by Section 7.3 and (ii) Liens having
priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.

 

(b)               Upon the execution and delivery of any Mortgage to be executed
and delivered pursuant to Section 6.8(b), such Mortgage shall be effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a
legal, valid and enforceable Lien on the Mortgaged Property described therein
and proceeds thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing; and when such Mortgage is
filed in the recording office designated by the Borrower, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (other than Liens
permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage).

 

4.18                        Solvency.  As of the Closing Date, Holdings and its
Subsidiaries are (on a consolidated basis), and immediately after giving effect
to the Transactions will be, Solvent.

 

4.19                        Anti-Terrorism.  As of the Closing Date,
(a) Holdings and its Restricted Subsidiaries are in compliance with the USA
Patriot Act and (b) none of Holdings and its Restricted Subsidiaries is a person
on the list of “Specially Designated Nationals and Blocked Persons” or subject
to the limitations and prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Asset Control regulation or executive order, in
each case, except as would not reasonably be expected to have a Material Adverse
Effect.

 

4.20                        Use of Proceeds. The Borrower will use the proceeds
of the Loans solely in compliance with Section 6.9 of this Agreement.

 

4.21                        Labor Matters.  Except as, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against Holdings or its Restricted Subsidiaries
pending or, to the knowledge of Holdings and the Borrower, threatened, (b) hours
worked by and payment made to employees of Holdings or its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters and (c) all
payments due from Holdings or any of its Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of Holdings or such Restricted Subsidiary, as applicable.

 

103

--------------------------------------------------------------------------------


 

4.22                        Senior Indebtedness.  The Obligations constitute
senior Indebtedness in accordance with the terms of the 2018 Notes, the 2020
Notes and the 2021 Notes.

 

4.23                        OFAC.  No Loan Party, nor, to the knowledge of any
Loan Party, any Related Party, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or
(iii) is or has been (within the previous five years) engaged in any transaction
with any Person who is now or was then the subject of Sanctions or who is
located, organized or residing in any Designated Jurisdiction.  No Loan, nor the
proceeds from any Loan, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, Lead Arranger, Administrative
Agent, Issuing Lender or Swingline Lender) of Sanctions.

 

4.24                        FCPA.  Holdings, the Borrower and each of its
Subsidiaries is in compliance with the U.S. Foreign Corrupt Practices Act of
1977, as amended, except as would not reasonably be expected to result in a
Material Adverse Effect.  No part of the proceeds of the Loans has been or will
be used by Holdings or its Subsidiaries, directly or indirectly, for any
payments to any Person, governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, in each case, except as would not reasonably
expected to have a Material Adverse Effect.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit on
the Closing Date.  The agreement of each Lender to make the initial extension of
credit requested to be made by it is subject to the satisfaction (or waiver),
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)               Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by Holdings and the Borrower and (ii) the Guarantee and Collateral
Agreement, executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor;

 

(b)               Representations and Warranties.  All Specified Merger
Agreement Representations shall be true and correct in all material respects on
the Closing Date, and all Specified Representations made by any Loan Party shall
be true and correct in all material respects on the Closing Date (other than the
Specified Merger Agreement Representation set forth in Section 4.10(a) of the
Merger Agreement, which shall be true and correct in all respects on the Closing
Date);

 

(c)                Borrowing Notice.  The Administrative Agent shall have
received a notice of borrowing from the Borrower with respect to the Initial
Term Loans and, if applicable, any Revolving Loans to be made on the Closing
Date;

 

104

--------------------------------------------------------------------------------


 

(d)               Fees.  The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced at least two Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document;

 

(e)                Legal Opinions.  The Administrative Agent shall have received
an executed legal opinion of (i) Latham & Watkins LLP, special New York counsel
to the Loan Parties, (ii) Simmons Perrine Moyer Bergman PLC, special Iowa
counsel to the Loan Parties, and (iii) Lionel Sawyer & Collins, special Nevada
counsel to the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

 

(f)                 Closing Certificate.  The Administrative Agent shall have
received a certificate of the Borrower and each of the other Loan Parties, dated
as of the Closing Date, each substantially in the form of Exhibit C, with
appropriate insertions and attachments;

 

(g)                USA Patriot Act.  The Lenders shall have received from the
Borrower and each of the Loan Parties, at least 3 Business Days prior to the
Closing Date, documentation and other information requested by any Lender no
less than 10 calendar days prior to the Closing Date that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;

 

(h)               Filings. Subject to the last paragraph of this Section 5.1,
each Uniform Commercial Code financing statement and each intellectual property
security agreement required by the Security Documents to be filed in order to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a first priority perfected Lien on the Collateral described therein shall have
been delivered to the Collateral Agent in proper form for filing;

 

(i)                   Pledged Stock; Stock Powers.  Subject to the last
paragraph of this Section 5.1, the Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof;

 

(j)                  Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate signed by the chief financial officer on behalf
of Holdings, substantially in the form of Exhibit G, after giving effect to the
Transactions;

 

(k)               Refinancing.  The Refinancing shall have been, or shall
substantially concurrently with the initial borrowing under the Facilities be,
consummated, and all security interests in respect of, and Liens securing, the
Indebtedness and other obligations thereunder created pursuant to the security
documentation relating to the Existing Credit Agreements shall have been
terminated and released (or arrangements therefor reasonably satisfactory to the
Administrative Agent shall have

 

105

--------------------------------------------------------------------------------


 

been made), and the Administrative Agent shall have received all such releases
as may have been reasonably requested by the Administrative Agent, which
releases shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(l)                   Material Adverse Effect.  Since January 30, 2013, there
shall not have occurred any change, effect, development or circumstance that,
individually or in the aggregate, constitutes or is reasonably likely to
constitute a Target Material Adverse Effect;

 

(m)           Merger.  The Merger shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto or thereunder that are material and adverse to the Lenders
without the prior consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood and agreed
that any reduction in the purchase price of less than or equal to 10% in the
aggregate in connection with the Merger shall not be deemed to be material and
adverse to the interests of the Lenders and the Joint Bookrunners; provided that
any reduction of the purchase price shall be allocated to a reduction in any
amounts to be funded under the Term Facility);

 

(n)               Financial Statements.  The Joint Bookrunners shall have
received (i) audited consolidated balance sheets of each of Holdings and the
Target and related statements of income, changes in equity and cash flows of
each of Holdings and the Target for each of their respective three (3) most
recently completed fiscal years ended at least 90 days before the Closing Date
and (ii) unaudited consolidated balance sheets and related statements of income
and cash flows of each of Holdings and the Target for each subsequent fiscal
quarter after the audited financial statements referred to above and ended at
least 45 days before the Closing Date (other than any fiscal fourth quarter);

 

(o)               Pro Forma Financial Statements.  The Joint Bookrunners shall
have received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Holdings and its Subsidiaries (based on the
financial statements of Holdings and the Target referred to in clause (n) above)
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the Closing Date (or, if the most recently completed fiscal period is the end of
a fiscal year, ended at least 90 days before the Closing Date), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such consolidated statement of income), which need not be prepared
in compliance with Regulation S-X of the Securities Act, as amended, or include
adjustments for purchase accounting; and

 

(p)               Lien Searches.  The Collateral Agent shall have received the
results of a recent lien search in each of the jurisdictions in which Uniform
Commercial Code financing statements will be made to evidence or perfect
security interests required to be evidenced or perfected, and such search shall
reveal no liens on any of the assets of the Loan Parties, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

 

106

--------------------------------------------------------------------------------


 

Each of the requirements set forth in clauses (h) and (i) above (except (a) to
the extent that a Lien on such Collateral may under applicable law be perfected
on the Closing Date by the filing of financing statements under the Uniform
Commercial Code and (b) the delivery of stock certificates of the Borrower and
its wholly-owned Domestic Subsidiaries (including Guarantors but other than
(x) Immaterial Subsidiaries and (y) Subsidiaries of the Target to the extent
stock certificates issued by such entities are not delivered to the Borrower on
the Closing Date) to the extent included in the Collateral, with respect to
which a Lien may be perfected on the Closing Date by the delivery of a stock
certificate) shall not constitute conditions precedent under this Section 5.1
after the Borrower’s use of commercially reasonable efforts to satisfy such
requirements without undue burden or expense; provided that the Borrower hereby
agrees to deliver, or cause to be delivered, such documents and instruments, or
take or cause to be taken such other actions, in each case, as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).

 

5.2                               Conditions to Each Revolving Loan Extension of
Credit After Closing Date.  The agreement of each Lender to make any Loan or to
issue or participate in any Letter of Credit hereunder on any date after the
Closing Date (excluding the borrowing of Initial Term B-2 Loans and Revolving
Loans in connection with the Bally Transactions) is subject to the satisfaction
of the following conditions precedent:

 

(a)                                 Representations and Warranties. 
EachSubject, in the case of any Borrowings in connection with a Limited
Condition Acquisition, to the limitations in Section 1.2, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or Material Adverse Effect), in each case on and as of such date as
if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or Material Adverse Effect) as of such earlier date.

 

(b)                                 No Default.  NoSubject, in the case of any
Borrowings in connection with a Limited Condition Acquisition, to the
limitations in Section 1.2, no Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)                                  Borrowing Notice.  In the case of a
borrowing of any Loans, the Administrative Agent shall have received a notice of
borrowing from the Borrower in accordance with Section 2.5 (or, in the case of a
Swingline Loan, 2.6).

 

(d)                                 Financial Covenant Compliance.  In the case
of any borrowing of Revolving Loans or Swingline Loans or issuance, increase,
extension or renewal of a Specified Letter of Credit (unless such Specified
Letter of Credit has been cash collateralized in a manner reasonably
satisfactory to the relevant Issuing Lender), in each case, prior to the Bally
Acquisition Date, Holdings shall be in compliance with the financial covenant
set forth in Section 7.1(a) as of the last day of the four-quarter period (the
“Reference Date”) to which the

 

107

--------------------------------------------------------------------------------


 

most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.2(b) relates (without giving pro forma effect to such borrowing,
issuance, increase, extension or renewal or any other borrowing, issuance,
increase, extension or renewal or repayment or other termination of Indebtedness
occurring since the Reference Date) regardless of whether such financial
covenant is then in effect; provided that this condition shall not be applicable
with respect to any borrowing of Revolving Loans or Swingline Loans or issuance,
increase, extension or renewal of any Letter of Credit on the Bally Acquisition
Date in order to consummate the Bally Transactions.

 

Each borrowing of a Loan by and issuance, extension or renewal of a Letter of
Credit on behalf of the Borrower hereunder after the Closing Date (excluding the
borrowing of Initial Term B-2 Loans and Revolving Loans in connection with the
Bally Transactions) shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped or otherwise supported, in each case on terms
agreed to by the Borrower and the applicable Issuing Lender) or any Loan or
other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations),
Holdings and the Borrower shall, and shall cause (except in the case of the
covenants set forth in Section 6.1, Section 6.2, Section 6.7 and Section 6.11)
each of the Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (which may be delivered via
posting on IntraLinks or another similar electronic platform):

 

(a)                                 within 90 days after the end of each fiscal
year of Holdings, commencing with the fiscal year ending December 31, 2013,
(i) a copy of the audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting
forth, commencing with the financial statements with respect to the fiscal year
ending December 31, 2013, in comparative form the figures as of the end of and
for the previous year, reported on without qualification, exception or
explanatory paragraph as to “going concern” or arising out of the scope of the
audit (other than any such exception or explanatory paragraph (but not
qualification) that is expressly solely with respect to, or expressly resulting
solely from, an upcoming maturity date of the Facilities occurring within one
year from the time such report is delivered), by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing and
(ii) a management’s discussion and analysis of the important operational and
financial developments during such fiscal year; and

 

(b)                                 within 45 days after the end of each of the
first three quarterly periods of each fiscal year of Holdings, commencing with
the fiscal quarter ending March 31, 2014, (i) the unaudited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows

 

108

--------------------------------------------------------------------------------


 

for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth, in comparative form the figures as of the end of and for
the corresponding period in the previous year, certified by a Responsible
Officer as fairly presenting in all material respects the financial condition of
Holdings and its consolidated Subsidiaries in conformity with GAAP (subject to
normal year-end audit adjustments and the lack of complete footnotes) and (ii) a
management’s discussion and analysis of the important operational and financial
developments during such fiscal quarter;

 

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of complete footnotes).  Any financial
statements or other deliverables required to be delivered pursuant to this
Section 6.1 and any financial statements or reports required to be delivered
pursuant to clause (d) of Section 6.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
deliverable (as applicable) is posted on the SEC’s website at www.sec.gov or the
website for Holdings and (ii) the Administrative Agent has been provided written
notice of such posting.

 

Documents required to be delivered pursuant to this Section 6.1 may also be
delivered by posting such documents electronically with written notice of such
posting to the Administrative Agent and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender, or, in the case of clause
(e), to the relevant Lender:

 

(a)                                 to the extent permitted by the internal
policies of such independent certified public accountants, concurrently with the
delivery of the financial statements referred to in Section 6.1(a), solely to
the extent that the financial covenant in Section 7.1 was subject to testing
during such fiscal year, a certificate of the independent certified public
accountants in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default arising from a breach of Section 7.1, except as
specified in such certificate;

 

(b)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, commencing with delivery of
financial statements for the first period ending after the Closing Date, (i) a
Compliance Certificate of a Responsible Officer on behalf of the Borrower
(x) stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default that has occurred and is continuing except as
specified in such certificate and (y) containing information and calculations
reasonably necessary for determining, on a consolidated basis, compliance by
Holdings and its Restricted Subsidiaries with the provisions of this Agreement
referred to therein, to the extent then applicable, and including, in any event,
the calculation of Consolidated EBITDA and Funded Debt, as of the last day of
the fiscal quarter or fiscal year of Holdings, as the case may be, and, if
applicable, for determining the Applicable Margin and (ii) to the extent not
previously disclosed to the Administrative Agent, (x) a

 

109

--------------------------------------------------------------------------------


 

description of any Default or Event of Default that occurred, (y) a description
of any new Subsidiary and of any change in the name or jurisdiction of
organization of any Loan Party since the date of the most recent list delivered
pursuant to this clause (or, in the case of the first such list so delivered,
since the Closing Date) and (z) solely in the case of financial statements
delivered pursuant to 6.1(a), a listing of any material registrations of or
applications for United States Intellectual Property by any Loan Party;

 

(c)                                  not later than 90 days after the end of
each fiscal year of Holdings, commencing with the fiscal year ending
December 31, 2013, a consolidated forecast for the following fiscal year
(including a projected consolidated balance sheet of Holdings and its
Subsidiaries as of the end of the following fiscal year and the related
consolidated statements of projected cash flow and projected income
(collectively, the “Annual Operating Budget”));

 

(d)                                 promptly after the same are sent, copies of
all financial statements and material reports that Holdings sends to the holders
of any class of its debt securities or public equity securities (except for
those provided solely to the Permitted Investors) and, promptly after the same
are filed, copies of all financial statements and reports that Holdings may make
to, or file with, the SEC, in each case to the extent not already provided
pursuant to Section 6.1 or any other clause of this Section 6.2; and

 

(e)                                  promptly, such additional financial and
other information as the Administrative Agent (for its own account or upon the
request from any Lender) may from time to time reasonably request.

 

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings or any of its Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited or restricted by Requirements of
Law or any binding agreement or obligation, (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iv) constitutes
classified information and (b) unless such material is identified in writing by
the Borrower as “Public” information, the Administrative Agent shall deliver
such information only to “private-side” Lenders (i.e., Lenders that have
affirmatively requested to receive information other than Public Information).

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on Holdings’ website or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency, the SEC’s website at www.sec.gov or
another relevant website, if any, to which each Lender and the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

6.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its Taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity

 

110

--------------------------------------------------------------------------------


 

with GAAP with respect thereto have been provided on the books of Holdings or
its Restricted Subsidiaries, as the case may be, or (b) to the extent that
failure to pay or satisfy such obligations would not reasonably be expected to
have a Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence, etc.; Compliance.  (a) Preserve and keep in full force and effect its
corporate or other existence and take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 or except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Requirements of Law (including
ERISA, Environmental Laws, and the USA Patriot Act) except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.

 

(a)               Keep all Property useful and necessary in its business in
reasonably good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(b)               Take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the material
United States Intellectual Property owned by Holdings or its Restricted
Subsidiaries, including filing of applications for renewal, affidavits of use
and affidavits of incontestability, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                Maintain insurance with financially sound and reputable
insurance companies on all its Property that is necessary in, and material to,
the conduct of business by Holdings and its Restricted Subsidiaries, taken as a
whole, in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business, and use its commercially reasonable efforts to ensure that all
such material insurance policies shall, to the extent customary (but in any
event, not including business interruption insurance and personal injury
insurance) name the Administrative Agent as insured party or loss payee, as
applicable.

 

(d)               With respect to any Mortgaged Properties, if at any time the
area in which the Premises (as defined in the Mortgages, if any) are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Collateral Agent may from time
to time reasonably require, and otherwise to ensure compliance with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a) Keep proper books of records and accounts in a manner to allow
financial statements to be prepared in conformity with GAAP, (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine

 

111

--------------------------------------------------------------------------------


 

and make abstracts from any of its books and records upon reasonable notice and
at such reasonable times during normal business hours (provided that (i) such
visits shall be coordinated by the Administrative Agent, (ii) such visits shall
be limited to no more than one such visit per calendar year, and (iii) such
visits by any Lender shall be at the Lender’s expense, except in the case of the
foregoing clauses (ii) and (iii) during the continuance of an Event of Default),
(c) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of Holdings and its Restricted Subsidiaries with officers of Holdings and its
Restricted Subsidiaries upon reasonable notice and at such reasonable times
during normal business hours (provided that (i) a Responsible Officer of
Holdings or the Borrower shall be afforded the opportunity to be present during
such discussions, (ii) such discussions shall be coordinated by the
Administrative Agent, and (iii) such discussions shall be limited to no more
than once per calendar quarter except during the continuance of an Event of
Default) and (d) permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings and its Restricted Subsidiaries with
its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants upon
reasonable notice and at such reasonable times during normal business hours
(provided that (i) a Responsible Officer of Holdings the Borrower shall be
afforded the opportunity to be present during such discussions and (ii) such
discussions shall be limited to no more than once per calendar year except
during the continuance of an Event of Default).  Notwithstanding anything to the
contrary in this Section 6.6, none of Holdings, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discuss, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement or obligation, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information.

 

6.7                               Notices.  Promptly upon a Responsible Officer
of the Borrower obtaining knowledge thereof, give notice to the Administrative
Agent of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
which may exist at any time between Holdings or any of its Restricted
Subsidiaries and any other Person, that in either case, would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any Reportable Event,
where there is any reasonable likelihood of the imposition of liability on any
Loan Party as a result thereof that would reasonably be expected to have a
Material Adverse Effect; and

 

(d)                                 any other development or event that has had
or would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

112

--------------------------------------------------------------------------------


 

6.8                               Additional Collateral, etc.  (a) With respect
to any Property (other than Excluded Collateral) located in the United States
having a value, individually or in the aggregate, of at least $7,500,000
acquired after the Closing Date by any Loan Party (other than (i) any interests
in Real Property and any Property described in paragraph (c) or paragraph (d) of
this Section 6.8, (ii) any Property subject to a Lien expressly permitted by
Section 7.3(g) or 7.3(y), and (iii) Instruments, Certificated Securities,
Securities and Chattel Paper, which are referred to in the last sentence of this
paragraph (a)) as to which the Collateral Agent for the benefit of the Secured
Parties does not have a perfected Lien, promptly (A) give notice of such
Property to the Collateral Agent and execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably requests to grant to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Property and (B) take all actions reasonably requested by the Collateral Agent
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.  If any amount in excess of
$7,500,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security, Security or Chattel
Paper (or, if more than $7,500,000 in the aggregate payable under or in
connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement.

 

(b)               With respect to any fee interest in any Material Real Property
acquired after the Closing Date by any Loan Party (other than Excluded Real
Property) or upon any Specified Real Property becoming a Material Real Property,
(i) give notice of such acquisition to the Collateral Agent and, if requested by
the Collateral Agent, execute and deliver a first priority Mortgage (subject to
liens permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage) in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such Real Property (provided that no Mortgage shall be
obtained if the Administrative Agent reasonably determines in consultation with
the Borrower that the costs of obtaining such Mortgage are excessive in relation
to the value of the security to be afforded thereby), (ii) if reasonably
requested by the Collateral Agent (A) provide the Lenders with a lenders’ title
insurance policy with extended coverage covering such Real Property in an amount
at least equal to the purchase price of such Material Real Property (or such
other amount as shall be reasonably specified by the Collateral Agent) as well
as a current ALTA survey thereof, together with a surveyor’s certificate unless
the title insurance policy referred to above shall not contain an exception for
any matter shown by a survey (except to the extent an existing survey has been
provided and specifically incorporated into such title insurance policy or if
the Administrative Agent reasonably determines in consultation with the Borrower
that the costs of obtaining such survey are excessive in relation to the value
of the security to be afforded thereby), each in form and substance reasonably
satisfactory to the Collateral Agent, and (B) provide to the Administrative
Agent evidence of flood hazard insurance if any portion of the improvements on
the owned Material Real Property is currently or at any time in the future
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance

 

113

--------------------------------------------------------------------------------


 

has been made available under the National Flood Insurance Act of 1968 (and any
amendment or successor act thereto) or otherwise being designated as a “special
flood hazard area or part of a 100 year flood zone”, in an amount equal to 100%
of the full replacement cost of the improvements; provided, however, that a
portion of such flood hazard insurance may be obtained under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended and (iii) if
requested by the Collateral Agent, deliver to the Collateral Agent customary
legal opinions relating to the matters described above, which opinions shall be
in form and substance reasonably satisfactory to the Collateral Agent.

 

(c)                Except as otherwise contemplated by Section 7.7(p), with
respect to any new Domestic Subsidiary that is a Non-Excluded Subsidiary created
or acquired after the Closing Date (which, for the purposes of this paragraph,
shall include any Subsidiary that was previously an Excluded Subsidiary that
becomes a Non-Excluded Subsidiary) by any Loan Party, promptly (i) give notice
of such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such
Loan Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock (other than Excluded Collateral), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (to the extent the Collateral
Agent, for the benefit of the Secured Parties, has a perfected security interest
in the same type of Collateral as of the Closing Date), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.  Without limiting the foregoing,
if (i) the aggregate Consolidated Total Assets or annual consolidated revenues
of all Restricted Subsidiaries designated as “Immaterial Subsidiaries” hereunder
shall at any time exceed 7.5% of Consolidated Total Assets or annual
consolidated revenues, respectively, of Holdings and its Restricted Subsidiaries
(based on the most recent financial statements delivered pursuant to Section 6.1
prior to such time) or (ii) if any Restricted Subsidiary shall at any time cease
to constitute an Immaterial Subsidiary under the definition of “Immaterial
Subsidiary” (based on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), the Borrower shall promptly, (x) in the case of
clause (i) above, rescind the designation as “Immaterial Subsidiaries” of one or
more of such Restricted Subsidiaries so that, after giving effect thereto, the
aggregate Consolidated Total Assets or annual consolidated revenues, as
applicable, of all Restricted Subsidiaries so designated (and which designations
have not been rescinded) shall not exceed 7.5% of Consolidated Total Assets or
annual consolidated revenues, respectively, of Holdings and its Restricted
Subsidiaries (based on the most recent financial statements delivered pursuant
to Section 6.1 prior to such time), as applicable, and (y) in the case of
clauses (i) and (ii) above, to the extent not already effected, (A) cause each
affected Restricted Subsidiary to take such actions to become a “Subsidiary
Guarantor” hereunder and under the Guarantee and Collateral Agreement and
execute and deliver the documents and other instruments referred to in this
paragraph (c) to the extent such affected Subsidiary is not otherwise an
Excluded Subsidiary and (B) cause the owner of the Capital Stock of such
affected Restricted Subsidiary to take such actions to pledge such Capital Stock
to the extent required by, and otherwise in accordance with,

 

114

--------------------------------------------------------------------------------


 

the Guarantee and Collateral Agreement and execute and deliver the documents and
other instruments required hereby and thereby unless such Capital Stock
otherwise constitutes Excluded Collateral.

 

(d)               Except as otherwise contemplated by Section 7.7(p), with
respect to any new first-tier Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent reasonably deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary (other than any Excluded Collateral) that
is owned by such Loan Party and (ii) deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock (other than any Excluded
Collateral), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party.

 

(e)                Notwithstanding anything in this Section 6.8 to the contrary,
neither Holdings nor any of its Restricted Subsidiaries shall be required to
take any actions in order to create or perfect the security interest in the
Collateral granted to the Collateral Agent for the benefit of the Secured
Parties under the laws of any jurisdiction outside the United States.

 

(f)                 Notwithstanding the foregoing, to the extent any new
Restricted Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.7, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days (or such longer period as the Administrative Agent shall agree in its sole
discretion)).

 

(g)                From time to time the Loan Parties shall execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Collateral Agent, for the
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including filing any financing or continuation statements or financing statement
amendments under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created thereby. 
Notwithstanding the foregoing, the provisions of this Section 6.8 shall not
apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

 

6.9                               Use of Proceeds.  Use proceeds of the Initial
Term B-1 Loans and any Revolving Loans borrowed on the Closing Date to effect
the Transactions, to pay Transaction Costs and for other general corporate
purposes of Holdings and its Subsidiaries not prohibited by this Agreement, use
proceeds of the Initial Term B-2 Loans and any Revolving Loans borrowed to
effect the Bally Transactions, to pay Bally

 

115

--------------------------------------------------------------------------------


 

Transaction Costs and for other general corporate purposes of Holdings and its
Subsidiaries not prohibited by this Agreement, and use proceeds of the Revolving
Loans and the Letters of Credit to finance Permitted Acquisitions and
Investments permitted hereunder and for other purposes of Holdings and its
Subsidiaries not prohibited by this Agreement.

 

6.10                        Post Closing.  Satisfy the requirements set forth on
Schedule 6.10 on or before the date set forth opposite such requirements or such
later date as consented to by the Administrative Agent in its sole discretion.

 

6.11                        Credit Ratings.  Use commercially reasonable efforts
to maintain a corporate credit rating from S&P and a corporate family rating
from Moody’s, in each case, with respect to the Borrower, and a credit rating
from S&P and Moody’s with respect to the Facilities, but not, in any such case,
a specific rating.

 

6.12                        Line of Business.  Continue to operate solely as a
Permitted Business.

 

6.13                        Changes in Jurisdictions of Organization; Name. 
Provide prompt written notice to the Collateral Agent of any change of name or
change of jurisdiction of organization of any Loan Party, and deliver to the
Collateral Agent all additional executed financing statements, financing
statement amendments and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests to the extent provided for in the Security Documents.

 

SECTION 7.                            NEGATIVE COVENANTS

 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding (that has not been
cash collateralized or backstopped or otherwise supported, in each case on terms
reasonably agreed to by the Borrower and the applicable Issuing Lender) or any
Loan or other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations), each
of Holdings and the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to:

 

7.1                               Financial Covenant.

 

(a)               As of the end of each fiscal quarter of Holdings (commencing
with the first full fiscal quarter after the Closing Date until the Bally
Acquisition Date occurs) and so long as the aggregate amount of L/C Obligations
in respect of Specified Letters of Credit, Revolving Loans and Swingline Loans
outstanding as of the end of such fiscal quarter (with respect to L/C
Obligations in respect of Specified Letters of Credit, to the extent not cash
collateralized by the Borrower to at least 103% of their maximum stated amount)
equals or exceeds 15.0% of the aggregate amount of all Revolving Commitments,
permit the Consolidated Net First Lien Leverage Ratio as of the end of such
fiscal quarter of Holdings and its Restricted Subsidiaries to be greater than
5.25:1.00 or, beginning with the fourth fiscal quarter of Holdings of 2014,
5.00:1.00.

 

116

--------------------------------------------------------------------------------


 

(b)               As of the end of each fiscal quarter of Holdings (commencing
with the first such occurrence after the Bally Acquisition Date), permit the
Consolidated Net First Lien Leverage Ratio as of the end of such fiscal quarter
of Holdings and its Restricted Subsidiaries to be greater than (i) 5.75:1.00, or
(ii) beginning with the first fiscal quarter of Holdings of 2016 until the last
fiscal quarter of Holdings of 2016, 5.50:1.00, or (iii) beginning with the first
fiscal quarter of Holdings of 2017, 5.00:1.00.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness of Holdings and any of its
Restricted Subsidiaries pursuant to any Loan Document (including, for the
avoidance of doubt, the Term B-2 Commitments and the Initial Term B-2 Loans, the
increased Revolving Commitments contemplated by Amendment No. 1 and the Bally
Transactions) or Hedge Agreement or in respect of any Cash Management
Obligations;

 

(b)                                 Indebtedness of Holdings or any of its
Restricted Subsidiaries owing to Holdings or any of its Restricted Subsidiaries,
provided that (i) any such Indebtedness owing by a Loan Party to a Restricted
Subsidiary that is not a Loan Party is expressly subordinated in right of
payment to the Obligations pursuant to the Guarantee and Collateral Agreement or
otherwise and (ii) any such Indebtedness owing by a non-Loan Party to a Loan
Party is permitted by Section 7.7;

 

(c)                                  Indebtedness (including Capital Lease
Obligations) secured by Liens in an aggregate principal amount, when combined
with the aggregate principal amount of Indebtedness outstanding under clauses
(t)(I) and (u) of this Section 7.2, not to exceed the greater of
(i) $100,000,000 and (ii) 3.0% of Consolidated Total Assets at the time of such
incurrence, at any one time outstanding;

 

(d)                                 (i) Indebtedness outstanding on the Closing
Date (after giving effect to the Transactions) or on the Bally Acquisition Date
(after giving effect to the Bally Transactions), as applicable, or committed to
be incurred as of such date and listed on Schedule 7.2(d)(1) (as supplemented
pursuant to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness
Date) and any Permitted Refinancing thereof, (ii) Indebtedness incurred in
connection with transactions permitted under Section 7.10 and any Permitted
Refinancing thereof and (iii) Indebtedness contemplated by or incurred in
connection with the Tax Planning Transaction;

 

(e)                                  Guarantee Obligations (i) by Holdings or
any of its Restricted Subsidiaries of obligations of Holdings, the Borrower or
any Subsidiary Guarantor not prohibited by this Agreement to be incurred,
(ii) by any Loan Party of obligations of any Non-Guarantor Subsidiary or joint
venture to the extent permitted by Section 7.7, (iii) by any Non-Guarantor
Subsidiary of

 

--------------------------------------------------------------------------------

(1)Schedule 7.2(d) to be updated.

 

117

--------------------------------------------------------------------------------


 

obligations of any other Non-Guarantor Subsidiary, and (iv) incurred by Holdings
or any of its Restricted Subsidiaries in respect of or constituting Specified
Concession Obligations;

 

(f)                                   Indebtedness of Holdings or any of its
Restricted Subsidiaries arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by
Holdings or such Restricted Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid;

 

(g)                                  Indebtedness in the form of New Incremental
Notes and Permitted Refinancings thereof;

 

(h)                                 Indebtedness in the form of earn-outs,
indemnification, incentive, non-compete, consulting, ordinary course deferred
purchase price or other similar arrangements and other contingent obligations in
respect of the Transactions, the Bally Transactions and other acquisitions or
Investments permitted by Section 7.7 (both before or after any liability
associated therewith becomes fixed), including any such obligations which may
exist on the Closing Date as a result of acquisitions consummated prior to the
Closing Date;

 

(i)                                     Indebtedness of Holdings and any of its
Restricted Subsidiaries constituting (i) Permitted Refinancing Obligations and
(ii) Permitted Refinancings in respect of Indebtedness incurred pursuant to the
preceding clause (i);

 

(j)                                    additional Indebtedness of Holdings or
any of its Restricted Subsidiaries in an aggregate principal amount (for
Holdings, the Borrower and all Restricted Subsidiaries), not to exceed the
greater of (i) $200,000,000 and (ii) 6.0% of Consolidated Total Assets at the
time of such incurrence, at any time outstanding;

 

(k)                                 Indebtedness of Non-Guarantor Subsidiaries,
in an aggregate principal amount, when combined with the aggregate principal
amount of Indebtedness outstanding under clause (s)(iii) of this Section 7.2,
not to exceed the greater of (i) $175,000,000 and (ii) 5.25% of Consolidated
Total Assets at the time of such incurrence, at any time outstanding;

 

(l)                                     Indebtedness of Holdings or any of its
Restricted Subsidiaries in respect of workers’ compensation claims, bank
guarantees, warehouse receipts or similar facilities, property casualty or
liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid, customs, government, VAT, duty,
tariff, appeal and surety bonds, completion guarantees, and other obligations of
a similar nature, in each case in the ordinary course of business;

 

(m)                             Indebtedness incurred by Holdings or any of its
Restricted Subsidiaries arising from agreements providing for indemnification
related to sales, leases or other Dispositions of goods or adjustment of
purchase price or similar obligations in any case incurred in connection with
the acquisition or Disposition of any business, assets or Subsidiary;

 

118

--------------------------------------------------------------------------------


 

(n)                                 Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

 

(o)                                 Indebtedness issued in lieu of cash payments
of Restricted Payments permitted by Section 7.6;

 

(p)                                 [Reserved];Indebtedness of Holdings or any
Restricted Subsidiary under the Existing Notes, the New Secured Notes, the New
Unsecured Notes, the New Secured Bridge Facility and/or the New Unsecured Bridge
Facility, and any Permitted Refinancing of any of the foregoing;

 

(q)                                 Indebtedness of Holdings or any Restricted
Subsidiary as an account party in respect of trade letters of credit issued in
the ordinary course of business or otherwise consistent with industry practice;

 

(r)                                    Indebtedness (i) owing to any insurance
company in connection with the financing of any insurance premiums permitted by
such insurance company in the ordinary course of business and (ii) in the form
of pension and retirement liabilities not constituting an Event of Default, to
the extent constituting Indebtedness;

 

(s)                                   (i) Guarantee Obligations made in the
ordinary course of business; provided that such Guarantee Obligations are not of
Indebtedness for Borrowed Money, (ii) Guarantee Obligations in respect of lease
obligations of Holdings and its Restricted Subsidiaries, (iii) Guarantee
Obligations in respect of Indebtedness of joint ventures or Unrestricted
Subsidiaries; provided that the aggregate principal amount of any such Guarantee
Obligations under this sub-clause (iii), when combined with the aggregate
principal amount of Indebtedness outstanding under clause (k) of this
Section 7.2, shall not exceed the greater of (A) $175,000,000 and (B) 5.25% of
Consolidated Total Assets at the time of such incurrence, at any time
outstanding, (iv) Guarantee Obligations in respect of Indebtedness permitted by
clause (r)(ii) above and (v) Guarantee Obligations by Holdings or any of its
Restricted Subsidiaries of any Restricted Subsidiary’s purchase obligations
under supplier agreements and in respect of obligations of or to customers,
distributors, franchisees, lessors, licensees and sublicensees; provided that
such Guarantee Obligations are not of Indebtedness for Borrowed Money;

 

(t)                                    (I) (x) Indebtedness of any Person that
becomes a Restricted Subsidiary or is merged with or into Holdings or any of its
Restricted Subsidiaries after the Closing Date (a “New Subsidiary”) or that is
associated with assets being purchased or otherwise acquired, in each case, as
part of an acquisition, merger or consolidation or amalgamation or other
Investment not prohibited hereunder; provided that (A) such Indebtedness exists
at the time such Person becomes a Restricted Subsidiary or is acquired, merged,
consolidated or amalgamated by, with or into Holdings or such Restricted
Subsidiary or when such assets are acquired and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary or with
such merger (except to the extent such Indebtedness refinanced other
Indebtedness to facilitate such Person becoming a Restricted Subsidiary or to
facilitate such merger) or such asset acquisition, (B) the aggregate principal
amount of Indebtedness permitted by this clause (t)(I)

 

119

--------------------------------------------------------------------------------


 

and Sections 7.2(c) and 7.2(u) shall not exceed the greater of (i) $100,000,000
and (ii) 3.0% of Consolidated Total Assets at the time of such incurrence, at
any time outstanding, and (C) neither Holdings nor any of its Restricted
Subsidiaries (other than the applicable New Subsidiary and its Subsidiaries)
shall provide security therefor and (y) Permitted Refinancings of the
Indebtedness referred to in clause (x) of this paragraph (t)(I), and
(II) Indebtedness assumed or incurred in connection with the Specified
Acquisition in an aggregate amount not to exceed $45,000,000 at any one time
outstanding;

 

(u)                                 Indebtedness incurred to finance any
acquisition or other Investment permitted under Section 7.7 in an aggregate
amount for all such Indebtedness together with the aggregate principal amount of
Indebtedness permitted by Sections 7.2(c) and 7.2(t)(I) not to exceed the
greater of (i) $100,000,000 and (ii) 3.0% of Consolidated Total Assets at the
time of such incurrence, at any one time outstanding;

 

(v)                                 (A) other Indebtedness so long as, at the
time of incurrence thereof, (1) if unsecured or secured on a junior basis to the
Obligations, after giving pro forma effect to the incurrence of such
Indebtedness and the intended use of proceeds thereof determined as of the last
day of the fiscal quarter most recently then ended for which financial
statements have been delivered pursuant to Section 6.1, the Fixed Charge
Coverage Ratio of Holdings and its Restricted Subsidiaries shall be no less than
2.00 to 1.00, (2) if secured on a pari passu basis with the Obligations, after
giving pro forma effect to the incurrence of such Indebtedness and the intended
use of proceeds thereof determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, the Consolidated Net Senior SecuredFirst Lien Leverage Ratio of
Holdings and its Restricted Subsidiaries shall be no greater than 3.003.25 to
1.00, (3) no Event of Default shall be continuing immediately after giving
effect to the incurrence of such Indebtedness; (4) the terms of which
Indebtedness do not provide for a maturity date or weighted average life to
maturity earlier than the Latest Maturity Date or shorter than the weighted
average life to maturity of the Latest Maturing Term Loans (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Latest Maturity Date or the weighted
average life to maturity of the Latest Maturing Term Loans, as applicable); and
(5) any such Indebtedness that is secured shall be subject to an Other
Intercreditor Agreement; provided that the amount of Indebtedness which may be
incurred pursuant to this paragraph (v) by Non-Guarantor Subsidiaries shall not
exceed, at any time outstanding, the sum of (I) the greater of $100,000,000 and
3.0% of Consolidated Total Assets at the time of such incurrence, at any time
outstanding, plus (II) $400,000,000 so long as the Net Cash Proceeds of such
Indebtedness incurred pursuant to this clause (II) is applied to pay or prepay
the Obligations, and (B) Permitted Refinancings of any of the Indebtedness
referred to in clause (A) of this paragraph (v);

 

(w)                               (i) Indebtedness representing deferred
compensation or stock-based compensation to employees of Holdings, any Parent
Company, the Borrower or any Restricted Subsidiary incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of Holdings,
the Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred in connection with the Transactions, the Bally
Transactions and any Investment permitted hereunder;

 

120

--------------------------------------------------------------------------------


 

(x)                                 Indebtedness issued by Holdings or any of
its Restricted Subsidiaries to the officers, directors and employees of
Holdings, any Parent Company, the Borrower or any Restricted Subsidiary of
Holdings or their respective estates, trusts, family members or former spouses,
in lieu of or combined with cash payments to finance the purchase of Capital
Stock of Holdings, any Parent Company or the Borrower, in each case, to the
extent such purchase is permitted by Section 7.6;

 

(y)                                 Indebtedness (and Guarantee Obligations in
respect thereof) in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

 

(z)                                  (i) Indebtedness of Holdings or any of its
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business and (ii) Indebtedness of Holdings or any of its
Restricted Subsidiaries to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including in respect of
intercompany self-insurance arrangements);

 

(aa)                          to the extent constituting Indebtedness, payment
and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations, including obligations with
respect to funds that may be placed in trust accounts; and

 

(bb)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges, accretion or amortization of
original issue discount, accretion of interest paid in kind and additional or
contingent interest on obligations described in clauses (a) through (aa) above.

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

(a)                                 Liens for Taxes not yet due or which are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of Holdings or its
Restricted Subsidiaries, as the case may be, to the extent required by GAAP;

 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 60
days or that are being contested in good faith by appropriate proceedings;

 

(c)                                  (i) pledges, deposits or statutory trusts
in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) Liens incurred in the ordinary course of
business securing liability for reimbursement or

 

121

--------------------------------------------------------------------------------


 

indemnification obligations of insurance carriers providing property, casualty
or liability insurance to Holdings or any of its Restricted Subsidiaries in
respect of such obligations;

 

(d)                                 deposits and other Liens to secure the
performance of bids, government, trade and other similar contracts (other than
for borrowed money), leases, subleases, statutory or regulatory obligations,
surety, judgment and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

(e)                                  encumbrances shown as exceptions in the
title insurance policies insuring the Mortgages, easements, zoning restrictions,
rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

 

(f)                                   Liens (i) in existence on the Closing Date
(after giving effect to the Transactions) or on the Bally Acquisition Date
(after giving effect to the Bally Transactions), as applicable, listed on
Schedule 7.3(f) (as supplemented pursuant to Amendment No. 1 on the Bally
Acquisition and Amendment Effectiveness Date) (or to the extent not listed on
such Schedule 7.3(f), where the Fair Market Value of the Property to which such
Lien is attached is less than $10,000,000), (ii) securing Indebtedness permitted
by Section 7.2(d) and (iii) created after the Closing Date in connection with
any refinancing, refundings, or renewals or extensions thereof permitted by
Section 7.2(d); provided that no such Lien is spread to cover any additional
Property of Holdings or any of its Restricted Subsidiaries after the Closing
Date unless such Lien utilizes a separate basket under this Section 7.3;

 

(g)                                  (i) Liens securing Indebtedness of Holdings
or any of its Restricted Subsidiaries incurred pursuant to Sections 7.2(c),
7.2(e), 7.2(i), provided that no such Lien shall apply to any other Property of
Holdings or any of its Restricted Subsidiaries that is not Collateral (or does
not concurrently become Collateral) unless such Lien utilizes a separate basket
under this Section 7.3, 7.2(j), 7.2(k), 7.2(r), 7.2(s), 7.2(t), 7.2(u), 7.2(v),
7.2(w) and 7.2(aa); provided that (A) in the case of any such Liens securing
Indebtedness pursuant to Section 7.2(k), such Liens do not at any time encumber
any Property of Holdings, the Borrower or any Subsidiary Guarantor, (B) in the
case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(r), such Liens do not encumber any Property other than cash paid to
any such insurance company in respect of such insurance, (C) in the case of any
such Liens securing Indebtedness pursuant to Section 7.2(t)(I), such Liens exist
at the time that the relevant Person becomes a Restricted Subsidiary or such
assets are acquired and are not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary or the acquisition of such
assets (except to the extent such Liens secure Indebtedness which refinanced
other secured Indebtedness to facilitate such Person becoming a Restricted
Subsidiary or to facilitate the merger, consolidation or amalgamation or other
acquisition of assets referred to in such Section 7.2(t)(I)) and (D) in the case
of Liens securing Guarantee Obligations pursuant to Section 7.2(e), the
underlying obligations are secured by a Lien permitted to be incurred pursuant
to this Agreement and (ii) any extension, refinancing, renewal or replacement of
the Liens described in clause (i) of this Section 7.3(g) in whole or in part;
provided that such extension, renewal or replacement shall be limited to all or
a part of the property which secured (or was permitted to secure) the Lien so
extended, renewed or replaced (plus improvements on such property, if any);

 

122

--------------------------------------------------------------------------------


 

(h)                                 Liens created pursuant to the Loan
Documents;

 

(i)                                     Liens arising from judgments in
circumstances not constituting an Event of Default under Section 8.1(h);

 

(j)                                    Liens on Property or assets acquired
pursuant to an acquisition permitted under Section 7.7 (and the proceeds
thereof) or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to an acquisition permitted under
Section 7.7 and not created in contemplation thereof and Liens created after the
Closing Date in connection with any refinancing, refundings, or renewals or
extensions of the obligations secured thereby permitted hereunder, provided that
no such Lien is spread to cover any additional Property (other than other
Property of such Restricted Subsidiary) after the Closing Date (unless such Lien
utilizes a separate basket under this Section 7.3);

 

(k)                                 (i) Liens on Property of Non-Guarantor
Subsidiaries securing Indebtedness or other obligations not prohibited by this
Agreement to be incurred by such Non-Guarantor Subsidiaries and (ii) Liens
securing Indebtedness or other obligations of Holdings or any of its Restricted
Subsidiaries in favor of any Loan Party;

 

(l)                                     receipt of progress payments and
advances from customers in the ordinary course of business to the extent same
creates a Lien on the related inventory and proceeds thereof;

 

(m)                             Liens in favor of customs and revenue
authorities arising as a matter of law to secure the payment of customs duties
in connection with the importation of goods;

 

(n)                                 Liens arising out of consignment or similar
arrangements for the sale by Holdings and its Restricted Subsidiaries of goods
through third parties in the ordinary course of business or otherwise consistent
with past practice;

 

(o)                                 Liens solely on any cash earnest money
deposits made by Holdings or any of its Restricted Subsidiaries in connection
with an Investment permitted by Section 7.7;

 

(p)                                 Liens deemed to exist in connection with
Investments permitted by Section 7.7(b) that constitute repurchase obligations;

 

(q)                                 Liens upon specific items of inventory or
other goods and proceeds of Holdings or any of its Restricted Subsidiaries
arising in the ordinary course of business securing such Person’s obligations in
respect of bankers’ acceptances and letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

123

--------------------------------------------------------------------------------


 

(r)                                    Liens on cash deposits securing any Hedge
Agreements permitted hereunder in an aggregate amount not to exceed $10,000,000
at any time outstanding;

 

(s)                                   any interest or title of a lessor under
any leases or subleases entered into by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business and any financing statement
filed in connection with any such lease;

 

(t)                                    Liens on cash and Cash Equivalents used
to defease or to satisfy and discharge Indebtedness, provided that such
defeasance or satisfaction and discharge is not prohibited hereunder;

 

(u)                                 (i) Liens that are contractual rights of
set-off (A) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (B) relating to pooled
deposit or sweep accounts of Holdings or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of Holdings and its Restricted Subsidiaries or (C) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business,
(ii) other Liens securing cash management obligations in the ordinary course of
business and (iii) Liens encumbering reasonable and customary initial deposits
and margin deposits in respect of, and similar Liens attaching to, commodity
trading accounts and other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(v)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(w)                               Liens on Capital Stock in joint ventures
securing obligations of such joint venture;

 

(x)                                 Liens securing obligations in respect of
trade-related letters of credit permitted under Section 7.2 and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof;

 

(y)                                 other Liens with respect to obligations that
do not exceed the greater of (i) $50,000,000 and (ii) 1.5% of Consolidated Total
Assets at the time of such incurrence, at any time outstanding;

 

(z)                                  licenses, sublicenses, cross-licensing or
pooling of, or similar arrangements with respect to, Intellectual Property
granted by Holdings or any of its Restricted Subsidiaries which do not interfere
in any material respect with the ordinary conduct of the business of Holdings or
such Restricted Subsidiary;

 

124

--------------------------------------------------------------------------------


 

(aa)                          Liens arising from precautionary UCC financing
statement filings (or other similar filings in non-U.S. jurisdictions) regarding
leases, subleases, licenses or consignments, in each case, entered into by
Holdings or any of its Restricted Subsidiaries;

 

(bb)                          Liens on cash and Cash Equivalents (and the
related escrow accounts) in connection with the issuance into (and pending the
release from) escrow of, any Permitted Refinancing Obligations, any New
Incremental Notes, any Indebtedness permitted under Section 7.2(v), and, in each
case, any Permitted Refinancing thereof;

 

(cc)                            Liens on cash, Cash Equivalents or other
investments in connection with the deposit of amounts necessary to satisfy
payment and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations, including as may be placed
in trust accounts; and

 

(dd)                          zoning or similar laws or rights reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property; and

 

(ee)                            Liens securing the obligations in respect of the
New Secured Bridge Facility and the documentation relating thereto and/or the
New Secured Notes and the documentation relating thereto, so long as such Liens
are subject to an Other Intercreditor Agreement.

 

7.4                               Fundamental Changes.  Consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(a)                                 (i) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into Holdings or the Borrower (provided that
Holdings or the Borrower shall be the continuing or surviving corporation) or
(ii) any Restricted Subsidiary may be merged, amalgamated or consolidated with
or into any Subsidiary Guarantor (provided that (x) a Subsidiary Guarantor shall
be the continuing or surviving corporation or (y) substantially simultaneously
with such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor and the Borrower shall comply with Section 6.8 in
connection therewith);

 

(b)                                 any Non-Guarantor Subsidiary may be merged
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets upon voluntary liquidation or otherwise
to any Loan Party;

 

(d)                                 any Non-Guarantor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding-up or otherwise) to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;

 

125

--------------------------------------------------------------------------------


 

(e)                                  Dispositions permitted by Section 7.5 and
any merger, dissolution, liquidation, consolidation, amalgamation, investment or
Disposition, the purpose of which is to effect a Disposition permitted by
Section 7.5, may be consummated;

 

(f)                                   any Investment expressly permitted by
Section 7.7 may be structured as a merger, consolidation or amalgamation;

 

(g)                                  Holdings and its Restricted Subsidiaries
may consummate the Transactions, the Bally Transactions and the Tax Planning
Transaction;

 

(h)                                 any Restricted Subsidiary may liquidate or
dissolve if (i) the Borrower determines in good faith that such liquidation or
dissolution is in the best interest of the Borrower and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business of such Restricted Subsidiary not
otherwise disposed of or transferred in accordance with Section 7.4 or 7.5 or,
in the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution; and

 

(i) (i) any Escrow Entity may be merged with and into the Borrower or any
Restricted Subsidiary (provided that the Borrower or such Restricted Subsidiary
shall be the continuing or surviving entity).

 

7.5                               Dispositions of Property.  Dispose of any of
its owned Property (including receivables) whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:

 

(a)                                 (i) the Disposition of surplus, obsolete or
worn out Property in the ordinary course of business, Dispositions of Property
no longer used or useful or economically practicable to maintain in the conduct
of the business of the Borrower and other Restricted Subsidiaries in the
ordinary course and Dispositions of Property necessary in order to comply with
applicable Requirements of Law or licensure requirements (as determined by the
Borrower in good faith), (ii) the sale of defaulted receivables in the ordinary
course of business, (iii) abandonment, cancellation or disposition of any
Intellectual Property in the ordinary course of business and (iv) sales, leases
or other dispositions of inventory determined by the management of the Borrower
to be no longer useful or necessary in the operation of the Business;

 

(b)                                 (i) the sale of inventory or other Property
in the ordinary course of business, (ii) the cross-licensing, pooling,
sublicensing or licensing of, or similar arrangements (including disposition of
marketing rights) with respect to, Intellectual Property in the ordinary course
of business or otherwise consistent with past practice or not materially
disadvantageous to the Lenders, and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a Fair Market Value
equivalent to the Fair Market Value of the Property exchanged (provided that
after giving effect to such exchange, the Fair Market Value of the Property of
any Loan Party subject

 

126

--------------------------------------------------------------------------------


 

to Liens in favor of the Collateral Agent under the Security Documents is not
materially reduced);

 

(c)                                  Dispositions permitted by Section 7.4;

 

(d)                                 the sale or issuance of (i) any Subsidiary’s
Capital Stock to any Loan Party; provided that the sale or issuance of Capital
Stock of an Unrestricted Subsidiary to Holdings or any of its Restricted
Subsidiaries is otherwise permitted by Section 7.7, (ii) the Capital Stock of
any Non-Guarantor Subsidiary that is a Restricted Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iii) the Capital
Stock of any Subsidiary that is an Unrestricted Subsidiary to any other
Subsidiary that is an Unrestricted Subsidiary, in each case, including in
connection with any tax restructuring activities not otherwise prohibited
hereunder;

 

(e)                                  the Disposition of assets for Fair Market
Value; provided that (i) at least 75% of the total consideration for any such
Disposition in excess of $25,000,000 received by Holdings and its Restricted
Subsidiaries is in the form of cash or Cash Equivalents, (ii) no Event of
Default then exists or would result from such Disposition, and (iii) the
requirements of Section 2.12(b), to the extent applicable, are complied with in
connection therewith; provided, however, that for purposes of clause (i) above,
the following shall be deemed to be cash:  (A) any liabilities (as shown on
Holdings’  or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings or such Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Obligations)
that are assumed by the transferee with respect to the applicable Disposition
and for which Holdings and its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable Disposition, and (C) any Designated
Non-cash Consideration received by Holdings or any of its Restricted
Subsidiaries in such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (e) that is at that time outstanding, not to exceed the greater of
(I) $70,000,000 and (II) 2.25% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

 

(f)                                   (i) any Recovery Event; provided that the
requirements of Section 2.12(b) are complied with in connection therewith and
(ii) any event that would constitute a Recovery Event but for the Dollar
threshold set forth in the definition thereof;

 

(g)                                  the leasing, licensing, occupying pursuant
to occupancy agreements or sub-leasing of Property that would not materially
interfere with the required use of such Property by Holdings or its Restricted
Subsidiaries;

 

(h)                                 the transfer for Fair Market Value of
Property (including Capital Stock of Subsidiaries) to another Person in
connection with a joint venture arrangement with respect to

 

127

--------------------------------------------------------------------------------


 

the transferred Property; provided that such transfer is permitted under
Section 7.7(h), (k), (v) or (y);

 

(i)                                     the sale or discount, in each case
without recourse and in the ordinary course of business, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

(j)                                    transfers of condemned Property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of properties that
have been subject to a casualty to the respective insurer of such Property as
part of an insurance settlement;

 

(k)                                 the Disposition of any Immaterial Subsidiary
or any Unrestricted Subsidiary;

 

(l)                                     the transfer of Property (including
Capital Stock of Subsidiaries) of any Loan Party to any Restricted Subsidiary
for Fair Market Value;

 

(m)                             the transfer of Property (i) by any Loan Party
to any other Loan Party or (ii) from a Non-Guarantor Subsidiary to (A) any Loan
Party; provided that the portion (if any) of such Disposition made for more than
Fair Market Value shall constitute an Investment and comply with Section 7.7 or
(B) any other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

 

(n)                                 the Disposition of cash and Cash Equivalents
and investments in connection with prize, jackpot, deposit, payment processing
and player account management operations, in each case, in the ordinary course
of business ;

 

(o)                                 (i) Liens permitted by Section 7.3,
(ii) Restricted Payments permitted by Section 7.6, (iii) Investments permitted
by Section 7.7 and (iv) sale and leaseback transactions permitted by
Section 7.10;

 

(p)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(q)                                 Dispositions of any interest held by
Holdings or any of its Restricted Subsidiaries in any Specified Concession
Vehicle to another Specified Concession Vehicle in which Holdings or any
Restricted Subsidiary has (or, following such transfer, will have) an interest
at least equal to such interest being transferred;

 

128

--------------------------------------------------------------------------------


 

(r)                                    the unwinding of Hedge Agreements
permitted hereunder pursuant to their terms;

 

(s)                                   the Disposition of assets acquired
pursuant to or in order to effectuate a Permitted Acquisition which assets are
(i) obsolete or (ii) not used or useful to the core or principal business of the
Borrower and the Restricted Subsidiaries;

 

(t)                                    Dispositions made on the Closing Date to
consummate the Transactions or made from and after the Closing Date in
connection with or as part of the Bally Transactions or Tax Planning
Transaction;

 

(u)                                 Dispositions involving the spin-off of a
line of business so long as (i) after giving pro forma effect thereto,
determined as of the last day of the fiscal quarter most recently then ended for
which financial statements have been delivered pursuant to Section 6.1, the
Consolidated Net Total Leverage Ratio of Holdings and its Restricted
Subsidiaries shall be no greater than 4.50 to 1.00, and (ii) no more than 7.0%
of Consolidated EBITDA in the aggregate for all such Dispositions, determined as
of the last day of the fiscal quarter most recently then ended for which
financial statements have been delivered pursuant to Section 6.1, is disposed
pursuant to this paragraph (u);

 

(v)                                 the Specified Dispositions; provided that
the requirements of Section 2.12(b), to the extent applicable, are complied with
in connection therewith; and

 

(w)                               Dispositions of Property between or among
Holdings and/or its Restricted Subsidiaries as a substantially concurrent
interim Disposition in connection with a Disposition otherwise permitted
pursuant to clauses (a) through (v) above.

 

7.6                               Restricted Payments.  Declare or pay any
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings or any of its
Restricted Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or Property or in obligations of Holdings or such Restricted Subsidiary, or
enter into any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating Holdings or any of its Restricted Subsidiaries to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock (collectively, “Restricted Payments”), except that:

 

(a)                                 (i) any Restricted Subsidiary may make
Restricted Payments to any Loan Party and (ii) Non-Guarantor Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries;

 

(b)                                 Holdings may make Restricted Payments in an
aggregate amount not to exceed (i) the Base Available Amount plus (ii) the
Available Amount; provided that, in the case of

 

129

--------------------------------------------------------------------------------


 

clause (ii), (A) no Event of Default is continuing or would result therefrom and
(B) the Consolidated Net Total Leverage Ratio shall not exceed 4.50 to 1.00 on a
pro forma basis as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1 at the time of
such Restricted Payment;

 

(c)                                  Holdings may make Restricted Payments to
any Parent Company to permit such Parent Company to pay (i) any taxes which are
due and payable by such Parent Company, Holdings and its Restricted Subsidiaries
as part of a consolidated group to the extent such taxes are directly
attributable to the income of Holdings and its Subsidiaries (the “Consolidated
Group”), provided that the total amount of any payment pursuant to this clause
for any taxable period shall not exceed the amount that the Consolidated Group
would be required to pay in respect of federal, state and local income taxes for
such period, determined by taking into account any available net operating loss
carryovers or other tax attributes of the Consolidated Group as if the
Consolidated Group filed a separate consolidated, combined, unitary or
affiliated income tax return, less the amount of any such taxes payable directly
by the Consolidated Group, (ii) customary fees, salary, bonus, severance and
other benefits payable to, and indemnities provided on behalf of, their current
and former officers and employees and members of their Board of Directors,
(iii) ordinary course corporate operating expenses and other fees and expenses
required to maintain its corporate existence, (iv) fees and expenses to the
extent permitted under clause (i) of the second sentence of Section 7.9,
(v) reasonable fees and expenses incurred in connection with any debt or equity
offering by Holdings or any Parent Company, to the extent the proceeds thereof
are (or, in the case of an unsuccessful offering, were intended to be) used for
the benefit of Holdings and its Restricted Subsidiaries, whether or not
completed and (vi) reasonable fees and expenses in connection with compliance
with reporting obligations under, or in connection with compliance with, federal
or state laws or under this Agreement or any other Loan Document;

 

(d)                                 Holdings may make Restricted Payments in the
form of Capital Stock of Holdings;

 

(e)                                  Holdings and any of its Restricted
Subsidiaries may make Restricted Payments to, directly or indirectly, purchase
the Capital Stock of Holdings, the Borrower, any Parent Company or any
Subsidiary from present or former officers, directors, consultants, agents or
employees (or their estates, trusts, family members or former spouses) of
Holdings, the Borrower, any Parent Company or any Subsidiary upon the death,
disability, retirement or termination of the applicable officer, director,
consultant, agent or employee or pursuant to any equity subscription agreement,
stock option or equity incentive award agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement; provided that the aggregate
amount of payments under this clause (e) in any fiscal year of Holdings shall
not exceed the sum of (i) $20,000,000 in any fiscal year, plus (ii) any proceeds
received from key man life insurance policies, plus (iii) any proceeds received
by Holdings, the Borrower, or any Parent Company during such fiscal year from
sales of the Capital Stock of Holdings, the Borrower or any Parent Company to
directors, officers, consultants or employees of Holdings, the Borrower, any
Parent Company or any Subsidiary in connection with permitted employee
compensation and incentive arrangements; provided that any Restricted Payments
permitted (but not made) pursuant to sub-clause (i), (ii) or (iii) of this
clause (e) in any prior fiscal year may be carried forward to any subsequent
fiscal year (subject to an annual cap of no greater than $40,000,000), and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary by any

 

130

--------------------------------------------------------------------------------


 

member of management of Holdings, any Parent Company, the Borrower or any
Subsidiary in connection with a repurchase of the Capital Stock of the Borrower,
Holdings or any Parent Company will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.6;

 

(f)                                   Holdings and its Restricted Subsidiaries
may make Restricted Payments to make, or to allow any Parent Company to make,
(i) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards, if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards, (ii) tax payments on behalf of present or former officers, directors,
consultants, agents or employees (or their estates, trusts, family members or
former spouses) of Holdings, the Borrower, any Parent Company or any Subsidiary
in connection with noncash repurchases of Capital Stock pursuant to any equity
subscription agreement, stock option or equity incentive award agreement,
shareholders’ or members’ agreement or similar agreement, plan or arrangement of
Holdings, the Borrower, any Parent Company or any Subsidiary and (iii) make
whole or dividend equivalent payments to holders of vested stock options or
other Capital Stock or to holders of stock options or other Capital Stock at or
around the time of vesting or exercise of such options or other Capital Stock to
reflect dividends previously paid in respect of Capital Stock of the Borrower,
Holdings or any Parent Company;

 

(g)                                  Holdings may make Restricted Payments with
the cash proceeds contributed to its common equity from the Net Cash Proceeds of
any Equity Issuance Not Otherwise Applied, so long as, with respect to any such
Restricted Payments, no Event of Default shall have occurred and be continuing
or would result therefrom;

 

(h)                                 Holdings may make Restricted Payments to
make, or to allow any Parent Company to make, payments in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of any such Person;

 

(i)                                     so long as no Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, Holdings may make
Restricted Payments to any Parent Company to enable it to make payments to the
Sponsor or its Affiliates in the form of a management or consulting fee or in
respect of expenses or indemnification payments on terms reasonably acceptable
to the Administrative Agent;

 

(j)                                    to the extent constituting Restricted
Payments, Holdings and its Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 7.4, 7.5, 7.7 and
7.9;

 

(k)                                 (i) any non-wholly owned Restricted
Subsidiary of Holdings may declare and pay cash dividends to its equity holders
generally so long as Holdings or its respective Subsidiary which owns the equity
interests in the Restricted Subsidiary paying such dividend receives at least
its proportional share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividends and taking into
account the relative preferences, if any, of the various classes of equity
interest of such Restricted Subsidiary), and (ii) any non-wholly owned
Restricted Subsidiary of Holdings may make Restricted Payments to one or more of
its equity holders (which payments need not be proportional) in lieu of or to
effect an

 

131

--------------------------------------------------------------------------------


 

earnout so long as (x) such payment is in the form of such Restricted
Subsidiary’s Capital Stock and (y) such Restricted Subsidiary continues to be a
Restricted Subsidiary after giving effect thereto;

 

(l)                                  Holdings and its Restricted Subsidiaries
may make Restricted Payments on or after the Closing Date to consummate the
TransactionTransactions (or to comply with their obligations under the Merger
Agreement), the Bally Transactions (or to comply with their obligations under
the Bally Merger Agreement) or in connection with the Tax Planning Transaction,
including to make payments in respect of any indemnity and other similar
obligations under the Merger Agreement or the Bally Merger Agreement;

 

(m)                             Holdings may make Restricted Payments in an
aggregate amount under this clause (m) not to exceed (x) the greater of
(i) $20,000,000 and (ii) 0.75% of Consolidated Total Assets at the time such
Restricted Payment is made, in any fiscal year of Holdings provided that
Holdings may carry forward any unused amounts under this clause (x) to
subsequent fiscal years; less (y) the sum of (i) the aggregate amount of any
Investment made pursuant to Sections 7.7(f)(ii)(B) andSection 7.7(v)(iv) using
amounts under this paragraph (m), and (ii)) the aggregate amount of any
prepayment, redemption, purchase, defeasement or other satisfaction prior to the
scheduled maturity of any Junior Financing, Existing Notes Financing or
Permitted Refinancing thereof pursuant to Section 7.8(a)(iv)(y) during such
fiscal year of Holdings;

 

(n)                              the payment of dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have been permitted pursuant to
another clause of this Section 7.6;

 

(o)                                 provided that no Event of Default is
continuing or would result therefrom, Holdings may make other Restricted
Payments in an amount not to exceed $150,000,000 less (i) the aggregate amount
of any prepayment, redemption, purchase, defeasement or other satisfaction prior
to the scheduled maturity of any Junior Financing, Existing Notes Financing or
Permitted Refinancing thereof pursuant to Section 7.8(a)(iv)(y) to the extent
not deducted from clause (m) above and (ii) the aggregate amount of any
Investment made pursuant to Sections 7.7(f)(ii)(B) andSection 7.7(v)(iv) using
amounts under this paragraph (o); and

 

(p)                                 Holdings may make Restricted Payments (to
the extent such payments would constitute Restricted Payments) pursuant to and
in accordance with any Hedge Agreement in connection with a convertible debt
instrument; provided that, the aggregate amount of all such Restricted Payments
minus cash received from counterparties to such Hedge Agreements upon entering
into such Hedge Agreements shall not exceed $50,000,000.

 

7.7                               Investments.  Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or all or substantially all of the assets constituting an ongoing
business from, or make any other similar investment in, any other Person (all of
the foregoing, “Investments”), except:

 

132

--------------------------------------------------------------------------------


 

(a)                                 (i) extensions of trade credit in the
ordinary course of business, (ii) loans and advances made to distributors,
customers, vendors and suppliers in the ordinary course of business or in
accordance with market practices, (iii) purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of Intellectual Property, in each case in the ordinary course of
business, to the extent such purchases and acquisitions constitute Investments,
and (iv) Investments among Holdings and its Restricted Subsidiaries in
connection with the sale of inventory and parts in the ordinary course of
business;

 

(b)                                 Investments in Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  Investments arising in connection with
(i) the incurrence of Indebtedness permitted by Section 7.2 to the extent
arising as a result of Indebtedness among Holdings or any of its Restricted
Subsidiaries and Guarantee Obligations permitted by Section 7.2 and payments
made in respect of such Guarantee Obligations, (ii) the forgiveness or
conversion to equity of any Indebtedness permitted by Section 7.2 and
(iii) guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(d)                                 loans and advances to employees, consultants
or directors of any Parent Company, Holdings or any of its Restricted
Subsidiaries in the ordinary course of business in an aggregate amount (for
Holdings and all of its Restricted Subsidiaries) not to exceed $5,000,000
(excluding (for purposes of such cap) tuition advances, travel and entertainment
expenses, but including relocation expenses) at any one time outstanding;

 

(e)                                  Investments (i) (other than those relating
to the incurrence of Indebtedness permitted by Section 7.7(c)) by Holdings or
any of its Restricted Subsidiaries in Holdings, the Borrower or any Person that,
prior to such Investment, is a Loan Party (or is a Domestic Subsidiary that
becomes a Loan Party in connection with such Investment), (ii) by Loan Parties
in any Non-Guarantor Subsidiaries so long as such Investment is part of a series
of Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (iii) comprised solely of equity purchases by Holdings or any
of its Restricted Subsidiaries in any other Restricted Subsidiary made for tax
purposes, so long as the Borrower provides to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that, after giving pro forma
effect to such Investments, the granting, perfection, validity and priority of
the security interest of the Secured Parties in the Collateral, taken as a
whole, is not impaired in any material respect by such Investment;

 

(f)                                   (i) Permitted Acquisitions to the extent
that any Person or Property acquired in such acquisition becomes a Restricted
Subsidiary Guarantor or a part of a Loan Party or becomes (whether or not such
Person is a wholly owned Subsidiary) a Subsidiary Guarantor in the manner
contemplated by Section 6.8(c) and (ii) other Permitted Acquisitions with an
aggregate purchase price in the case of this clause (ii) (other than purchase
price paid through the issuance of equity by Holdings or any Parent Company or
with the proceeds thereof, including (x) whether or not

 

133

--------------------------------------------------------------------------------


 

any equity is issued, capital contributions (other than relating to Disqualified
Capital Stock) and (y) equity issued to the seller) not to exceed (A) the
greater of (I) $150,000,000 and (II) 4.5% of Consolidated Total Assets at the
time of such Investment, plus (B) the amount, if any, that is then available for
Restricted Payments pursuant to Sections 7.6(m) and 7.6(o), plus (C) an amount
equal to the Base Available Amount, plus (D) an amount equal to the Available
Amount or a part of a Restricted Subsidiary; provided that immediately before
and after giving effect to any such Permitted Acquisition, no Event of Default
shall have occurred and be continuing; provided, further that Permitted
Acquisitions of Persons that do not become Subsidiary Guarantors shall not
exceed 5.0% of Consolidated Total Assets at the time of such Investment;

 

(g)                                  loans by Holdings or any of its Restricted
Subsidiaries to the employees, officers or directors of any Parent Company,
Holdings or any of its Restricted Subsidiaries in connection with management
incentive plans; provided that such loans represent cashless transactions
pursuant to which such employees, officers or directors directly (or indirectly)
invest the proceeds of such loans in the Capital Stock of Holdings or a Parent
Company;

 

(h)                                 Investments by Holdings and its Restricted
Subsidiaries in Unrestricted Subsidiaries, joint ventures or similar
arrangements in an aggregate amount at any time outstanding (for Holdings and
all of its Restricted Subsidiaries), not to exceed the sum of (A) the greater of
$250,000,000 and 7.5% of Consolidated Total Assets at the time of such
Investment, plus (B) the amount, if any, that is then available for Investments
pursuant to Section 7.7(z)(ii)(A), plus (C) an amount equal to the Base
Available Amount, plus (D) an amount equal to the Available Amount; provided
that no Investment may be made pursuant to this clause (h) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment unless such Investment
is made using the Base Available Amount or the Available Amount (which such use
in accordance with this proviso, other than with respect to usage of the Base
Available Amount, shall be subject to the requirement that the Consolidated Net
Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1 at the time of such Investment);

 

(i)                                     Investments (including debt obligations)
received in the ordinary course of business by Holdings or any of its Restricted
Subsidiaries in connection with the bankruptcy or reorganization of suppliers,
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, suppliers, customers and other Persons arising in the
ordinary course of business;

 

(j)                                    Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(k)                                 Investments in existence on, or pursuant to
legally binding written commitments in existence on, the Closing Date (after
giving effect to the Transactions) or on the Bally Acquisition Date (after
giving effect to the Bally Transactions), as applicable, and listed on Schedule
7.7 (as supplemented pursuant to Amendment No. 1 on the Bally Acquisition and
Amendment Effectiveness Date) and, in each case, any extensions or renewals
thereof, so long as

 

134

--------------------------------------------------------------------------------


 

the amount of any Investment made pursuant to this clause (k) is not increased
(other than pursuant to such legally binding commitments);

 

(l)                                     Investments of Holdings or any of its
Restricted Subsidiaries under Hedge Agreements permitted hereunder;

 

(m)                             Investments of any Person in existence at the
time such Person becomes a Restricted Subsidiary; provided that such Investment
was not made in connection with or in anticipation of such Person becoming a
Restricted Subsidiary;

 

(n)                                 Investments made (i) on or prior to the
Closing Date to consummate the TransactionTransactions, (ii) on or prior to the
Bally Acquisition Date to consummate, or in connection with, the Bally
TransactionTransactions (including the Bally Merger) or (iii) in connection with
the Tax Planning Transaction;

 

(o)                                 to the extent constituting Investments,
transactions expressly permitted (other than by reference to this Section 7.7 or
any clause thereof) under Sections 7.4, 7.5, 7.6 and 7.8;

 

(p)                                 Subsidiaries of Holdings may be established
or created, if (i) to the extent such new Subsidiary is a Domestic Subsidiary,
Holdings and such Subsidiary comply with the provisions of Section 6.8(c) and
(ii) to the extent such new Subsidiary is a Foreign Subsidiary, Holdings
complies with the provisions of Section 6.8(d); provided that, in each case, to
the extent such new Subsidiary is created solely for the purpose of consummating
a merger, consolidation, amalgamation or similar transaction pursuant to an
acquisition permitted by this Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.8(c) or 6.8(d),
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply within ten Business Days or such longer period as the Administrative
Agent shall agree);

 

(q)                                 Investments arising directly out of the
receipt by Holdings or any of its Restricted Subsidiaries of non-cash
consideration for any sale of assets permitted under Section 7.5;

 

(r)                                    Investments resulting from pledges and
deposits referred to in Sections 7.3(c) and (d);

 

(s)                                   Investments consisting of (i) the
licensing, sublicensing, cross-licensing, pooling or contribution of, or similar
arrangements with respect to, Intellectual Property, and (ii) the transfer or
licensing of non-U.S. Intellectual Property to a Foreign Subsidiary;

 

135

--------------------------------------------------------------------------------


 

(t)                                    any Investment in a Non-Guarantor
Subsidiary or in a joint venture to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Non-Guarantor Subsidiary or joint venture;

 

(u)                                 Investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers;

 

(v)                                 additional Investments so long as the
aggregate amount thereof outstanding at no time exceeds the sum of (i) the
greater of $150,000,000 and 4.5% of Consolidated Total Assets at the time of
such Investment plus (ii) an amount equal to the Base Available Amount plus
(iii) an amount equal to the Available Amount plus (iv) the amount, if any, that
is then available for Restricted Payments pursuant to Sections 7.6(m) and
7.6(o); provided that no Investment may be made pursuant to this clause (v) in
any Unrestricted Subsidiary for the purpose of making a Restricted Payment
unless such Investment is made using the Base Available Amount or the Available
Amount (which such use in accordance with this proviso, other than with respect
to usage of the Base Available Amount, shall be subject to the requirement that
the Consolidated Net Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro
forma basis as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1 at the time of
such Investment);

 

(w)                               advances of payroll payments to employees, or
fee payments to directors or consultants, in the ordinary course of business;

 

(x)                                 Investments constituting loans or advances
in lieu of Restricted Payments permitted pursuant to Section 7.6;

 

(y)                                 Investments to fund or satisfy any Specified
Concession Obligations, including any Investment in any Specified Concession
Vehicle (or its equity holders or members) used by or on behalf of any Specified
Concession Vehicle (or its equity holders or members) to fund or satisfy any
Specified Concession Obligations in an aggregate amount not to exceed
$200,000,000;

 

(z)                                  (i) Investments by any Loan Party in any
Non-Guarantor Subsidiary of Capital Stock, Property and cash with an aggregate
value not to exceed the aggregate value of any Capital Stock, Property and cash
previously transferred to any Loan Party pursuant to any Investment made in, or
any dividend or similar distribution paid to, any Loan Party by any
Non-Guarantor Subsidiary on and after the Closing Date; provided that the
aggregate amount of any such Investments made in cash by any Loan Party in any
Non-Guarantor Subsidiary pursuant to this clause (i) shall not exceed the
aggregate amount of Investments in cash previously made by any Non-Guarantor
Subsidiary in any Loan Party and cash dividends and similar cash distributions
received by any Loan Party from any Non-Guarantor Subsidiary, in each case, on
and after the Closing Date; provided, further, that (x) to the extent that any
such Investment by any Non-Guarantor Subsidiary in any Loan Party is made in the
form of Indebtedness owing by a Loan Party to a Non-Guarantor Subsidiary, the
amount of any payment of principal and interest

 

136

--------------------------------------------------------------------------------


 

and other amounts paid in respect of such Indebtedness shall be treated as an
Investment in the applicable Non-Guarantor Subsidiary and shall be included for
purposes of determining compliance with the limitations on Investments by Loan
Parties in Non-Guarantor Subsidiaries, and (y) any such Investment consisting of
loans or advances made by any Non-Guarantor Subsidiary to any Loan Party shall
be subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent; provided, however, that the terms of such subordination
shall not provide for any restrictions on repayment of such intercompany
Investments unless an Event of Default has occurred and is continuing hereunder;
and (ii) other Investments by any Loan Party in any Non-Guarantor Subsidiary not
to exceed the sum of (A) the greater of $150,000,000 and 4.5% of Consolidated
Total Assets, plus (B) the amount, if any, that is then available for
Investments pursuant to Section 7.7(h)(A), plus (C) an amount equal to the Base
Available Amount, plus (D) an amount equal to the Available Amount; provided,
that no Investment may be made pursuant to this clause (z) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment unless such Investment
is made using the Base Available Amount or the Available Amount (which such use
in accordance with this proviso, other than with respect to usage of the Base
Available Amount, shall be subject to the requirement that the Consolidated Net
Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1 at the time of such Investment);
provided, further, that any Investment made for the purpose of funding a
Permitted Acquisition permitted under Section 7.7(f) shall not be deemed a
separate Investment for the purposes of this clause (z)(ii);

 

(aa)                          Investments to the extent that payment for such
Investments is made solely by the issuance of Capital Stock (other than
Disqualified Capital Stock) of Holdings (or any Parent Company) to the seller of
such Investments;

 

(bb)                          Investments in respect of prize, jackpot, deposit,
payment processing and player account management operations, including as may be
placed in trust accounts;

 

(cc)                            (i) the Specified Acquisition and other
Investments made in connection therewith; provided that the aggregate amount of
all such Investments under this clause (cc) shall not exceed
$15,000,000(i) shall not exceed $15,000,000, and (ii) any Investment permitted
under the Bally Merger Agreement to be made by Bally Target prior to the Bally
Acquisition Date with an aggregate purchase price, in the case of this clause
(cc)(ii), not to exceed $20,000,000; and

 

(dd)                          Investments in any Escrow Entity in amounts
necessary to fund any interest, fees and related obligations in respect of the
New Debt.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.8                               Prepayments, Etc. of Indebtedness;
Amendments.  (a) Prepay, redeem, purchase, defease or otherwise satisfy prior to
the day that is 90 days before the scheduled maturity thereof in any

 

137

--------------------------------------------------------------------------------


 

manner any Indebtedness that is expressly subordinated by contract in right of
payment to the Obligations (other than intercompany Indebtedness so long as no
Event of Default shall have occurred and be continuing) or any Indebtedness that
is secured by all or any part of the Collateral on a junior basis relative to
the Obligations or any Existing Notes Financing (collectively, “Junior
Financing”) (it being understood that payments of regularly scheduled interest
and principal on all of the foregoing shall be permitted), or make any payment
in violation of any subordination terms of any Junior Financing Documentation,
except (i) a prepayment, redemption, purchase, defeasement or other satisfaction
of Junior Financing or Existing Notes Financing made in an amount not to exceed
the (A) the Base Available Amount plus (B) the Available Amount; provided that
(x) immediately before and immediately after giving pro forma effect to such
prepayment, redemption, purchase, defeasement or other satisfaction, no Event of
Default shall have occurred and be continuing and (y) immediately after giving
effect to any such prepayment, redemption, purchase, defeasement or other
satisfaction, other than with respect to usage of the Base Available Amount, the
Consolidated Net Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro
forma basis as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1, (ii) the
conversion of any Junior Financing or Existing Notes Financing to Capital Stock
(other than Disqualified Capital Stock) or the prepayment, redemption, purchase,
defeasement or other satisfaction of Junior Financing or Existing Notes
Financing with the proceeds of an Equity Issuance Not Otherwise Applied (other
than Disqualified Capital Stock or Cure Amounts), (iii) the refinancing of any
Junior Financing or Existing Notes Financing with any Permitted Refinancing
thereof, (iv) the prepayment, redemption, purchase, defeasement or other
satisfaction prior to the day that is 90 days before the scheduled maturity of
any Junior Financing, Existing Notes Financing or Permitted Refinancing thereof,
in an aggregate amount not to exceed (x) the greater of $150,000,000 and 4.5% of
Consolidated Total Assets plus (y) the amount, if any, that is then available
for Restricted Payments pursuant to Section 7.6(m) or (o) (which amounts shall
be reduced, without duplication, by any such amount previously utilized pursuant
to this clause (y)), and (v) the prepayment, redemption, purchase, defeasance or
other satisfaction of any Indebtedness incurred or assumed pursuant to
Section 7.2(t) or (u); or (b) amend, modify or change any term or condition of
any Junior Financing Documentation or any Existing Notes Financing
Documentation, in each case, in an aggregate amount in excess of $50,000,000, in
any manner that is, when taken as a whole with any contemporaneous amendments to
such documentation, materially adverse to the interests of the Lenders.

 

7.9                               Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate thereof (other than Holdings or any of its Restricted
Subsidiaries) unless such transaction is (a) otherwise not prohibited under this
Agreement and (b) upon fair and reasonable terms no less favorable to Holdings
or such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, Holdings and its Restricted Subsidiaries may
(i) pay to any Parent Company and its Affiliates fees, indemnities and expenses
permitted by Section 7.6(i) and/or fees and expenses in connection with the
Transactions and the Bally Transactions and disclosed to the Administrative
Agent prior to the Closing Date or the Bally Acquisition Date, as applicable;
(ii) enter into any transaction with an Affiliate that is not prohibited by the
terms of this Agreement to be entered into by Holdings or such Restricted
Subsidiary with an Affiliate; (iii) make any Restricted Payment permitted
pursuant to Section 7.6 or any Investment permitted pursuant to Section 7.7;
(iv) perform their obligations pursuant to the Transactions, including payments
required to be made pursuant to the Merger Agreement, the Bally Transactions,
including payments required to be made pursuant to the Bally Merger Agreement,
and the Tax Planning Transaction; (v) enter into transactions with joint
ventures for the purchase or sale of goods, equipment and services entered into
in the ordinary course of business; (vi) without being subject to the terms of
this Section 7.9, enter into any transaction with any Person which is an
Affiliate of Holdings or the Borrower only by reason of such Person and Holdings
or the Borrower, as

 

138

--------------------------------------------------------------------------------


 

applicable, having common directors; (vii) issue Capital Stock to the Sponsor,
any other direct or indirect owner of Holdings (including any Parent Company),
or any director, officer, employee or consultant thereof; (viii) enter into the
transactions allowed pursuant to Section 10.6; (ix) enter into transactions set
forth on Schedule 7.9; and (x) enter into joint purchasing arrangements with the
Sponsor in the ordinary course of business or otherwise consistent with past
practice.  For the avoidance of doubt, this Section 7.9 shall not apply to
employment, benefits, compensation, bonus, retention and severance arrangements
with, and payments of compensation or benefits (including customary fees,
expenses and indemnities) to or for the benefit of, current or former employees,
consultants, officers or directors of Holdings or any of its Restricted
Subsidiaries in the ordinary course of business.  For purposes of this
Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of Holdings or such Restricted Subsidiary, as applicable. 
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.  A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower, Holdings or any Parent Company or any options, warrants or other
rights in respect of such Capital Stock.

 

7.10                        Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by Holdings or any of its Restricted
Subsidiaries of real or personal Property which is to be sold or transferred by
Holdings or any of its Restricted Subsidiaries (a) to such Person or (b) to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such Property or rental obligations of Holdings or any of its
Restricted Subsidiaries, except for (i) any such arrangement entered into in the
ordinary course of business of Holdings or any of its Restricted Subsidiaries,
(ii) sales or transfers by Holdings or any of its Restricted Subsidiaries to any
Loan Party, (iii) sales or transfers by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement to the extent that the Fair Market Value of such Property does not
exceed the greater of (i) $200,000,000 and (ii) 6.0% of Consolidated Total
Assets at the time of such event, in the aggregate for all such arrangements.

 

7.11                        Changes in Fiscal Periods.  Permit the fiscal year
of Holdings to end on a day other than December 31; provided, that Holdings may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, Holdings, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

7.12                        Negative Pledge Clauses.  Enter into any agreement
that prohibits or limits the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than:

 

(a)                                 this Agreement, the other Loan Documents and
any Other Intercreditor Agreement;

 

139

--------------------------------------------------------------------------------


 

(b)                                 any agreements governing Indebtedness and/or
other obligations secured by a Lien permitted by this Agreement (in which case,
any prohibition or limitation shall only be effective against the assets subject
to such Liens permitted by this Agreement);

 

(c)                                  software and other Intellectual Property
licenses pursuant to which such Loan Party is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject to the
applicable license);

 

(d)                                 Contractual Obligations incurred in the
ordinary course of business which (i) limit Liens on the assets that are the
subject of the applicable Contractual Obligation or (ii) contain customary
provisions restricting the assignment, transfer or pledge of such agreements;

 

(e)                                  any agreements regarding Indebtedness or
other obligations of any Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in which case, any prohibition or limitation shall only be
effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries);

 

(f)                                   prohibitions and limitations in effect on
the Closing Date and listed on Schedule 7.12;

 

(g)                                  customary provisions contained in joint
venture agreements and other similar agreements applicable to joint ventures not
prohibited by this Agreement;

 

(h)                                 customary provisions restricting the
subletting, assignment, pledge or other transfer of any lease governing a
leasehold interest;

 

(i)                                     customary restrictions and conditions
contained in any agreement relating to any Disposition of Property, leases,
subleases, licenses, sublicenses, cross license, pooling and similar agreements
not prohibited hereunder;

 

(j)                                    any agreement in effect at the time any
Person becomes a Subsidiary of Holdings or is merged with or into Holdings, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary of Holdings or of such merger;

 

(k)                                 restrictions imposed by applicable law or
regulation or license requirements;

 

(l)                                     restrictions in any agreements or
instruments relating to any Indebtedness permitted to be incurred by this
Agreement (including indentures, instruments or agreements governing any New
Incremental Notes, indentures, instruments or agreements governing any Permitted
Refinancing Obligations and indentures, instruments or agreements governing any

 

140

--------------------------------------------------------------------------------


 

Permitted Refinancings of each of the foregoing) (i) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially more restrictive on the Restricted Subsidiaries than the
encumbrances contained in this Agreement (as determined in good faith by the
Borrower) or (ii) if such encumbrances and restrictions are customary for
similar financings in light of prevailing market conditions at the time of
incurrence thereof (as determined in good faith by the Borrower) and the
Borrower determines in good faith that such encumbrances and restrictions would
not reasonably be expected to materially impair the Borrower’s ability to create
and maintain the Liens on the Collateral pursuant to the Security Documents;

 

(m)                             restrictions in respect of Indebtedness secured
by Liens permitted by Sections 7.3(g) and 7.3(y) relating solely to the assets
or proceeds thereof secured by such Indebtedness;

 

(n)                                 customary provisions restricting assignment
of any agreement entered into in the ordinary course of business; and

 

(o)                                 restrictions arising in connection with cash
or other deposits not prohibited hereunder and limited to such cash or other
deposit.

 

7.13                        Clauses Restricting Subsidiary Distributions.  Enter
into any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, Holdings or
any of its Restricted Subsidiaries or (b) make Investments in Holdings or any of
its Restricted Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of or consisting of (i) this Agreement or any other
Loan Documents and under any Other Intercreditor Agreement, (ii) an agreement
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary,
(iii) customary net worth provisions contained in Real Property leases entered
into by Holdings and its Restricted Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower to meet its ongoing payment
obligations hereunder or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement, (iv) agreements
related to Indebtedness permitted by this Agreement (including indentures,
instruments or agreements governing any New Incremental Notes, indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
each of the foregoing) to the extent that (x) the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially more restrictive on the Restricted Subsidiaries than the encumbrances
and restrictions contained in this Agreement (as determined in good faith by the
Borrower) or (y) such encumbrances and restrictions are customary for similar
financings in light of prevailing market conditions at the time of incurrence
thereof (as determined in good faith by the Borrower) and the Borrower
determines in good faith that such encumbrances and restrictions would not
reasonably be expected to materially impair the Borrower’s ability to pay the
Obligations when due, (v) licenses, sublicenses, cross-licensing or pooling by
Holdings and its Restricted Subsidiaries of, or similar arrangements with
respect to, Intellectual Property in the ordinary course of business (in which
case such restriction shall relate only to such Intellectual Property),
(vi) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment, transfer or pledge
thereof, (vii) customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures not prohibited by this

 

141

--------------------------------------------------------------------------------


 

Agreement, (viii) customary provisions restricting the subletting or assignment
of any lease governing a leasehold interest, (ix) customary restrictions and
conditions contained in any agreement relating to any Disposition of Property,
leases, subleases, licenses and similar agreements not prohibited hereunder,
(x) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (xi) encumbrances or restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business, (xii) encumbrances or restrictions imposed by
applicable law, regulation or customary license requirements, and
(xiii) restrictions contained in the documentation governing the Existing Notes,
the New Secured Bridge Facility, the New Unsecured Bridge Facility, the New
Secured Notes and/or the New Unsecured Notes and (xiv) any agreement in effect
on the Closing Date and described on Schedule 7.13.

 

7.14                        Limitation on Hedge Agreements.  Enter into any
Hedge Agreement other than Hedge Agreements entered into in the ordinary course
of business, and not for speculative purposes.

 

SECTION 8.                            EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay (i) any
principal of any Loan when due in accordance with the terms hereof, (ii) any
principal of any Reimbursement Obligation within three Business Days after any
such Reimbursement Obligation becomes due in accordance with the terms hereof or
(iii) any interest owed by it on any Loan or Reimbursement Obligation, or any
other amount payable by it hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate or other document furnished by it at any time under
or in connection with this Agreement or any such other Loan Document shall in
either case prove to have been inaccurate in any material respect and such
inaccuracy is adverse to the Lenders on or as of the date made or deemed made or
furnished; or

 

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in Section 7; provided,
that, notwithstanding anything to the contrary herein, an Event of Default by
the Borrower under Section 7.1 shall (i) be subject to the cure rights set forth
in Section 8.2, and (ii) not constitute an Event of Default with respect to the
Term Facility and any Term Loans unless and until the Required Revolving Lenders
shall have terminated their Revolving Commitments and declared all amounts
outstanding under the Revolving Facilities to be due and payable; or

 

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8.1), and such default shall continue unremedied for a period of 30
days after the earlier of the date that (x) such Loan Party receives from the

 

142

--------------------------------------------------------------------------------


 

Administrative Agent or the Required Lenders notice of the existence of such
default or (y) a Responsible Officer of such Loan Party has knowledge thereof;
or

 

(e)                                  Holdings or any of its Restricted
Subsidiaries shall (i) default in making any payment of any principal of any
Indebtedness for Borrowed Money (excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness for Borrowed Money was created; or (ii) default in making any
payment of any interest on any such Indebtedness for Borrowed Money beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness for Borrowed Money was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness for Borrowed Money or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default shall
occur, the effect of which payment or other default or other event of default is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness for Borrowed Money to become due
prior to its Stated Maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder; provided that (A) a default, event or
condition described in this paragraph shall not at any time constitute an Event
of Default unless, at such time, one or more defaults or events of default of
the type described in this paragraph shall have occurred and be continuing with
respect to Indebtedness for Borrowed Money the outstanding principal amount of
which individually exceeds $50,000,000, and in the case of Indebtedness for
Borrowed Money of the types described in clauses (i) and (ii) of the definition
thereof, with respect to such Indebtedness which exceeds such amount either
individually or in the aggregate and (B) this paragraph (e) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer,
destruction or other disposition of the Property or assets securing such
Indebtedness for Borrowed Money if such sale, transfer, destruction or other
disposition is not prohibited hereunder and under the documents providing for
such Indebtedness, or (ii) any Guarantee Obligations except to the extent such
Guarantee Obligations shall become due and payable by any Loan Party and remain
unpaid after any applicable grace period or period permitted following demand
for the payment thereof; provided, further, that no Event of Default under this
clause (e) shall arise or result from any change of control (or similar event)
under any other Indebtedness for Borrowed Money that is triggered due to the
Permitted Investors (as defined herein) obtaining the requisite percentage
contemplated by such change of control provision, unless both (x) such
Indebtedness for Borrowed Money shall become due and payable or shall otherwise
be required to be repaid, repurchased, redeemed or defeased, whether at the
option of any holder thereof or otherwise and (y) at such time, Holdings and/or
its Restricted Subsidiaries would not be permitted to repay such Indebtedness
for Borrowed Money in accordance with the terms of this Agreement, or

 

(f)                                   (i) Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether

 

143

--------------------------------------------------------------------------------


 

or not then designated as such)) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against Holdings or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or
not then designated as such)) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary (whether or not then designated as such)) any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Holdings or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary (whether or not then designated as such)) shall
consent to or approve of, or acquiesce in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) Holdings or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary (whether or not then designated as such))
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g)                                  (i) Holdings or any of its Restricted
Subsidiaries shall incur any liability in connection with any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) a failure to meet the minimum funding standards (as
defined in Section 302(a) of ERISA), whether or not waived, shall exist with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Lien
shall arise on the assets of Holdings or any of its Restricted Subsidiaries,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Single Employer Plan for purposes of Title IV
of ERISA, (iv) any Single Employer Plan shall terminate in a distress
termination under Section 4041(c) of ERISA or in an involuntary termination by
the PBGC under Section 4042 of ERISA, (v) Holdings or any of its Restricted
Subsidiaries shall, or is reasonably likely to, incur any liability as a result
of a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan or a Commonly Controlled Plan; and in each case in clauses (i) through
(vi) above, which event or condition, together with all other such events or
conditions, if any, would reasonably be expected to result in a direct
obligation of Holdings or any of its Restricted Subsidiaries to pay money that
would reasonably be expected to have a Material Adverse Effect; or

 

(h)                                 Other than with respect to the Colombia
Matter, one or more final judgments or decrees shall be entered against Holdings
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary
(whether or not then designated as such)) pursuant to which Holdings and any
such Restricted Subsidiaries taken as a whole has a liability (not paid or fully
covered by third-party insurance or effective indemnity) of $50,000,000 or more
(net of any amounts which are covered by insurance or an effective indemnity),
and all such judgments or decrees shall not have been vacated, discharged,
dismissed, stayed or bonded within 60 days from the entry thereof; or

 

(i)                                     (i) Any of the Security Documents shall
cease, for any reason (other than by reason of the express release thereof in
accordance with the terms thereof or hereof) to be in full

 

144

--------------------------------------------------------------------------------


 

force and effect or shall be asserted in writing by the Borrower or any
Guarantor not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Security Document with
respect to any material portion of the Collateral of the Loan Parties on a
consolidated basis shall cease to be, or shall be asserted in writing by any
Loan Party not to be, a valid and perfected security interest (having the
priority required by this Agreement or the relevant Security Document) in the
securities, assets or properties covered thereby, except to the extent that
(x) any such loss of perfection or priority results from limitations of foreign
laws, rules and regulations as they apply to pledges of Capital Stock in Foreign
Subsidiaries or the application thereof, or from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Guarantee and Collateral Agreement or
otherwise or to file UCC continuation statements, (y) such loss is covered by a
lender’s title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) any such loss of validity,
perfection or priority is the result of any failure by the Collateral Agent to
take any action necessary to secure the validity, perfection or priority of the
security interests or (iii) the Guarantee Obligations pursuant to the Security
Documents by any Loan Party of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms hereof or thereof), or
such Guarantee Obligations shall be asserted in writing by any Loan Party not to
be in effect or not to be legal, valid and binding obligations; or

 

(j)                                    (i) Holdings shall cease to own, directly
or indirectly, 100% of the Capital Stock of the Borrower; or (ii) for any reason
whatsoever, any “person” or “group” (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date, but excluding any employee
benefit plan of such person and its subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, and excluding the Permitted Investors) shall become the
“beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, of more than the
greater of (x) 35% of the then outstanding voting securities having ordinary
voting power of Holdings and (y) the percentage of the then outstanding voting
securities having ordinary voting power of Holdings owned, directly or
indirectly, beneficially (within the meaning of Rule 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date) by the Permitted Investors (it
being understood that if any such person or group includes one or more Permitted
Investors, the outstanding voting securities having ordinary voting power of
Holdings directly or indirectly owned by the Permitted Investors that are part
of such person or group shall not be treated as being owned by such person or
group for purposes of determining whether this clause (y) is triggered) (any of
the foregoing, a “Change of Control”);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become

 

145

--------------------------------------------------------------------------------


 

due and payable.  In the case of all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been backstopped or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrower hereunder and under the other Loan Documents. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrower then due and owing hereunder and under the other
Loan Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section 8.1 or otherwise in any Loan Document, presentment, demand and protest
of any kind are hereby expressly waived by the Borrower.

 

8.2                               Right to Cure.

 

(a)               Notwithstanding anything to the contrary contained in
Section 8.1, in the event that Holdings fails to comply with the requirements of
the financial covenant set forth in Section 7.1 at any time when Holdings is
required to comply with such financial covenant pursuant to the terms thereof,
then (A) after the end of the most recently ended fiscal quarter of Holdings
until the expiration of the tenth Business Day subsequent to the date the
relevant financial statements are required to be delivered pursuant to
Section 6.1(a) or (b) (the last day of such period being the “Anticipated Cure
Deadline”), Holdings shall have the right to issue common Capital Stock for cash
and contribute the proceeds therefrom in the form of common Capital Stock or in
another form reasonably acceptable to the Administrative Agent to the Borrower
or obtain a contribution to its equity (which shall be in the form of common
equity or otherwise in a form reasonably acceptable to the Administrative Agent)
(the “Cure Right”), and upon the receipt by the Borrower of such cash (the “Cure
Amount”), pursuant to the exercise by Holdings of such Cure Right, the
calculation of Consolidated EBITDA as used in the financial covenant set forth
in Section 7.1 shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)                         Consolidated EBITDA for such fiscal quarter (and for
any subsequent period that includes such fiscal quarter) shall be increased,
solely for the purpose of measuring the financial covenant set forth in
Section 7.1 and not for any other purpose under this Agreement (including but
not limited to determining the availability or amount of any covenant baskets or
carve-outs (including the determination of Available Amount) or determining the
Applicable Commitment Fee Rate or Applicable Margin), by an amount equal to the
Cure Amount; provided that no Cure Amount shall reduce Indebtedness on an actual
or Pro Forma Basis for any Test Period including the applicable period for
purposes of calculating the financial covenant set forth in Section 7.1, nor
shall any Cure Amount held by the Borrower qualify as cash or Cash Equivalents
for the purposes of calculating any net obligations or liabilities under the
terms of this Agreement; and

 

(ii)                      If, after giving effect to the foregoing
recalculations, Holdings shall then be in compliance with the requirements of
the financial covenant set forth in Section 

 

146

--------------------------------------------------------------------------------


 

7.1, Holdings shall be deemed to have satisfied the requirements of the
financial covenant set forth in Section 7.1 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the financial
covenant set forth in Section 7.1 that had occurred shall be deemed cured for
all purposes of this Agreement; and

 

(B) upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that Holdings intends to exercise the Cure Right
in respect of a fiscal quarter, the Lenders shall not be permitted to accelerate
Loans held by them, to terminate the Revolving Commitments held by them or to
exercise remedies against the Collateral or any other remedies on the basis of a
failure to comply with the requirements of the financial covenant set forth in
Section 7.1, unless such failure is not cured pursuant to the exercise of the
Cure Right on or prior to the Anticipated Cure Deadline.

 

(b)               Notwithstanding anything herein to the contrary, (i) in each
four consecutive fiscal-quarter period there shall be at least two fiscal
quarters in respect of which the Cure Right is not exercised, (ii) there can be
no more than five fiscal quarters in respect of which the Cure Right is
exercised during the term of the Facilities and (iii) for purposes of this
Section 8.2, the Cure Amount utilized shall be no greater than the minimum
amount required to remedy the applicable failure to comply with the financial
covenant set forth in Section 7.1.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.  Each Lender, Issuing Lender and
Swingline Lender hereby irrevocably designates and appoints each Agent as the
agent of such Lender under the Loan Documents and each such Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of the applicable Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of the
applicable Loan Documents, together with such other powers as are reasonably
incidental thereto, including the authority to enter into any Other
Intercreditor Agreement, any Joinder Agreement, Increase Supplement, Lender
Joinder Agreement and any Extension Amendment.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Agents shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

 

9.2                               Delegation of Duties.  Each Agent may execute
any of its duties under the applicable Loan Documents by or through any of its
branches, agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Neither Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.  Each Agent and any such agent or
attorney-in-fact may perform any and all of its duties by or through their
respective Related Persons.  The exculpatory provisions of this Article shall
apply to any such agent or attorney-in-fact and to the Related Persons of each
Agent and any such agent or attorney-in-fact, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

9.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents, attorneys in
fact or Affiliates shall be (i) liable for any action lawfully taken

 

147

--------------------------------------------------------------------------------


 

or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder or the creation, perfection or
priority of any Lien purported to be created by the Security Documents or the
value or the sufficiency of any Collateral.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party, nor shall any Agent be required to take any action
that, in its opinion or the opinion of its counsel, may expose it to liability
that is not subject to indemnification under Section 10.5 or that is contrary to
any Loan Document or applicable law.

 

9.4                               Reliance by the Agents.  The Agents shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Agents.  Each Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under the applicable Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Agents shall in all cases be fully protected in acting, or in refraining
from acting, under the applicable Loan Documents in accordance with a request of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.  In determining compliance with any
conditions hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, an
Issuing Lender or Swingline Lender, the Agents may presume that such condition
is satisfactory to such Lender, Issuing Lender or Swingline Lender unless the
Administrative Agent shall have received notice to the contrary from such
Lender, Issuing Lender, or Swingline Lender prior to the making of such Loan or
the issuance of such Letter of Credit.

 

9.5                               Notice of Default.  Neither Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that an Agent receives such a notice, such Agent shall give notice thereof to
the Lenders.  The Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility); provided that unless and until such Agent shall have
received such directions, such Agent may (but shall not be

 

148

--------------------------------------------------------------------------------


 

obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under the applicable Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
Property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of either Agent or any of its officers, directors, employees, agents,
attorneys in fact or Affiliates.

 

9.7                               Indemnification.  The Lenders severally agree
to indemnify each Agent, any Issuing Lender and Swingline Lender in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section 9.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent, any Issuing Lender or Swingline Lender in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent, any Issuing Lender or Swingline Lender under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s, Issuing Lender’s or Swingline Lender’s gross
negligence or willful misconduct.  The agreements in this Section 9.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans or Swingline Loan made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and

 

149

--------------------------------------------------------------------------------


 

powers under the applicable Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9                               Successor Agents.

 

(a)               Subject to the appointment of a successor as set forth herein,
any Agent may resign upon 30 days’ notice to the Lenders, the Borrower and the
other Agent effective upon appointment of a successor Agent.  Upon receipt of
any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or Section 8.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such retiring Agent or any of the parties to this Agreement or any holders of
the Loans.  If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least
$500,000,000.  After any retiring Agent’s resignation as Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

(b)               If at any time either the Borrower or the Required Lenders
determine that any Person serving as an Agent is a Defaulting Lender, the
Borrower by notice to the Lenders and such Person or the Required Lenders by
notice to the Borrower and such Person may, subject to the appointment of a
successor as set forth herein, remove such Person as an Agent.  If such Person
is removed as an Agent, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8.1(a) or Section 8.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such retiring Agent or any of the parties to this Agreement or any holders of
the Loans.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the date a replacement Agent is appointed.

 

(c)                Any resignation by the Administrative Agent pursuant to this
Section 9 shall also constitute its resignation as Issuing Lender and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, provided that, to the extent such successor Administrative
Agent is not capable of becoming an Issuing Lender such successor shall not so
succeed and become vested and another Issuing Lender may be appointed in
accordance with clause (c) of the definitions of “Dollar Issuing Lender” and
“Multi-Currency Issuing Lender”, (ii) the retiring Issuing Lender and Swingline
Lender shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan

 

150

--------------------------------------------------------------------------------


 

Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for or to backstop the Letters of Credit, if any, outstanding at
the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

9.10                        Authorization to Release Liens and Guarantees.  The
Agents are hereby irrevocably authorized by each of the Lenders to effect any
release or subordination of Liens or Guarantee Obligations contemplated by
Section 10.15.

 

9.11                        Agents May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, to the maximum extent permitted by
applicable law, each Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether either Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise,

 

(a)                                 to file a proof of claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lenders, the Swingline Lender and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lenders, the Swingline Lender and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders, the Swingline Lender and the Agents under Sections
2.9, 3.3 and 10.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Issuing Lender and the Swingline Lender to make such payments
to the Agents and, if either Agent shall consent to the making of such payments
directly to the Lenders, Issuing Lenders and Swingline Lender, to pay to such
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
to such Agent under Sections 2.9 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Issuing
Lender or Swingline Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, Issuing
Lender or Swingline Lender to authorize such Agent to vote in respect of the
claim of any Lender, Issuing Lender or Swingline Lender or in any such
proceeding.

 

9.12                        Specified Hedge Agreements and Cash Management
Obligations.  Except as otherwise expressly set forth herein or in any Security
Documents, to the maximum extent permitted by applicable law, no Person that
obtains the benefits of any guarantee by any Guarantor of the Obligations or any
Collateral with respect to any Specified Hedge Agreement entered into by it and
Holdings, the Borrower or any Subsidiary Guarantor or with respect to any Cash
Management Obligations owed by Holdings, the Borrower or any Subsidiary
Guarantor to such Person shall have any right to notice of any

 

151

--------------------------------------------------------------------------------


 

action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than, if applicable,  in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Section 9 to
the contrary, neither Agent shall be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under any Specified Hedge Agreement or with respect to Cash Management
Obligations unless such Agent has received written notice of such Obligations,
together with such supporting documentation as it may request, from the
applicable Person to whom such Obligations are owed.

 

9.13                        Joint Bookrunners and Co-Documentation Agents.  None
of the Joint Bookrunners, the Syndication Agent or the Co-Documentation Agents
shall have any duties or responsibilities hereunder in their respective
capacities as such.

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.

 

(a)               Except to the extent otherwise expressly set forth in this
Agreement (including Sections 2.25, 2.26, 7.11 and 10.16), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, subject to the acknowledgment of the Administrative
Agent, or, with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding, deleting or otherwise
modifying any provisions to this Agreement or the other Loan Documents or
changing in any manner the rights or obligations of the Agents, the Issuing
Lenders, the Swingline Lender or the Lenders or of the Loan Parties or their
Subsidiaries hereunder or thereunder or (ii) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest, fee or premium payable hereunder (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
ratios in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (B) amend, modify or waive any
provision of paragraph (a) of this Section 10.1 without the written consent of
all Lenders; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders (except

 

152

--------------------------------------------------------------------------------


 

as expressly permitted hereby (including pursuant to Section 7.4 or 7.5) or by
any Security Document); (D) amend, modify or waive any provision of paragraph
(a) or (c) of Section 2.18 or Section 6.6 of the Guarantee and Collateral
Agreement without the written consent of all Lenders directly and adversely
affected thereby; (E) amend, modify or waive any provision of paragraph (b) of
Section 2.18 without the written consent of the Majority Facility Lenders in
respect of each Facility directly and adversely affected thereby; (F) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(G) amend, modify or waive any provision of Section 9 without the written
consent of the Agents; (H) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lenders; (I) with respect to the
making of any Revolving Loan or Swingline Loan or the issuance, extension or
renewal of a Letter of Credit after the Closing Date under a Revolving Facility,
waive any of the conditions precedent set forth in Section 5.2 without the
consent of the Majority Facility Lenders with respect to such Revolving Facility
(it being understood and agreed that the waiver of any Default or Event of
Default effected with the requisite percentage of Lenders under the other
provisions of this Section 10.1 shall be effective to waive such Default or
Event of Default, despite the provisions of this clause (I) and following such
waiver such Default or Event of Default shall be treated as cured for all
purposes hereunder, including under Section 5.2 and this clause (I)); (J) reduce
any percentage specified in the definition of Required Revolving Lenders without
the written consent of all Revolving Lenders; (K) (i) amend or otherwise modify
Section 7.1 (or for the purposes of determining compliance with Section 7.1, any
defined terms used therein), or (ii) waive or consent to any Default or Event of
Default resulting from a breach of Section 7.1 or (iii) alter the rights or
remedies of the Required Revolving Lenders arising pursuant to Article VIII as a
result of a breach of Section 7.1, in each case, without the written consent of
the Required Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (K) shall not
require the consent of any Lenders other than the Required Revolving Lenders; or
(L) amend, modify or waive any provision of Section 2.6 without the written
consent of the Swingline Lender; provided, further, that the consent of the
applicable Majority Facility Lenders shall be required with respect to any
amendment that by its terms adversely affects the rights of Lenders under such
Facility in respect of payments hereunder in a manner different from such
amendment that affects other Facilities.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing unless limited by
the terms of such waiver; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, any amendment, modification,
waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders or Other Affiliates (other than Debt Fund
Affiliates)), except that (x) the Commitment of any such Defaulting Lender or
any such Other Affiliate may not be increased or extended, the maturity of the
Loans of any such Defaulting Lender or any such Other Affiliate may not be
extended, the rate of interest on any of such Loans may not be reduced and the
principal amount of any of such Loans may not be forgiven, in each case without
the consent of such Defaulting Lender or such Other Affiliate and (y) any
amendment, modification, waiver or other action that by its terms adversely
affects any such Defaulting Lender or such Other Affiliate in its capacity as a
Lender in a manner that differs in any material respect from, and is more
adverse to such Defaulting Lender or such Other Affiliate than it is to, other
affected Lenders shall require the consent of such Defaulting Lender or such
Other Affiliate.

 

153

--------------------------------------------------------------------------------


 

(b)               Notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (i) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (ii) to include appropriately, after the effectiveness of
any such amendment (or amendment and restatement), the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders, as applicable.

 

(c)                In addition, notwithstanding the foregoing, this Agreement
may be amended, with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Refinancing Term Loans (as
defined below), as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to provide for the incurrence of
Permitted Refinancing Obligations under this Agreement in the form of a new
tranche of Term Loans hereunder (“Refinancing Term Loans”), which Refinancing
Term Loans will be used to refinance all or any portion of the outstanding Term
Loans of any Tranche (“Refinanced Term Loans”); provided that (i) the aggregate
principal amount of such Refinancing Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans (plus accrued interest, fees,
discounts, premiums and expenses) and (ii) except as otherwise permitted by the
definition of the term “Permitted Refinancing Obligations” (including with
respect to maturity and amortization), all terms (other than with respect to
pricing, fees and optional prepayments, which terms shall be as agreed by the
Borrower and the applicable Lenders) applicable to such Refinancing Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Refinancing Term Loans than, those applicable to such Refinanced Term
Loans, other than for any covenants and other terms applicable solely to any
period after the Latest Maturity Date.  The Borrower shall notify the
Administrative Agent of the date on which the Borrower proposes that such
Refinancing Term Loans shall be made, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that no such Refinancing Term Loans shall be
made, and no amendments relating thereto shall become effective, unless the
Borrower shall deliver or cause to be delivered documents of a type comparable
to those described under clause (vii) of Section 2.25(b).

 

(d)               In addition, notwithstanding the foregoing, this Agreement may
be amended with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Refinancing Revolving Commitments (as
defined below), as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to provide for the incurrence of
Permitted Refinancing Obligations under this Agreement in the form of a new
tranche of Revolving Commitments hereunder (“Refinancing Revolving
Commitments”), which Refinancing Revolving Commitments will be used to refinance
all or any portion of the Revolving Commitments hereunder (“Refinanced Revolving
Commitments”); provided that (i) the aggregate amount of such Refinancing
Revolving Commitments shall not exceed the aggregate amount of such Refinanced
Revolving Commitments (plus accrued interest, fees, discounts, premiums and
expenses) and (ii) except as otherwise permitted by the definition of the term
“Permitted Refinancing Obligations” (including with respect to maturity), all
terms (other than with respect to pricing and fees, which terms shall be as
agreed by the Borrower and the applicable Lenders) applicable to such
Refinancing Revolving Commitments shall be substantially identical to, or less
favorable to the Lenders providing such

 

154

--------------------------------------------------------------------------------


 

Refinancing Revolving Commitments than, those applicable to such Refinanced
Revolving Commitments, other than for any covenants and other terms applicable
solely to any period after the Latest Maturity Date.  Any Refinancing Revolving
Commitments that have the same terms shall constitute a single Tranche
hereunder.  The Borrower shall notify the Administrative Agent of the date on
which the Borrower proposes that such Refinancing Revolving Commitments shall
become effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that no such Refinancing Revolving Commitments, and no amendments relating
thereto, shall become effective, unless the Borrower shall deliver or cause to
be delivered documents of a type comparable to those described under clause
(vii) of Section 2.25(b).

 

(e)                Furthermore, notwithstanding the foregoing, if following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, omission, defect, or inconsistency, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

 

(f)                 Furthermore, notwithstanding the foregoing, this Agreement
may be amended, supplemented or otherwise modified in accordance with
Section 10.16.

 

(g)                (g)                                  Notwithstanding anything
to the contrary herein, in connection with any amendment, modification, waiver
or other action requiring the consent or approval of the Required Lenders,
Lenders that are Debt Fund Affiliates shall not be permitted, in the aggregate,
to account for more than 49% of the amounts actually included in determining
whether the threshold in the definition of Required Lenders has been satisfied. 
The voting power of each Lender that is a Debt Fund Affiliate shall be reduced,
pro rata, to the extent necessary in order to comply with the immediately
preceding sentence.

 

10.2                        Notices; Electronic Communications.

 

(a)               All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when sent (except
in the case of a telecopy notice not given during normal business hours (New
York time) for the recipient, which shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), addressed as
follows in the case of the Borrower or the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such Person or at such other address as may be hereafter
notified by the respective parties hereto:

 

The Borrower:

 

Scientific Games International, Inc.

 

155

--------------------------------------------------------------------------------


 

 

 

750 Lexington Avenue

New York, NY 10022

Attention: Scott Schweinfurth, EVP & CFO

Telecopy: (212) 754-2372

Telephone: (847) 785-3760

Email: SSchwein@wmscom

 

 

 

 

 

Attention: Robert C. Becker, VP & Treasurer

Telephone: (302) 593-8630

Email: Bob.Becker@scientificgames.com

 

 

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Michele O. Penzer

Telecopy: (212) 751-4864

Telephone: (212) 906-1200

 

 

 

Agents and Swingline Lender:

 

For Loan Borrowing Notices, Continuations, Conversions, and Payments:

 

Bank of America, N.A.

901 Main Street

Dallas, Texas 75202

Mail Code: TX1-492-14-11

Attention: Jacqueline R. Jones

Telecopy: 214-290-9439

Telephone: 972-338-3765

Email:jacqueline.r.jones@baml.com

 

 

 

For Financial Statements, Certificates, Other Information:

 

Bank of America, N.A.

901 Main Street

Dallas, Texas 75202

Mail Code: TX1-492-14-11

Attention: Ronaldo Naval

Telecopy: 877-511-6124

Telephone: 214-209-1162

Email: ronaldo.naval@baml.com

 

 

 

With a copy (which shall not constitute notice) to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: William Miller

Telecopy: (212) 738-2169

Telephone: (212) 702-3836

Email:wmiller@cahill.com

 

156

--------------------------------------------------------------------------------


 

Issuing Lender:

 

Bank of America, N.A.

Mail Code TX1-492-64-01

901 Main, 64th Floor

Dallas, TX 75202

Attention: Diane Dycus

Telecopy: 214.290.9468

Telephone: 214.209.0935

Email: diane.dycus@baml.com

 

provided that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received.

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  Any Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)                The Borrower hereby acknowledges that (i) the Administrative
Agent and/or the Lead Arrangers will make available to the Lenders, the Issuing
Lenders and the Swingline Lender materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive information other than information that is
publicly available, or not material with respect to Holdings, the Borrower or
its Subsidiaries, or their respective securities, for purposes of the United
States Federal and state securities laws (collectively, “Public Information”). 
The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that is Public Information and
that (w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders to treat such
Borrower Materials as containing only Public Information (although it may be
sensitive and proprietary) (provided, however, that to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in Section 10.14); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”; provided that there is no requirement that the Borrower identify
any such information as “PUBLIC.”

 

(d)               THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS

 

157

--------------------------------------------------------------------------------


 

FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Persons (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any Issuing Lender, the Swingline Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party or any of its Related Persons; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Lender, the Swingline Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(e)                Each of the Borrower, the Administrative Agent, each Issuing
Lender and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to such other
Persons.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, each Issuing Lender and the Swingline Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal securities laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain information other
than Public Information.

 

(f)                 The Administrative Agent, the Issuing Lenders, the Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices of borrowing) believed in good faith by the
Administrative Agent to be given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.3                        No Waiver; Cumulative Remedies.

 

(a)               No failure to exercise and no delay in exercising, on the part
of any Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right,

 

158

--------------------------------------------------------------------------------


 

remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

(b)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.1 for the benefit of
all the Lenders, the Issuing Lenders and the Swingline Lender; provided,
however, that the foregoing shall not prohibit (i) each Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (ii) each
Issuing Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Lender, as the case may be) hereunder and
under the other Loan Documents and the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
10.7(b) (subject to the terms of Section 10.7(a)), or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses; Indemnification.  Except with
respect to Taxes which are addressed in Section 2.20, the Borrower agrees (a) to
pay or reimburse each Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the syndication of
the Facilities (other than fees payable to syndicate members) and the
development, preparation, execution and delivery of this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith and any amendment, supplement or modification hereto or thereto, and,
as to the Agents only, the administration of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements and other
charges of a single firm of counsel to the Agents (plus one firm of special
regulatory counsel and one firm of local counsel per material jurisdiction as
may reasonably be necessary in connection with collateral matters) in connection
with all of the foregoing, (b) to pay or reimburse each Lender and each Agent
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement,
the other Loan Documents and any such other documents referred to in
Section 10.5(a) above (including all such costs and expenses incurred in
connection with any legal proceeding, including any proceeding under any Debtor
Relief Law or in connection with any workout or restructuring), including the
documented fees and disbursements of a single firm of counsel and, if necessary,
a single firm of special regulatory counsel and a single firm of local counsel
per material jurisdiction as may reasonably be necessary, for the Agents and the
Lenders, taken as a whole and, in the event of an actual or perceived conflict
of interest, where the Agent or Lender affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional counsel for each
Lender or Agent or group of Lenders or Agents subject to such conflict and
(c) to pay, indemnify or reimburse each Lender, each Agent, each Issuing Lender,
the Swingline Lender, each Lead Arranger, each Joint Bookrunner and their
respective Affiliates, and their respective partners that are natural persons,
members that are natural persons, officers, directors, employees, trustees,
advisors, agents and

 

159

--------------------------------------------------------------------------------


 

controlling Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, costs, expenses or disbursements arising out of any actions,
judgments or suits of any kind or nature whatsoever, arising out of or in
connection with any claim, action or proceeding relating to or otherwise with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents
referred to in Section 10.5(a) above and the transactions contemplated hereby
and thereby, including any of the foregoing relating to the use of proceeds of
the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties and the fees and disbursements and other
charges of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against the Borrower hereunder (all the foregoing in this clause
(c), collectively, the “Indemnified Liabilities”); provided that, the Borrower
shall not have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities have resulted
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Persons as determined by a court of competent
jurisdiction in a final non-appealable decision (or settlement tantamount
thereto), (ii) a material breach of the Loan Documents by such Indemnitee or its
Related Persons as determined by a court of competent jurisdiction in a final
non-appealable decision (or settlement tantamount thereto) or (iii) disputes
solely among Indemnitees or their Related Persons (it being understood that this
clause (iii) shall not apply to the indemnification of an Agent or Lead Arranger
in a suit involving an Agent or Lead Arranger in its capacity as such that does
not involve an act or omission by any Parent Company, Holdings, Borrower or any
of its Subsidiaries as determined by a court of competent jurisdiction in a
final non-appealable decision (or settlement tantamount thereto)).  For purposes
hereof, a “Related Person” of an Indemnitee means (i) if the Indemnitee is any
Agent or any of its Affiliates or their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
agents and controlling Persons, any of such Agent and its Affiliates and their
respective officers, directors, employees, agents and controlling Persons;
provided that solely for purposes of Section 9, references to each Agent’s
Related Persons shall also include such Agent’s trustees and advisors, and
(ii) if the Indemnitee is any Lender or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Lender and its Affiliates and their respective officers, directors, employees,
agents and controlling Persons.  All amounts due under this Section 10.5 shall
be payable promptly after receipt of a reasonably detailed invoice therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent.  The agreements in this
Section 10.5 shall survive repayment of the Obligations.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) subject to
Sections 2.24 and 2.26(e), no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.6.

 

160

--------------------------------------------------------------------------------


 

(b)               (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may, in compliance with applicable law, assign (other
than to any Disqualified Institution or a natural person) to one or more
assignees (each, an “Assignee”), all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed, it being understood that it shall be
deemed reasonable for the Borrower to withhold such consent in respect of a
prospective Lender if the Borrower reasonably believes such prospective Lender
would constitute a Disqualified Institution) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment of (x) Term Loans to a Lender, an
Affiliate of a Lender, or an Approved Fund (other than a Defaulting Lender),
(y) Revolving Loans to a Revolving Lender, an Affiliate of a Revolving Lender,
or an Approved Fund of a Revolving Lender (other than a Defaulting Lender) or
(z) any Loan or Commitment if an Event of Default under Section 8.1(a) or
8.1(f) has occurred and is continuing, any other Person and provided further,
that a consent under this clause (A) shall be deemed given if the Borrower shall
not have objected in writing to a proposed assignment within ten Business Days
after receipt by it of a written notice thereof from the Administrative Agent;
and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                               in the case of an assignment under the Dollar
Revolving Facility, each Dollar Issuing Lender and the Swingline Lender; and

 

(D)                               in the case of an assignment under the
Multi-Currency Revolving Facility, each Multi-Currency Issuing Lender.

 

(i)                         Subject to Sections 2.24 and 2.26(e), assignments
shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the Commitments or Loans of the assigning Lender subject
to each such assignment (determined as of (I) the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or (II) if earlier, the “trade date” (if any) specified in such Assignment
and Assumption) shall not be less than (x) $5,000,000, in the case of the
Revolving Facilities or (y) $1,000,000, in the case of the Term Facility, unless
the Borrower and the Administrative Agent otherwise consent; provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8.1(a) or 8.1(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

161

--------------------------------------------------------------------------------


 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption or
Affiliate Lender Assignment and Assumption, as applicable, via an electronic
settlement system acceptable to the Administrative Agent and the Borrower (or,
at the Borrower’s request, manually) together with a processing and recordation
fee of $3,500 to be paid by either the applicable assignor or assignee (which
fee may be waived or reduced in the sole discretion of the Administrative
Agent); provided that only one such fee shall be payable in the case of
contemporaneous assignments to or by two or more related Approved Funds; and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire and
all applicable tax forms.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.  Notwithstanding the foregoing, no Lender shall be
permitted to make assignments under this Agreement to any Disqualified
Institutions without the written consent of the Borrower.

 

(ii)                      Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption or Affiliate Lender Assignment and Assumption, as
applicable, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption or Affiliate Lender
Assignment and Assumption, as applicable, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption or Affiliate
Lender Assignment and Assumption, as applicable, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption or Affiliate Lender Assignment and Assumption, as applicable,
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
subject to the obligations under and entitled to the benefits of Sections 2.19,
2.20, 2.21, 10.5 and 10.14).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6 (and will be required to comply therewith), other than any
sale to a Disqualified Institution, which shall be null and void.

 

(iii)                   The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The Borrower,
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement (and
the entries in the Register shall be conclusive absent demonstrable error for
such purposes), notwithstanding notice to the

 

162

--------------------------------------------------------------------------------


 

contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Lenders, the Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)                     Upon its receipt of a duly completed Assignment and
Assumption or Affiliate Lender Assignment and Assumption, as applicable,
executed by an assigning Lender and an Assignee (except as contemplated by
Sections 2.24 and 2.26(e)), the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder) and all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section 10.6 (unless waived by the Administrative Agent)
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                (i)  Any Lender may, without the consent of any Person, in
compliance with applicable law, sell participations (other than to any
Disqualified Institution) to one or more banks or other entities (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly and adversely affected thereby pursuant to the proviso to the
second sentence of Section 10.1 and (2) directly affects such Participant. 
Subject to paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
(if such Participant agrees to have related obligations thereunder) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6.  Notwithstanding the foregoing,
no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Institutions without the written consent of the Borrower.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent to such greater
amounts.  No Participant shall be entitled to the benefits of Section 2.20
unless such Participant complies with Section 2.20(d), (e) or (g), as (and to
the extent) applicable, as if such Participant were a Lender.

 

(iii)                               Each Lender that sells a participation,
acting solely for U.S. federal income tax purposes as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a register on which it enters
the name and addresses of each Participant, and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any

 

163

--------------------------------------------------------------------------------


 

Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. 
Unless otherwise required by the Internal Revenue Service, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the Internal Revenue Service.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement, notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(it its capacity as such) shall have no responsibility for maintaining a
Participant Register.

 

(d)               Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e)                The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring the same (in the
case of an assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

 

(f)                 The Borrower may prohibit any assignment if it would require
the Borrower to make any filing with any Governmental Authority or qualify any
Loan or Note under the laws of any jurisdiction and the Borrower shall be
entitled to request and receive such information and assurances as it may
reasonably request from any Lender or any Assignee to determine whether any such
filing or qualification is required or whether any assignment is otherwise in
accordance with applicable law.

 

(g)                Notwithstanding anything to the contrary herein, any Lender
may assign all or any portion of its Term Loans hereunder to any Other Affiliate
(including any Debt Fund Affiliate), but only if:

 

(i)                         no Default has occurred and is continuing or would
result therefrom;

 

(ii)                      the assigning Lender and Other Affiliate purchasing
such Lender’s Term Loans, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit E hereto (an
“Affiliate Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

 

(iii)                   after giving effect to such assignment, Other Affiliates
(other than Debt Fund Affiliates) shall not, in the aggregate, own or hold Term
Loans with an aggregate principal

 

164

--------------------------------------------------------------------------------


 

amount in excess of 20% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase); and

 

(iv)                  such Other Affiliate (other than Debt Fund Affiliates)
shall (A) at the time of such assignment affirm the No Undisclosed Information
Representation, (B) at all times thereafter be subject to the voting
restrictions specified in Section 10.1 and (C) at the time of any sale by it of
any portion of such Term Loans, Specified Refinancing Term Loans or New Term
Loans (other than a sale to another Other Affiliate), affirm the No Undisclosed
Information Representation.

 

(h)               Notwithstanding anything to the contrary herein, any Lender
may assign all or any portion of its Term Loans hereunder to Holdings or any of
its Subsidiaries, but only if:

 

(i)                         (A) such assignment is made pursuant to a Dutch
Auction open to all Term Lenders on a pro rata basis or (B) such assignment is
made as an Open Market Purchase;

 

(ii)                      no Default has occurred and is continuing or would
result therefrom;

 

(iii)                   Holdings or its Subsidiary, as applicable, shall at the
time of such assignment affirm the No Undisclosed Information Representation;

 

(iv)                  any such Term Loans shall be automatically and permanently
cancelled immediately upon acquisition thereof by Holdings or any of its
Subsidiaries; and

 

(v)                     Holdings and its Subsidiaries do not use the proceeds of
the Revolving Facilities (whether or not the Revolving Facilities have been
increased pursuant to Section 2.25 or refinanced pursuant to Section 10.1) to
acquire such Term Loans.

 

(i)                   Except as provided in Sections 10.6(g) and (h), none of
the Sponsor, any Other Affiliate, Holdings or any of its Subsidiaries may
acquire by assignment, participation or otherwise any right to or interest in
any of the Commitments or Loans hereunder (and any such attempted acquisition
shall be null and void).

 

(j)                 Notwithstanding anything to the contrary herein, (i) Other
Affiliates (other than Debt Fund Affiliates) shall not have any right to attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any other Lender to which representatives of the
Borrower are not then present, (ii) Other Affiliates (other than Debt Fund
Affiliates) shall not have any right to receive any information or material
prepared by the Administrative Agent or any other Lender or any communication by
or among the Administrative Agent and one or more other Lenders, except to the
extent such information or materials have been made available to the Borrower or
their representatives, (iii) no assignments in respect of the Revolving
Facilities may be made to the Sponsor or any Affiliate of the Sponsor and
(iv) neither the Sponsor nor any Affiliate of the Sponsor (other than Debt Fund
Affiliates) may be entitled to receive

 

165

--------------------------------------------------------------------------------


 

advice of counsel to the Agents or other Lenders and none of them shall
challenge any assertion of attorney-client privilege by any Agent or other
Lender.

 

(k)               Notwithstanding anything to the contrary contained herein, the
replacement of any Lender pursuant to Section 2.24 or 2.26(e) shall be deemed an
assignment pursuant to Section 10.6(b) and shall be valid and in full force and
effect for all purposes under this Agreement.

 

(l)                   Any assignor of a Loan or Commitment or seller of a
participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or purchaser of such participation in the
relevant Assignment and Assumption or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution.  None of the
Lead Arrangers, the Joint Bookrunners or the Agents shall have any
responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Disqualified Institutions.

 

10.7                        Adjustments; Set off.

 

(a)               Except to the extent that this Agreement provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or otherwise)
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Obligations, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Obligations, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)               In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.8                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this

 

166

--------------------------------------------------------------------------------


 

Agreement by facsimile or electronic (i.e., “pdf” or “tiff”) transmission shall
be effective as delivery of a manually executed counterpart hereof.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.

 

10.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

10.12                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its Property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents and any Letter of Credit to which it is a party to the exclusive
general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court” and, together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations (in which case any party
shall be entitled to assert any claim or defense, including any claim or defense
that this Section 10.12 would otherwise require to be asserted in a legal action
or proceeding in a New York Court), or to enforce a judgment or other court
order in favor of the Administrative Agent or the Collateral Agent, (ii) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment and (iii) if all such New York
Courts decline jurisdiction over any person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction;

 

(b)                                 consents that any such action or proceeding
may be brought in the New York Courts and appellate courts from either of them,
and waives any objection that it may now or

 

167

--------------------------------------------------------------------------------


 

hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 10.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 10.12 any special, exemplary, punitive
or consequential damages (provided that such waiver shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
exemplary, punitive or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under Section 10.5).

 

10.13                 Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Agents nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Lenders, on the one hand, and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor;

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders;

 

(d)                                 no advisory or agency relationship between
it and any Agent or Lender (in their capacities as such) is intended to be or
has been created in respect of any of the transactions contemplated hereby,

 

(e)                                  the Agents and the Lenders, on the one
hand, and the Borrower, on the other hand, have an arms-length business
relationship,

 

168

--------------------------------------------------------------------------------


 

(f)                                   the Borrower is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents,

 

(g)                                  each of the Agents and the Lenders is
engaged in a broad range of transactions that may involve interests that differ
from the interests of the Borrower and none of the Agents or the Lenders has any
obligation to disclose such interests and transactions to the Borrower by virtue
of any advisory or agency relationship, and

 

(h)                                 none of the Agents or the Lenders (in their
capacities as such) has advised the Borrower as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction (including the validity,
enforceability, perfection or avoidability of any aspect of any of the
transactions contemplated hereby under applicable law, including the U.S.
Bankruptcy Code or any consents needed in connection therewith), and none of the
Agents or the Lenders (in their capacities as such) shall have any
responsibility or liability to the Borrower with respect thereto and the
Borrower has consulted with its own advisors regarding the foregoing to the
extent it has deemed appropriate.

 

To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.14                 Confidentiality.  Each of the Agents and the Lenders agree
to treat any and all information, regardless of the medium or form of
communication, that is disclosed, provided or furnished, directly or indirectly,
by or on behalf of the Borrower or any of its Affiliates in connection with this
Agreement or the transactions contemplated hereby (including any potential
amendments, modifications or waivers, or any request therefor), whether
furnished before or after the Closing Date (“Confidential Information”), as
strictly confidential and not to use Confidential Information for any purpose
other than evaluating the Transactions or the Bally Transactions (as applicable)
and negotiating, making available, syndicating and administering this Agreement
(the “Agreed Purposes”).  Without limiting the foregoing, each Agent and each
Lender agrees to treat any and all Confidential Information with adequate means
to preserve its confidentiality, and each Agent and each Lender agrees not to
disclose Confidential Information, at any time, in any manner whatsoever,
directly or indirectly, to any other Person whomsoever, except (1) to its
partners that are natural persons, members that are natural persons, directors,
officers, employees, counsel, advisors, trustees and Affiliates (collectively,
the “Representatives”), to the extent necessary to permit such Representatives
to assist in connection with the Agreed Purposes (it being understood that the
Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential, with the applicable Agent or Lender
responsible for the breach of this Section 10.14 by such Representatives as if
they were party hereto), (2) to any pledgee referred to in Section 10.6(d) and
prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Facilities and Commitments and Loans
hereunder (excluding any Disqualified Institution), in each case who are
informed of the confidential nature of the information and agree to observe and
be bound by standard confidentiality terms at least as favorable to the Borrower
and its Affiliates as those contained in this Section 10.14, (3) to any party or
prospective party (or their advisors) to any swap, derivative or similar
transaction under which payments are made by reference to the Borrower and the
Obligations, this Agreement or payments hereunder, in each case who are informed
of

 

169

--------------------------------------------------------------------------------


 

the confidential nature of the information and agree to observe and be bound by
standard confidentiality terms at least as favorable to the Borrower and its
Affiliates as those contained in this Section 10.14, (4) upon the request or
demand of any Governmental Authority having or purporting to have jurisdiction
over it, (5) in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, provided, that in the
case of clauses (4) and (5), the disclosing Agent or Lender, as applicable,
agrees, to the extent practicable and not prohibited by applicable Law, to
notify the Borrower prior to such disclosure and cooperate with the Borrower in
obtaining an appropriate protective order, (6) to the extent reasonably required
or necessary, in connection with any litigation or similar proceeding relating
to the Facilities, (7) information that has been publicly disclosed other than
in breach of this Section 10.14, (8) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or in connection
with examinations or audits of such Lender, (9) to the extent reasonably
required or necessary, in connection with the exercise of any remedy under the
Loan Documents, (10) to the extent the Borrower has consented to such disclosure
in writing, (11) to any other party to this Agreement, or (12) by the
Administrative Agent to the extent reasonably required or necessary to obtain a
CUSIP for any Loans or Commitment hereunder, to the CUSIP Service Bureau.  Each
Agent and each Lender acknowledges that (i) Confidential Information includes
information that is not otherwise publicly available and that such non-public
information may constitute confidential business information which is
proprietary to the Borrower and/or its Affiliates and (ii) the Borrower has
advised the Agents and the Lenders that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Agents and the Lenders without the confidentiality provisions of this
Agreement.  All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities. 
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its administrative questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Assumption, the
provisions of this Section 10.14 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively.

 

10.15                 Release of Collateral and Guarantee Obligations;
Subordination of Liens.

 

(a)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents or any Loan Party
becoming an Excluded Subsidiary, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) execute and deliver all releases reasonably necessary or
desirable to evidence the release of Liens created in any Collateral being
Disposed of in such Disposition (including any assets of any Loan Party that
becomes an Excluded Subsidiary) or of such Excluded Subsidiary, as applicable,
and to provide notices of the termination of the assignment of any Property for
which an assignment had been made pursuant to any of the Loan Documents which is
being Disposed of in such Disposition or of such Excluded Subsidiary, as
applicable, and to release any Guarantee Obligations under any Loan Document of
any Person being Disposed of in such Disposition or which becomes an Excluded
Subsidiary, as applicable.  Any representation, warranty or covenant contained
in any Loan Document

 

170

--------------------------------------------------------------------------------


 

relating to any such Property so Disposed of (other than Property Disposed of
Holdings or any of its Restricted Subsidiaries) or of a Loan Party which becomes
an Excluded Subsidiary, as applicable, shall no longer be deemed to be repeated
once such Property is so Disposed of.

 

(b)               Notwithstanding anything to the contrary contained herein or
any other Loan Document, when all Obligations (other than (x) obligations in
respect of any Specified Hedge Agreement or Cash Management Obligations and
(y) any contingent or indemnification obligations not then due) have been paid
in full, all Commitments have terminated or expired and no Letter of Credit
shall be outstanding that is not cash collateralized or backstopped or otherwise
supported in a manner reasonably satisfactory to the Issuing Lender thereof,
upon the request of the Borrower, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due.  Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payment had not been made.

 

(c)                Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Borrower in connection with any
Liens permitted by the Loan Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to subordinate the Lien on any Collateral to any Lien permitted under
Section 7.3.

 

10.16                 Accounting Changes.  In the event that any Accounting
Change (as defined below) shall occur and such change results in a change in the
method of calculation of financial ratios, covenants, standards or terms in this
Agreement, then following notice either from the Borrower to the Administrative
Agent or from the Administrative Agent to the Borrower (which the Administrative
Agent shall give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Holdings’ financial
condition and covenant capacities shall be the same after such Accounting
Changes as if such Accounting Changes had not been made.  If any such notices
are given then, regardless of whether such notice is given prior to or following
such Accounting Change, until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders and have become effective, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  Any amendment
contemplated by the prior sentence shall become effective upon the consent of
the Required Lenders, it being understood that a Lender shall be deemed to have
consented to and executed such amendment if such Lender has not objected in
writing within five Business Days following receipt of notice of execution of
the applicable amendment by the Borrower and the Administrative Agent, it being
understood that the posting of an amendment referred to in the preceding
sentence electronically on

 

171

--------------------------------------------------------------------------------


 

IntraLinks/IntraAgency or another relevant website with notice of such posting
by the Administrative Agent to the Lenders shall be deemed adequate receipt of
notice of such amendment.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC, in each case,
occurring after the Closing Date, including any change to IFRS contemplated by
the definition of “GAAP.”  Without limiting the foregoing, for purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010, or any successor proposal.

 

10.17                 WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

 

10.18                 USA PATRIOT ACT.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Publ. 107 56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of such Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with the USA Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender or Agent reasonably promptly upon
request from such Lender or Agent.

 

10.19                 Effect of Certain Inaccuracies.  In the event that any
financial statement delivered pursuant to Section 6.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 6.2(b) is inaccurate, and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the Test Period preceding the delivery of
such corrected financial statement and Compliance Certificate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such Test
Period.  This Section 10.19 shall not limit the rights of the Administrative
Agent or the Lenders hereunder, including under Section 8.1.

 

10.20                 Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited

 

172

--------------------------------------------------------------------------------


 

to the Maximum Rate and, to the extent lawful, the interest and Charges that
would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section 10.20 shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

10.21                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender, or the Administrative Agent, any
Issuing Lender, the Swingline Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender, Swingline Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender, each Issuing Lender and the Swingline Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.  The obligations of the Lenders, the Issuing
Lenders and the Swingline Lender under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.22                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute”, “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other notices of borrowing,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

173

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION,

 

as Holdings

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

174

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as Issuing Lender,
Swingline Lender and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

175

--------------------------------------------------------------------------------


 

 

[·],

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

176

--------------------------------------------------------------------------------


EXHIBIT C

 

FORM OF TERM B-2 JOINDER AND ESCROW ASSUMPTION AGREEMENT

 

TERM B-2 JOINDER AND ESCROW ASSUMPTION AGREEMENT , dated as of October 1, 2014
(the “Term B-2 Joinder Agreement” or this “Agreement”), by and among BANK OF
AMERICA, N.A. (the “New Lender”), SCIENTIFIC GAMES INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A. (the
“Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to (i) the Credit Agreement, dated as of
October 18, 2013 (as amended, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Scientific Games
Corporation, the lenders from time to time party thereto (the “Lenders”), Bank
of America, N.A., as Administrative Agent, Collateral Agent, Issuing Lender and
Swingline Lender, Bank of America, N.A., Credit Suisse Securities (USA) LLC and
UBS Securities LLC, as Joint Lead Arrangers and Bank of America, N.A., Credit
Suisse Securities (USA) LLC, UBS Securities LLC, J.P. Morgan Securities LLC
(solely with respect to the Revolving Facilities), RBS Securities Inc., Deutsche
Bank Securities Inc., Goldman Sachs Bank USA and HSBC Securities (USA) Inc., as
Joint Bookrunners (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement), (ii) the Escrow Credit Agreement to
be dated on or about October 1, 2014 (as amended, waived, supplemented or
otherwise modified from time to time, the “Escrow Credit Agreement”) among SGMS
Escrow Corp. (the “Escrow Borrower”), Bank of America, N.A. as administrative
agent and the lenders party thereto and (iii) the Escrow Agreement, to be dated
on or about October 1, 2014 (the “Escrow Agreement”), by and among the Escrow
Borrower, Bank of America, N.A., as administrative agent under the Escrow Credit
Agreement and Bank of America, N.A. as the escrow agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Loan Commitments by, among other things, entering
into one or more Joinder Agreements with New Lenders;

 

WHEREAS, pursuant to the Escrow Credit Agreement, the Escrow Borrower shall
receive loans in an aggregate principal amount of $2,000 million (“Escrow Term
Loans”);

 

WHEREAS, pursuant to the Escrow Agreement, the proceeds of the Escrow Term Loans
shall be placed in the Escrow Account (as defined in the Escrow Agreement) until
the conditions of release thereunder are satisfied;

 

WHEREAS, the Borrower shall assume the Escrow Term Loans as New Term Loans under
the Credit Agreement upon satisfaction of the conditions to release under the
Escrow Agreement;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

I.                                        The New Lender hereby agrees to commit
to provide its New Loan Commitment, as set forth on Schedule A annexed hereto,
on the terms and subject to the conditions set forth below.

 

II.                                   The New Lender (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and/or the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent and the Collateral
Agent, respectively, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a New Lender.

 

III.                              The New Lender hereby agrees to make its
respective New Loan Commitment on the following terms and conditions:

 

1.                                      Applicable Margin. The Applicable Margin
for each New Term Loan shall mean, as of any date of determination, a percentage
per annum as set forth below:

 

5.00% with respect to New Term Loans that are Eurocurrency Loans and 4.00% with
respect to New Term Loans that are ABR Loans

 

2.                                      Principal Payments.  The Borrower shall
make principal payments on the New Term Loan in equal consecutive quarterly
installments on the last Business Day of each March, June, September and
December, commencing on the first such day to occur after the closing of the
Bally Merger (until the last such day to occur prior to the Term Matuirty Date
in respect of the New Term Loan), in an amount equal to one quarter of one
percent (0.25%) of the stated principal amount of the New Term Loan.

 

Maturity Date.  The Borrower shall repay the then unpaid principal amount of the
New Term Loans outstanding on October 1, 2021.

 

3.                                      Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the New Term Loans set forth above shall
be reduced in connection with any optional or mandatory prepayments of the New
Term Loans in accordance with Sections 2.11 and 2.12 of the Credit Agreement
respectively.

 

4.                                      [Reserved.]

 

5.                                      [Reserved.]

 

C-2

--------------------------------------------------------------------------------


 

6.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the New Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

7.                                      Certification.  By its execution of this
Agreement, the undersigned officer on behalf of the Borrower certifies that the
representations and warranties of the Borrower contained in the Loan Documents
are true and correct in all material respects in each case as of the date hereof
except to the extent such representation or warranty relates to an earlier date,
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date.

 

8.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of the New Lender shall be as set forth
below its signature below.

 

9.                                      [Reserved.]

 

10.                               Recordation of the New Term Loans.  Upon
execution and delivery hereof, the Administrative Agent will record the New Term
Loans made by the New Lender in the Register.

 

11.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, waived, supplemented or otherwise modified except
as provided by Section 10.1 of the Credit Agreement.

 

12.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

 

13.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

14.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

16.                               Escrow Assumption.  Upon the satisfaction of
the conditions to release under the Escrow Agreement, the Borrower hereby agrees
to assume the Escrow Term Loans as New Term Loans under the Credit Agreement. 
Such New Term Loans shall be the New Term Loans referred to in this

 

C-3

--------------------------------------------------------------------------------


 

Joinder Agreement.  Upon such Escrow Assumption (as defined in the Escrow Credit
Agreement), all Escrow Term Loans that are thereafter outstanding under the
Credit Agreement, in accordance with the terms thereof, shall have an interest
period that is the same as the Fee Period (as defined in the Escrow Credit
Agreement) applicable immediately prior to such Escrow Assumption (and thus such
period shall end in respect of such New Term Loans under the Credit Agreement on
the same day as the day on which such Fee Period was scheduled to end if the
Escrow Assumption had not occurred).

 

C-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Term B-2 Joinder Agreement as of October 1,
2014.

 

 

 

BANK OF AMERICA, N.A., as the New Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Notice Address:

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-5

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

C-6

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of New Lender

 

Type of New Loan
Commitment

 

Lending
Funding Date
(in respect of
the Escrow
Term Loans)

 

Amount

 

Bank of America, N.A.

 

Term Loan Commitment

 

As specified in the notice provided by the Escrow Borrower pursuant to
Section 2.2 of the Escrow Credit Agreement

 

$

2,000,000,000

 

 

C-7

--------------------------------------------------------------------------------